



THIRD AMENDMENT AND RESTATEMENT AGREEMENT
THIRD AMENDMENT AND RESTATEMENT AGREEMENT, dated as of May 20, 2019 (this
“Restatement Agreement”), by and among Infrastructure and Energy Alternatives,
Inc., as Holdings, IEA Intermediate Holdco, LLC, as Intermediate Holdings, IEA
Energy Services LLC, as the Borrower, the Subsidiary Guarantors party hereto,
Jefferies Finance LLC (“Jefferies”), as Administrative Agent, KeyBank National
Association (“KeyBank”), as Revolving Agent and Issuing Bank, Jefferies, as
Collateral Agent and the other Lenders party hereto (the “Consenting Lenders”)
constituting the Required Lenders.
PRELIMINARY STATEMENTS
A.    Holdings, Intermediate Holdings, the Borrower, the Subsidiary Guarantors
party thereto, the Administrative Agent, the Revolving Agent, the Collateral
Agent, the Issuing Bank and the Lenders party thereto are party to that certain
Credit and Guarantee Agreement, dated as of September 25, 2018 (as amended and
restated as of November 2, 2018, as amended and restated as of November 16, 2018
and as further amended, restated, amended and restated, supplemented and/or
otherwise modified from time to time prior to the date hereof, the “Original
Credit Agreement”).
B.    The Borrower has requested, and the Lenders who execute and deliver this
Restatement Agreement have agreed, to amend and restate the Original Credit
Agreement in its entirety in the form attached as Annex A hereto (the Original
Credit Agreement, as so amended and restated, the “Amended and Restated Credit
Agreement”), in each case, as provided in Section 2 hereof, upon the terms and
subject to the satisfaction of the conditions set forth herein and effective as
of the Third Restatement Effective Date.
C.    The Borrower wishes to obtain Refinancing Term Loans (the “2019
Refinancing Term Loans”; and the Persons making such Loans, the “2019
Refinancing Lenders”) as Credit Agreement Refinancing Indebtedness under the
Credit Agreement to refinance outstanding Term Loans held by Consenting Lenders
(as defined below) (collectively, the “2019 Refinanced Term Loans”) pursuant to
a Refinancing Amendment under the Credit Agreement, and the 2019 Refinancing
Lenders are willing to provide the 2019 Refinancing Term Loans on and subject to
the terms and conditions set forth herein.
D.    2019 Refinancing Lenders will comprise, and 2019 Refinancing Term Loans
will be made by Term Lenders who hold 2019 Refinanced Term Loans and who agree
to convert, exchange or “cashless-roll” all of their 2019 Refinanced Term Loans
to or for 2019 Refinancing Term Loans.
E.    Upon the effectiveness of this Restatement Agreement, (A) each 2019
Refinancing Lender will convert, exchange or roll its 2019 Refinanced Term Loans
to or for 2019 Refinancing Term Loans and (B) the Borrower will prepay through
delivery by the Borrower of 2019 Refinancing Term Loans, as applicable the
entire remaining amount of the 2019 Refinanced Term Loans, together with accrued
and unpaid interest thereon.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Definitions. Capitalized terms not otherwise defined in this
Restatement Agreement have the same meanings as specified in the Amended and
Restated Credit Agreement or, if not defined therein, in the Original Credit
Agreement. References herein to the Credit Agreement shall mean either the
Original Credit Agreement or the Amended and Restated Credit Agreement, as the
context requires.


SECTION 2. Amendment and Restatement. Effective as of the Third Restatement
Effective Date (as defined below), the Original Credit Agreement is hereby
amended and restated in its entirety in the form attached as Annex A hereto.
Effective as of the Third Restatement Effective Date, the Original Credit
Agreement is hereby amended by attaching new Exhibit O to the Credit Agreement
in the form of Annex B hereto. Effective as of the Third Restatement Effective
Date, the Original Credit Agreement is hereby amended by attaching new Schedule
I to the Credit Agreement in the form of Annex C hereto.
SECTION 3. Representations and Warranties. As of the Third Restatement Effective
Date, each Loan Party hereby jointly and severally represents and warrants:


(a)except as set forth on Schedule 3 hereto, there are no material amendments,
defaults by Holdings or any of its Subsidiaries, known defaults by any
counter-party, delays or cancellations of any construction agreement with
aggregate consideration thereunder of at least $5,000,000 in the backlog for the
current Fiscal Year to which any Loan Party is party or is bound as of the Third
Restatement Effective Date;




1

--------------------------------------------------------------------------------





(b)except as set forth on Schedule 3 hereto, as of the Third Restatement
Effective Date, there are no force majeure events that have occurred under any
Loan Party’s construction contract with aggregate consideration thereunder of at
least $5,000,000 since the Original Closing Date that have not been disclosed to
the Required Lenders;


(c)as of the Third Amendment Effective date and after giving effect to the entry
of this Agreement, no Default or Event of Default shall have occurred and be
continuing;


(d)after giving effect to the entry of this Agreement, each of the
representations and warranties made by any Loan Party set forth in Article V of
the Credit Agreement or in any other Loan Documents shall be true and correct in
all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the Third Restatement Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly related to an earlier date in which
case such representation and warranties shall be true and correct in all
material respects as of such earlier date; and


(e)the Equity Interests issued by Holdings in connection with the 2019 Equity
Contribution (as defined below) constitute Qualified Capital Stock.


SECTION 4. Conditions to Effectiveness of this Restatement Agreement. This
Restatement Agreement shall become effective on the date when the following
conditions shall have been satisfied (or waived by the Administrative Agent,
acting on the instructions of the Required Lenders) (such date, the “Third
Restatement Effective Date”):


(a)the Administrative Agent shall have received this Restatement Agreement,
executed and delivered by Holdings, Intermediate Holdings, the Borrower, each
Subsidiary Guarantor, the Administrative Agent, the Collateral Agent, the
Revolving Agent and Lenders (as defined in the Original Credit Agreement)
constituting the Required Lenders;


(b)Holdings shall have issued and/or sold Qualified Capital Stock of at least
$50,000,000, of which Affiliates of the Sponsor shall have purchased at least
$7,500,0000, and contributed, directly or indirectly, the Net Cash Proceeds
received therefrom in the form of cash to the capital of the Borrower as common
equity (the “2019 Equity Contribution”);


(c)the Administrative Agent shall have received a certificate of each Loan
Party, dated the Third Restatement Effective Date signed by the Secretary or any
Assistant Secretary of such Loan Party and attested to by an Authorized Officer
of such Loan Party, with the following insertions and attachments: (i) certified
organizational authorizations, incumbency certifications, the certificate of
incorporation or other similar organizational document of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and bylaws or other similar organizational document of each Loan
Party certified as being in full force and effect on the Third Restatement
Effective Date (or a certification that there has been no amendment to such
documents since the Original Closing Date), (ii) resolutions of the board of
directors or similar governing body of each Loan Party approving, authorizing
and ratifying the execution, delivery and performance of the Third Restatement
Agreement, this Agreement and the other Loan Documents to which it is a party,
certified as of the Third Restatement Effective Date as being in full force and
effect without modification or amendment; (iii) a good standing certificate
dated as of a recent date for each Loan Party from its jurisdiction of
organization;


(d)the Administrative Agent shall have received a legal opinion of (i) Kirkland
& Ellis LLP, special counsel to the Loan Parties in New York, Delaware,
California and Illinois, (ii) Ice Miller L.L.P, local counsel in Indiana and
(iii) Albright, Stoddard, Warnick & Albright, P.C., local counsel in Nevada,
which opinion, in each case, shall be addressed to the Administrative Agent, the
Revolving Agent, the Collateral Agent, the Issuing Banks and the Lenders and in
form and substance reasonably satisfactory to the Administrative Agent acting on
the instructions of the Required Lenders;


(e)after giving effect to the entry of this Agreement on the Third Restatement
Effective Date, no Event of Default shall have occurred and be continuing on the
Third Restatement Effective Date;


(f)the Administrative Agent shall have received a customary certificate dated
the Third Restatement Effective Date and signed on behalf of the Borrower by the
chairman of the board, the chief executive officer, the president, the
treasurer, the chief financial officer or any vice president of the Borrower,
certifying on behalf of the Borrower that (i) the conditions set forth in
clauses (b) and (e) this Section 4 have been satisfied or waived on such date
(other than any certification that any such conditions have been satisfied or
waived to the extent subject to the satisfaction of the Administrative Agent
acting on the instructions of the Required Lenders) and (ii) each of the
representations and warranties made by any Loan Party set forth in Section 3 of
this Restatement Agreement shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the Third Restatement Effective Date with the same effect
as though made on and as of such date, except to the extent such


2

--------------------------------------------------------------------------------





representations and warranties expressly related to an earlier date in which
case such representation and warranties shall be true and correct in all
material respects as of such earlier date;
 
(g)The Administrative Agent shall have received, (i) for distribution to each
Lender who consents to this Agreement and unconditionally submits an executed
signature page hereto prior to May 17, 2019 at 12:00 p.m. (New York time) (or a
later day as determined by the Borrower in its sole discretion) (each a
“Consenting Lender”), a fee equal to 0.50% of the aggregate principal amount of
such Revolving Commitments and outstanding Term Loans of such Lender on the
Third Restatement Effective Date (immediately prior to giving effect to the
amendments contemplated to occur on the Third Restatement Effective Date), which
fee shall be non-refundable and fully earned and payable on the Third
Restatement Effective Date and (ii) all fees required to be paid, and all
expenses required to be paid or reimbursed under the Credit Agreement; and


(h)The Borrower shall have repaid all unpaid and accrued interest on the Initial
Term Loans of Consenting Lenders outstanding immediately prior to the Third
Amendment Effective Date.
 
SECTION 5. Equity Contribution. The parties hereto hereby acknowledge and agree
that notwithstanding anything to the contrary contained in the Credit Agreement
or any other Loan Document, the 2019 Equity Contribution shall not constitute a
Specified Equity Contribution, shall not be included in the determination of (or
otherwise constitute) a Contribution Amount and shall not be included for
purposes of calculation the Available Amount.


SECTION 6. Release of Claims. As of the Third Restatement Effective Date, each
Consenting Lender, each Agent (acting at the direction of the Required Lenders),
the Revolving Agent (acting at the direction of the Required Revolving Lenders),
each Lead Arranger and, in each case, each of its successors-in-title, legal
representatives and assignees and, to the extent the same is claimed by right
of, through or under a Consenting Lender, an Agent, the Revolving Agent or a
Lead Arranger, for itself and its past, present and future employees, agents,
representatives, officers, directors, shareholders, and trustees (each, a
“Releasing Party” and collectively, the “Releasing Parties”), does hereby
remise, release and discharge, and shall be deemed to have forever remised,
released and discharged, the Loan Parties, the Lead Arrangers and each of their
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (each a “Releasee” and collectively hereinafter
the “Releasees”), from any and all manner of action and actions, cause and
causes of action, claims, charges, demands, counterclaims, suits, reckonings,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys’ fees, or any other compensation, recovery
or relief on account of any liability, obligation, demand or cause of action of
whatever nature, whether in law, equity or otherwise (including, without
limitation, any so called, interest or other carrying costs, penalties, legal,
accounting and other professional fees and expenses and incidental,
consequential and punitive damages payable to third parties, or any claims
arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or recovery under
any other federal, state or foreign law equivalent), whether known or unknown,
fixed or contingent, joint and/or several, secured or unsecured, due or not due,
primary or secondary, liquidated or unliquidated, contractual or tortious,
direct, indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore accrue against any of the Releasees, whether held in a personal or
representative capacity, and which are based on any act, fact, event or omission
or other matter, cause or thing; in each case of the foregoing occurring at or
from any time prior to and including the date hereof in any way, directly or
indirectly arising out of, connected with or relating to the impact on the 2018
financial performance of the Loan Parties from the adverse weather events that
occurred in 2018 (the “2018 Weather Events”) and any Default or Event of Default
pursuant to Section 10.01(b) of the Original Credit Agreement as a result of any
representation or warranty made or deemed made prior to the Third Restatement
Effective Date by Holdings or and of its Restricted Subsidiaries in the Original
Credit Agreement (including Article V therein) arising from the 2018 Weather
Events and any Default or Event of Default pursuant to Section 10.01(c) as a
result of the failure to be in compliance with Section 8.13 of the Original
Credit Agreement as of December 31, 2018 because of the impact of the 2018
Weather Events on performance, except for the duties and obligations expressly
set forth in the Loan Documents after giving effect to this Restatement
Agreement (each, a “Claim” and collectively, the “Claims”). Each Releasing Party
further hereby represents that it has received the advice of legal counsel with
regard to the releases contained herein, and having been so advised stipulates
and agrees with respect to all Claims, that it hereby waives any and all
provisions, rights, and benefits conferred by any state or federal law of the
United States, or any principle of common law, including, without limitation,
the benefit of the provisions of Section 1542 of the Civil Code of California,
which provides as follows:


“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”


3

--------------------------------------------------------------------------------





As to each and every Claim released hereunder, each Releasing Party also waives
(a) the benefit of each other similar provision of applicable federal or state
law (including without limitation the laws of the state of California), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto and (b) any Default or Event of Default that may have
arisen as a result of the Claims. Notwithstanding anything herein to the
contrary any Releasee not party to this Restatement Agreement shall be an
express-third party beneficiary of this Section 6.
SECTION 7. Effect of Restatement; Reaffirmation


(a)The Amended and Restated Credit Agreement shall amend and restate the
Original Credit Agreement in its entirety, with the parties hereby agreeing that
there is no novation of the Original Credit Agreement and from and after the
effectiveness of the Amended and Restated Credit Agreement, the rights and
obligations of the parties under the Original Credit Agreement shall be subsumed
and governed by the Amended and Restated Credit Agreement. From and after the
effectiveness of the Amended and Restated Credit Agreement, the “Obligations”
and “Secured Obligations” under, and each as defined in, the Original Credit
Agreement shall continue as Obligations and Secured Obligations under the
Amended and Restated Credit Agreement.


(b)Each Loan Party that is party hereto hereby acknowledges that it has reviewed
the terms and provisions of the Amended and Restated Credit Agreement and
consents to the amendment and restatement of the Original Credit Agreement
effected pursuant to this Restatement Agreement and the Amended and Restated
Credit Agreement. Each Loan Party that is party hereto acknowledges and agrees
that any of the Loan Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Restatement Agreement.


(c)On and after the effectiveness of the Amended and Restated Credit Agreement,
each reference to the “Credit and Guarantee Agreement” in any other Loan
Document shall mean and be a reference to the Amended and Restated Credit
Agreement as amended hereby. This Restatement Agreement shall for all purposes
constitute a “Loan Document” under and as defined in the Credit Agreement (as
amended by this Restatement Agreement) and the other Loan Documents.


SECTION 8. Loan Party Reaffirmation and Consent.


(a)Each Loan Party party hereto hereby consents to the terms and conditions of
this Restatement Agreement.


(b)Each Loan Party hereby acknowledges and agrees that, after giving effect to
this Restatement Agreement, all of its respective obligations and liabilities
under the Loan Documents to which it is a party, as such obligations and
liabilities have been amended by this Restatement Agreement, are reaffirmed, and
remain in full force and effect.


(c)After giving effect to this Restatement Agreement, each Loan Party reaffirms
each Lien granted by it to the Collateral Agent for the benefit of the Secured
Parties under each of the Security Documents to which it is a party, which Liens
shall continue in full force and effect during the term of the Credit Agreement
as amended by this Restatement Agreement, and shall continue to secure the
Secured Obligations (after giving effect to this Restatement Agreement), in each
case, on and subject to the terms and conditions set forth in the Credit
Agreement, as amended by this Restatement Agreement, and the other Loan
Documents.


SECTION 9. Execution in Counterparts. This Restatement Agreement may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower, the Administrative Agent and the Revolving Agent. Delivery of an
executed counterpart by facsimile or electronic transmission shall be as
effective as delivery of an original executed counterpart.


SECTION 10. Successors. The terms of this Restatement Agreement shall be binding
upon, and shall inure for the benefit of, the parties hereto and their
respective successors and assigns.


SECTION 11. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. THIS RESTATEMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Section 12.08 of the Original
Credit Agreement is incorporated herein by reference, mutatis mutandis.






4

--------------------------------------------------------------------------------





[The remainder of this page is intentionally left blank]




5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.


BORROWER:
IEA ENERGY SERVICES LLC,

a Delaware limited liability company




By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Chief Financial Officer




INTERMEDIATE HOLDINGS:
IEA INTERMEDIATE HOLDCO, LLC,

a Delaware limited liability company




By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Chief Financial Officer






HOLDINGS:
INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.,

a Delaware limited liability company




By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Chief Financial Officer




6

--------------------------------------------------------------------------------







SUBSIDIARY GUARANTORS
IEA CONSTRUCTORS, LLC, a Wisconsin limited liability company





By: /s/ William Douglas
Name: William Douglas
Title:    Treasurer




IEA ENGINEERING LLC., a Michigan limited liability company




By: /s/ Al Downes
Name: Al Downes
Title:   President, Treasurer, Secretary


IEA ENGINEERING NORTH CAROLINA, INC., a North Carolina corporation




By: /s/ William Douglas
Name: William Douglas
Title:    Treasurer


WHITE CONSTRUCTORS, LLC., an Indiana limited liability company


By: /s/ Tracy Gelb
Name: Tracy Gelb    
Title:    Treasurer


WHITE ENERGY SERVICES, LLC., a Delaware limited liability company


By: /s/ Tracy Gelb
Name: Tracy Gelb    
Title:    Treasurer


BIANCHI ELECTRIC, LLC (formerly known as WHITE ELECTRICAL CONSTRUCTORS, LLC), a
Delaware limited liability company


By: /s/ Tracy Gelb
Name: Tracy Gelb    
Title:    Treasurer


IEA EQUIPMENT MANAGEMENT, LLC, a Delaware limited liability company


By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Treasurer
 


IEA MANAGEMENT SERVICES, INC., a Delaware corporation


By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Treasurer
 


CONSOLIDATED CONSTRUCTION SOLUTIONS I LLC, a Delaware limited liability company




By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer
  


CONSOLIDATED CONSTRUCTION SOLUTIONS II LLC, a Delaware limited liability company


By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer


MEADOW VALLEY PARENT CORP.., a Delaware corporation




By: /s/ Bharat Shah
Name: Bharat Shah    
Title:   Chief Financial Officer 


MEADOW VALLEY CORPORATION, a Nevada corporation




By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer


MEADOW VALLEY CONTRACTORS, INC., a Nevada corporation


By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer


AMERICAN CIVIL CONSTRUCTORS LLC, a Colorado limited liability company


By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Treasurer


AMERICAN CIVIL CONSTRUCTORS WEST COAST LLC, a California limited liability
company


By: /s/ Jeff Foerste
Name: Jeff Foerste
Title:   President
  




SAIIA HOLDINGS LLC, a Delaware limited liability company


By: /s/ Ryan Evans
Name: Ryan Evans


7

--------------------------------------------------------------------------------





Title:   Chief Financial Officer


SAIIA CONSTRUCTION COMPANY LLC, a Delaware limited liability company


By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer


IEA HOLDCO 1, LLC, a Delaware limited liability company




By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Chief Financial Officer




JOHNSTON QUARRY HOLDINGS LLC, a Delaware limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President


EAST STATE STONE LLC, a Delaware limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President




PORTER’S STONE, LLC, a Delaware limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  


BELVIDERE STONE, LLC, an Illinois limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
 


WILLIAM CHARLES CONSTRUCTION COMPANY, LLC, an Illinois limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
 
RAGNAR BENSON, LLC, an Illinois limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President


8

--------------------------------------------------------------------------------





  
 
ROCKFORD BLACKTOP CONSTRUCTION, LLC, an Illinois limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  
 
JOHN’S STONE, LLC, a Delaware limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President


PORTER BROTHERS, LLC, an Illinois limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President


 
ILLINOIS CCDD OPERATING, LLC, an Illinois limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President


 
WILLIAM CHARLES PURCHASING, INC., an Illinois corporation


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  
 
ENVIRONMENTAL CONTRACTORS, LLC, an Illinois limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  
 
FOREST CITY LOGISTICS, LLC, a Delaware limited liability company


By: /s/ Andrew D. Layman
Name: Andrew D. Layman    
Title:   Treasurer
    
 
STRUCTORS, INC., an Illinois corporation






9

--------------------------------------------------------------------------------





By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
   
 
MULFORD STONE, LLC, a Delaware limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President


 
DPK, LLC, a Delaware limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
    
 


 
JEFFERIES FINANCE LLC, as the Administrative Agent, the Collateral Agent and a
Lead Arranger
 
By: /s/ Paul Chisholm
Name: Paul Chisholm
Title: Managing Director







10

--------------------------------------------------------------------------------





 
KEYBANK NATIONAL ASSOCIATION, as the Revolving Agent, the Issuing Bank, a Lender
and a Lead Arranger
 
By: /s/ Geoff Smith
Name: Geoff Smith
Title: Senior Vice President
 
 
 
 
 
 
 
FIFTH THIRD BANK, as a Revolving Lender and a Lead Arranger
 
By: /s/ Jean Phelan
Name: Jean Phelan
Title: Vice President







11

--------------------------------------------------------------------------------






ANNEX A
$350,000,000
THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT
among
INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.,
as Holdings,
IEA INTERMEDIATE HOLDCO, LLC,
as Intermediate Holdings,
IEA ENERGY SERVICES LLC,
as the Borrower,
The Subsidiary Guarantors from Time to Time Parties Hereto,
The Several Lenders from Time to Time Parties Hereto,
JEFFERIES FINANCE LLC and KEYBANC CAPITAL MARKETS INC.,
as Term Lead Arrangers
KEYBANK NATIONAL ASSOCIATION and FIFTH THIRD BANK,
as Revolving Lead Arrangers
Dated as of September 25, 2018
as Amended and Restated as of November 2, 2018
as further Amended and Restated as of November 16, 2018
as further Amended and Restated as of May 20, 2019




--------------------------------------------------------------------------------





JEFFERIES FINANCE LLC and KEYBANC CAPITAL MARKETS INC.,
as Term Lead Arrangers
KEYBANK NATIONAL ASSOCIATION and FIFTH THIRD BANK,
as Revolving Lead Arrangers











--------------------------------------------------------------------------------






Table of Contents
Article I
DEFINITIONS
A-1
  Section 1.01
Defined Terms
A-1
  Section 1.02
Other Interpretive Provisions
A-45
 
 
 
Article II
AMOUNT AND TERMS OF CREDIT
A-46
  Section 2.01
Amounts and Terms of The Commitments
A-46
  Section 2.02
Minimum Amount of Each Borrowing
A-54
  Section 2.03
Notice of Borrowing
A-54
  Section 2.04
Repayment of Loans
A-54
  Section 2.05
Disbursement of Funds
A-55
  Section 2.06
Promissory Notes
A-55
  Section 2.07
Conversions
A-56
  Section 2.08
Pro Rata Borrowings
A-56
  Section 2.09
Interest
A-56
  Section 2.10
Interest Periods
A-57
  Section 2.11
Increased Costs, Illegality, etc.
A-57
  Section 2.12
Compensation
A-59
  Section 2.13
Change of Lending Office
A-59
  Section 2.14
Replacement of Lenders; Defaulting Lenders
A-60
  Section 2.15
Incremental Loan Commitments
A-62
  Section 2.16
Loan Modification Offers
A-63
  Section 2.17
Refinancing Amendments
A-66
 
 
 
Article III
FEES; REDUCTION OR TERMINATION OF COMMITMENTS
A-67
  Section 3.01
Fees
A-67
  Section 3.02
Termination of Commitments
A-68
 
 
 
Article IV
PREPAYMENTS; PAYMENTS; TAXES
A-68
  Section 4.01
Voluntary Prepayments
A-68
  Section 4.02
Mandatory Repayments
A-70
  Section 4.03
Method and Place of Payment
A-73
  Section 4.04
Net Payments
A-73
 
 
 
Article V
REPRESENTATIONS AND WARRANTIES
A-75
  Section 5.01
Financial Condition
A-75
  Section 5.02
No change
A-75
  Section 5.03
Existence; Compliance with Law
A-75
  Section 5.04
Power; Authorization; Enforceable Obligations
A-75
  Section 5.05
Consents
A-76
  Section 5.06
No Legal Bar; Approvals
A-76
  Section 5.07
Litigation
A-76
  Section 5.08
No Default
A-76
  Section 5.09
Ownership of Property; Liens; Insurance
A-76
  Section 5.10
Intellectual Property
A-76
  Section 5.11
Taxes
A-76





--------------------------------------------------------------------------------





  Section 5.12
Use of Proceeds; Margin Regulations
A-77
  Section 5.13
Labor Matters
A-77
  Section 5.14
ERISA
A-77
  Section 5.15
Investment Company Act
A-78
  Section 5.16
Subsidiaries
A-78
  Section 5.17
Environmental Matters
A-79
  Section 5.18
Accuracy of Information, etc.
A-79
  Section 5.19
Security Documents
A-79
  Section 5.20
Solvency
A-80
  Section 5.21
Patriot Act; OFAC; Anti-Terrorism Laws; Anti-Bribery Laws
A-80
 
 
 
Article VI
CONDITIONS PRECEDENT
A-81
  Section 6.01
[Reserved]
A-81
  Section 6.02
Conditions to Credit Extensions After the Restatement Effective Date
A-81
 
 
 
Article VII
AFFIRMATIVE COVENANTS
A-81
  Section 7.01
Financial Statements
A-81
  Section 7.02
Certificates; Other Information
A-82
  Section 7.03
Payment of Taxes
A-83
  Section 7.04
Maintenance of Existence; Compliance
A-83
  Section 7.05
Maintenance of Property; Insurance
A-84
  Section 7.06
Inspection of Property; Books and Records; Discussions
A-84
  Section 7.07
Notices
A-85
  Section 7.08
Additional Collateral, etc
A-86
  Section 7.09
Credit Ratings
A-88
  Section 7.10
Further Assurances
A-88
  Section 7.11
[Reserved]
A-89
  Section 7.12
Use of Proceeds
A-89
  Section 7.13
Compliance with Environmental Law
A-89
  Section 7.14
Lender Conference Calls
A-89
  Section 7.15
Post-Closing Deliveries
A-89
  Section 7.16
Anti-Terrorism Law; Anti-Bribery Law; Anti-Money Laundering; Embargoed Persons
A-90
  Section 7.17
Syndication Amendment
A-90
 
 
 
Article VIII
NEGATIVE COVENANTS
A-90
  Section 8.01
Indebtedness
A-91
  Section 8.02
Liens
A-93
  Section 8.03
Fundamental Changes
A-95
  Section 8.04
Disposition of Property
A-97
  Section 8.05
Restricted Payments
A-99
  Section 8.06
Investments
A-101
  Section 8.07
Payments and Modifications of Certain Debt Instruments; Modification to
Organizational Documents
A-103
  Section 8.08
Transactions with Affiliates
A-104
  Section 8.09
Sale Leaseback Transactions
A-104
  Section 8.10
Changes in Fiscal Periods
A-104
  Section 8.11
Negative Pledge Clauses
A-104





--------------------------------------------------------------------------------





  Section 8.12
Lines of Business
A-106
  Section 8.13
Financial Covenant
A-106
  Section 8.14
Prohibition on Division/Series Transactions
A-107
 
 
 
Article IX
GUARANTEE
A-107
  Section 9.01
The Guarantee
A-107
  Section 9.02
Obligations Unconditional
A-107
  Section 9.03
Reinstatement
A-108
  Section 9.04
No Subrogation
A-108
  Section 9.05
Remedies
A-109
  Section 9.06
Continuing Guarantee
A-109
  Section 9.07
General Limitation on Guaranteed Obligations
A-109
  Section 9.08
Release of Subsidiary Guarantors and Pledges
A-109
  Section 9.09
Right of Contribution
A-109
  Section 9.10
Keepwell
A-110
  Section 9.11
Independent Obligation
A-110
 
 
 
Article X
EVENTS OF DEFAULT
A-110
  Section 10.01
Events of Default
A-110
  Section 10.02
Action in Event of Default
A-112
  Section 10.03
Application of Proceeds
A-113
  Section 10.04
Right to Cure.
A-113
 
 
 
Article XI
ADMINISTRATIVE AGENT AND REVOVING AGENT
A-114
  Section 11.01
Appointment
A-114
  Section 11.02
Nature of Duties
A-115
  Section 11.03
Lack of Reliance on the Administrative Agent
A-115
  Section 11.04
Certain Rights of the Administrative Agent and the Revolving Agent
A-116
  Section 11.05
Reliance
A-117
  Section 11.06
Indemnification
A-117
  Section 11.07
The Administrative Agent in its Individual Capacity
A-118
  Section 11.08
Holders
A-118
  Section 11.09
Resignation by the Administrative Agent and the Revolving Agent
A-118
  Section 11.10
Collateral and Intercreditor Matters
A-119
  Section 11.11
Delivery of Information
A-120
  Section 11.12
Withholding
A-120
  Section 11.13
Administrative Agent May File Proofs of Claim
A-120
  Section 11.14
Certain ERISA Matters
A-121
 
 
 
Article XII
MISCELLANEOUS
A-121
  Section 12.01
Payment of Expenses, etc
A-121
  Section 12.02
Right of Setoff
A-123
  Section 12.03
Notices
A-123
  Section 12.04
Benefit of Agreement; Assignments; Participations
A-124
  Section 12.05
No Waiver; Remedies Cumulative
A-129
  Section 12.06
Payments Pro Rata
A-129





--------------------------------------------------------------------------------





  Section 12.07
Calculations; Computations
A-130
  Section 12.08
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial
A-130
  Section 12.09
Counterparts
A-131
  Section 12.10
[Reserved]
A-131
  Section 12.11
Headings Descriptive
A-131
  Section 12.12
Amendment or Waiver; etc
A-131
  Section 12.13
Survival
A-133
  Section 12.14
Domicile of Loans
A-133
  Section 12.15
Register
A-133
  Section 12.16
Confidentiality
A-135
  Section 12.17
Patriot Act
A-135
  Section 12.18
Interest Rate Limitation
A-135
  Section 12.19
Secured Swap Agreements and Secured Cash Management Agreements
A-135
  Section 12.20
Lender Action
A-136
  Section 12.21
Press Releases.
A-136
  Section 12.22
Other Liens on Collateral; Terms of Intercreditor Agreements; etc.
A-137
  Section 12.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
A-137
  Section 12.24
Amendment and Restatement.
A-137







--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT, dated as of September
25, 2018 (and amended and restated as of November 2, 2018, further amended and
restated as of November 16, 2018 and as further amended and restated as of May
20, 2019), among Infrastructure and Energy Alternatives, Inc., a Delaware
corporation (“Holdings”), IEA Intermediate Holdco, LLC, a Delaware limited
liability company (“Intermediate Holdings”), IEA Energy Services LLC, a Delaware
limited liability company (the “Borrower”), the Subsidiary Guarantors from time
to time party hereto, Jefferies Finance LLC (“Jefferies”), as the Administrative
Agent, KeyBank National Association (“KeyBank”), as the Revolving Agent,
Jefferies, as the Collateral Agent, the Issuing Banks from time to time party
hereto and each of the Lenders from time to time party hereto.
W I T N E S S E T H:
WHEREAS, Holdings, Intermediate Holdings, the Borrower, certain Subsidiary
Guarantors, the Administrative Agent, the Revolving Agent, the Collateral Agent,
and the Lenders party thereto are party to that certain Credit and Guarantee
Agreement, dated as of September 25, 2018 (the “Original Closing Date”) (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time prior to November 16, 2018, the “Original Credit Agreement”),
pursuant to which the Lenders party thereto made loans and commitments to the
Borrower as provided therein.
WHEREAS, pursuant to that certain Second Amendment and Restatement Agreement,
dated November 16, 2018 (the “Restatement Agreement”), by and among, Holdings,
Intermediate Holdings, the Borrower, the Subsidiary Guarantors party thereto,
the Administrative Agent, the Revolving Agent, the Collateral Agent and the
Lenders party thereto, the Administrative Agent and the Required Lenders have
agreed, inter alia, to amend and restate the Original Credit Agreement in its
entirety to read as set forth in the Restatement Agreement as of the Restatement
Effective Date;
WHEREAS, pursuant to that certain Third Amendment and Restatement Agreement
(which agreement constitutes a Refinancing Amendment for purposes hereunder and
under the other Loan Documents), dated May 20, 2019 (the “Third Restatement
Agreement”), by and among, Holdings, Intermediate Holdings, the Borrower, the
Subsidiary Guarantors party thereto, the Administrative Agent, the Revolving
Agent, the Collateral Agent and the Lenders party thereto, the Administrative
Agent and the Required Lenders have agreed, inter alia, to amend and restate the
Restatement Agreement in its entirety to read as set forth in this Agreement as
of the Third Restatement Effective Date; and
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree to as follows:
ARTICLE I
DEFINITIONS

Section 1.01    Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.01 shall have the respective
meanings set forth in this Section 1.01.


“2019 Refinanced Term Loans” shall have the meaning set forth in the Third
Restatement Agreement.
“2019 Refinancing Term Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule I directly below the column
entitled “2019 Refinancing Term Loan Commitment” as terminated in accordance
with the terms hereof. The aggregate amount of the 2019 Refinancing Term Loan
Commitments as of the Third Restatement Effective Date is $$292,500,000.00.
“2019 Refinancing Term Loans” shall have the meaning set forth in the Third
Restatement Agreement.
“2019 Refinancing Lenders” shall have the meaning set forth in the Third
Restatement Statement Agreement.
“Acceptable Auditor” shall have the meaning set forth in Section 7.01(a).
“Acceptable Price” shall have the meaning set forth in the definition of “Dutch
Auction.”
“Acquisition” shall mean any consensual transaction or series of related
transactions, whether, by purchase, merger, consolidation, contribution or
otherwise, for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or all or substantially all of any business,
product line, unit or division of any person, (b) acquisition of in excess of
50% of the Capital Stock of any person, and otherwise causing such person to
become a Subsidiary of such person, or (c) merger or consolidation or any other
combination with any person, in each case, including as a result of any
Investment in any Subsidiary that serves to increase the equity ownership of the
Borrower or any Restricted Subsidiary therein.


A-1

--------------------------------------------------------------------------------





“Acquired Businesses” shall mean the First Acquired Business and the Second
Acquired Business.
“Additional Incremental Lender” shall have the meaning set forth in Section
2.15(c); provided that if such Additional Incremental Lender is an Affiliated
Lender, such Additional Incremental Lender must comply with the limitations and
restrictions set forth in Section 12.04(a)(iv).
“Additional Refinancing Lender” shall have the meaning set forth in Section
2.17; provided that if such Additional Refinancing Lender is an Affiliated
Lender, such Additional Refinancing Lender must comply with the limitations and
restrictions set forth in Section 12.04(a)(iv).
“Additional Real Property” shall have the meaning set forth in Section 7.08(b).
“Additional Security Documents” shall mean the documents granting to the
Collateral Agent for the benefit of the Secured Parties security interests, if
any, and Mortgages in such assets and Real Property of Holdings and such other
Loan Party required to be pledged pursuant to the Loan Documents as are not
covered by the original Security Documents.
“Adjusted Net Worth” shall have the meaning set forth in Section 9.09.
“Administrative Agent” shall mean Jefferies, in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, and shall
include any successor to the Administrative Agent appointed pursuant to Section
11.09.
“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person; provided that for purposes of this
Agreement, Jefferies LLC and its Affiliates shall be deemed to be Affiliates of
Jefferies Finance LLC and its Affiliates. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.
“Affiliate Transaction” shall have the meaning set forth in Section 8.08.
“Affiliated Investment Fund” shall mean an Affiliate of Oaktree Power
Opportunities Fund IV (Delaware) Holdings, L.P. (other than Holdings, the
Borrower or any of their respective Subsidiaries) that (x) engages in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and with respect to which
the Sponsor and investment vehicles managed or advised by the Sponsor that are
not engaged primarily in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
do not make investment decisions for such entity or (y) is a bona fide debt fund
that is primarily engaged in, or advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course of its business and whose managers have fiduciary duties to the investors
in such fund or investment vehicle independent of or in addition to their duties
to Oaktree Power Opportunities Fund IV (Delaware) Holdings, L.P.
“Affiliated Lender” shall mean, at any time, any Lender (not a natural person)
that is the Sponsor, M III Acquisition Corporation or any of their respective
Affiliate (including Affiliated Investment Funds) other than Holdings, the
Borrower or any of their respective Subsidiaries.
“Agent” shall mean the Administrative Agent and Collateral Agent.
“Aggregate Deficit Amount” shall have the meaning set forth in Section 9.09.
“Aggregate Excess Amount” shall have the meaning set forth in Section 9.09.
“Agreement” shall mean this Third Amended and Restated Credit and Guarantee
Agreement, as modified, supplemented, amended, restated (including any amendment
and restatement hereof), extended and/or renewed from time to time in accordance
with the terms hereof.
“Alternative Interest Rate Election Event” shall have the meaning set forth in
Section 2.11(f).
“Anti-Bribery Laws” shall mean the U.S. Foreign Corrupt Practices Act of 1977,
the U.S. Travel Act and all other similar laws applicable to Holdings or its
subsidiaries.


A-2

--------------------------------------------------------------------------------





“Anti-Terrorism Law” shall have the meaning set forth in Section 7.16(a).
“Applicable Discount Price” shall have the meaning set forth in the definition
of “Dutch Auction.”
“Applicable Margin” shall mean, at any date:
with respect to 2019 Refinancing Term Loans, a percentage per annum equal to, on
and after the Third Restatement Effective Date, (i) for LIBOR Loans, 8.25% and
(ii) for Base Rate Loans, 7.25%; provided, however, from and after the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b) including the calculation of the First
Lien Net Leverage Ratio at a percentage no greater than 2.67:1.00, the
Applicable Margin for the 2019 Refinancing Term Loans shall permanently step
down to (i) for LIBOR Loans, 6.75% and (ii) for Base Rate Loans, 5.75%;
(a)with respect to Initial Term Loans, a percentage per annum equal to (i) for
LIBOR Loans, 6.25% and (ii) for Base Rate Loans, 5.25%; and
(b)with respect to Revolving Loans or Swing Line Loans, a percentage per annum
equal to (i) for LIBOR Loans, 4.25% and (ii) for Base Rate Loans, 3.25%.
“Applicable Prepayment Percentage” shall mean with respect to a Repricing
Transaction occurring on or prior to the date that is twelve (12) months after
the Original Closing Date, 1.00%, and thereafter, 0%.
“Approved Fund” shall have the meaning set forth in Section 12.04.
“Asset Sale” shall mean any Disposition by Holdings or any of its Restricted
Subsidiaries of property pursuant to Section 8.04(r), (u), (v), or (ee);
provided that (subject to the next proviso) there shall be excluded as an Asset
Sale any Disposition otherwise described above that yields aggregate
consideration to Holdings and its Subsidiaries (valued at the initial principal
amount thereof in the case of non‑cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non‑cash
proceeds) equal to or less than $2,500,000 with respect to any such single
Disposition or series of related Dispositions (if such Disposition is part of a
series of related Dispositions).
“Assignee” shall have the meaning set forth in Section 12.04(a)(i).
“Assignment and Assumption” shall mean an assignment and assumption agreement,
substantially in the form of Exhibit A or other form reasonably acceptable to
the Administrative Agent or, in the case of the Revolving Facility, the
Revolving Agent and the Administrative Agent.
“Attributable Debt” shall mean, in respect of a Sale Leaseback Transaction, at
the time of determination, the present value of the obligation of the Loan Party
that acquires, leases or licenses back the right to use all or a material
portion of the subject property for net rental, license or other payments during
the remaining term of the lease, license or other arrangement included in such
Sale Leaseback Transaction including any period for which such lease, license or
other arrangement has been extended or may, at the sole option of the other
party (or parties) thereto, be extended. Such present value shall be calculated
using a discount rate equal to the rate of interest implicit in such
transaction, determined in accordance with GAAP.
“Auction Manager” shall mean any financial institution or advisor agreed by the
Borrower and Administrative Agent (whether or not an affiliate of Administrative
Agent) to act as an arranger in connection with any repurchases pursuant to
Section 12.04(a)(iii) or 12.04(a)(iv).
“Auction Purchase” shall mean a purchase of Loans or Commitments pursuant to a
Dutch Auction (x) in the case of a Permitted Auction Purchaser, in accordance
with the provisions of Section 12.04(a)(iii) or (y) in the case of an Affiliated
Lender, in accordance with the provisions of Section 12.04(a)(iv).
“Authorized Officer” shall mean the chief executive officer, president, chief
financial officer, any vice president, controller, treasurer or assistant
treasurer, secretary or assistant secretary of a Loan Party or any of the other
individuals designated in writing to the Administrative Agent by an existing
Authorized Officer of a Loan Party as an authorized signatory of any certificate
or other document to be delivered hereunder.
“Auto-Extension Letter of Credit” shall have the meaning set forth in Section
2.01(f)(iii)(B).
“Available Amount” shall mean, at any time, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to the sum of (without
duplication):
(a)    [reserved], plus


A-3

--------------------------------------------------------------------------------





(b)    an amount, determined on a cumulative basis equal to the amount of the
Excess Cash Flow for each completed Fiscal Year beginning with the Fiscal Year
ending December 31, 2019, that is not required prior to such time to be applied
as a mandatory prepayment under Section 4.02(b) (it being understood for the
avoidance of doubt that, solely for purposes of this definition, Excess Cash
Flow for any Fiscal Year shall be deemed to be zero until the date that is five
(5) Business Days after the Compliance Certificate required to be delivered
pursuant to Section 7.02(b) for such Fiscal Year have been delivered to the
Administrative Agent), plus
(c)    (i) the cumulative amount of cash and Cash Equivalent proceeds (net of
reasonable transaction costs associated with any of the events described in
clauses (A) or (B) below) from (A) the issuance of Qualified Capital Stock of
Holdings after the Original Closing Date and on or prior to such time (including
upon exercise of warrants or options), and (B) contributions to the equity
capital of Holdings after the Original Closing Date and on or prior to such
time, (ii) the fair market value (as reasonably determined in good faith by
Holdings) of marketable securities or other property contributed to the
Qualified Capital Stock of Holdings or any Parent Company from and after the
Original Closing Date from any Person other than a Restricted Subsidiary and
(iii) the fair market value (as reasonably determined in good faith by Holdings)
of the Qualified Capital Stock of Holdings or any Parent Company issued upon
conversion of Indebtedness Incurred or Disqualified Capital Stock issued after
the Original Closing Date of Holdings or any of its Restricted Subsidiaries owed
to a Person other than a Loan Party or a Restricted Subsidiary of a Loan Party;
provided, that in each case the proceeds of such transaction have been
contributed as, or issued in exchange for, common equity to the capital of the
Borrower; provided, further such amount shall not include (I) any such
contribution by Holdings or any of its Subsidiaries, (II) Specified Equity
Contributions, (III) issuances of Capital Stock applied pursuant to Section
8.05(d), (IV) any amounts designated as Contribution Amounts and Not Otherwise
Applied and (V) any amounts designated as De-leverage Equity Contribution and
Not Otherwise Applied, plus
(d)    100% of the aggregate amount received by the Borrower and/or its
Restricted Subsidiaries in cash and Cash Equivalents (after taking into account
the payment of fees, costs or other transactions expenses relating thereto)
from:
(i)        the sale (other than to Holdings or any such Restricted Subsidiary)
of any Capital Stock of an Unrestricted Subsidiary, or
(ii)        any dividend or other distribution by an Unrestricted Subsidiary, or
(iii)        any interest, returns of principal, repayments and similar payments
by such Unrestricted Subsidiary, plus
(e)    in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value (as determined in good faith
by the board of directors of the Borrower) of the Investments of the Borrower
and the Restricted Subsidiaries in such Unrestricted Subsidiary at the time of
such re designation, combination or transfer (or of the assets transferred or
conveyed, as applicable), in each case to the extent such Investments (i)
correspond to the designation of a Subsidiary as an Unrestricted Subsidiary
pursuant to Section 7.11, (ii) were originally made using the Available Amount
pursuant to Section 8.06(q) and (iii) do not exceed the amount of such original
Investment, plus
(f)    the aggregate Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries after the Original Closing Date and on or prior to such
time from the Disposition of any Investments made pursuant to Section 8.06(q),
up to a maximum amount of such original Investment, plus
(g)    the Net Cash Proceeds from returns, profits, distributions and similar
amounts on Investments made pursuant to Section 8.06(q) actually received by the
Borrower and its Restricted Subsidiaries in cash or Cash Equivalents after the
Original Closing Date and on or prior to such time, up to a maximum amount of
such original Investment, plus
(h)    the aggregate amount of Remaining Declined Proceeds Not Otherwise Applied
on or prior to such time, plus
(i)    without duplication of clause (h), the aggregate amount of Net Cash
Proceeds of any Asset Sale by Holdings or any of its Restricted Subsidiaries
that is not required to be prepaid and is not otherwise reinvested in accordance
with Section 4.02(c), minus
(j)    any amount of the Available Amount used to make Investments pursuant to
Section 8.06(q) after the Original Closing Date and prior to such time, minus
(k)    any amount of the Available Amount used to make Restricted Payments
pursuant to Section 8.05(b) after the Original Closing Date and prior to such
time, minus


A-4

--------------------------------------------------------------------------------





(l)    the aggregate amount of Restricted Payments made pursuant to Section
8.05(k) after the Original Closing Date and prior to such time (without
duplication of the reduction of the Available Amount pursuant to Section
8.05(l)), minus
(m)    any amount of the Available Amount used to make payments or redemptions
pursuant to Section 8.07(d) after the Original Closing Date and prior to such
time, minus
(n)     any amount of the Available Amount used to make Investments in a
Subsidiary following the re-designation of such Subsidiary from an Unrestricted
Subsidiary into a Restricted Subsidiary or the merger, consolidation or
amalgamation of such Unrestricted Subsidiary with or into, or transfers or
conveyance of assets by such Unrestricted Subsidiary to, or the liquidation of
such Unrestricted Subsidiary into, the Borrower or a Restricted Subsidiary in
accordance with clause (e) above, if such Restricted Subsidiary is subsequently
re designated as an Unrestricted Subsidiary (including the merger, consolidation
or amalgamation thereof).
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto.
“Base Rate” shall mean, at any time, the higher of (i) the Prime Lending Rate at
such time and (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time; provided, that to the extent the Base Rate would be less than zero,
the Base Rate shall be deemed to be zero. Any change in the Base Rate due to a
change in the Prime Lending Rate or the Federal Funds Rate shall be effective as
of the opening of business on the day of such change in the Prime Lending Rate
or the Federal Funds Rate, respectively.
“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the Borrower at the time of the incurrence thereof or conversion thereto.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. §1010.230.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Bona Fide Lending Affiliate” shall mean, with respect to any competitor of the
Borrower or its Subsidiaries or any other Person identified in name pursuant to
the definition of “Disqualified Lender”, a debt fund, investment vehicle,
regulated bank entity or unregulated lending entity (in each case, other than a
Person that is separately identified pursuant to clause (a) (to the extent
identified prior to the Original Closing Date) or clause (b) of the definition
of “Disqualified Lender”) that is (i) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business and (ii) managed, sponsored or advised by any Person
that is controlling, controlled by or under common control with such competitor
or other Person, as applicable, but only to the extent that no personnel
involved with the investment in such competitor or other Person, as applicable,
(x) makes (or has the right to make or participate with others in making)
investment decisions for such entity or (y) has access to any information (other
than information that is publicly available) relating to Holdings or the
Borrower or any entity that forms a part of Holdings’ or the Borrower’s business
(including Subsidiaries thereof).
“Borrower” shall have the meaning set forth in the preamble hereto.
“Borrowing” shall mean the borrowing of (i) one Loan of the same Class and Type,
made or continued on the same date (or resulting from a conversion or
conversions on such date) having in the case of LIBOR Loans, the same Interest
Period or (ii) a Swing Line Loan; provided that Base Rate Loans incurred
pursuant to Section 2.11(b) shall be considered part of the related Borrowing of
LIBOR Loans.
“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
the state of New York, a legal holiday or a day on which banking institutions
are authorized or


A-5

--------------------------------------------------------------------------------





required by law or other government action to close and (ii) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, LIBOR Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between banks in
U.S. dollar deposits in the London interbank market.
“Cancellation” or “Cancelled” shall mean the cancellation, termination and
forgiveness by Permitted Auction Purchaser of all Loans, Commitments and related
Obligations acquired in connection with an Auction Purchase or other acquisition
of Loans (including any Open Market Purchase), which cancellation shall be
consummated as described in Section 12.04(a)(iii)(D), the definition of “Dutch
Auction” and the definition of “Eligible Assignee.”
“Capital Lease Obligations” shall mean, with respect to any Person for any
period, all rental obligations of such Person which, under GAAP as calculated in
accordance with Section 12.07, are required to be capitalized on the books of
such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with such principles.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation
(including common stock and preferred stock), any and all equivalent ownership
interests in a Person (other than a corporation), including partnership
interests (general and limited), and membership and limited liability company
interests, and any and all warrants, rights or options to purchase any of the
foregoing (but excluding any debt security that is exchangeable for or
convertible into such capital stock).
“Cash Collateralized” shall have the meaning assigned to such term in the
definition of “Letter of Credit Expiration Date”, and the terms “Cash
Collateral,” “Cash Collateralize” and “Cash Collateralizing” shall have the
meanings correlative thereto.
“Cash Equivalents” shall mean, as of any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States or any agency or instrumentality thereof or
(b) issued by any agency of the United States in each case maturing within
thirteen months after such date; (ii) marketable direct obligations issued by
any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof, in each case maturing within
thirteen months after such date and having, at the time of the acquisition
thereof, a rating of at least A‑2 from S&P or at least P‑2 from Moody’s;
(iii) (a) commercial paper maturing no more than thirteen months from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least A‑2 from S&P or at least P‑2 from Moody’s and (b) other corporate
obligations maturing no more than thirteen months from the acquisition thereof
and having, at the time of the acquisition thereof, a rating of at least AA from
S&P or at least Aa2 from Moody’s; (iv) variable rate demand notes and auction
rate securities maturing no more than thirteen months from the date of creation
thereof; (v) certificates of deposit or bankers’ acceptances maturing within
thirteen months after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (vi) shares of any money market mutual fund that (a)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000 and (c) has the highest rating obtainable from either S&P
or Moody’s and (vii) solely with respect to any Foreign Subsidiary,
substantially similar investments to those outlined in clauses of (i) through
(vi) above, of reasonably comparable credit quality (taking into account the
jurisdiction where such Foreign Subsidiary conducts business) in any
jurisdiction in which such Person conducts business (it being understood that
such investments may be denominated in the currency of any jurisdiction in which
such Person conducts business).
“Cash Management Agreement” shall mean any agreement for the provision of Cash
Management Services.
“Cash Management Obligations” shall mean any and all obligations, including
guarantees thereof, of any Loan Party to a bank or other financial institution
providing Cash Management Services.
“Cash Management Services” shall mean (i) cash management services, including
disbursement services, treasury, depository, overdraft, electronic funds
transfer and other cash management arrangements and (ii) commercial credit or
debit card and merchant card services, in each case, provided to any Loan Party
by the Administrative Agent, a Lender or any of their respective Affiliates.
“Certificated Securities” shall have the meaning set forth in Section 5.19(a).
“Change in Tax Law” shall mean the enactment, promulgation, execution or
ratification of, or any change in or amendment to, any law, treaty, regulation
or rule (or in the official application or official interpretation of any law,
treaty, regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to taxation.


A-6

--------------------------------------------------------------------------------





“Change of Control” shall mean, at any time (a) any “person” or “group” (as such
terms are used in Section 13(d) and 14(d) of the Securities Exchange Act of
1934), other than the Permitted Holders, beneficially own, directly or
indirectly, Capital Stock of Holdings representing more than 35% of the
aggregate ordinary voting power of Holding’s Capital Stock and the percentage of
the aggregate ordinary voting power represented by such Capital Stock
beneficially owned, directly or indirectly, by such person or group exceeds the
percentage of the aggregate ordinary voting power represented by Capital Stock
of Holdings then beneficially owned by the Permitted Holders or (b) at any time,
and for any reason, Holdings shall fail to own, directly or indirectly, 100% of
the Capital Stock of the Borrower.
For purposes of this definition, including other defined terms used herein in
connection with this definition and notwithstanding anything to the contrary in
this definition or any provision of Section 13d-3 of the Securities Exchange Act
of 1934, (i) “beneficial ownership” shall be as defined in Rules 13(d)-3 and
13(d)-5 under the Securities Exchange Act of 1934 (excluding any employee
benefit plan of such Person and its subsidiaries, and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
and (ii) the phrase “person” or “group” is within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Initial Term Loans, 2019
Refinancing Term Loans, Revolving Loans, Swing Line Loans, Incremental Term
Loans, Incremental Revolving Loans, Other Term Loans, Other Revolving Loans,
Extended Term Loans or Extended Revolving Loans; when used in reference to any
Commitment, refers to whether such Commitment is an Initial Term Loan
Commitment, 2019 Refinancing Term Loan Commitment, Revolving Commitment,
Commitment with respect to any Incremental Term Facility, Extended Revolving
Commitments, Other Term Commitment or Other Revolving Commitment; and when used
in reference to any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class. Incremental Term Loans, Extended
Term Loans and Other Term Loans (together with the respective Commitments in
respect thereof) shall, at the election of the Borrower, be construed to be in
different Classes. Incremental Revolving Loans, Extended Revolving Loans and
Other Revolving Loans (together with the respective Commitments in respect
thereof) shall, at the election of the Borrower, be construed to be in different
Classes.
“Closing Date Acquisition” shall mean the Acquisition of Consolidated
Construction Solutions I LLC, a Delaware limited liability company, by the
Borrower on the Original Closing Date.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.
“Collateral” shall mean all property and assets (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document; provided that the Collateral shall
not include any Excluded Assets.
“Collateral Agent” shall mean Jefferies, in its capacity as collateral agent for
the Secured Parties under the Loan Documents, together with its permitted
successors and assigns.
“Commercial Letter of Credit” shall mean any documentary letter of credit or
similar instrument.
“Commitment” shall mean, for each Lender, the sum of its Revolving Commitment,
Initial Term Loan Commitment, 2019 Refinancing Term Loan Commitment and, if
applicable, any commitment with respect to an Incremental Term Facility, Other
Term Commitment, any commitment with respect to an Incremental Revolving
Facility, Other Revolving Commitment or any other commitments created pursuant
to an Extension or any combination thereof.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Commonly Controlled Entity” shall mean a person or an entity, whether or not
incorporated, that is part of a group that includes Holdings or the Borrower and
that is treated as a single employer under Sections 414(b) or (c) of the Code
(and Sections 414(m) and (o) of the Code for purposes relating to Section 412 of
the Code).
“Compliance Certificate” shall mean a certificate duly executed by an Authorized
Officer substantially in the form of Exhibit B.
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Holdings and its Restricted Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP (including accelerated
amortization


A-7

--------------------------------------------------------------------------------





from the write-off or write-down of tangible or intangible assets (other than
the write-down of current assets) including capitalized software and
organizational costs).
“Consolidated Capital Expenditures” shall mean, as of any date for the
applicable period then ended, all capital expenditures of Holdings and its
Restricted Subsidiaries on a consolidated basis for such period, as determined
in accordance with GAAP.
“Consolidated Construction” means Consolidated Construction Solutions I LLC, a
Delaware limited liability company.
“Consolidated Current Assets” shall mean, at any date, all amounts (other than
(a) cash and Cash Equivalents, (b) any tax assets, (c) any deferred tax assets,
(d) deferred bank fees, (e) derivative financial instruments and (f) the effects
of any purchase accounting adjustments) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of Holdings and its Restricted Subsidiaries at such
date.
“Consolidated Current Liabilities” shall mean, at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries at such date, but excluding, without
duplication, (a) the current portion of any Funded Debt of Holdings and its
Restricted Subsidiaries, (b) all Indebtedness consisting of the Loans and other
long term liabilities permitted to be Incurred pursuant to this Agreement and
accrued interest thereon to the extent otherwise included therein, (c) the
current portion of interest, (d) accruals for current or deferred taxes based on
income or profits, (e) accruals of any costs or expenses relating to
restructuring reserves, (f) derivative financial instruments, (g) current
liabilities consisting of deferred revenue and (h) the effects of any purchase
accounting adjustments.
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Holdings and its Restricted Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP (including accelerated
depreciation from the write-off or write-down of tangible or intangible assets
(other than the write-down of current assets) including capitalized software and
organizational costs).
“Consolidated EBITDA” shall mean, at any date of determination, an amount equal
to Consolidated Net Income of Holdings and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period, plus
(a)    the following (without duplication) to the extent deducted and not added
back or excluded in calculating Consolidated Net Income (other than with respect
to clause (a)(xv) and (a)(xx) below) for the most recently completed Measurement
Period:
(i)    Consolidated Interest Expense;
(ii)    the provision for federal, state, local and foreign income Taxes, taxes
on profit or capital, including, without limitation, state franchise and similar
taxes, and foreign withholding taxes (and, without duplication, any dividends or
other distributions made pursuant to Section 8.05(g)(ii) to the extent the
amount so distributed correlates (on a dollar-for-dollar basis) with amounts
that reduced Consolidated Net Income during such period);
(iii)    Consolidated Amortization Expense;
(iv)    Consolidated Depreciation Expense;
(v)    all non‑cash charges, expenses, items and losses, including, without
limitation (A) non‑cash items for any management equity plan, supplemental
executive retirement plan or stock option plan, warrants or other type of
compensatory plan for the benefit of officers, directors or employees, (B)
non‑cash restructuring charges or non‑cash reserves in connection with the
Initial Acquisitions or in connection with any Permitted Acquisition or similar
Investment under Section 8.06 consummated after the Original Closing Date, (C)
all non‑cash losses (minus any non‑cash gains) from Dispositions (but for
clarity excluding write‑offs or write‑downs of inventory), (D) any non‑cash
purchase or recapitalization accounting adjustments, (E) non‑cash losses (minus
any non‑cash gains) with respect to Swap Agreements, (F) non‑cash charges
attributable to any post‑employment benefits offered to former employees, (G)
non‑cash asset impairments (but for clarity excluding impairments of inventory)
and (H) the non‑cash effects of purchase accounting or similar adjustments
required or permitted by GAAP in connection with the Initial Acquisitions or any
Permitted Acquisitions or similar Investments permitted under Section 8.06;
(vi)    other accruals, payments, costs, fees and expenses (including
rationalization, legal, third party consulting, tax, structuring, transition and
other costs, fees and expenses) incurred in connection with (i) Acquisitions
prior to the Original Closing


A-8

--------------------------------------------------------------------------------





Date (including, but not limited to charges and losses on account of purchase
price adjustments and earn-out payments), (ii) the Transactions or (iii)
Permitted Acquisitions (including, but not limited to, charges and losses on
account of purchase price adjustments and earn-out payments), Investments,
Dispositions, consolidations, recapitalizations, restructurings, equity
issuances and financings (including any amendments, waivers, other
modifications, repayments or any incurrence thereof) after the Original Closing
Date, whether or not consummated;
(vii)    indemnification amounts and reasonable out‑of‑pocket expenses paid in
cash or accrued (plus any indemnification amounts and reasonable out‑of‑pocket
expenses accrued in any prior period but not added back in any such prior
period) and all other fees, costs, compensation and other expenses of the board
of directors of the Loan Parties (or any direct or indirect parent company
thereof);
(viii)    compensation expenses resulting from (i) the repurchase of equity
interests of Holdings from employees, directors or consultants of Holdings or
any of its Restricted Subsidiaries, in each case, to the extent permitted by
this Agreement, (ii) to the extent such expenses are non-cash, any management
equity plan or stock option plan, warrants or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement,
and (iii) payments to employees, directors or officers of Holdings and its
Restricted Subsidiaries paid in connection with Restricted Payments that are
otherwise permitted hereunder to the extent such payments are not made in lieu
of, or a substitution for, ordinary salary or ordinary payroll payments,
(ix)    cash proceeds of business interruption insurance to the extent such
proceeds are received by Holdings or any Restricted Subsidiary during such
period or Holdings or any Restricted Subsidiary reasonably expects such proceeds
will be received by Holdings or any Restricted Subsidiary in a subsequent
period; provided that amounts included in Consolidated EBITDA that were
reasonably expected to be received and not yet received shall not also be
included in Consolidated EBITDA when and to the extent they are actually
received,
(x)    charges, losses or expenses to the extent indemnified, insured or
reimbursed by a third-party to the extent such indemnification, insurance or
reimbursement is actually received in cash for such period (or reasonably
expected to be so paid or reimbursed in a subsequent period);
(xi)    (i) extraordinary, unusual or non‑recurring charges, expenses or losses
of the type set forth in a customary quality of earnings report prepared by a
“Big Four” accounting firm (which shall exclude any charges, expenses or losses
incurred as a result of any adverse weather events) and (ii) restructuring
costs, integration costs, business optimization expenses or costs (including
charges related to the implementation of cost-savings initiatives, operating
expense reductions and other similar initiatives), reserve, retention,
recruiting, relocation and signing bonuses and expenses, stock option and other
equity-based compensation expenses, contract termination costs, severance costs,
transaction fees and expenses, including, without limitation, any one time
expense relating to the implementation of operational and reporting systems and
technology initiatives, enhanced accounting function or other transaction costs,
including those associated with becoming a standalone entity or a public
company; provided, that the aggregate amount pursuant to this clause (xi)
(which, for the avoidance of doubt, includes both sub-clause (i) and sub-clause
(ii) hereof) shall be subject to the Consolidated EBITDA Addback Cap;
(xii)    (A) any net gain or loss from disposed or discontinued operations (and
any costs and expenses related to such disposal or discontinuation) and (B)
gains, losses, charges and expenses attributable to asset Dispositions or the
sale or other disposition of any Capital Stock of any Person other than in the
ordinary course of business;
(xiii)    fees, costs and expenses associated with litigation and any
settlements thereof;
(xiv)    (A) retention, contract termination, recruiting, relocation, severance,
reduction in work force and signing bonuses and expenses and (B) one-time costs
related to enhanced accounting functions associated with becoming a public
company;
(xv)    the amount of cost savings, operating expense reductions, workforce
reductions, other operating improvements and other initiatives and synergies or
operational changes (net of the amount of actual amounts realized) that are (A)
projected by the Borrower in good faith to be reasonably anticipated to be
realizable within eighteen (18) months after the date the Specified Transaction
is initiated or a plan for realization thereof shall have been established, and
(B) related to a Specified Transaction, in each case, which will be added to
Consolidated EBITDA as so projected or determined until fully realized and
calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions, other operating improvements and initiatives and synergies had been
realized on the first day of such period; provided, that the aggregate amount
pursuant to this clause (xv) shall be subject to the Consolidated EBITDA Addback
Cap;


A-9

--------------------------------------------------------------------------------





(xvi)    gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period and any
unrealized exchange, translation or performance losses relating to any foreign
currency hedging transactions for such period;
(xvii)    unrealized losses with respect to obligations under Swap Agreements
designed to provide protections against fluctuations in interest rates or
embedded derivatives that require similar accounting treatment and any costs,
expenses or fees in connection with the entry into or execution of Swap
Agreements;
(xviii)     losses resulting from the early extinguishment of debt;
(xix)    (i) royalty expenses and (ii) bonuses to members of management of, as
applicable, the First Acquired Business prior to the Original Closing Date and
the Second Acquired Business prior to the Restatement Effective Date; and
(xx)    other adjustments (including projected cost savings, operating expense
reductions, other operating improvements and initiatives and synergies)
consistent with Article 11 of Regulation S-X promulgated under the Securities
Exchange Act of 1934 and as interpreted by the staff of the Securities and
Exchange Commission (or any successor agency), or as set forth or of the type
set forth in each of the Sponsor Model or the quality of earnings report
delivered to the Lead Arrangers prior to the Original Closing Date; provided,
that the aggregate amount pursuant to this clause (xx) shall be subject to the
Consolidated EBITDA Addback Cap,
minus
(b)    the following (without duplication) to the extent included in calculating
such Consolidated Net Income for the most recently completed Measurement Period,
without duplication:
(i)    federal, state, local and foreign income tax credits;
(ii)    non‑cash items increasing Consolidated Net Income (in each case of or by
Holdings and its Restricted Subsidiaries for such Measurement Period) (excluding
any such non cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item which reduced Consolidated EBITDA in any prior
period) (other than the accrual of revenue in the ordinary course);
(iii)    any gain from extraordinary, unusual or non‑recurring items;
(iv)    any aggregate net gain from the sale of property (other than accounts
and inventory (as defined in the applicable UCC)) out of the ordinary course of
business by such Person;
(v)    any other non‑cash gain;
(vi)    any gains due solely to fluctuations in currency values and the related
tax effects determined in accordance with GAAP for such period and any exchange,
translation or performance gains relating to any foreign currency hedging
transactions for such period; and
(vii)    any addition to Consolidated EBITDA from the immediately preceding four
Fiscal Quarter period in respect of expenses that were expected to be reimbursed
pursuant to a written contract or insurance policy that were not so reimbursed
within 365 days of such period or which contract or pursuant to an insurance
policy has been disclaimed by the unaffiliated third party that is a party
thereto.
Notwithstanding the foregoing or anything herein to the contrary, it is
understood and agreed that, for all purposes hereunder and under any other Loan
Document, Consolidated EBITDA for the Fiscal Quarter ended (i) September 30,
2017 shall be deemed to be $45,549,000, (ii) December 31, 2017 shall be deemed
to be $31,039,000, (iii) March 31, 2018 shall be deemed to be $8,822,000, (iv)
June 30, 2018 shall be deemed to be $39,546,000, (v) September 30, 2018 shall be
deemed to be $43,347,000 and (vi) December 31, 2018 shall be deemed to be
$24,428,000; provided that Consolidated EBITDA may be further adjusted with
respect to the foregoing periods in accordance with the definition of Pro Forma
Basis or to give effect to any addbacks pursuant to clause (a)(xiv) above.


“Consolidated EBITDA Addback Cap” shall mean that (a) the aggregate amount added
back to in computing Consolidated EBITDA for any Measurement Period pursuant
clauses (xi) (which, for the avoidance of doubt, includes both sub-clause (i)
and sub-clause (ii) thereof), (xv) and (xx) of the definition of “Consolidated
EBITDA” and clause (A) in the proviso contained in the


A-10

--------------------------------------------------------------------------------





second paragraph of the definition of “Pro Forma Basis” for such period shall
not exceed 20.0% of Consolidated EBITDA (determined after giving effect to the
adjustments set forth in this clause (a)) and (b) the aggregate amount added
back to in computing Consolidated EBITDA for any Measurement Period pursuant
clauses (xi) (which, for the avoidance of doubt, includes both sub-clause (i)
and sub-clause (ii) thereof) and (xx) of the definition of “Consolidated EBITDA”
and clause (A) in the proviso contained in the second paragraph of the
definition of “Pro Forma Basis” for such period shall not exceed 17.5% of
Consolidated EBITDA (determined after giving effect to the adjustments set forth
in this clause (b)).
“Consolidated Interest Expense” shall mean, without duplication, for any
Measurement Period, the result of (a) the sum of (i) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
Indebtedness for borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Agreements (but excluding any unrealized costs and losses) and
(ii) the portion of rent expense with respect to such period under Capital Lease
Obligations that is treated as interest in accordance with GAAP, minus (b) the
sum of (i) consolidated net gains of such Person and its Subsidiaries under Swap
Agreements (but excluding any unrealized gains) and (ii) consolidated interest
income, in each case of or by Holdings and its Restricted Subsidiaries for the
most recently completed Measurement Period, all as determined on a consolidated
basis in accordance with GAAP.
“Consolidated Net Income” shall mean, as of any date of determination, with
respect to Holdings and its Subsidiaries, for any Measurement Period, the net
income (or loss) of Holdings and its Subsidiaries for such Measurement Period,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from the calculation of Consolidated Net Income (a) except as
otherwise provided in the Loan Documents with respect to calculations to be made
on a pro forma basis, the net income (or loss) of any other Person accrued prior
to the date it became a Subsidiary of, or was merged or consolidated into, such
Person or any of such Person’s Subsidiaries, (b) the net income (or loss) of any
Person that is an Unrestricted Subsidiary or in which such Person has a minority
ownership interest, except to the extent any such income has actually been
received by such Person in the form of cash dividends or distributions, (c) the
cumulative effect of a change in accounting principles during such period to the
extent included in Consolidated Net Income and (d) the income (or loss)
attributable to the early extinguishment of Indebtedness.
“Consolidated Total Assets” shall mean, as of any date of determination, the
total property and assets in each case of Holdings and its Restricted
Subsidiaries as at the end of the most recently ended Fiscal Quarter of Holdings
for which financial statements have been made available (or were required to be
made available) pursuant to Section 6.01(e), Section 7.01(a) or Section 7.01(b),
determined on a consolidated basis in conformity with GAAP.
“Consolidated Total Debt” shall mean, at any date, an amount equal to the
aggregate principal amount (or, if higher, the par value or stated face amount
(other than with respect to zero coupon Indebtedness)) of all Indebtedness of
Holdings and its Restricted Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP, but excluding (i) any liabilities
referred to in clauses (b), (c), or (g) of the definition of “Indebtedness”,
(ii) the undrawn portion of any letters of credit, bankers’ acceptances, surety
bonds or similar arrangements, and (iii) any Guarantee Obligations in respect of
any such liabilities described in the preceding clauses (i) and (ii).
“Consolidated Working Capital” shall mean, at any date, Consolidated Current
Assets on such date less Consolidated Current Liabilities on such date.
“Consolidated Working Capital Adjustment” shall mean, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than (in which case the Consolidated Working Capital Adjustment will be a
negative number)) Consolidated Working Capital as of the end of such period. For
purposes of calculating Consolidated Working Capital for any period in which a
Permitted Acquisition or similar Investment permitted hereunder occurs, the
“consolidated current assets” and “consolidated current liabilities” of any
Person acquired in such Permitted Acquisition or such similar Investment
(determined on a basis consistent with the corresponding definitions herein,
with appropriate reference changes) as of the date such Permitted Acquisition or
such similar Investment is consummated shall be included in such calculation
only from and after the date of the consummation of such Permitted Acquisition
or such similar Investment.
“Contractual Obligation” shall mean, with respect to any Person, any provision
of any agreement, instrument or other undertaking (other than a Loan Document,
document evidence Permitted Incremental Equivalent Debt or any document
evidencing any Permitted Refinancing thereof) to which such Person is a party or
by which it or any of its property is bound.


A-11

--------------------------------------------------------------------------------





“Contribution Amounts” shall mean the Net Cash Proceeds of cash contributions
Not Otherwise Applied (other than (x) Specified Equity Contributions, (y)
De-leverage Equity Contribution and and (z) from the issuance of Disqualified
Capital Stock or contributions by Holdings or any Restricted Subsidiary) made to
the capital of Holdings (which Net Cash Proceeds are in turn contributed to the
Borrower in the form of common equity) after the Original Closing Date (whether
through the issuance or sale of Qualified Capital Stock or otherwise).
“Contribution Indebtedness” shall mean Indebtedness of any Loan Party so long as
the aggregate principal amount of all such Indebtedness Incurred by such Loan
Party shall not exceed the aggregate Contribution Amount at the time of such
Incurrence; provided that such Contribution Indebtedness (i) is not guaranteed
by any Person other than the Borrower and the Subsidiary Guarantors, (ii) is
Incurred within 180 days after the making of the related Contribution Amount and
(iii) is so designated as Contribution Indebtedness pursuant to a certificate of
an Authorized Officer of the Borrower delivered to the Administrative Agent on
the date of Incurrence thereof.
“Contribution Percentage” shall have the meaning set forth in Section 9.09.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means any control agreement, each of which shall be in form
and substance reasonably satisfactory to Collateral Agent, entered into among
the depository institution at which any Loan Party maintains a deposit account
or the securities intermediary or commodity intermediary at which any Loan Party
maintains a securities account or a commodity account, such Loan Party, and
Collateral Agent pursuant to which Collateral Agent obtains control (within the
meaning of the UCC) for the benefit of the Secured Parties over such deposit
account, securities account or commodity account.
“Controlled Investment Affiliate” shall mean, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any person
Controlling such person) primarily for making equity or debt investments,
directly or indirectly, in Holdings or other portfolio companies of such Person.
“Credit Agreement Refinancing Indebtedness” shall mean Other Term Loans or Other
Revolving Commitments (including the corresponding Other Revolving Loans
incurred pursuant to such Other Revolving Commitments) obtained pursuant to a
Refinancing Amendment, in each case, issued, incurred or obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace or refinance, in whole or in part, any or all Classes
of then existing Term Loans, Revolving Loans or Revolving Commitments (in each
case (including any successive Credit Agreement Refinancing Indebtedness) (the
“Refinanced Debt”); provided that (x) such Credit Agreement Refinancing
Indebtedness (including, if such Credit Agreement Refinancing Indebtedness
includes any Other Revolving Commitments, such Other Revolving Commitments) is
in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (including, in the case of Refinanced
Debt consisting, in whole or in part, of Revolving Commitments or Other
Revolving Commitments, the amount thereof) plus any Term Loans and/or Revolving
Commitments plus other Indebtedness that could otherwise be incurred under
Section 2.15 (subject to the conditions to such incurrence set forth in Section
2.15) or Section 8.01(d) (subject to the conditions to such incurrence set forth
in Section 8.01(d)) or as Permitted Incremental Equivalent Debt (subject to the
conditions to the incurrence of Permitted Incremental Equivalent Debt), plus
premiums and accrued and unpaid interest, fees and expenses in respect thereof
plus other reasonable costs, fees and expenses (including upfront fees and
original issue discount) incurred in connection with such Credit Agreement
Refinancing Indebtedness, (y) such Credit Agreement Refinancing Indebtedness
does not mature prior to the maturity date of and, except in the case of Other
Revolving Commitments, has a Weighted Average Life to Maturity equal to or
longer than the Weighted Average Life to Maturity at such time of the
corresponding Class of Credit Agreement Refinancing Indebtedness (except to the
extent of nominal amortization for periods where amortization has been
eliminated as a result of a prepayment of the applicable Refinanced Debt), and
(z) such Refinanced Debt shall be repaid, defeased or satisfied and discharged,
and all accrued and unpaid interest, fees then due and premiums (if any) in
connection therewith shall be paid substantially contemporaneously with the
incurrence of the Credit Agreement Refinancing Indebtedness. For the avoidance
of doubt, (x) Credit Agreement Refinancing Indebtedness shall be subject to the
requirements set forth in Section 2.17, and (y) to the extent that such Credit
Agreement Refinancing Indebtedness consists, in whole or in part, of (i)
Revolving Commitments or Other Revolving Commitments, such Revolving Commitments
or Other Revolving Commitments or (ii) Revolving Loans, Other Revolving Loans or
Swing Line Loans, the corresponding Revolving Commitments or Other Revolving
Commitments, in each case, shall be terminated, and all accrued fees in
connection therewith shall be paid substantially contemporaneously with the
incurrence of the Credit Agreement Refinancing Indebtedness.
“Credit Extension” shall have the meaning set forth in Section 6.02.


A-12

--------------------------------------------------------------------------------





“Cure Period” shall have the meaning set forth in Section 10.04(a).
“De-leverage Contribution” shall mean the Net Cash Proceeds of (i) cash
contributions Not Otherwise Applied (other than (x) Specified Equity
Contributions, (y) Available Amount and (z) from the issuance of Disqualified
Capital Stock or contributions by Holdings or any Restricted Subsidiary) made to
the capital of Holdings (which Net Cash Proceeds are in turn contributed to the
Borrower in the form of common equity) (whether through the issuance or sale of
Qualified Capital Stock or otherwise) after the Third Restatement Effective
Date, 100% of which shall be used substantially concurrently with the receipt
thereof to make a prepayment of (A) all or a portion of the Initial Term Loans
and the 2019 Refinancing Term Loans (with respect to the prepayment of the 2019
Refinancing Term Loans, at least on a pro rata basis based on the aggregate
amount of the Initial Term Loans and the 2019 Refinancing Term Loans) or (B) a
combination of the Initial Term Loans, the 2019 Refinancing Term Loans (as
between the Initial Term Loans and the 2019 Refinancing Term Loans and with
respect to the prepayment of the 2019 Refinancing Term Loans, at least on a pro
rata basis based on the aggregate amount of the Initial Term Loans and the 2019
Refinancing Term Loans) and the Revolving Loans (in the case of Revolving Loans,
without a corresponding commitment reduction) (subject to the provisos
hereinafter, the “De-leverage Equity Contribution”) designated by the Borrower,
upon the receipt of such Net Cash Proceeds, as a “De-leverage Equity
Contribution” by delivering an officer’s certificate to the Administrative Agent
for distribution to the Lenders and/or (ii) any Subordinated Indebtedness issued
by Holdings or any of its Restricted Subsidiaries after the Third Restatement
Effective Date solely to the New Investor or other investors agreed to by the
Required Lenders in the principal amount of no less than $50,000,000 with
respect to each issuance or a smaller amount agreed to by the Required Lenders
(not to be unreasonable withheld), 100% of which shall be used substantially
concurrently with the receipt thereof to make a prepayment of all or a portion
of the Initial Term Loans and the 2019 Refinancing Term Loans (with respect to
the prepayment of the 2019 Refinancing Term Loans, at least on a pro rata basis
based on the aggregate amount of the Initial Term Loans and the 2019 Refinancing
Term Loans) (subject to the provisos hereinafter, the “De-leverage Subordinated
Indebtedness”) designated by the Borrower, upon the receipt of such Net Cash
Proceeds, as a “De-leverage Subordinated Indebtedness” by delivering an
officer’s certificate to the Administrative Agent for distribution to the
Lenders; provided that the aggregate amount of the sum of the De-leverage Equity
Contribution (calculated based on the cumulative amount of all Net Cash Proceeds
thereof received during the term of this Agreement) and the De-leverage
Subordinated Indebtedness (calculated based on the cumulative amount of all
principal amount thereof incurred during the term of this Agreement) shall not
exceed $150,000,000 during the term of this Agreement; provided further the
amount of a De-leverage Contribution shall be calculated as follows: with
respect to any single De-leverage Contribution, (a) so long as the aggregate
principal amount of the Initial Term Loans and the 2019 Refinancing Term Loans
so prepaid is greater than or equal to the principal amount of the Revolving
Loans so prepaid, the amount of such De-leverage Contribution shall equal 100%
of the aggregate principal amount of the Initial Term Loans, the 2019
Refinancing Term Loans and the Revolving Loans so prepaid; and (b) in the event
the aggregate principal amount of the Initial Term Loans and the 2019
Refinancing Term Loans so prepaid is less than the principal amount of the
Revolving Loans so prepaid, the amount of such De-leverage Contribution shall
equal 200% of the aggregate principal amount of the Initial Term Loans and the
2019 Refinancing Term Loans so prepaid. For the avoidance of doubt, in the event
no Initial Term Loans or 2019 Refinancing Term Loans (with respect to the
prepayment of the 2019 Refinancing Term Loans, at least on a pro rata basis
based on the aggregate amount of the Initial Term Loans and the 2019 Refinancing
Term Loans) are so prepaid from the Net Cash Proceeds of a capital contribution
or Subordinated Indebtedness, no De-leverage Contribution may be designated in
connection therewith.
“De-leverage Equity Contribution” shall have the meaning set forth in the
definition of “De-leverage Contribution.”
“De-leverage Subordinated Indebtedness” shall have the meaning set forth in the
definition of “De-leverage Contribution.”
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Declined Proceeds” shall have the meaning set forth in Section 4.02(h).
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender that (a) has failed to (i) fund all or
any portion of its Loans within two (2) Business Days of the date such Loans
were required to be funded by it hereunder unless such Lender notifies
Administrative Agent, the Revolving Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Revolving Agent,
the Issuing Bank, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Line Loans) within two (2) Business Days of the
date when due, (b) has notified the


A-13

--------------------------------------------------------------------------------





Borrower, the Issuing Bank, the Swing Line Lender, the Revolving Agent or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent, the
Revolving Agent, the Issuing Bank or the Borrower, to confirm in writing to
Administrative Agent, the Revolving Agent, the Issuing Bank or the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent, the
Revolving Agent, the Issuing Bank and the Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law or Undisclosed Administration, (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent or the Revolving Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender as of the date established therefor by
the Administrative Agent or the Revolving Agent, as applicable, in a written
notice of such determination, which shall be delivered by the Administrative
Agent or Revolving Agent, as applicable, to the Borrower, the Issuing Bank, the
Swing Line Lender and each other Lender promptly following such determination.
“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Restricted Subsidiaries in connection with a
Disposition made pursuant to Section 8.04(r) that is designated as “Designated
Non‑Cash Consideration” on the date received pursuant to a certificate of an
Authorized Officer of the Borrower delivered to the Administrative Agent (with
the amount of Designated Non‑Cash Consideration in respect of any Disposition
being reduced for purposes of Section 8.04(r) to the extent the Borrower or any
Restricted Subsidiary converts the same to cash or Cash Equivalents within 180
days following the consummation of the applicable Disposition).
“Disposition” shall mean, with respect to any property (including, without
limitation, Capital Stock of the Borrower or any of its Restricted
Subsidiaries), any sale, Sale Leaseback Transactions, assignment, conveyance,
transfer or other disposition thereof (including by merger or consolidation or
amalgamation and excluding the granting of a Lien permitted hereunder) and any
issuance of Capital Stock of Holdings’ Restricted Subsidiaries. The terms
“Dispose” and “Disposed of” shall have correlative meanings. For the avoidance
of doubt, the terms Disposition, Dispose and Disposed of do not refer to the
issuance, sale or transfer of Capital Stock by Holdings.
“Disqualified Capital Stock” shall mean any Capital Stock which, by its terms
(or by the terms of any security or other Capital Stock into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Capital Stock), pursuant to a sinking fund obligation or otherwise
(except as a result of a change in control or asset sale so long as any right of
the holders thereof upon the occurrence of a change in control or asset sale
event shall be exercisable only after the prior repayment in full of the
Obligations), in each case, prior to the date that is ninety‑one days after the
Latest Maturity Date at the time of issuance of the respective Capital Stock,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Capital Stock), in whole or in part, prior to the date that is
ninety‑one days after the Latest Maturity Date at the time of issuance of the
respective Capital Stock, except as a result of a change in control or an asset
sale or, in case of Capital Stock issued to an employee or director of Holdings
or a Restricted Subsidiary, the death, disability, retirement, severance or
termination of employment or service of such holder, in each case so long as any
such right of the holder is exercisable only after the prior repayment in full
of the Obligations, (c) requires the payment of any cash dividend or any other
scheduled cash payment to the holder, in each case, prior to the date that is
ninety‑one days after the Latest Maturity Date at the time of issuance of the
respective Capital Stock, or (d) is or becomes convertible into or exchangeable
for Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is ninety‑one days after the
Latest Maturity Date at the time of issuance of the respective Capital Stock;
provided that if such Capital Stock is issued pursuant to any plan for the
benefit of employees of Holdings or its Restricted Subsidiaries or by any such
plan to such employees, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by Holdings or
its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations. The amount of Disqualified Capital Stock deemed to be outstanding
at any time for purposes of this Agreement will be the maximum amount


A-14

--------------------------------------------------------------------------------





that Holdings and its Restricted Subsidiaries may become obligated to pay upon
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Capital Stock or portion thereof, plus accrued dividends.
“Disqualified Lender” shall mean (a) any financial institution or other Person
identified by name in writing, prior to the date of the Fee Letter, by the
Borrower to the Administrative Agent as not constituting an “Eligible Assignee”
and any Subsidiary or Affiliate thereof reasonably identifiable on the basis of
its name as a Subsidiary or Affiliate of a Disqualified Lender and (b) any
competitor of the Borrower or its Subsidiaries identified by name in writing by
the Borrower to the Administrative Agent from time to time and any Subsidiary or
Affiliate thereof reasonably identifiable on the basis of its name as a
Subsidiary or Affiliate of a Disqualified Lender (other than any Affiliates of a
Disqualified Lender that are Bona Fide Lending Affiliates). The Borrower may
from time to time update the list of Disqualified Lenders provided to the
Administrative Agent prior to the Original Closing Date to include competitors
or Affiliates of competitors (in each case other than Affiliates that are Bona
Fide Lending Affiliates); provided that such updates shall not apply
retroactively to disqualify parties that have previously acquired an assignment
or participation interest in the Loans and Commitments.
“Division/Series Transaction” shall mean, with respect to any Loan Party and/or
any of its Subsidiaries that is a limited liability company organized under the
laws of the State of Delaware, that any such Person (a) divides into two or more
Persons (whether or not the original Loan Party or Subsidiary thereof survives
such division) or (b) creates, or reorganizes into, one or more series, in each
case, as contemplated under the laws of the State of Delaware.
“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.
“Domestic Subsidiary” shall mean, with respect to any Person, any Subsidiary of
such Person incorporated or organized in the United States, any State thereof or
the District of Columbia.
“Dutch Auction” shall mean one or more purchases (each, a “Purchase”) by a
Permitted Auction Purchaser or an Affiliated Lender (either, a “Purchaser”) of
Loans; provided that, each such Purchase is made on the following basis:
(a)    (i) the Purchaser will notify the Auction Manager in writing (a “Purchase
Notice”) (and the Administrative Agent will deliver such Purchase Notice to each
relevant Lenders) that such Purchaser wishes to make an offer to purchase from
(x) each Lender with respect to any Class or Tranche of Loans, in an aggregate
principal amount as is specified by such Purchaser (the “Loan Purchase Amount”)
with respect to each applicable Class and/or Tranche, subject to a range or
minimum discount to par expressed as a price at which range or price such
Purchaser would consummate the Purchase (the “Offer Price”) of such Loans to be
purchased (it being understood that different Offer Prices and/or Loan Purchase
Amounts, as applicable, may be offered with respect to different Classes and/or
Tranches of Term Loans and, in such an event, each such offer will be treated as
a separate offer pursuant to the terms of this definition); provided that the
Purchase Notice shall specify that each Return Bid (as defined below) must be
submitted by a date and time to be specified in the Purchase Notice, which date
shall be no earlier than the second Business Day following the date of the
Purchase Notice and no later than the fifth Business Day following the date of
the Purchase Notice (or such other time as the Auction Manager shall agree); and
(ii) the Loan Purchase Amount specified in each Purchase Notice delivered by
such Purchaser to the Auction Manager shall not be less than $30,000,000 in the
aggregate;
(b)    such Purchaser will allow each Lender holding the Class and/or Tranche of
Loans subject to the Purchase Notice to submit a notice of participation (each,
a “Return Bid”) which shall specify (i) one or more discounts to par of such
Lender’s Class and/or Tranche or Classes and/or Tranches of Loans subject to the
Purchase Notice expressed as a price (each, an “Acceptable Price”) (but in no
event will any such Acceptable Price be greater than the highest Offer Price for
the Purchase subject to such Purchase Notice) and (ii) the principal amount of
such Lender’s Class and Tranches of Loans at which such Lender is willing to
permit a purchase of all or a portion of its Loans to occur at each such
Acceptable Price (the “Reply Amount”);
(c)    based on the Acceptable Prices and Reply Amounts of the Loans as are
specified by the Lenders, the Auction Manager in consultation with such
Purchaser, will determine the lowest purchase price (the “Applicable Discount
Price”) within the range of the Offer Price for such Purchase that would allow
the Purchaser to complete the Purchase by purchasing the full Loan Purchase
Amount (or such lesser amount of Loans for which the Purchaser has received a
Qualifying Loan (as defined below);
(d)    such Purchaser shall purchase Loans from each Lender whose Return Bid is
equal to or less than the Applicable Discount Price (each, a “Qualifying Loan”
and such Lenders being referred to as “Qualifying Lenders”), subject to
clauses (e), (f), (g) and (h) below. All Qualifying Loans (including multiple
component Qualifying Loans contained in a single Return Bid) received at an
Acceptable Price lower than the Applicable Discount Price will be purchased at
such applicable Acceptable Price and shall not be subject to proration;


A-15

--------------------------------------------------------------------------------





(e)    if the aggregate principal amount of all Qualifying Loans submitted in
any Purchase would exceed the remaining Loan Purchase Amount (after deducting
all Loans to be purchased at prices below the Applicable Discount Price) such
Purchaser shall purchase Qualifying Loans at the Applicable Discount Price
ratably based on the aggregate principal amounts of all such Qualifying Loans
tendered by each such Qualifying Lender in an aggregate amount necessary to
complete the purchase of the Loan Purchase Amount;
(f)    the Purchase shall be consummated pursuant to and in accordance with
Section 12.04 and, to the extent not otherwise provided herein, shall otherwise
be consummated pursuant to procedures (including as to timing, rounding and
minimum amounts, Interest Periods, and other notices by such Purchaser)
reasonably acceptable to the Auction Manager and Purchaser (provided that,
subject to the proviso of subsection (g) of this definition, such Purchase shall
be required to be consummated no later than ten Business Days after the time
that Return Bids are required to be submitted by Lenders pursuant to the
applicable Purchase Notice (the “Expiration Date”); provided, that such
Expiration Date may be extended for a period not exceeding three Business Days
upon notice by the Purchaser to the Auction Manager not less than 24 hours
before the original Expiration Date);
(g)    upon submission by a Lender of a Qualifying Bid (defined below), subject
to the foregoing clauses (e) and (f), such Lender will be irrevocably obligated
to sell the entirety or its pro rata portion (as applicable pursuant to
clause (e) above) of the Reply Amount at the Applicable Discount Price plus
accrued and unpaid interest through the date of purchase to such Purchaser
pursuant to Section 12.04 and as otherwise provided herein; provided that as
long as no Return Bids which contains an Acceptable Price that is equal to or
less than the Applicable Discount Price have been submitted (a “Qualifying
Bid”), each Purchaser may rescind its Purchase Notice by notice to the Auction
Manager; and
(h)    purchases by a Permitted Auction Purchaser of Qualifying Loans shall
result in the immediate Cancellation of such Qualifying Loans.
“ECF Percentage” shall mean 100%; provided that the ECF Percentage shall be
reduced to (i) 75% if the First Lien Net Leverage Ratio as of the last day of
the respective Excess Cash Flow Period is less than or equal to 5.00:1.00 but
greater than 1.76:1.00; (ii) 50% if the First Lien Net Leverage Ratio as of the
last day of the respective Excess Cash Flow Period is less than or equal to
1.76:1.00 but greater than 1.26:1.00, (iii) 25% if the First Lien Net Leverage
Ratio as of the last day of the respective Excess Cash Flow Period is less than
or equal to 1.26:1.00 but greater than 0.76:1.00 and (iv) 0% if the First Lien
Net Leverage Ratio as of the last day of the respective Excess Cash Flow Period
is less than or equal to 0.76:1.00.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean (a) any Lender, any Affiliate of a Lender and any
Approved Fund (any two or more Approved Funds with respect to a particular
Lender being treated as a single Eligible Assignee for all purposes hereof), and
(b) any commercial bank, insurance company, financial institution, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act); provided that “Eligible Assignee” shall
(x) include Permitted Auction Purchasers, subject to the provisions of Section
12.04(a)(iii), but solely to the extent that any such Person purchases or
acquires Loans and effects a Cancellation immediately upon such contribution,
purchase or acquisition and (y) include Affiliated Investment Funds and
Affiliated Lenders, subject to the limitations set forth in the provisions of
Section 12.04(a)(iv) and (z) exclude (i) any natural person, or the Sponsor, the
Borrower, or any of Holdings or the Sponsor’s or the Borrower’s Affiliates (in
each case except as set forth in clauses (x) or (y) above) and (ii) any
Disqualified Lender.
“Embargoed Person” shall have the meaning set forth in Section 7.16(c).
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations and/or proceedings relating to any
noncompliance with, or liability arising under, Environmental Law or any permit
issued by any Governmental Authority under any Environmental Law (hereafter,
“Claims”), including, without limitation, (a) any and all Claims by Governmental
Authorities for enforcement, cleanup,


A-16

--------------------------------------------------------------------------------





removal, response, remedial or other corrective actions or damages pursuant to
any Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health and safety with respect to exposure to, or the
environment due to the presence of, Materials of Environmental Concern.
“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal Requirements of Law, including common law, concerning
Materials of Environmental Concern, human health and safety with respect to
exposure to Materials of Environmental Concern, pollution, or protection or
restoration of the environment.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated and rulings issued
thereunder.
“ERISA Event” shall mean (a) a Reportable Event with respect to a Single
Employer Plan; (b) the withdrawal of the Borrower or any Commonly Controlled
Entity from a Plan subject to Section 4063 of ERISA during a plan year in which
such entity was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any Commonly Controlled Entity from a Multiemployer Plan; (d) the filing of a
notice of intent to terminate, the treatment of a Single Employer Plan or
Multiemployer Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Single
Employer Plan or Multiemployer Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Single Employer Plan; (g) the
determination that any Single Employer Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any Commonly Controlled Entity; or (i) a failure by the Borrower or any
Commonly Controlled Entity to make any required contribution to a Single
Employer Plan or Multiemployer Plan.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning set forth in Section 10.01.
“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, an amount (not
less than zero) equal to the excess, if any, of
(a)    the sum, without duplication, of
(i)    Consolidated Net Income for such Excess Cash Flow Period;
(ii)    the amount of all non‑cash charges (such as depreciation, amortization,
and impairment) deducted in arriving at such Consolidated Net Income;
(iii)    the Consolidated Working Capital Adjustment for such Excess Cash Flow
Period;
(iv)    the aggregate net amount of non-cash losses on the Disposition of
property by Holdings and its Restricted Subsidiaries during such Excess Cash
Flow Period (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income;
(v)    the amount of tax expense in excess of the amount of taxes paid in cash
during such Excess Cash Flow Period to the extent such tax expense was deducted
in determining Consolidated Net Income for such period;
(vi)    the amount of expenses in respect of pension and other post-employment
benefits in excess of the amount of pension and other post-employment benefits
paid in cash during such Excess Cash Flow Period to the extent such expenses in
respect of pension and other post-employment benefits were deducted in
determining Consolidated Net Income for such period;
(vii)    the amount of cash receipts in respect of Swap Agreements during such
Excess Cash Flow Period to the extent not included in determining Consolidated
Net Income for such period; minus
(b)    the sum, without duplication, of


A-17

--------------------------------------------------------------------------------





(i)    the amount of all non‑cash gains or credits included in arriving at such
Consolidated Net Income;
(ii)    the aggregate amount actually paid by Holdings and its Restricted
Subsidiaries in cash on account of Consolidated Capital Expenditures, other than
to the extent financed with proceeds from Indebtedness (other than a revolving
line of credit) or equity during such Excess Cash Flow Period;
(iii)    the aggregate amount actually paid by Holdings and its Restricted
Subsidiaries in cash on account of Permitted Acquisitions (including on account
of earn-out payment obligations in connection with Permitted Acquisitions)
(other than to the extent financed with proceeds of Indebtedness (other than
revolving lines of credit) or equity) during such Excess Cash Flow Period;
(iv)    the aggregate amount of all regularly scheduled principal amortization
payments of Funded Debt (including the Term Loans) made in respect of such
Excess Cash Flow Period (including payments in respect of Capital Lease
Obligations to the extent not deducted in the calculation of Consolidated Net
Income) (other than (x) prepayments described in Section 4.02(b) and (y)
repayments to the extent financed with Indebtedness (other than revolving lines
of credit) or equity);
(v)    the aggregate net amount of gains on the Disposition of property
(including any Sale Leaseback Transaction permitted under Section 8.09) by
Holdings and its Restricted Subsidiaries during such Excess Cash Flow Period
(other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income;
(vi)    (A) the aggregate amount of all Investments made in cash during such
Excess Cash Flow Period pursuant to clauses (d), (e), (w) and (hh) of Section
8.06 (other than (x) intercompany Investments among or between Holdings and its
Restricted Subsidiaries and (y) to the extent financed with Indebtedness (other
than revolving lines of credit) or equity) or (B) the aggregate amount
reasonably expected by Holdings or any of its Restricted Subsidiaries during
such Excess Cash Flow Period to be paid in cash on account of the consummation
of Investments pursuant to clauses (d), (e), (w) and (hh) of Section 8.06 (other
than intercompany Investments among or between Holdings and its Restricted
Subsidiaries), in each case, prior to the date on which a prepayment of Term
Loans would be required pursuant to Section 4.02(b) with respect to such Excess
Cash Flow Period (but not actually paid during such Excess Cash Flow Period);
provided that (x) if any amounts on account of such Investments are deducted
from Excess Cash Flow during such Excess Cash Flow Period pursuant to (B) above,
such amount shall be added to the Excess Cash Flow for the immediately
succeeding Excess Cash Flow Period if (I) the amount is not actually paid in
cash or such Investment in respect of such payment is not actually consummated,
in either case, prior to the date on which a prepayment of Term Loans would be
required pursuant to Section 4.02(b) with respect to such Excess Cash Flow
Period or (II) the amount paid is financed with Indebtedness (other than
revolving lines of credit) or equity and (y) to the extent clause (x) is not
applicable, no deduction shall be taken in the immediately succeeding Excess
Cash Flow Period when such amounts deducted pursuant to clause (B) are actually
paid;
(vii)    (A) the amount of taxes paid in cash during such Excess Cash Flow
Period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period and (B) the amount of taxes
accrued for such period that have not been paid but are payable within 180 days
after the end of such period (provided that (i) such amount was not deducted
from Excess Cash Flow in any prior Excess Cash Flow Period and (ii) to the
extent the amount of taxes paid during such period is less than the amount
subtracted for such Excess Cash Flow Period under this clause (vii)(B), the
amount of such shortfall shall be added to Excess Cash Flow for the succeeding
Excess Cash Flow Period);
(viii)    Restricted Payments made in cash by Holdings during such Excess Cash
Flow Period under clauses (d) (other than Restricted Payments made in reliance
on clause (y) in the second proviso therein), (e), (f), (g) and (l) of Section
8.05 (other than to the extent financed with Indebtedness (other than revolving
lines of credit) or equity), in each case, to the extent not deducted in
arriving at such Consolidated Net Income;
(ix)    the aggregate amount of all principal prepayments or repurchases of
Indebtedness (other than (x) prepayments or repurchases of the Loans made during
such Excess Cash Flow Period (except for any prepayment in connection with a
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase), (y) to the extent such prepayments or
repurchases are financed with Indebtedness (other than revolving lines of
credit) or equity), and (z) in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments thereunder;
(x)    the aggregate amount of any premium, make‑whole or penalty payments
actually paid in cash by Holdings and its Restricted Subsidiaries during such
Excess Cash Flow Period that are required to be made in connection with any
prepayment or satisfaction and discharge of Indebtedness (other than to the
extent financed with Indebtedness (other than revolving lines of credit) or
equity) to the extent that the amount so prepaid, satisfied or discharged has
not already been deducted (whether in


A-18

--------------------------------------------------------------------------------





determining Consolidated Net Income or otherwise) in determining Excess Cash
Flow for that, or any prior, Excess Cash Flow Period;
(xi)    cash payments made in satisfaction of non‑current liabilities (excluding
payments of Indebtedness) (other than to the extent financed with Indebtedness
(other than revolving lines of credit) or equity) to the extent such non‑current
liability has not already been deducted (whether in determining Consolidated Net
Income or otherwise) in determining Excess Cash Flow for that, or any prior,
Excess Cash Flow Period;
(xii)    to the extent not deducted in arriving at Consolidated Net Income,
fees, expenses and purchase price adjustments incurred in connection with the
Transactions, or, to the extent permitted hereunder, any Investment permitted
under Section 8.06 and any equity issuance or debt issuance, in each case
(whether or not consummated), to the extent paid in cash by Holdings or any of
its Restricted Subsidiaries during such Excess Cash Flow Period;
(xiii)    the amount of pension and other post-employment benefits paid in cash
during such Excess Cash Flow Period to the extent such payments exceed the
amount of expenses in respect to pension and other post-employment benefits
deducted in determining Consolidated Net Income for such period;
(xiv)    the amount of cash expenditures in respect of Swap Agreements during
such Excess Cash Flow Period to the extent not deducted in determining
Consolidated Net Income for such period;
(xv)    to the extent included in clause (a) of this definition, the Excess Cash
Flow of any Foreign Subsidiary or non‑wholly owned Subsidiary that is not
distributed, repatriated or otherwise returned to Holdings or a Wholly Owned
Domestic Subsidiary of Holdings during such Excess Cash Flow Period but only to
the extent that such distribution, repatriation or otherwise would reasonably be
expected to result in adverse tax consequences that are not de minimis to
Holdings or such Wholly Owned Domestic Subsidiary of Holdings as reasonably
determined by the Borrower;
(xvi)    the aggregate amount of expenditures actually made by Holdings and its
Restricted Subsidiaries in cash during such period to the extent that such
expenditures are not expensed during such period;
(xvii)    any payment of cash (not constituting Consolidated Capital
Expenditures, payments in respective Permitted Acquisitions or similar
Investments) made during such Excess Cash Flow Period, other than to the extent
financed with proceeds from Indebtedness (other than a revolving line of credit)
or equity during such Excess Cash Flow Period, to be amortized or expensed over
a future Excess Cash Flow Period and recorded as a long-term asset; and
(xviii)  reimbursable or insured expenses incurred for such Excess Cash Flow
Period to the extent that such reimbursement has not yet been received and to
the extent not deducted in arriving at such Consolidated Net Income; and
(xix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, (1) the aggregate consideration required to be paid in cash by Holdings
or any of the Restricted Subsidiaries pursuant to binding contracts or
commitments (the “Contract Consideration”), in each case, entered into prior to
or during such period and (2) the aggregate amount of cash that is reasonably
expected to be paid in respect of planned cash expenditures by Holdings or any
of the Restricted Subsidiaries (the “Planned Expenditures”), in the case of each
of clauses (1) and (2), relating to Consolidated Capital Expenditures, Permitted
Acquisitions and similar Investments (other than intercompany Investments) to be
consummated or made, or planned to be made, during the period of four
consecutive Fiscal Quarters of Holdings following the end of such period (other
than to the extent (1) financed with proceeds from Indebtedness (other than a
revolving line of credit) or equity or (2) deducted from the amount of Term
Loans required to be prepaid in respect of the preceding Excess Cash Flow Period
pursuant to Section 4.02(b)(ii)(z)); provided, that to the extent the aggregate
amount of cash actually utilized to finance such Consolidated Capital
Expenditures, Permitted Acquisitions or Investments during such period of four
consecutive Fiscal Quarters is less than the Contract Consideration or Planned
Expenditures, as the case may be, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow at the end of such period of four
consecutive Fiscal Quarters; provided further the aggregate amount that may be
deducted from the calculation of Excess Cash Flow pursuant to this clause (xix)
shall not exceed $15,000,000 during any Excess Cash Flow Period.
For the purposes of calculating Excess Cash Flow for any Excess Cash Flow
Period, Consolidated Net Income shall not be calculated on a Pro Forma Basis and
the Consolidated Net Income of a target of any Permitted Acquisition or any
similar Investment permitted under Section 8.06 shall be included in such
calculation only from and after the date of the consummation of such Permitted
Acquisition or such Investment.
“Excess Cash Flow Application Date” shall have the meaning set forth in Section
4.02(b).


A-19

--------------------------------------------------------------------------------





“Excess Cash Flow Period” shall mean, with respect to any Excess Cash Flow
Application Date, the immediately preceding Fiscal Year, commencing with the
Fiscal Year ending December 31, 2019.
“Excluded Accounts” shall mean payroll accounts, employee benefit accounts,
withholding tax and other fiduciary accounts, escrow accounts in respect of
arrangements with non-affiliated third parties, worker’s compensation, customs
accounts, trust and tax withholding which are funded by the Loan Parties in the
ordinary course of business or as required by any Requirement of Law and cash
collateral accounts subject to Liens permitted under the Loan Documents.
“Excluded Assets” shall mean (i) any fee‑owned Real Property with a fair market
value of less than $1,000,000 and all Real Property constituting Leaseholds,
(ii) (a) any motor vehicles, airplanes and other assets subject to certificates
of title and (b) any letter of credit rights (other than letter of credit rights
a security interest in which can be perfected by the filing of a UCC financing
statement) or commercial tort claims, in each case, with a value of less than
$1,000,000 (iii) any assets in which the grant of a pledge or security interest
is prohibited by law, rule, regulation or would reasonably be expected to result
in an adverse tax consequence that is not de minimis (as determined in good
faith by the Borrower in consultation with Collateral Agent), (iv) Capital Stock
or interests (a) in any entity that is not a Wholly Owned Subsidiary (including,
for the avoidance of doubt, joint ventures) if the granting of a security
interest in such Capital Stock would be prohibited by the Organizational
Documents of such entity or otherwise require third party (other than Holdings
or any of its Subsidiaries) consent (after giving effect to the applicable
anti-assignment provisions of the UCC, the Bankruptcy Code or other applicable
law), (b) that is voting Capital Stock of any Excluded Foreign Subsidiary
described in clause (i) of the definition of Excluded Foreign Subsidiary in
excess of 65% of the total outstanding voting Capital Stock of such Excluded
Foreign Subsidiary, (c) of any Excluded Foreign Subsidiary described in
clauses (ii) and (iii) of the definition of Excluded Foreign Subsidiary, (d) of
any Unrestricted Subsidiary, (e) of any Immaterial Subsidiary, (f) of any
Subsidiary of the type described in clauses (v), (viii) and (ix) of the first
parenthetical in the definition of “Subsidiary Guarantor” and (g) that is Margin
Stock, except in the case of clause (e) above, a security interest therein can
be perfected by the filing of a Uniform Commercial Code financing statement, (v)
any assets of any Excluded Foreign Subsidiary, (vi) any governmental licenses or
state or local franchises, charter and authorization, to the extent security
interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby, (vii) assets in circumstances where the
Administrative Agent and the Borrower reasonably agree that the cost of
obtaining or perfecting a security interest in such assets is excessive in
relation to the benefit to the Lenders of the security to be afforded thereby,
(viii) licenses, instruments, leases and agreements or any property subject to
such license, instrument, lease or agreement to the extent, and so long as, such
a grant of security interest therein or pledge thereof would (a) violate or
invalidate the terms of such license, instrument, lease or agreement or create a
right of termination in favor of any other party thereto (other than a Loan
Party) or otherwise require consent thereunder (after giving effect to the
applicable anti-assignment provisions of the UCC, the Bankruptcy Code or other
applicable law), other than the proceeds thereof, the assignment of which is
expressly deemed effective under the UCC or other applicable law notwithstanding
such prohibition) or (b) violate any law, rule or regulation, but only to the
extent, and for so long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC, Bankruptcy Code or any
other requirement of law, (ix) any property or assets subject to a Lien with
respect to any purchase money Indebtedness or Capital Lease Obligations
permitted under the Loan Documents if the grant of a security interest therein
would violate, invalidate or create a right of a right of termination in favor
of any other party (other than a Loan Party) pursuant to the contract, agreement
or document to which such Lien is granted, (x) any “intent-to-use” application
for registration of a Trademark (as defined in the Security Agreement) filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, (xi) any foreign
Intellectual Property and (xii) any Excluded Accounts; provided that (I)
notwithstanding the above, Excluded Assets shall not include any Capital Stock
of a Loan Party (other than Holdings) and (II) in the case of clause (vi), such
exclusion shall not apply (a) to the extent the prohibition is ineffective under
applicable anti‑nonassignment provisions of the UCC or other law or (b) to
proceeds and receivables of the assets referred to in such clause, the
assignment of which is expressly deemed effective under applicable
anti‑nonassignment provisions of the UCC or other law notwithstanding such
prohibition.
“Excluded Foreign Subsidiary” shall mean any (i) FSHCO, (ii) Subsidiary, the
Capital Stock of which is directly or indirectly owned by any Excluded Foreign
Subsidiary, and (iii) Subsidiary that is a controlled foreign corporation within
the meaning of Section 957 of the Code.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest would otherwise


A-20

--------------------------------------------------------------------------------





have become effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap then such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of the applicable Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, the
Revolving Agent, any Lender or any other recipient (including, for the avoidance
of doubt, an Assignee or Participant) of any payment to be made by or on behalf
of the Borrower or any Guarantor hereunder and under any Note, (i) any Tax
imposed on or measured by its net income or net profits, and any franchise taxes
imposed on it (in lieu of net income taxes), in each case imposed pursuant to
the laws of the jurisdiction (or any subdivision thereof or therein) in which it
is organized or in which it has its principal office or applicable lending
office, or with which it otherwise has or had a connection (other than a
connection resulting solely from the Loan Documents), (ii) any branch profits
taxes or any similar tax imposed by any other jurisdiction in which the Borrower
or any Guarantor is located, (iii) any withholding Tax imposed under FATCA, (iv)
any United States federal withholding tax imposed under the law applicable as of
the date such Person becomes a party hereto (other than pursuant to an
assignment request by the Borrower under Section 2.14) or designates a new
lending office (other than a change of lending office pursuant to Section 2.13),
except in each case to the extent that its assignor was entitled, at the time of
such assignment, or a Lender was entitled, immediately before it changed its
lending office, to receive additional or indemnified amounts from the Borrower
or Guarantor with respect to such Tax pursuant to Section 4.04(a), and (v) any
tax that is attributable to such Person’s failure, inability or ineligibility at
any time during which it is a party to this Agreement to deliver the IRS forms
and other documentation described in Sections 4.04(b), (c), or (d) (and the
Non-Bank Certificate, as applicable), except to the extent that such failure,
inability or ineligibility is due to a Change in Tax Law occurring after the
date on which it became a party to this Agreement or designates a new lending
office.
“Executive Order” shall have the meaning set forth in Section 5.21(b)(i).
“Extended Revolving Commitment” shall have the meaning given to that term in
Section 2.16(a)(i).
“Extended Revolving Loans” shall have the meaning given to that term in Section
2.16(a)(i).
“Extended Term Loans” shall have the meaning given to that term in Section
2.16(a)(ii).
“Extending Revolving Loan Lender” shall have the meaning given to that term in
Section 2.16(a)(i).
“Extending Term Lender” shall have the meaning given to that term in Section
2.16(a)(ii).
“Extension” shall have the meaning set forth in Section 2.16(a).
“Extension Amendment” shall have the meaning set forth in Section 2.16(c).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.
“Fee Letter” shall mean that certain confidential Second Amended and Restated
Fee Letter, dated as of November 2, 2018, by and between the Lead Arrangers and
the Borrower.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.
“First Acquired Business” means Consolidated Construction and its Subsidiaries.


A-21

--------------------------------------------------------------------------------





“First Lien Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) the excess of (i) Consolidated Total Debt that, as at such date, is
secured by a Lien on any asset of property of Holdings or any of its Restricted
Subsidiaries that is not expressly subordinated to the lien securing the
Obligations over (ii) Net Cash as at such date not to exceed $50,000,000 that,
to the extent required pursuant to Section 7.08(g), is subject to a perfected
first priority lien in favor of the Collateral Agent for the benefit of the
Secured Parties pursuant to one or more Control Agreements, to (b) Consolidated
EBITDA, calculated on a Pro Forma Basis, for the most recently completed
Measurement Period.
“Fiscal Quarter” shall mean any fiscal quarter of any Fiscal Year, as determined
in accordance with the fiscal accounting calendar of the Loan Parties.
“Fiscal Year” shall mean any period of twelve consecutive months ending in
December of any calendar year on the Sunday closest to December 31st of such
calendar year; provided that if the Fiscal Year of Holdings is changed in
accordance with provisions of Section 8.10, “Fiscal Year” shall thereafter mean
the respective fiscal year of Holdings as so changed.
“Fixed Incremental Amount” shall have the meaning set forth in the definition of
Maximum Incremental Term Facilities Amount.
“Flood Laws” shall mean, collectively, (i) the National Flood Insurance Act of
1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National Flood
Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004, and
(v) the Biggert - Waters Flood Insurance Reform Act of 2012, each as now or
hereafter in effect or any successor statute thereto, and together with all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time.
“Foreign Asset Sale” shall have the meaning set forth in Section 4.02(j).
“Foreign Lender” shall have the meaning set forth in Section 4.04(b).
“Foreign Subsidiary” shall mean any Subsidiary of a Loan Party that is not a
Domestic Subsidiary.
“Free and Clear Incremental Amount” shall have the meaning set forth in the
definition of Maximum Incremental Term Facilities Amount.
“Fronting Fee” shall have the meaning set forth in Section 3.01(f).
“FSHCO” shall mean any entity that (i) is directly owned by Holdings, the
Borrower or any Domestic Subsidiary of Holdings or the Borrower and (ii) has no
material assets other than Capital Stock and, if any, Indebtedness of one or
more FSHCOs, Foreign Subsidiaries or controlled foreign corporations within the
meaning of Section 957 of the Code.
“Funded Debt” shall mean, with respect to any Person, all Indebtedness of such
Person for borrowed money that matures more than one year from the date of its
creation or matures within one year from such date but is renewable or
extendible, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one year
from the date of its creation and, in the case of the Borrower, shall in any
event include all Indebtedness in respect of the Loans and any Permitted
Incremental Equivalent Debt.
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time, consistently applied (or, for Foreign
Subsidiaries that are Restricted Subsidiaries, in conformity with generally
accepted accounting principles that are applicable in their respective
jurisdiction of organization).
“Governmental Approval” shall mean any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).


A-22

--------------------------------------------------------------------------------





“Guarantee” shall have the meaning set forth in Section 9.02.
“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness (the “primary obligations”) of any other
third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include (v) any
Excluded Swap Obligations, (w) endorsements of instruments for deposit or
collection in the ordinary course of business, (x) customary and reasonable
indemnity obligations in effect on the Original Closing Date or entered into in
connection with any acquisition or disposition of assets or Capital Stock
permitted under this Agreement, (y) product warranties given in the ordinary
course of business or (z) ordinary course performance guarantees by Holdings or
any of its Subsidiaries of the obligations (other than for the payment of
Indebtedness) of Holdings or any of its Subsidiaries. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith; provided that, in the case of any Guarantee Obligations where the
recourse to such Person for such Indebtedness is limited to the assets subject
to the Lien granted to secure such Indebtedness, then the amount of any
Guarantee Obligation of any guaranteeing person shall be the lesser of (A) the
amount of the Indebtedness secured by such Lien and (B) the value of the assets
subject to such Lien.
“Guaranteed Obligations” shall have the meaning set forth in Section 9.01.
“Guarantor Joinder Agreement” shall mean an agreement substantially in the form
of Exhibit D.
“Guarantors” shall mean, collectively, Holdings, Intermediate Holdings, the
Subsidiary Guarantors and, in the case of Guaranteed Obligations incurred
directly by Holdings, Intermediate Holdings or any Subsidiary Guarantor, the
Borrower.
“Holdings” shall have the meaning set forth in the preamble hereto.
“Immaterial Subsidiary” shall mean (x) prior to the Third Restatement Effective
Date, each Restricted Subsidiary of the Borrower (i) which, as of the most
recent Fiscal Quarter of Holdings, for the period of four consecutive Fiscal
Quarters then ended, for which financial statements have been (or were required
to be) delivered pursuant to Section 7.01, contributed less than 5.0% of
consolidated gross revenues of Holdings and its Restricted Subsidiaries for such
period or (ii) which had assets with a net book value of less than 5.0% of the
Consolidated Total Assets as of such date; provided that, if as of the last day
of any Fiscal Quarter (tested at the time of delivery of the relevant financial
statements) the aggregate amount of consolidated gross revenues of Holdings and
its Restricted Subsidiaries or Consolidated Total Assets attributable to all
Restricted Subsidiaries that are Immaterial Subsidiaries exceeds 5.0% of
consolidated gross revenues of Holdings and its Restricted Subsidiaries for any
such period or 5.0% of Consolidated Total Assets as of the end of any such
Fiscal Quarter, the Borrower (or, in the event the Borrower has failed to do so
within 20 Business Days, the Administrative Agent) shall designate sufficient
Restricted Subsidiaries as no longer being Immaterial Subsidiaries to eliminate
such excess, and such designated Restricted Subsidiaries shall no longer
constitute Immaterial Subsidiaries under this Agreement; provided, however, that
no Restricted Subsidiary of the Borrower shall be an “Immaterial Subsidiary” if
such Restricted Subsidiary is not an “Immaterial Subsidiary” (or comparable
term) for purposes of the documents governing Indebtedness incurred pursuant to
Section 8.01(d) or any Permitted Incremental Equivalent Debt Documents; and (y)
on and after the Third Restatement Effective Date, none. For the avoidance of
doubt, notwithstanding anything to the contrary in this Agreement and other Loan
Documents, none of the provisions herein and therein with respect to the
Immaterial Subsidiaries shall apply or be effective on and after the Third
Restatement Effective Date.
“Incremental Amendment” shall have the meaning set forth in Section 2.15(c).
“Incremental Equivalent Maturity Exception” shall have the meaning set forth in
the definition of “Permitted Incremental Equivalent Debt”.


A-23

--------------------------------------------------------------------------------





“Incremental Facility” shall have the meaning set forth in Section 2.15(a).
“Incremental Loans” shall mean the Incremental Term Loans and Incremental
Revolving Loans.
“Incremental Maturity Exception” shall have the meaning set forth in Section
2.15(b).
“Incremental Revolving Facility” shall have the meaning set forth in Section
2.15(a).
“Incremental Revolving Loan Maturity Date” shall mean the date on which an
Incremental Revolving Loan matures as set forth on the Incremental Amendment
relating to such Incremental Revolving Loan.
“Incremental Revolving Loans” shall have the meaning set forth in Section
2.15(a).
“Incremental Term Facility” shall have the meaning set forth in Section 2.15(a).
“Incremental Term Loan Maturity Date” shall mean the date on which an
Incremental Term Loan matures as set forth on the Incremental Amendment relating
to such Incremental Term Loan.
“Incremental Term Loans” shall have the meaning set forth in Section 2.15(a).
“Incur” shall mean issue, assume, enter into any Guarantee of, incur or
otherwise become liable for; and the terms “Incurs,” “Incurred” and “Incurrence”
shall have a correlative meaning; provided that (i) any Indebtedness or Capital
Stock of any of Holdings or its Restricted Subsidiaries existing on the Original
Closing Date or the Restatement Effective Date (after giving effect to the
Transactions), as applicable, shall be deemed to be Incurred by Holdings or such
Restricted Subsidiary, as the case may be, on the Original Closing Date or the
Restatement Effective Date, and (ii) any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Restricted Subsidiary (whether
by merger, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such Restricted Subsidiary at the time it becomes a Restricted
Subsidiary. Accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, and the payment of dividends on
Capital Stock constituting Indebtedness in the form of additional shares of the
same class of Capital Stock, will not be deemed to be an Incurrence of
Indebtedness. Any Indebtedness issued at a discount (including Indebtedness on
which interest is payable through the issuance of additional Indebtedness) shall
be deemed Incurred at the time of original issuance of the Indebtedness at the
initial accreted amount thereof.
“Indebtedness” shall mean, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services which purchase is (i) due more than six months from the date of
incurrence of the obligation in respect thereof unless being contested in good
faith or (ii) evidenced by a note or similar written instrument, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and all Synthetic
Lease Obligations of such Person (excluding, for the avoidance of doubt, lease
payments under operating leases), (f) all outstanding obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements
(except to the extent such obligations are cash collateralized), (g) all
indebtedness of such Person created or arising under any Swap Agreement, (h) all
obligations of such Person (including the stated liquidation preference) with
respect to Disqualified Capital Stock, (i) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(h) above and (j) all obligations (excluding prepaid interest thereon) of the
kind referred to in clauses (a) through (i) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, but only to the extent of the lowest of (i) the fair
market value of such property subject to such Lien and (ii) the amount of
Indebtedness secured by such Lien and (iii) all net obligations of such Person
on a mark‑to‑market basis in respect of Swap Agreements. Notwithstanding the
foregoing or anything else herein to the contrary, “Indebtedness” shall not
include (i) trade accounts payable, deferred revenues, liabilities associated
with customer prepayments and deposits and any such obligations incurred under
ERISA, and other accrued obligations (including transfer pricing), in each case
incurred in the ordinary course of business, (ii) obligations or liabilities of
any Person in respect of any of its Qualified Capital Stock nor the obligations
of any Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations would be required to be classified and
accounted for as an operating lease under GAAP as existing on the Original
Closing Date (whether or not such lease exists on the Original Closing Date or
hereafter arises), (iii) the preferred Capital Stock issued pursuant to the
Certificate of Designations of Series A Preferred Stock of Holdings, (iv)
customary obligations under employment agreements and deferred


A-24

--------------------------------------------------------------------------------





compensation, (v) deferred tax liabilities, (vi) purchase price adjustments,
earn‑outs and any sums for which such Person is obligated pursuant to
noncompetition arrangements entered into in connection with any Acquisition
(including Permitted Acquisitions) until such obligations shall become earned,
due and payable, (vii) royalty payments made in the ordinary course of business
in respect of exclusive and non‑exclusive licenses, (viii) any accruals for
(A) payroll and (B) other non‑interest bearing (or accreting) liabilities (which
have been or will be expensed) accrued in the ordinary course of business, (ix)
employee commitments, (x) accrued licensing fees and owed under licenses or
sublicenses (including Intellectual Property licenses and sublicenses), (xi)
deferred rent obligations in respect of real property leases incurred in the
ordinary course of business and (xii) intercompany liabilities arising from
their cash management, tax, and accounting operations and intercompany loans,
advances or Indebtedness having a term not exceeding 364 days (inclusive of any
rollover or extensions of terms) and made in the ordinary course of business.
“Indemnified Person” shall have the meaning set forth in Section 12.01.
“Indemnified Taxes” shall mean Taxes imposed on or in respect of any payment
made by or on account of any Loan Document, other than Excluded Taxes.
“Initial Acquisitions” shall mean the Closing Date Acquisition and the
Restatement Effective Date Acquisition.
“Initial Mortgaged Property” shall have the meaning set forth in Section
7.08(b).
“Initial Rejection Notice Deadline” shall have the meaning set forth in Section
4.02(h).
“Initial Revolving Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Initial Revolving Commitment” as terminated or increased in accordance with the
terms hereof. The aggregate amount of the Initial Revolving Commitments as of
the Restatement Effective Date is $50,000,000.
“Initial Revolving Facility” shall mean the revolving credit facility comprised
of the Initial Revolving Commitments.
“Initial Revolving Loan” shall have the meaning set forth in Section 2.01(c).
“Initial Revolving Loan Maturity Date” shall mean September 25, 2023.
“Initial Term Loan” shall mean a Loan made by Lenders to the Borrower pursuant
to Section 2.01(a). For the avoidance of doubt, the 2019 Refinancing Term Loans
shall not constitute Initial Term Loans hereunder.
“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Initial Term Loan Commitment” as terminated in accordance with the terms
hereof. The aggregate amount of the Initial Term Loan Commitments as of the
Restatement Effective Date is $300,000,000 and as of the Third Restatement
Effective Date, after giving effect to the incurrence of the 2019 Refinancing
Term Loan Commitments is $0.00.
“Initial Term Loan Maturity Date” shall mean September 25, 2024.
“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
“Insolvent” shall mean pertaining to a condition of Insolvency.
“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws, including all copyrights, trademarks, and service
marks, including all associated goodwill, in each case whether registered or
applied for with a Governmental Authority, patents, technology, know‑how and
processes, trade secrets, and any trade dress including logos, designs, and
other indicia of origin, internet domain names, intangible rights in software
and databases not otherwise included in the foregoing, but not including any of
the foregoing in the public domain. Intellectual Property includes all
issuances, registrations and applications relating to any of the foregoing.
“Intercompany Note” shall mean a promissory note evidencing intercompany
Indebtedness, duly executed and delivered substantially in the form of Exhibit M
(or such other form as shall be reasonably satisfactory to the Administrative
Agent), with blanks completed in conformity herewith.
“Intercreditor Agreement” shall mean a Pari Passu Intercreditor Agreement or a
Junior Lien Intercreditor Agreement, as the context may require.


A-25

--------------------------------------------------------------------------------





“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan, as the case may be.
“Interest Period” shall have the meaning set forth in Section 2.10.
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
“Intermediate Holdings” shall have the meaning set forth in the preamble hereto.
“Investments” shall have the meaning set forth in Section 8.06. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment and net of actual cash dividends or other payments received
by the Person making such Investment on account of such Investment.
“Investor” shall mean (i) the Sponsor, certain other investors designated by the
Sponsor on or before the Original Closing Date and the New Investor, (ii) any
Controlled Investment Affiliate of any of any Person identified in clause (i)
above, (iii) any managing director, general partner, limited partner, director,
officer or employee of any Person identified in clause (i) above or any of their
respective Affiliates (collectively, the “Investor Associates”), (iv) the heirs,
executors, administrators, testamentary trustees, legatees or beneficiaries of
any Investor Associate and (v) any trust, the beneficiaries of which, or a
corporation or partnership, the stockholders or partners of which, include only
an Investor Associate, his or her spouse, parents, siblings, members of his or
her immediate family (including adopted children and step children) and/or
direct lineal descendants.
“IRS” shall mean the U.S. Internal Revenue Service.
“Issuing Bank” shall mean, as the context may require, (a) any Lender that (i)
has customary operational capacity to issue or arrange to be issued Letters of
Credit, (ii) is reasonably acceptable to the Borrower and the other Revolving
Lenders and (iii) agrees to issue Letters of Credit hereunder, in each case with
respect to Letters of Credit issued by it; (b) any other Lender that may become
an Issuing Bank pursuant to Sections 2.01(f)(x) and 2.01(e)(xi) with respect to
Letters of Credit issued by such Lender; and/or (c) collectively, all of the
foregoing. Any Issuing Bank may, at its discretion, arrange for one or more
Letters of Credit to be issued by one or more Affiliates of such Issuing Bank
(and each such Affiliate shall be deemed to be an “Issuing Bank” for all
purposes of the Loan Documents). In the event that there is more than one
Issuing Bank at any time, references herein and in the other Loan Documents to
the Issuing Bank shall be deemed to refer to the Issuing Bank in respect of the
applicable Letter of Credit or to all Issuing Banks, as the context requires.
“Jefferies” shall have the meaning set forth in the preamble hereto.
“Junior Indebtedness” shall mean any Indebtedness which is (i) unsecured or (ii)
Subordinated Indebtedness (and any debt that is pari passu thereto) or secured
only by the Collateral on a junior lien basis to the Secured Parties and which
is subject to the terms of a Junior Lien Intercreditor Agreement and/or
subordination agreement, as applicable.
“Junior Lien Intercreditor Agreement” shall mean a customary intercreditor
agreement substantially in the form annexed hereto as Exhibit K-2, together with
any changes thereto to the extent approved by the Collateral Agent (such
approval not to be unreasonably withheld, conditioned or delayed).
“KeyBank” shall have the meaning set forth in the preamble hereto.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment at such time
under this Agreement, any Incremental Amendment, Extension or Refinancing
Amendment.
“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.
“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.
“LC Extension” shall have the meaning assigned to such term in Section
2.01(f)(iii)(A).


A-26

--------------------------------------------------------------------------------





“LC Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all outstanding Reimbursement Obligations.
“LC Participation Fee” shall have the meaning assigned to such term in Section
3.01(f).
“LC Request” shall mean a request by the Borrowers in accordance with the terms
of Section 2.01(f)(ii) and substantially in the form of Exhibit L, or such other
form as shall be approved by the Revolving Agent.
“LCA Election” shall mean the Borrower’s election to treat an Acquisition as a
Limited Condition Acquisition.
“LCA Test Date” shall have the meaning given to that term in Section 1.02(p).
“Lead Arrangers” shall mean, collectively, the Term Lead Arrangers and the
Revolving Lead Arrangers.
“Leaseholds” shall mean, with respect to any Person, all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
“Lender” shall mean each financial institution listed on Schedule I, and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, an Incremental Amendment, an Extension or a Refinancing Amendment,
other than any such Person that shall have ceased to be a party hereto pursuant
to an Assignment and Assumption.
“Letter of Credit” shall mean (i) any Standby Letter of Credit, and (ii) any
Commercial Letter of Credit, in each case issued or to be issued by an Issuing
Bank for the account of the Borrower or any Restricted Subsidiary thereof
pursuant to Section 2.01(f).
“Letter of Credit Expiration Date” shall mean, in respect of a Letter of Credit,
(a) the date which is five (5) Business Days prior to the Initial Revolving Loan
Maturity Date unless otherwise extended with respect to the Extending Revolving
Loan Lenders pursuant to Section 2.16, or (b) such later date as the applicable
Issuing Bank and the Borrower shall have agreed if such Letter of Credit has
been either (i) cash collateralized in an amount equal to 103% of the LC
Exposure (giving effect to any scheduled increases in the amount of such Letter
of Credit, whether or not any conditions to such scheduled increases have been
satisfied) in a manner, and pursuant to security arrangements and related
documentation, in form and substance reasonably satisfactory to the applicable
Issuing Bank (which Letter of Credit may be referred to as “Cash
Collateralized”) or (ii) backstopped with one or more other letters of credit in
an aggregate amount equal to 103% of the LC Exposure (giving effect to any
scheduled increases in the amount of such Letter of Credit, whether or not any
conditions to such scheduled increases have been satisfied) and in form and
substance, and issued by an issuing bank, reasonably satisfactory to the
applicable Issuing Bank (which Letter of Credit may be referred to as
“backstopped”), in each case for the period after the Maturity Date applicable
to the applicable Revolving Commitments.
“LIBOR Loan” shall mean each Loan designated as such by the Borrower at the time
of the incurrence thereof or conversion thereto.
“LIBOR Rate” shall mean (a) the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the commencement of such Interest Period by reference to the
Reuters Screen LIBOR01 for deposits in Dollars (or such other comparable page as
may, in the opinion of the Administrative Agent, replace such page for the
purpose of displaying such rates) for a period equal to such Interest Period;
provided that to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBOR Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period, divided by (b) a percentage equal to 100% minus the then-stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of LIBOR Rate funding or liabilities as defined in Regulation D (or any
successor category of liabilities under Regulation D); provided that, to the
extent the LIBOR Rate would be less than zero, the LIBOR Rate shall be deemed to
be zero.
“Lien” shall mean any Mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), security interest,
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the UCC or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).


A-27

--------------------------------------------------------------------------------





“Limited Condition Acquisition” shall mean any Permitted Acquisition or similar
Investment by Holdings or one or more of its Restricted Subsidiaries of assets,
business or persons permitted to be acquired pursuant to this Agreement whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.
“Loan Documents” shall mean this Agreement, the Fee Letter, the Security
Agreement, and, after the execution and delivery thereof pursuant to the terms
of this Agreement, each Note, each other Security Document, each Intercreditor
Agreement, each Subordination Agreement, each Incremental Amendment, each
Refinancing Amendment and each Extension, and any other agreement entered into,
now or in the future, by any Loan Party or Subsidiary thereof and Administrative
Agent, Revolving Agent or any Lender in connection with this Agreement. For the
avoidance of doubt, Secured Swap Agreements, Cash Management Agreements and
other documents evidencing Cash Management Obligations do not constitute Loan
Documents hereunder.
“Loan Modification Offer” shall have the meaning set forth in Section 2.16(a).
“Loan Parties” shall mean Holdings, Intermediate Holdings, the Borrower and each
Subsidiary Guarantor.
“Loan Party Insolvency” shall have the meaning set forth in Section 12.04(b)(H).
“Loan Party Plan of Reorganization” shall have the meaning set forth in Section
12.04(b)(H).
“Loan Purchase Amount” shall have the meaning set forth in the definition of
“Dutch Auction.”
“Loans” shall mean the Term Loans, the Other Term Loans, the Revolving Loans,
the Other Revolving Loans, the Swing Line Loans and any other loans created
pursuant to an Extension.
“Majority Lenders” of any Tranche shall mean those Non‑Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.
“Make-Whole Premium” means, with respect to any prepayment, repayment,
refinancing, replacement or conversion pursuant to Section 4.01 or any
prepayment, repayment or refinancing pursuant to Section 4.02(a), in each case,
that is consummated in respect of all or any portion of the 2019 Refinancing
Term Loans prior to the first anniversary of the Third Restatement Effective
Date, an amount equal to the present value as of the date of such prepayment
(the “Prepayment Date”) of (A) 3.0% of the principal amount of 2019 Refinancing
Term Loans so prepaid, plus (B) all required interest payments (with the
applicable interest rate being deemed to equal the sum of (x) the LIBOR Rate
with an Interest Period of three months, as determined on the date two (2)
Business Days prior to the Prepayment Date, plus (y) the Applicable Margin for
LIBOR Loans with an Interest Period of three months) due on the principal amount
so prepaid through the first anniversary of the Third Restatement Effective Date
(excluding accrued but unpaid interest to the Prepayment Date), computed using a
discount rate equal to the applicable Treasury Rate as of such Prepayment Date
plus 50 basis points.
“Mandatory Prepayment Date” shall have the meaning set forth in Section 4.02(h).
“Margin Stock” shall have the meaning set forth in Regulation U of the Board.
“Material Adverse Effect” shall mean any event, change or condition that,
individually or in the aggregate, has had, or could reasonably be expected to
have (a) on the Restatement Effective Date, a Material Adverse Effect (as
defined in the Restatement Effective Date Acquisition Agreement) and (b) after
the Restatement Effective Date (i) a material adverse effect on the business,
assets, financial condition or results of operations of Holdings and its
Restricted Subsidiaries, taken as a whole, (ii) a material and adverse effect on
the material rights and remedies of the Administrative Agent, the Revolving
Agent or the Collateral Agent under the Loan Documents or (iii) a material and
adverse effect on the ability of the Borrower and Guarantors to perform their
payment obligations under the Loan Documents.
“Material Indebtedness” shall have the meaning set forth in Section 7.07(b).
“Material Restricted Subsidiary” shall mean any Restricted Subsidiary other than
an Immaterial Subsidiary.
“Materials of Environmental Concern” shall mean any chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, any petroleum or
petroleum products, friable asbestos, polychlorinated biphenyls, lead or lead
based paints or materials, radon, urea formaldehyde insulation, toxic molds and
fungi, mycotoxins, radioactive materials or radiation, defined or regulated
under any Environmental Law.


A-28

--------------------------------------------------------------------------------





“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Initial Term Loan Maturity Date, the Initial Revolving Loan Maturity Date, the
Incremental Term Loan Maturity Date, the Incremental Revolving Loan Maturity
Date, the final maturity date in any Extension or the final maturity date in any
Refinancing Amendment, as the case may be.
“Maximum Incremental Term Facilities Amount” shall mean, (A) prior to the Third
Restatement Effective Date, at any date of determination (subject to the
reclassification rights set forth in the last paragraph of this definition), the
sum of:
(a)    (i) (x) $50,000,000 (the “Free and Clear Incremental Amount”) less (y)
the principal amount of any Permitted Incremental Equivalent Debt incurred in
reliance on the Free and Clear Incremental Amount; provided that immediately
after giving effect to the Incurrence by the Borrower of the Term Loan
Commitments funded on the Restatement Effective Date, usage under the Free and
Clear Incremental Amount shall be deemed to be $0; plus
(ii) the amount of any voluntary prepayments of the Loans, any voluntary
prepayment of any Permitted Incremental Equivalent Debt that is pari passu in
right of payment and with respect to security with the Loans and any repurchases
(not to exceed the actual purchase price paid in cash) of Term Loans offered to
all applicable Lenders on a pro rata basis pursuant to a Dutch Auction or other
Open Market Purchase and otherwise in accordance with Section 12.04(a)(iii) (it
being understood that any such voluntary prepayment or repurchase financed with
the proceeds of incurrences of Indebtedness (other than revolving Indebtedness)
shall not increase the calculation of the amount under this clause (a)(ii)),
less the principal amount of any Permitted Incremental Equivalent Debt incurred
in reliance on this clause (a)(ii) (the amount set forth in this clause (a), the
“Fixed Incremental Amount”); plus
(b)     an unlimited amount if after giving effect to the incurrence of such
Permitted Incremental Equivalent Debt or Incremental Term Facility and the
application of the proceeds therefrom,
(i) if such Incremental Facility or Permitted Incremental Equivalent Debt is
secured on a pari passu basis with the Obligations and is not subordinated in
right of payment to the Obligations (including as a result of being “last out”
in any waterfall), the First Lien Net Leverage Ratio, calculated on a Pro Forma
Basis as of the most recently completed Measurement Period, is no greater than
2.00:1.00, and
(ii) if such Incremental Facility or Permitted Incremental Equivalent Debt is
(I) secured on a junior lien basis to the Obligations, (II) is secured on a pari
passu basis to the Obligations but is subordinated in right of payment to the
Obligations (including as a result of being “last out” in any waterfall) or
(III) unsecured, the Total Net Leverage Ratio, calculated on a Pro Forma Basis
as of the most recently completed Measurement Period, is no greater than
2.00:1.00,
provided, that (i) to the extent the proceeds of any Permitted Incremental
Equivalent Debt or Incremental Term Facility are intended to be applied to
finance a Limited Condition Acquisition, at the election of the Borrower, the
First Lien Net Leverage Ratio or Total Net Leverage Ratio, as the case may be,
shall instead be tested in accordance with Section 1.02(p); (ii) all Permitted
Incremental Equivalent Debt and Incremental Term Facilities in each case
established on or prior to such date shall be assumed to be fully drawn for
purposes of the calculation of “First Lien Net Leverage Ratio” or “Total Net
Leverage Ratio”, (iii) the proceeds of such Permitted Incremental Equivalent
Debt and Incremental Term Facilities are not included as Net Cash for the
purposes of any calculation required above; provided that to the extent the
proceeds of such Incremental Term Loans or Permitted Incremental Equivalent Debt
are to be used to prepay Indebtedness, the use of such proceeds for the
prepayment of such Indebtedness may be calculated on a Pro Forma Basis; (iv) all
commitments under any Permitted Incremental Equivalent Debt in the form of
revolving indebtedness shall be assumed to be fully drawn, (v) Permitted
Incremental Equivalent Debt and Incremental Term Facilities, shall be incurred
pursuant to clause (b) above prior to utilization of amounts set forth in clause
(a) above and (vi) amounts incurred in reliance on the Fixed Incremental Amount
concurrently with amounts incurred in reliance on clause (b) above shall not be
included as Indebtedness in the First Lien Net Leverage Ratio or Total Net
Leverage Ratio, as applicable, for purposes of calculating any amounts that may
be incurred pursuant to clause (b) above on the same day;
(B) on and after the Third Restatement Effective Date, $0 (zero).
“Maximum Rate” shall have the meaning set forth in Section 12.18.
“Measurement Period” shall mean, at any date of determination, the most recently
completed trailing four (4) Fiscal Quarters of Holdings (including, for periods
prior to the Original Closing Date, fiscal quarters as if same had occurred (and
consistent with Holdings’ Fiscal Year) for periods prior to the Original Closing
Date) for which financial statements have been delivered.
“MFN Adjustment” shall have the meaning set forth in Section 2.15(a).


A-29

--------------------------------------------------------------------------------





“Minimum Borrowing Amount” shall mean $250,000.
“Minimum Extension Condition” shall have the meaning set forth in Section
2.16(b).
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, debenture
or similar security instrument.
“Mortgaged Property” shall mean any Real Property owned by any Loan Party which
is encumbered (or required to be encumbered) by a Mortgage pursuant to the terms
hereof, including the Initial Mortgaged Properties and the Additional Real
Property, if any.
“Multiemployer Plan” shall mean a plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is
an obligation to contribute of) Holdings, the Borrower or any Commonly
Controlled Entity or to which Holdings, the Borrower or a Commonly Controlled
Entity has any direct or indirect liability or has within any of the preceding
five years made or accrued an obligation to make contributions if liability to
the Borrower remains.
“NAIC” shall mean the National Association of Insurance Commissioners.
“Net Cash” shall mean (i) Unrestricted cash and Cash Equivalents of Holdings and
its Restricted Subsidiaries and (ii) cash and Cash Equivalents of Holdings and
its Restricted Subsidiaries Restricted in favor of the Collateral Agent or any
Lender (which cash and Cash Equivalents may also secure other Indebtedness
together with the Obligations).
“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale, any
Recovery Event or any other sale of assets, the proceeds thereof actually
received in the form of cash and cash equivalents (including Cash Equivalents)
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, and other bona fide fees,
costs and expenses actually incurred in connection therewith, (ii) amounts
(including the principal amount, any premium, penalty or interest) required to
be applied (or to establish an escrow for the future repayment thereof) to the
repayment of Indebtedness (including repayments of Indebtedness under any
Permitted Incremental Equivalent Debt but only to the extent such repayment is
required pursuant to the terms thereof) secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
or any other sale of assets, (iii) taxes paid and the Borrower’s reasonable and
good faith estimate of income, franchise, sales, and other applicable taxes
required to be paid by Holdings, the Borrower or any Restricted Subsidiary in
connection with such Asset Sale or Recovery Event or any other sale of assets,
(iv) a reasonable reserve for any indemnification payments (fixed or contingent)
attributable to the seller’s indemnities and representations and warranties to
the purchaser in respect of such Asset Sale or any other sale of assets owing by
Holdings or any of its Restricted Subsidiaries in connection therewith and which
are reasonably expected to be required to be paid; provided that to the extent
such indemnification payments are not made and are no longer reserved for, such
reserve amount shall constitute Net Cash Proceeds, (v) cash escrows to Holdings
or any of its Restricted Subsidiaries from the sale price for such Asset Sale or
other sale of assets; provided that any cash released from such escrow shall
constitute Net Cash Proceeds upon such release, (vi) in the case of a Recovery
Event, costs of preparing assets for transfer upon a taking or condemnation and
(vii) other customary fees and expenses actually incurred in connection
therewith, and (b) in connection with any incurrence or issuance of Indebtedness
or Capital Stock, the cash proceeds received from any such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other bona fide fees and expenses
actually incurred in connection therewith, and any taxes paid or reasonably
estimated to be actually paid in connection therewith.
“Net Worth” shall have the meaning set forth in Section 9.09.
“New Investor” shall mean Ares Management LLC and its Controlled Investment
Affiliates and associated funds.
“New York UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York.
“Non‑Bank Certificate” shall have the meaning set forth in Section 4.04(b)(iv).
“Non-Core Asset Sale” shall mean a Disposition for cash of assets by any Loan
Party or Subsidiary of a Loan Party to a Person (other than a Loan Party or any
Subsidiary thereof) in accordance with the terms of Section 8.04(u), provided
that such Loan Party or Subsidiary is not (in the opinion of the Borrower
(acting reasonably)) reliant on such assets to conduct its business as conducted
as of the date of such sale.


A-30

--------------------------------------------------------------------------------





“Non‑Defaulting Lender” shall mean and include each Lender, other than a
Defaulting Lender.
“Non‑Guarantor Subsidiary” shall mean any Restricted Subsidiary that is not a
Subsidiary Guarantor; provided, that no Restricted Subsidiary of Holdings or the
Borrower shall be a “Non‑Guarantor Subsidiary” if such Restricted Subsidiary is
not a “Non‑Guarantor Subsidiary” (or comparable term) for purposes of the
documents governing Indebtedness incurred pursuant to Section 8.01(d) or any
Permitted Incremental Equivalent Debt.
“Non‑Restricted Persons” shall have the meaning set forth in Section
12.04(a)(iv)(H).
“Non‑U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by Holdings, the Borrower
or one or more Subsidiaries primarily for the benefit of employees of Holdings,
the Borrower or such Subsidiaries residing outside the United States, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code
(other than any plan maintained or required to be contributed to by a
Governmental Authority).
“Not Otherwise Applied” shall mean, with reference to any proceeds of any
transaction or event or of Excess Cash Flow or the Available Amount that is
proposed to be applied to a particular use or transaction, that such amount (a)
was not required to prepay Loans pursuant to Section 4.02 and (b) has not
previously been (and is not simultaneous being) applied or committed to be
applied pursuant to clause (i), (j), (k), (l), (m) or (n) of the definition of
Available Amount.
“Notes” shall mean Term Notes, Revolving Notes, Swing Line Notes and any other
promissory notes evidencing any other Loans hereunder.
“Notice of Borrowing” shall have the meaning set forth in Section 2.03(a).
“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.07.
“Notice Office” shall mean the office of, as applicable, the Administrative
Agent located at 520 Madison Avenue, New York, New York 10023, Attn: Account
Officer - IEA (Fax: 212 284-3444) or the Revolving Agent located at Agency
Services, OH-01-49-0362, 4900 Tiedeman Road, Brooklyn, OH 44144-2302 (Fax:
216-370-5733), or, in each case, such other office or person as the
Administrative Agent or Revolving Agent, as applicable, may hereafter designate
in writing as such to the other parties hereto.
“Obligations” shall mean (i) the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or any Guarantor,
whether or not a claim for post‑filing or post‑petition interest is allowed in
such proceeding) the Loans, (ii) each payment required to be made by the
Borrowers or any Guarantor under this Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of Reimbursement
Obligations with respect to Letters of Credit, interest thereon (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or like proceeding, regardless of whether allowed in such
proceeding) and obligations to provide Cash Collateral with respect thereto, and
(iii) all other obligations and liabilities (including the Make-Whole Premium
and the Prepayment Premium) of the Borrower or any other Loan Party (including
with respect to guarantees) to the Administrative Agent, the Revolving Agent,
the Issuing Bank, the Swing Line Lender, any Lender, any other Secured Party or
any Qualified Counterparty party to a Secured Swap Agreement or a Secured Party
providing Secured Cash Management Obligations, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement
or any other Loan Document or any other document made, delivered or given in
connection herewith or therewith or any Secured Swap Agreement or any document
relating to Secured Cash Management Obligations, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent, the Revolving Agent, the Issuing Bank, the Swing Line Loan
or to any Lender that are required to be paid by the Borrower or any Guarantor
pursuant to any Loan Document), guarantee obligations or otherwise.
Notwithstanding anything to the contrary herein, Obligations shall not include
any Excluded Swap Obligation.
“OFAC” shall have the meaning set forth in Section 5.21(b)(v).
“Offer Price” shall have the meaning set forth in the definition of “Dutch
Auction.”
“Open Market Purchase” shall have the meaning set forth in Section
12.04(a)(iii).


A-31

--------------------------------------------------------------------------------





“Organizational Document” shall mean (i) relative to each Person that is a
corporation, its charter and its by‑laws (or similar documents), (ii) relative
to each Person that is a limited liability company, its certificate of formation
and its operating agreement (or similar documents), (iii) relative to each
Person that is a limited partnership, its certificate of formation and its
limited partnership agreement (or similar documents), (iv) relative to each
Person that is a general partnership, its partnership agreement (or similar
document) and (v) relative to any Person that is any other type of entity, such
documents as shall be comparable to the foregoing.
“Original Closing Date” shall mean the “Closing Date” under and as defined in
the Original Credit Agreement.
“Original Credit Agreement” shall have the meaning set forth in the recitals
hereto.
“Other Revolving Commitments” shall mean, with respect to each Additional
Refinancing Lender, the commitment, if any, of such Additional Refinancing
Lender to make one or more Classes of Other Revolving Loans under any
Refinancing Amendment, expressed as an amount representing the maximum principal
amount of the Other Revolving Loans to be made by such Lender under such
Refinancing Amendment, as such commitment may be reduced or increased from time
to time in accordance with this Agreement.
“Other Revolving Loans” shall mean the Revolving Loans made pursuant to any
Other Revolving Commitment.
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible recording, filing or similar Taxes (excluding, for the avoidance of
doubt, any Excluded Taxes) that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are imposed on a Lender, the
Administrative Agent, the Revolving Agent, or the Collateral Agent by a
jurisdiction with which it has or had a connection (other than a connection
resulting solely from the Loan Documents) with respect to an assignment, other
than an assignment made pursuant to Section 2.14.
“Other Term Commitments” shall mean, with respect to each Additional Refinancing
Lender, the commitment, if any, of such Additional Refinancing Lender to make
one or more Classes of Other Term Loans under any Refinancing Amendment,
expressed as an amount representing the maximum principal amount of the Other
Term Loans to be made by such Lender under such Refinancing Amendment, as such
commitment may be reduced or increased from time to time in accordance with this
Agreement. Other Term Commitments shall include the 2019 Refinancing Term Loan
Commitments to the extent the context so requires.
“Other Term Loans” shall mean one or more Classes of Term Loans made pursuant to
or that result from a Refinancing Amendment, including the 2019 Refinancing Term
Loans to the extent the context so requires.
“Parent Company” shall mean any direct or indirect parent company of which
Holdings is a Wholly Owned Subsidiary (other than investment funds that are
Affiliates of the Sponsor).
“Pari Passu Intercreditor Agreement” shall mean a customary intercreditor
agreement substantially in the form annexed hereto as Exhibit K-1 together with
any changes thereto to the extent approved by the Collateral Agent (such
approval not to be unreasonably withheld, conditioned or delayed).
“Participant” shall have the meaning set forth in Section 12.04(b).
“Participant Register” shall have the meaning set forth in Section 12.04(b).
“Patriot Act” shall mean the USA PATRIOT Act, Pub. L. 107-56 (signed into law
October 26, 2001), as amended by the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (signed into law March 9, 2006) (as amended from time to
time).
“Payment Office” shall mean the office of, as applicable, the Administrative
Agent located at 520 Madison Avenue, New York, New York 10023, Attn: Account
Officer - IEA (Fax: 212 284-3444) or the Revolving Agent located at Agency
Services, OH-01-49-0362, 4900 Tiedeman Road, Brooklyn, OH 44144-2302 (Fax:
216-370-5733), or, in each case, such other office or person as the
Administrative Agent or Revolving Agent, as applicable, may hereafter designate
in writing as such to the other parties hereto.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).


A-32

--------------------------------------------------------------------------------





“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit N.
“Permitted Acquisition” shall have the meaning set forth in Section 8.06(e).
“Permitted Auction Purchaser” shall mean the Borrower, Holdings and any of their
Subsidiaries.
“Permitted Holders” shall mean (1) the Investors and management and their
respective Affiliates (other than any portfolio companies of any Investor or the
New Investor), and (2) any Person with which the Persons described in clause (1)
form a “group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act of 1934 or any successor provision); provided that,
in the case of such “group” under clause (2), the Investors and the New Investor
have beneficial ownership of more than 50% of the economic interests and total
voting power of such “group”.


“Permitted Incremental Equivalent Debt” shall mean Indebtedness issued, incurred
or otherwise obtained by the Borrower, any Guarantor or any Restricted
Subsidiary in respect of one or more series of senior unsecured notes, senior
secured first lien or junior lien notes or subordinated notes (in each case
issued in a public offering, Rule 144A or other private placement in lieu of the
foregoing (and any Registered Equivalent Notes issued in exchange therefor)),
junior lien or unsecured (but not senior secured first lien) loans or secured or
unsecured mezzanine Indebtedness that, in each case, if secured, will be secured
by Liens on the Collateral on an equal priority or a junior priority basis with
the Liens on Collateral securing the Obligations, and that are issued or made in
lieu of Incremental Term Facilities; provided that (i) the aggregate principal
amount of all Permitted Incremental Equivalent Debt at the time of issuance or
incurrence shall not exceed the Maximum Incremental Term Facilities Amount at
such time, (ii) such Permitted Incremental Equivalent Debt shall not be subject
to any Guarantee by any Person other than a Loan Party, (iii) in the case of
Permitted Incremental Equivalent Debt that is secured, the obligations in
respect thereof shall not be secured by any Lien on any asset of any Person
other than any asset constituting Collateral, except to the extent permitted by
clause (v) below, (iv) if such Permitted Incremental Equivalent Debt is secured
by Collateral, such Permitted Incremental Equivalent Debt shall be subject to an
Intercreditor Agreement, (v) the aggregate principal amount of Permitted
Incremental Equivalent Debt incurred by non-Loan Parties (together with any
Indebtedness incurred under Section 8.01(aa)) shall not exceed the greater of
$30,000,000 and 25% of Consolidated EBITDA on a Pro Forma Basis for the most
recently completed Measurement Period at such time, (vi) at the time of
Incurrence, such Permitted Incremental Equivalent Debt has a final maturity date
equal to or later than the Latest Maturity Date of, and has a Weighted Average
Life to Maturity equal to or longer than the Weighted Average Life to Maturity
of, the latest maturing class of Term Loans (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum of the
original stated principal amount of such Indebtedness on the date of Incurrence
thereof); provided that, this clause (vi), when aggregated with the Incremental
Maturity Exception, shall not apply to up to $25,000,000 in Permitted
Incremental Equivalent Debt incurred in reliance on clause (b)(ii) of the
definition of Maximum Incremental Term Facilities Amount as selected by the
Borrower (the “Incremental Equivalent Maturity Exception”), (vii) immediately
before and after giving effect to such Permitted Incremental Equivalent Debt, no
Default or Event of Default has occurred and is continuing or would result
therefrom and the representations and warranties in Article V shall be true and
correct in all material respects; provided that to the extent the proceeds of
any such Permitted Incremental Equivalent Debt are intended to be applied to
finance a Limited Condition Acquisition, if agreed to by the holders providing
such Permitted Incremental Equivalent Debt, (x) the only representations and
warranties that will be required to be true and correct in all material respects
(or, in the case of any representations and warranties qualified by materiality
or Material Adverse Effect, in all respects) as of the applicable closing date
for such Permitted Incremental Equivalent Debt shall be (A) customary “specified
representations” with respect to the applicable acquired company or business and
(B) such of the representations and warranties made by or on behalf of the
applicable acquired company or business in the applicable acquisition agreement
as are material to the interests of the holders, but only to the extent that
Holdings or the applicable Subsidiary has the right to terminate its obligations
under such acquisition agreement or not consummate such acquisition as a result
of a breach of such representations or warranties in such acquisition agreement,
and (y) the only condition with respect to absence of a Default or Event of
Default shall be the absence of a Default or Event of Default at the time such
acquisition agreement is entered into, (viii) such Permitted Incremental
Equivalent Debt is on market terms and such terms shall not provide for any
mandatory repayment, mandatory redemption, mandatory offer to purchase or
sinking fund obligation prior to the Latest Maturity Date at the time of
incurrence, issuance or obtainment of such Permitted Incremental Equivalent
Debt, other than customary prepayments, repurchases or redemptions of or offers
to prepay, redeem or repurchase upon a change of control, unpermitted debt
incurrence event, asset sale event or casualty or condemnation event, customary
prepayments, redemptions or repurchases or offers to prepay, redeem or
repurchase based on excess cash flow, customary acceleration rights upon an
event of default or to the extent such prepayment, repurchase or redemption or
offer is accompanied by the prepayment of a pro rata portion of the outstanding
principal of the Term Loans and (ix) such Permitted Incremental Equivalent Debt
that is in the form of term loans and is pari passu in right of payment and
security with the Term Loans hereunder shall be subject to the MFN Adjustment to
the same extent as if such Permitted Incremental Equivalent Debt was incurred as
an Incremental Term Facility hereunder.




A-33

--------------------------------------------------------------------------------





“Permitted Incremental Equivalent Debt Documents” shall mean any document or
instrument (including any guarantee, security agreement or mortgage and which
may include any or all of the Loan Documents) issued or executed and delivered
with respect to any Permitted Incremental Equivalent Debt by any Loan Party.


“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus original issue discount and other reasonable amounts paid, and fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, except that the outstanding
principal amount (or accreted value, if applicable) thereof may be increased so
long as the entire increase is Incurred, and permitted to be Incurred, pursuant
to Section 8.01 (subject to any applicable conditions to the incurrence of such
Indebtedness under Section 8.01), (b) such modification, refinancing, refunding,
renewal or extension has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or longer
than the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum of the
original stated principal amount of such Indebtedness on the date of Incurrence
thereof), (c) the terms of such modification, refinancing, refunding, renewal or
extension do not provide for any scheduled amortization or mandatory repayment,
mandatory redemption, mandatory offer to purchase or sinking fund obligation
prior to the Latest Maturity Date in effect at the time of Incurrence, issuance
or obtainment of such Permitted Refinancing, other than (X) customary
prepayments, repurchases or redemptions of or offers to prepay, redeem or
repurchase upon a change of control, unpermitted debt incurrence event, asset
sale event or casualty or condemnation event, customary prepayments, redemptions
or repurchases or offers to prepay, redeem or repurchase based on excess cash
flow (in the case of loans), customary acceleration rights upon an event of
default or, (Y) in the case of the Permitted Refinancing of Term Loans, any
prepayment that is accompanied by the prepayment of a pro rata portion of the
outstanding principal of the Term Loans, and (d) if such Indebtedness being
modified, refinanced, refunded, renewed or extended is Indebtedness permitted
pursuant to Section 8.01(d), (e), (g), (i), (p), (r) or (aa) or Permitted
Incremental Equivalent Debt, (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders, taken as a whole, as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended, (ii) to the extent Liens securing such Indebtedness being
modified, refinanced, refunded, renewed or extended are subordinated to, or (but
only if, and to the extent, the Indebtedness being modified, refinanced,
refunded, renewed or extended was secured equally and ratably with the
Obligations) secured equally and ratably with, Liens securing the Obligations,
the Liens, if any, securing such modification, refinancing, refunding, renewal
or extension are secured equally and ratably with, the Liens securing the
Obligations, and the holders of such Indebtedness or the Representative acting
on behalf of the holders of such Indebtedness shall have, unless the respective
Permitted Refinancing is unsecured, entered into such subordination and/or
intercreditor agreements as are consistent with those which applied to the
Indebtedness being modified, refinanced, refunded, renewed or extended (with
such changes as may be reasonably satisfactory to the Administrative Agent) such
Indebtedness may not have guarantors, obligors or security in any case more
extensive than that which applied to such Indebtedness being extended,
refinanced, renewed, replacement or refunding and (iv) the other terms and
conditions of such Indebtedness (excluding pricing, fees, rate floors, premiums,
optional prepayment or optional redemption provisions and financial covenants)
are either (I) substantially identical to the Indebtedness being refinanced,
(II) (taken as a whole) not materially more favorable (as determined by the
Borrower) to the providers of such Permitted Refinancing than those applicable
to the Indebtedness being refinanced or (III) on market terms and conditions
customary for Indebtedness of the type being Incurred pursuant to such Permitted
Refinancing as of the time of Incurrence of such Indebtedness (as determined by
the Borrower), except in each case for covenants or other provisions contained
in such Indebtedness that are applicable only after the then Latest Maturity
Date.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.
“Prepayment Date” has the meaning specified in the definition of “Make-Whole
Premium.”
“Prepayment Premium” has the meaning specified in Section 4.01(c).
“Plan” shall mean, at a particular time, an “employee pension benefit plan” as
defined in Section 3(2) of ERISA (other than a Multiemployer Plan) and in
respect of which the Borrower or a Commonly Controlled Entity is (or, if such
plan were terminated at such time, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning set forth in Section 7.02(a).


A-34

--------------------------------------------------------------------------------





“Prime Lending Rate” shall mean, at any time, the rate of interest publicly
quoted from time to time by The Wall Street Journal as the U.S. “Prime Rate”;
provided that if the Wall Street Journal ceases to publish for any reason such
rate of interest, “Prime Lending Rate” shall mean the prime lending rate set
forth on the Bloomberg page PRIMBB Index (or successor page) for such day (or
such other service as determined by the Administrative Agent from time to time
for purposes of providing quotations of prime lending interest rates). Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The Prime Lending Rate is not
necessarily the lowest rate charged by any financial institution to its
customers.
“Private Lender Information” shall mean any information and documentation that
is not Public Lender Information.
“Pro Forma Basis” shall mean, with respect to the calculation of the First Lien
Net Leverage Ratio, the Total Net Leverage Ratio, the amount of Consolidated
EBITDA or Consolidated Total Assets or for any other specified purpose
hereunder, and for purposes of determining compliance with the covenant under
Section 8.13, in each case as of any date, that such calculation shall give pro
forma effect to the Transactions and all Specified Transactions (and the
application of the proceeds from any such asset sale or debt incurrence) that
have occurred during the relevant testing period for which such financial test
or ratio is being calculated and, except as set forth in the proviso below,
during the period immediately following the applicable date of determination
therefor and prior to or simultaneously with the event for which the calculation
of any such ratio on such date of determination is made, including pro forma
adjustments arising out of events which are attributable to the Transactions or
the proposed Specified Transaction, including giving effect to those specified
in accordance with the definition of “Consolidated EBITDA,” using, for purposes
of determining such compliance with a financial test or ratio (including any
incurrence test), the historical financial statements of all entities, divisions
or lines or assets so acquired or sold and the consolidated financial statements
of Holdings and/or any of the Restricted Subsidiaries, calculated as if the
Transactions, or such Specified Transaction, and all other Specified
Transactions that have been consummated during the relevant period, and any
Indebtedness incurred or repaid in connection therewith, had been consummated
(and the change in Consolidated EBITDA resulting therefrom) and incurred or
repaid at the beginning of such period and Consolidated Total Assets shall be
calculated after giving effect thereto; provided that, notwithstanding anything
in this definition to the contrary, when calculating the First Lien Net Leverage
Ratio for purposes of the definition of “ECF Percentage” and when calculating
the First Lien Net Leverage Ratio for purposes of determining actual compliance
(and not pro forma compliance or compliance on a Pro Forma Basis) with Section
8.13, in each case, the events described in this definition that occurred after
the applicable date of determination shall not be given pro forma effect.
Whenever pro forma effect is to be given to the Transactions or a Specified
Transaction, the pro forma calculations shall be made in good faith by a
financial officer of the Borrower (including adjustments for costs and charges
arising out of the Transactions or the proposed Specified Transaction and the
“run rate” cost savings and synergies resulting from the Transactions or such
Specified Transaction that have been or are reasonably anticipated to be
realizable (“run rate” shall mean the full recurring benefit for a Measurement
Period that is associated with any action taken or expected to be taken or for
which a plan for realization has been established (including any savings
expected to result from the elimination of a public target’s compliance costs
with public company requirements), net of the amount of actual benefits realized
during such Measurement Period from such actions), and any such adjustments
included in the initial pro forma calculations shall continue to apply to
subsequent calculations of such financial ratios or tests, including during any
subsequent Measurement Periods in which the effects thereof are expected to be
realizable); provided that (A) such amounts are (i) projected by the Borrower in
good faith to result from actions taken, or with respect to which substantial
steps are reasonably expected to have been taken, within twenty-four (24) months
after, without duplication, the end of the Measurement Period in which the
Transactions or applicable Specified Transaction is initiated or a plan for
realization thereof shall have been established, (ii) determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Exchange Act of 1934 and as interpreted by the staff of the Securities and
Exchange Commission (or any successor agency) or (iii) set forth in a quality of
earnings report provided to the Administrative Agent and prepared by financial
advisors that are reasonably acceptable to the Administrative Agent (it being
understood and agreed that any of the “Big Four” accounting firms are acceptable
to the Administrative Agent), (B) the aggregate amount added pursuant to this
paragraph subject to be subject to the Consolidated EBITDA Addback Cap.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation is made had
been the applicable rate for the entire Measurement Period (taking into account
any interest hedging arrangements applicable to such Indebtedness). Interest on
a Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a financial officer of the Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
applicable Borrower or the applicable Restricted Subsidiary may designate.
“Pro Forma Financial Information” shall have the meaning set forth in Section
5.01(a).


A-35

--------------------------------------------------------------------------------





“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment; provided that for purposes of
Section 2.14(c), “Pro Rata Percentage” shall mean the percentage of the total
Revolving Commitments (disregarding the Revolving Commitment of any Defaulting
Lender to the extent its LC Exposure and Swing Line Exposure is reallocated to
the Non-Defaulting Lenders) represented by such Lender’s Revolving Commitment.
If the Revolving Commitments have terminated or expired, the Pro Rata Percentage
shall be determined based upon the Revolving Commitments most recently in
effect, after giving effect to any assignments.
“Projections” shall mean the projections that are contained in the Lender
Presentation dated August 22, 2018 and that were prepared by or on behalf of
Holdings in connection with the Transactions and delivered to the Administrative
Agent and the Lenders prior to the Original Closing Date.
“Properties” shall have the meaning set forth in Section 5.17(a).
“Public Lender Information” shall mean information and documentation that is
either exclusively (i) of a type that would be publicly available if the
Borrower, Holdings and their respective Subsidiaries were public reporting
companies or (ii) not material with respect to any of the Borrower, Holdings or
any of their respective Subsidiaries or any of their respective securities for
purposes of foreign, United States Federal and state securities laws.
“Purchase” shall have the meaning set forth in the definition of “Dutch
Auction.”
“Purchase Notice” shall have the meaning set forth in the definition of “Dutch
Auction.”
“Purchaser” shall have the meaning set forth in the definition of “Dutch
Auction.”
“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.
“Qualified Counterparty” shall mean, with respect to any Secured Swap Agreement,
any counterparty thereto that, at the time such Secured Swap Agreement was
entered into was the Administrative Agent, the Revolving Agent, a Lead Arranger
or a Lender at such time or an Affiliate of the Administrative Agent, the
Revolving Agent, a Lead Arranger or a Lender at such time.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying Bid” shall have the meaning set forth in the definition of “Dutch
Auction.”
“Qualifying Lenders” shall have the meaning set forth in the definition of
“Dutch Auction.”
“Qualifying Loans” shall have the meaning set forth in the definition of “Dutch
Auction.”
“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December after the Original Closing Date.
“RCF Register” shall have the meaning set forth in Section 12.15(b).
“Real Property” shall mean, with respect to any Person, all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
“Recovery Event” shall mean any settlement of or payment in excess of an amount
equal to $2,500,000 in respect of any property or casualty insurance (excluding
business interruption insurance) claim or any condemnation, eminent domain or
similar proceeding relating to any asset of Holdings or any of its Restricted
Subsidiaries.
“Refinance” shall mean, in respect of any Indebtedness, to refinance, redeem,
defease, refund, extend, renew or repay any Indebtedness with the proceeds of
other Indebtedness, or to issue other Indebtedness, in exchange or replacement
for, or convert any Indebtedness into any other, such Indebtedness in whole or
in part; “Refinanced” and “Refinancing” shall have correlative meanings.


A-36

--------------------------------------------------------------------------------





“Refinanced Debt” shall have the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.
“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Refinancing Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.17.
“Refund” shall have the meaning set forth in Section 4.04(e).
“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act, substantially identical notes (having the same Guarantees)
issued in a dollar for dollar exchange therefor pursuant to an exchange offer
registered with the SEC.
“Regulation D” shall mean Regulation D of the Board.
“Reimbursement Obligations” shall mean the Borrower’s obligations under Section
2.01(f)(v) and applicable law to reimburse LC Disbursements.
“Rejection Notice” shall have the meaning set forth in Section 4.02(h).
“Related Party” shall have the meaning set forth in Section 10.01(i).
“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, or
migrating into, through or upon the environment, including any land, water or
air.
“Remaining Declined Proceeds” shall have the meaning set forth in Section
4.02(h).
“Replaced Lender” shall have the meaning set forth in Section 2.14.
“Replacement Lender” shall have the meaning set forth in Section 2.14.
“Reply Amount” shall have the meaning set forth in the definition of “Dutch
Auction.”
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA with respect to a Plan, other than those events as to which the thirty day
notice period is waived by regulation.
“Representative” shall mean, with respect to any series of Indebtedness
permitted under Section 8.01(d) or Permitted Incremental Equivalent Debt, the
trustee, administrative agent, collateral agent, collateral trustee, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, Incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.
“Repricing Transaction” shall mean, other than in the context of a transaction
involving a Change of Control, sale of all or substantially all of the assets of
Holdings and its Restricted Subsidiaries or a Transformative Acquisition, the
prepayment, refinancing, conversion, substitution or replacement of all or a
portion of the Initial Term Loans with the incurrence by Holdings, the Borrower
or any Subsidiary (or which occurs substantially concurrently with the receipt
by Holdings and its Subsidiaries) of any term loans having an effective interest
rate or weighted average yield at the time of incurrence thereof (with the
comparative determinations to be made by the Administrative Agent in good faith
in consultation with the Borrower in a manner consistent with the definition of
“Yield”) that is less than the effective interest cost or weighted average yield
(as determined by the Administrative Agent on the same basis) of such Initial
Term Loans at the time of incurrence thereof, including, without limitation, as
may be effected through any amendment to this Agreement the primary purpose of
which is to, directly or indirectly, reduce the interest rate for, or weighted
average yield of, such Initial Term Loans. For the avoidance of doubt, the
transactions occurring on the Third Restatement Effective Date do not constitute
a “Repricing Transaction.”
“Required Lenders” shall mean, at any time, Non‑Defaulting Lenders holding at
least a majority of the sum of all outstanding Loans, LC Exposure and unused
Commitments; provided, that for any Required Lenders’ vote, (x) Affiliated
Lenders may not account for any amounts included in determining whether the
Required Lenders have consented to any amendment or waiver and (y) Term Loans
held by Restricted Affiliated Lenders shall be treated in accordance with
Section 12.04(a)(iv)(B).


A-37

--------------------------------------------------------------------------------





“Required Revolving Lenders” shall mean, at any time, Non-Defaulting Lenders
holding at least a majority of the sum of all Revolving Commitments or, after
the Revolving Commitments have terminated, at least a majority of the Revolving
Exposure.
“Requirement of Law” shall mean, with respect to any Person, any law, treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
“Restatement Agreement” shall have the meaning set forth in the recitals hereto.
“Restatement Effective Date” shall have the meaning set forth in the Restatement
Agreement.
“Restatement Effective Date Acquisition” shall have the meaning set forth in the
Restatement Agreement.
“Restatement Effective Date Acquisition Agreement” shall have the meaning set
forth in the Restatement Agreement.
“Restricted” shall mean, when referring to cash or Cash Equivalents of Holdings
and its Restricted Subsidiaries, that such cash or Cash Equivalents appear (or
would be required to appear) as “restricted” on the consolidated balance sheet
of Holdings (unless such appearance is related to the Liens created under the
Loan Documents or any Permitted Incremental Equivalent Debt to the extent
permitted hereunder).
“Restricted Affiliated Lender” shall mean any Affiliated Lender (excluding any
Affiliated Investment Fund and any natural person).
“Restricted Affiliated Lender Amendment” shall have the meaning set forth in
Section 12.04(iv)(B).
“Restricted Payments” shall have the meaning set forth in Section 8.05.
“Restricted Subsidiary” shall mean any Subsidiary of Holdings (other than any
Unrestricted Subsidiary). For the avoidance of doubt, the Borrower shall at all
times constitute a Restricted Subsidiary.
“Return Bid” shall have the meaning set forth in the definition of “Dutch
Auction.”
“Revolving Agent” shall mean KeyBank, in its capacity as administrative agent
for the Revolving Lenders hereunder and under the other Loan Documents, and
shall include any successor to the Revolving Agent appointed pursuant to Section
11.09.
“Revolving Availability Period” shall mean (a) for the Initial Revolving
Commitments made available on the Original Closing Date, the period from and
including the Original Closing Date to but excluding the earlier of (i) the
Business Day preceding the Initial Revolving Loan Maturity Date and (ii) the
date of termination of the Revolving Commitments and (b) for the Initial
Revolving Commitments made available on the Restatement Effective Date, the
period from and including the Restatement Effective Date to but excluding the
earlier of (i) the Business Day preceding the Initial Revolving Loan Maturity
Date and (ii) the date of termination of the Revolving Commitments.
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
“Revolving Commitment” shall mean, with respect to each Lender, (i) the amount
set forth opposite such Lender’s name on Schedule I directly below the column
entitled “Initial Revolving Commitments” as terminated or increased in
accordance with the terms hereof, (ii) the commitment hereunder to acquire
participations in Letters of Credit, (iii) the commitments in connection with
the Incremental Revolving Facility, if any, issued after the Restatement
Effective Date pursuant to Section 2.15 or (iv) the Other Revolving Commitments,
if any, issued after the Original Closing Date pursuant to Section 2.17, as each
may be modified pursuant to Section 2.16 or terminated or reduced in accordance
with the terms hereof.
“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swing Line
Exposure.
“Revolving Facility” shall mean the Initial Revolving Facility and any
Incremental Revolving Facility.
“Revolving Lead Arrangers” shall mean the Revolving Lead Arrangers listed on the
cover page hereof.


A-38

--------------------------------------------------------------------------------





“Revolving Lender” shall mean a Lender with a Revolving Commitment or who holds
a Revolving Loan.
“Revolving Loan” shall mean a Loan made by Lenders to the Borrower pursuant to
Section 2.01(c), including, unless the context shall otherwise require, any
Incremental Revolving Loans made pursuant to Section 2.15 after the Restatement
Effective Date and Other Revolving Loans, if any, made pursuant to Section 2.17
after the Restatement Effective Date.
“Revolving Note” shall have the meaning set forth in Section 2.06(a).
“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw‑Hill,
Inc.
“Sale Leaseback Transaction” shall mean any arrangement with any Person or
Persons, whereby in contemporaneous or substantially contemporaneous
transactions a Loan Party sells substantially all of its right, title and
interest in any property and, in connection therewith, a Loan Party acquires,
leases or licenses back the right to use all or a material portion of such
property.
“Sanctions” shall have the meaning set forth in Section 5.21(b)(iv).
“SEC” shall mean the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
“Second Acquired Business” shall mean the Acquired Companies (as defined in the
Restatement Effective Date Acquisition Agreement).
“Secured Cash Management Agreement” shall have the meaning set forth in Section
12.19.
“Secured Cash Management Obligations” shall mean the Cash Management Obligations
with respect to any Secured Cash Management Agreement.
“Secured Parties” shall mean the collective reference to the Administrative
Agent, the Revolving Agent, the Collateral Agent, the Lenders, each Issuing
Bank, any Qualified Counterparties, the Lead Arrangers or a Lender or an
Affiliate of the Administrative Agent, the Revolving Agent, the Lead Arrangers
or a Lender providing Secured Cash Management Obligations and each co-agent or
sub-agent appointed by the Administrative Agent or Revolving Agent from time to
time pursuant to Article XI.
“Secured Swap Agreement” shall have the meaning set forth in Section 12.19.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Agreement” shall mean the Security Agreement in the form of Exhibit E,
as modified, supplemented, amended, restated (including any amendment and
restatement thereof), extended or renewed from time to time in accordance with
the terms thereof and hereof.
“Security Document” shall mean and include each of the Security Agreement, each
Control Agreement, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document and each Intercreditor Agreement (if any).
“Significant Event of Default” shall mean an Event of Default under Section
10.01(a) or (f).
“Single Employer Plan” shall mean any Plan that is covered by Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA, other than a Multiemployer
Plan, that is maintained or contributed to by Holdings, the Borrower or any
Commonly Controlled Entity or to which Holdings, the Borrower or a Commonly
Controlled Entity has any direct or indirect liability or could reasonably be
expected to have liability under Section 4069 of ERISA in the event that such
plan has been or were to be terminated.
“Solvent” shall mean, with respect to any Person and its Subsidiaries on a
consolidated basis, that as of any date of determination, (i) the sum of the
Indebtedness (including contingent liabilities) of such Person and its
Subsidiaries, on a consolidated basis, does not exceed the fair value of the
assets of such Person and its Subsidiaries, on a consolidated and going concern
basis; (ii) the present fair saleable value of the assets of such Person and its
Subsidiaries, on a consolidated and going concern basis, is not less than the
amount that will be required to pay the probable liabilities of such Person and
its Subsidiaries, on a consolidated basis, on their debts as they become
absolute and matured in the ordinary course; (iii) the capital of such Person
and its Subsidiaries, on a consolidated and going concern basis, is not
unreasonably small in relation to the business of such Person and its
Subsidiaries, on a consolidated basis, contemplated on the date thereof; and
(iv) such Person and its Subsidiaries, on a consolidated basis, do


A-39

--------------------------------------------------------------------------------





not intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business. For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Equity Contribution” shall have the meaning set forth in Section
10.04(a).
“Specified Representations” shall mean the representations and warranties set
forth in Section 5.03(a), Section 5.04, Section 5.06(iii), Section 5.12(f),
Section 5.15, Section 5.19(a), Section 5.20 and Section 5.21(a), (c) and (d).
“Specified Transactions” shall mean (a) any acquisition or other Investment or
the sale, transfer or other disposition of all or substantially all equity
interests in or assets of any Restricted Subsidiary of Holdings or any division,
business unit, line of business or facility used for operations of Holdings or
any of its Subsidiaries (in each case, to a Person other than Holdings or any
Subsidiary), consolidations, recapitalizations, equity issuances, operating
improvements, business optimization projects, restructurings, cost saving
initiatives and other similar initiatives and specified transactions and (b) any
incurrence or retirement, extinguishment or repayment of Indebtedness,
restricted payment or other event, that by the terms hereof requires pro forma
compliance with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro Forma Basis”.
“Sponsor” shall mean, collectively, Oaktree Power Opportunities Fund IV
(Delaware) Holdings, L.P. and its Controlled Investment Affiliates and
associated funds.
“Sponsor Model” shall mean the model delivered to the Lead Arrangers on August
2, 2018.
“Standby Letter of Credit” shall mean any standby letter of credit.
“Subordinated Indebtedness” shall mean, with respect to the Obligations, any
unsecured Indebtedness of the Borrower or any Guarantor which is by its terms
subordinated in right of payment to the Obligations (including, in the case of a
Guarantor, Obligations of such Guarantor under its Guarantee) pursuant to a
Subordination Agreement; provided that (i) at the time of such incurrence, such
Indebtedness does not have a final stated maturity prior to the date that is 91
days after the Latest Maturity Date then in effect, and (ii) such Indebtedness
shall be otherwise on market and customary terms (as reasonably determined by
the Borrower). For the avoidance of doubt, cash payments shall be permitted on
Subordinated Indebtedness to the extent not otherwise prohibited herein or by
the Subordination Agreement.
“Subordination Agreement” shall mean a customary subordination agreement
substantially in the form annexed hereto as Exhibit O together with any changes
thereto to the extent approved by the Administrative Agent, the Revolving Agent
and the Required Lenders (such approval not to be unreasonably withheld,
conditioned or delayed); provided that, notwithstanding the foregoing, no Lender
shall have approval rights with respect to immaterial changes.
“Subsidiary” shall mean, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
Capital Stock having ordinary voting power (other than stock or such other
Capital Stock having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Holdings.
“Subsidiary Guarantor” shall mean each Wholly Owned Domestic Subsidiary of
Holdings (other than (i) the Borrower, (ii) any Unrestricted Subsidiaries, (iii)
any FSHCO, (iv) any direct or indirect Domestic Subsidiary of a Foreign
Subsidiary, (v) any Subsidiary which is a corporation which is exempt from U.S.
federal income tax described in Section 501(c) of the Code, (vi) any Subsidiary
of the Borrower acquired or formed after the Original Closing Date pursuant to
an Investment permitted under this Agreement which, at the time of such
acquisition, is not a Wholly Owned Subsidiary; provided that such Subsidiary
shall become a Subsidiary Guarantor at the time such Subsidiary becomes a Wholly
Owned Domestic Subsidiary, (vii) any Immaterial Subsidiary that has not entered
into a Guarantee, (viii) any Subsidiary which is a captive insurance company and
(ix) any Subsidiary which is a special purpose vehicle) and each other Domestic
Subsidiary designated as a “Subsidiary Guarantor” by the Borrower, in each case,
whether existing on the Original Closing Date or established, created or
acquired after the Original Closing Date, unless and until such time as the
respective Subsidiary is released from all of its obligations in accordance with
the terms and provisions of this Agreement; provided, that “Subsidiary
Guarantor” shall not include (i) any Subsidiary prohibited from guaranteeing the
Obligations (x) by applicable law, rule regulation or by any contractual
obligation (to the extent not created for such purpose) existing on the Original
Closing Date or (y) by applicable law, rule, regulation or by any contractual
obligation (to the extent not created for such purpose) existing at the time of
acquisition of such Subsidiary after the Original Closing Date, for so long as
such


A-40

--------------------------------------------------------------------------------





prohibition exists, (ii) any Subsidiary which would require governmental or
regulatory consent, approval, license or authorization to provide a guarantee,
unless such consent, approval, license or authorization has been received, (iii)
any Subsidiary to the extent such guarantee could reasonably be expected to
result in adverse tax consequences that are not de minimis (as reasonably
determined by the Borrower) and (iv) any Subsidiary where the cost and/or burden
of providing such guarantee is excessive in relation to the value afforded
thereby (as reasonably determined by the Borrower and the Administrative Agent),
it being understood and agreed that if a Subsidiary executes this Agreement as a
“Subsidiary Guarantor” then it shall constitute a “Subsidiary Guarantor”;
provided further, notwithstanding the above, no Subsidiary shall be excluded as
a “Subsidiary Guarantor” if such Subsidiary enters into, or is required to enter
into, a guarantee of (or becomes, or is required to become, a borrower or other
obligor under) any Indebtedness incurred pursuant to Section 8.01(c) or any
Permitted Incremental Equivalent Debt (solely to the extent such “Subsidiary” is
a Domestic Subsidiary).
“Swap Agreement” shall mean any agreement with respect to any swap, cap, collar,
hedge, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions (including,
without limitation, any Interest Rate Protection Agreement).
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” shall mean, in respect of any one or more Swap
Agreement, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Agreement, (a) for any date on or after
the date such Swap Agreement has been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Agreement, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Agreement (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Commitment” shall mean the commitment of the Swing Line Lender to
make loans pursuant to Section 2.01(e), as the same may be reduced from time to
time pursuant to Section 3.02. The aggregate principal amount of the Swing Line
Commitment shall be $20,000,000 on the Restatement Effective Date, and the Swing
Line Commitment shall in no event exceed the Revolving Commitment. The Swing
Line Commitment is part of, and not in addition to, the Revolving Commitment.
“Swing Line Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swing Line Loans. The Swing Line Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swing Line Exposure at such time.
“Swing Line Lender” shall mean, in its capacity as Swing Line Lender hereunder,
KeyBank or, upon the resignation of KeyBank as Revolving Agent hereunder, any
Lender (or Affiliate or Approved Fund of any Lender) that agrees, with the
approval of the Revolving Agent (or, if there is no such successor Agent, the
Required Lenders) and the Borrower, to act as the Swing Line Lender hereunder.
“Swing Line Loan” shall mean any loan made by the Swing Line Lender pursuant to
Section 2.01(e)(i).
“Swing Line Note” shall have the meaning given to that term in Section 2.06(a).
“Syndication Amendment” shall have the meaning given to that term in Section
7.17.
“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under a so‑called synthetic, off‑balance sheet or tax retention lease.
“Taxes” shall mean all present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings (including backup withholding) or other
charges in the nature of taxation now or hereafter imposed by any jurisdiction
or by any political subdivision or taxing authority thereof or therein and all
interest, penalties or similar liabilities with respect to such taxes, levies,
imposts, duties, fees, assessments or other charges.
“Term Facility” shall mean any Tranche (or all Tranches) of Term Loans, as the
context may require.
“Term Lead Arrangers” shall mean the Term Lead Arrangers listed on the cover
page hereof.


A-41

--------------------------------------------------------------------------------





“Term Lender” shall mean a Lender with a Term Loan Commitment or who holds a
Term Loan.
“Term Loan Commitment” shall mean, for each Lender, (i) the Initial Term Loan
Commitment, (ii) the 2019 Refinancing Term Loan Commitment, (iii) the
commitments in respect of Incremental Term Loans, if any, issued after the
Original Closing Date pursuant to Section 2.15 or (iv) the Other Term
Commitments, if any, issued after the Original Closing Date pursuant to Section
2.17, as each may be modified pursuant to Section 2.16 or terminated or reduced
in accordance with the terms hereof.
“Term Loans” shall mean, collectively, the Initial Term Loans and the 2019
Refinancing Term Loans and, unless the context otherwise requires, any
Incremental Term Loans and any Other Term Loans.
“Term Loan Register” shall have the meaning set forth in Section 12.15(a).
“Term Note” shall have the meaning set forth in Section 2.06(a).
“Termination Date” shall mean the first date on which each of the following
conditions are satisfied:
(a)    the full cash payment of the Obligations under the Loan Documents (other
than unasserted contingent indemnification and reimbursement obligations and
other than obligations in respect of Letters of Credit which have been Cash
Collateralized or backstopped);
(b)    the termination or expiration of all Commitments; and
(c)    the full cash payment of the Obligations under the Secured Swap
Agreements, to the extent due and payable or that would be due and payable
pursuant to the Secured Swap Agreement upon the release of the pledge and
security interests granted under the Security Documents (other than any
Obligations relating to Swap Agreements that, at such time, are allowed by the
applicable provider of such Swap Agreements to remain outstanding without being
required to be repaid).
“Third Restatement Agreement” shall have the meaning set forth in the recitals
hereto.
“Third Restatement Effective Date” shall have the meaning set forth in the Third
Restatement Agreement.
“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.
“Total Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) the excess of (i) Consolidated Total Debt as at such date (after
giving effect to any Incurrence, repayment, repurchase, redemption, defeasance,
retirement or discharge of Indebtedness on such date) over (ii) Net Cash as at
such date not to exceed $50,000,000 that, to the extent required pursuant to
Section 7.08(g), is subject to a perfected first priority lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to one or more
Control Agreements, to (b) Consolidated EBITDA, calculated on a Pro Forma Basis,
for the most recently completed Measurement Period.
“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments of each of the Lenders at such time.
“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being three Tranches of Commitments on the
Restatement Effective Date, i.e., Initial Term Loan Commitments, 2019
Refinancing Term Loan Commitments and Initial Revolving Commitments. Each Class
of Loans or Commitments shall constitute a separate Tranche hereunder.
Additional Tranches may be added after the Restatement Effective Date pursuant
to Section 2.15, 2.16 or 2.17.
“Transactions” shall mean (i) the Closing Date Acquisition, (ii) the Incurrence
of Initial Term Loans and Initial Revolving Commitments on the Original Closing
Date pursuant to the terms of the Original Credit Agreement, (iii) the
refinancing, repayment or redemption, as applicable, in full of (x) that certain
Credit Agreement, dated as of March 26, 2018, by and among Wind Merger Sub I,
Inc., IEA Energy Services LLC, the guarantors party thereto, Bank of America,
N.A., as administrative agent, and the other lenders party thereto (as amended,
restated, supplemented or otherwise modified from time to time), (y) that
certain Loan and Security Agreement, dated as of January 27, 2015, by and among
the parties thereto as borrowers, the financial institutions party thereto as
lenders and SJC DLF II-E, LLC as agent and (z) that certain Loan and Security
Agreement, dated as of January 27, 2015, by and among Consolidated Construction
Solutions I LLC, as initial borrower, the financial institutions party thereto
as lenders and LBC Credit Partners II, L.P. as agent (as amended, restated,
supplemented or otherwise modified from time to time), the termination or
release of all commitments and guarantees in respect thereof and the termination
of any and all liens on the


A-42

--------------------------------------------------------------------------------





assets of the Loan Parties securing the foregoing obligations, in each case, on
or prior to the Original Closing Date, (iv) the Restatement Effective Date
Acquisition, (v) the Incurrence of Initial Term Loans and Initial Revolving
Commitments on the Restatement Effective Date, (vi) the refinancing, repayment
or redemption, as applicable, in full of that certain Loan and Security
Agreement, dated as of August 4, 2014, by an among William Charles Ltd., William
Charles Construction Company, LLC and Ragnar Benson, LLC, each as a borrower
thereunder and First National Bank of Omaha, as lender (as amended, restated,
amended and restated or otherwise modified from time to time), the termination
or release of all commitments and guarantees in respect thereof and the
termination of any and all liens on the assets of the Loan Parties securing the
foregoing obligations, on or prior to the Restatement Effective Date, (vii)  the
payment of all fees (including any original issue discount), costs and expenses
in connection with the foregoing (such fees, costs and expenses being, the
“Transaction Costs”), (viii) the entry into the Restatement Agreement and (ix)
the consummation of the other transactions on the Original Closing Date or the
Restatement Effective Date, as applicable related to the foregoing.
“Transaction Costs” has the meaning set forth in the definition of Transactions.
“Transformative Acquisition” shall mean any acquisition (a) with a purchase
price in excess of $200,000,000, (b) that is not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (c) that
if permitted by the terms of this Agreement immediately prior to the
consummation of such acquisition, would not provide Holdings and its
Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.
“Treasury Rate” means, as of any Prepayment Date, the yield to maturity as of
such Prepayment Date of U.S. Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) that has become publicly available at least two (2) Business Days
prior to the Prepayment Date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data)) most nearly
equal to the period from the Prepayment Date to the first anniversary of the
Third Restatement Effective Date.
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
“Undisclosed Administration” shall mean, in relation to a Lender or its parent
company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or its parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“United States” and “U.S.” shall each mean the United States of America.
“Unrestricted” shall mean, when referring to cash or Cash Equivalents, that such
cash or Cash Equivalents are not Restricted.
“Unrestricted Subsidiary” shall mean:
(x) prior to the Third Restatement Effective Date,
(a)    any Subsidiary of the Borrower designated by the board of directors of
the Borrower as an Unrestricted Subsidiary pursuant to Section 7.11 subsequent
to the Original Closing Date but only to the extent that such Subsidiary:
(i)    is not, after giving effect to such designation, a party to any
agreement, contract, arrangement or understanding with the Borrower or any
Restricted Subsidiary of the Borrower unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Borrower or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Borrower;
(ii)    is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (I) to subscribe
for additional Capital Stock or (II) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;
(iii)    has not guaranteed or otherwise directly or indirectly provided credit
support for any then outstanding Indebtedness of Holdings or any of its
Restricted Subsidiaries; and


A-43

--------------------------------------------------------------------------------





(iv)    does not own or have any rights to any material Intellectual Property;
and
(b)    any Subsidiary of an Unrestricted Subsidiary;
(y) on and after the Third Restatement Effective Date, none.
For the avoidance of doubt, on and after the Third Restatement Effective Date,
none of the Borrower or any of its Restricted Subsidiaries may designate or
permit to exist any Unrestricted Subsidiaries.
“Unused Commitment Fee” shall have the meaning given to that term in Section
3.01(e).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one‑twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly Owned Domestic Subsidiary” shall mean, with respect to any Person, any
Wholly Owned Subsidiary of such Person which is a Domestic Subsidiary.
“Wholly Owned Subsidiary” shall mean, with respect to any Person, (i) any
corporation 100% of whose Capital Stock is at the time owned by such Person
and/or one or more Wholly Owned Subsidiaries of such Person and (ii) any
partnership, limited liability company, association, joint venture or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person has a 100% equity interest at such time (other than, in the case of a
Foreign Subsidiary of the Borrower with respect to the preceding clauses (i) and
(ii), director’s qualifying shares and/or other nominal amount of shares
required to be held by Persons other than the Borrower and its Subsidiaries
under applicable law).
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
“Yield” shall mean, with respect to any Loan, Commitment, or other applicable
transaction, as the case may be, on any date of determination as calculated by
the Administrative Agent, (a) any interest rate margin, (b) increases in
interest rate floors (but only to the extent that an increase in the interest
rate floor with respect to the Term Loans would cause an increase in the
interest rate then in effect with respect thereto at the time of determination
hereunder, and, in such case, then the interest rate floor (but not the interest
rate margin solely for determinations under this clause (b)) applicable to such
Term Loans shall be increased to the extent of such differential between
interest rate floors), (c) original issue discount and (d) upfront fees paid to
any Person, (with original issue discount and upfront fees being equated to
interest based on assumed four-year life to maturity or, if less, the remaining
life to maturity), but exclusive of any arrangement, commitment structuring,
underwriting or similar fee paid to any Person in connection therewith that are
not paid to all of the Lenders providing such Loans and Commitments.




A-44

--------------------------------------------------------------------------------






Section 1.02Other Interpretive Provisions. Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(a)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms not
defined in Section 1.01 shall have the respective meanings given to them under
GAAP (but subject to the terms of Section 12.07, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) unless the context otherwise requires, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, (iv) the word “will” shall be construed to have the same meaning and
effect as the word “shall,” and (v) unless the context otherwise requires, any
reference herein (A) to any Person shall be construed to include such Person’s
successors and assigns and (B) to Holdings, the Borrower or any other Loan Party
shall be construed to include Holdings, the Borrower or such Loan Party as
debtor and debtor‑in‑possession and any receiver or trustee for Holdings, the
Borrower or any other Loan Party, as the case may be, in any insolvency or
liquidation proceeding.
(b)The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to the Articles, Sections and Schedules of and Exhibits
to this Agreement unless otherwise specified and shall include all amendments,
restatements, supplements and/or modifications thereto from time to time,
including on the Restatement Effective Date pursuant to the Restatement
Agreement.
(c)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(d)Notwithstanding anything herein or any other Loan Document to the contrary,
whenever any document, agreement or other item is required by any Loan Document
to be delivered, or subject to Section 2.10(d), payment is required to be made,
on a day that is not a Business Day, the due date thereof shall be extended to
the next succeeding Business Day.
(e)Any reference herein and in the other Loan Documents to the “payment in full”
of the Obligations and words of similar import shall mean the occurrence of the
Termination Date.
(f)Any financial ratios required to be maintained by Holdings or the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
(g)Unless otherwise expressly provided herein, (a) references to Organizational
Documents, agreements (including the Loan Documents) and other contractual
instruments herein or in the Loan Documents shall be deemed to include all
subsequent amendments, restatements, extensions, supplements, replacements,
extensions, renewals, refinancings, restructurings and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements, replacements, extensions, renewals, refinancings, restructurings
and other modifications are not prohibited hereby; (b) all references to leases
and licenses herein or in the Loan Documents will include sub-leases and
sub-licenses, as applicable, and (c) references to any law or regulation shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law or regulation and, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.
(h)All references to “knowledge” or “awareness” of any Loan Party or a
Restricted Subsidiary thereof mean the actual knowledge of an Authorized Officer
of a Loan Party or such Restricted Subsidiary.
(i)The word “or” is not exclusive.
(j)Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including pro forma compliance with Section 8.13 hereof, any
First Lien Net Leverage Ratio test, or Total Net Leverage Ratio test) (any such
amounts, the "Fixed Amounts") substantially concurrently with any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that requires compliance with any such financial
ratio or test (any such amounts, the "Incurrence-Based Amounts"), it is
understood and agreed that the Fixed Amounts (and any cash proceeds thereof)
shall be disregarded in the calculation of the financial ratio or test
applicable to the Incurrence-Based Amounts in connection with such substantially
concurrent incurrence and shall be calculated for the most recent twelve
consecutive month period ending prior to the date of such determination for
which consolidated financial statements of Holdings have been (or were required
to be) delivered. In the event that any transaction permitted pursuant to
Article VIII (whether at the time of incurrence or upon application of all or a
portion of the proceeds thereof) meets the criteria of one or more than one of
the categories of transactions then permitted pursuant to any clause of such
Sections in Article VIII (within the same negative covenant), the Borrower, in
its sole discretion, may classify or reclassify (or later divide, classify or
reclassify) such transaction and shall only be required to include the amount
and type of such transaction in one of such clauses.    


A-45

--------------------------------------------------------------------------------





(k)All certifications to be made hereunder by an officer or representative of a
Loan Party shall be made by any such Person in his or her capacity solely as an
officer or representative of such Loan Party, on such Loan Party’s behalf and
not in such Person’s individual capacity.
(l)If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Available Amount immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.
(m)For purposes of determining compliance with Section 8.01, 8.02, 8.04, 8.05,
8.06, or 8.07, in the event that any Indebtedness, Liens, Disposition,
Restricted Payment, Investments or prepayment of Indebtedness is in a currency
other than Dollars, no Default or Event of Default shall be deemed to have
occurred solely as a result of changes in rates of currency exchange occurring
after the time the Borrower or one of its Subsidiaries is contractually
obligated to incur, make or acquire such Indebtedness, Liens, Disposition,
Restricted Payment, Investments or prepayment of Indebtedness (so long as, at
the time of entering into the contract to incur, make or acquire such
Indebtedness, Liens, Disposition, Restricted Payment, Investments or prepayment
of Indebtedness, it was permitted hereunder) and once contractually obligated to
be incurred, made or acquired, the amount of such Indebtedness, Liens,
Disposition, Restricted Payment, Investments or prepayment of Indebtedness,
shall be always deemed to be at the Dollar amount on such date, regardless of
later changes in currency exchange rates.
(n)With respect to any period during which the Transactions or any Specified
Transaction occurs, the calculation of the Total Net Leverage Ratio, First Lien
Net Leverage Ratio, Consolidated EBITDA, Consolidated Net Income and
Consolidated Total Assets or for any other purpose hereunder, with respect to
such period shall be made on a Pro Forma Basis. For the avoidance of doubt,
Excess Cash Flow shall not be calculated on a Pro Forma Basis.
(o)Notwithstanding anything to the contrary, (a) unless specifically stated
otherwise herein, any dollar, number, percentage or other amount available under
any carve-out, basket, exclusion or exception to any affirmative, negative or
other covenant in this Agreement or the other Loan Documents may be accumulated,
added, combined, aggregated or used together by any Loan Party and its
Subsidiaries without limitation for any purpose not prohibited hereby, and (b)
any action or event permitted by this Agreement or the other Loan Documents need
not be permitted solely by reference to one provision permitting such action or
event but may be permitted in part by one such provision and in part by one or
more other provisions of this Agreement and the other Loan Documents.
(p)Notwithstanding anything herein to the contrary, for purposes of (i)
measuring the relevant ratios and baskets with respect to the incurrence of any
Indebtedness or Liens or the making of any acquisitions or other Investments,
Restricted Payments, prepayments of subordinated or junior Indebtedness, Asset
Sales or fundamental changes or the designation of any Restricted Subsidiaries
or (ii) determining compliance with representations and warranties or the
occurrence of any default or Event of Default, in each case, in connection with
a Limited Condition Acquisition, the date of determination of whether any such
action is permitted hereunder, shall at Borrower’s option be deemed to be the
date the definitive agreements for such Limited Condition Acquisition are
entered into (the “LCA Test Date”), and if, after giving pro forma effect to the
Limited Condition Acquisition and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
test period ending prior to the LCA Test Date, the Borrower could have taken
such action on the relevant LCA Test Date in compliance with such ratio, basket,
representation or warranty, such ratio, basket, representation or warranty shall
be deemed to have been complied with. If the Borrower has made an LCA Election
for any Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio or basket with respect to a transaction described in
clause (i) of the previous sentence, on or following the relevant LCA Test Date
and prior to the earlier of (i) the date on which such Limited Condition
Acquisition is consummated or (ii) the date that the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, any such ratio or basket shall be
calculated and tested both on (A) a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) has been
consummated and (B) on a standalone basis assuming such Limited Condition
Acquisition, and the other transactions in connection therewith, have not been
consummated, until such time as such Limited Condition Acquisition has actually
closed or the definitive agreement with respect thereto has been terminated or
expires.
(q)Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, to the extent that any Lender extends the maturity date
of, or replaces, renews or refinances, any of its then-existing Loans with an
Incremental Facility, Credit Agreement Refinancing Indebtedness or loans
incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in Cash” or any other similar requirement.






Section 2.01Amounts and Terms of The Commitments.


A-46

--------------------------------------------------------------------------------





(a)Subject to and upon the terms and conditions set forth herein, each Lender
with an Initial Term Loan Commitment on the Original Closing Date made an
Initial Term Loan on the Original Closing Date in the aggregate principal amount
of its Initial Term Loan Commitment on the Original Closing Date; provided that
such Initial Term Loans (A) were incurred pursuant to a single drawing on the
Original Closing Date in an aggregate principal amount of $275,000,000, (B) are
denominated in Dollars, and (C) except as hereinafter provided, shall, at the
option of the Borrower, be maintained as, and/or converted into Base Rate Loans
or LIBOR Loans. Subject to and upon the terms and conditions set forth herein
and in the Restatement Agreement, each Lender with an Initial Term Loan
Commitment severally agrees to make an Initial Term Loan on the Restatement
Effective Date in an amount equal to the remainder of (i) the aggregate
principal amount of its Initial Term Loan Commitment on the Restatement
Effective Date less (ii) the amount of Initial Term Loans of such Lender on the
Restatement Effective Date (immediately prior to giving effect thereto);
provided that such Initial Term Loans (A) will be incurred pursuant to a single
drawing on the Restatement Effective Date, (B) will be denominated in Dollars,
(C) will initially be of the same Type and will have the same Interest Period as
the Initial Term Loans outstanding immediately prior to the Borrowing of Initial
Term Loans on the Restatement Effective Date and (D) bear interest, until the
last day of such initial Interest Period, at the same rate as the Initial Term
Loans outstanding immediately prior to the Borrowing of Initial Term Loans on
the Restatement Effective Date. For the avoidance of doubt, all Initial Term
Loans shall be treated as a single Class for all purposes, except that interest
on the Initial Term Loans funded on the Restatement Effective Date shall
commence to accrue from the Restatement Effective Date.
(b)Subject to and upon the terms and conditions set forth in the Third
Restatement Agreement, each 2019 Refinancing Term Lender severally agrees to
convert, exchange or roll its 2019 Refinanced Term Loan for a 2019 Refinancing
Term Loan on the Third Restatement Effective Date in an aggregate principal
amount equal to its 2019 Refinancing Term Loan Commitment. Each 2019 Refinancing
Term Loan Commitment will terminate in full upon the making of the related
conversion, exchange or roll of the 2019 Refinanced Term Loan, as applicable,
into a 2019 Refinancing Term Loan. Substantially simultaneously with the
borrowing of 2019 Refinancing Term Loans, each 2019 Refinancing Term Lender
irrevocably agrees to accept, in lieu of cash for the outstanding principal
amount of its 2019 Refinanced Term Loan so prepaid, delivery from the Borrower
on the Third Restatement Agreement of an equal principal amount of 2019
Refinancing Term Loans. Each 2019 Refinancing Term Loan shall constitute a Term
Loan for all purposes of this Agreement. The initial Borrowing of the 2019
Refinancing Term Loans will be a Borrowing of LIBOR Loans with an initial
Interest Period beginning on the Third Restatement Effective Date and ending
(subject to the definition of “Interest Period”) on June 28, 2019. The Borrower
shall not be required to pay any amounts that would otherwise be owing to any
Lender pursuant to Section 2.12.
(c)Subject to and upon the terms and conditions set forth herein, each Lender
with a Revolving Commitment severally agrees to make a revolving loan or
revolving loans (each, an “Initial Revolving Loan” and, collectively, the
“Initial Revolving Loans”) to the Borrower, at any time and from time to time on
or after the Original Closing Date until the earlier of the applicable Latest
Maturity Date and the termination of the Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment.
(d)After the Restatement Effective Date, subject to and upon the terms and
conditions set forth herein and in the Incremental Amendment or Refinancing
Amendment applicable to the Tranche of Loans (other than an Initial Term Loan
Commitment and a 2019 Refinancing Term Loan Commitment) then being made pursuant
to this clause (d), each Lender with a Commitment with respect to such Tranche
of Loans severally agrees to make a Loan under such Tranche to the Borrower,
which Loans under such Tranche (i) shall be incurred pursuant to a single
drawing on the date set forth for such incurrence in the Incremental Amendment
or Refinancing Amendment, as the case may be, (ii) shall be denominated in
Dollars, and (iii) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or LIBOR Loans, provided that except as otherwise specifically provided in
Section 2.11(b), all Term Loans under a Tranche comprising the same Borrowing
shall at all times be of the same Type. Once repaid, Term Loans incurred
hereunder may not be reborrowed. Within the limits set forth in this clause (d)
above and subject to the terms, conditions and limitations set forth herein, the
Borrower may borrow, pay or prepay and reborrow Revolving Loans.
(e)Swing Line Loans.
(i)Swing Line Commitment. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.01(e), agrees to make swing line loans in
Dollars (each a “Swing Line Loan” and, collectively, the “Swing Line Loans”) to
the Borrower from time to time on any Business Day during the Revolving
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (and upon each such Borrowing of Swing Line Loans, the
Borrower shall be deemed to represent and warrant that such Borrowing will not
result in) (i) the aggregate principal amount of outstanding Swing Line Loans
exceeding the Swing Line Commitment, or (ii) the sum of the total Revolving
Exposures exceeding the Total Revolving Commitments; provided that the Swing
Line Lender shall not be required to make a Swing Line Loan to refinance, in
whole or in part, an outstanding Swing Line Loan. Within the foregoing limits
and subject to the terms and conditions set forth herein, the


A-47

--------------------------------------------------------------------------------





Borrower may borrow, repay and reborrow Swing Line Loans. Immediately upon the
making of a Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby, irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Lender’s Pro Rata Percentage times the amount of such
Swing Line Loan.
(ii)Swing Line Loans. To request a Swing Line Loan, the Borrowers shall deliver,
by hand delivery or facsimile transmission (or transmit by other electronic
transmission if arrangements for doing so have been approved in writing by the
Swing Line Lender), a duly completed and executed Notice of Borrowing to the
Swing Line Lender, not later than 12:00 noon, New York City time (or such later
time as the Revolving Agent may agree in its sole discretion), on the Business
Day of a proposed Swing Line Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and the amount
of the requested Swing Line Loan. Each Swing Line Loan shall be a Base Rate
Loan. The Swing Line Lender shall make each Swing Line Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swing Line Lender, if any, or otherwise to an account as directed by
the Borrower in the applicable Notice of Borrowing (or, in the case of a Swing
Line Loan made to finance the reimbursement of an LC Disbursement, by remittance
to the Issuing Bank). The Swing Line Lender shall endeavor to fund each Swing
Line Loan by 3:00 p.m., New York City time and shall in all events fund each
Swing Line Loan by no later than 5:00 p.m., New York City time, on the requested
date of such Swing Line Loan. The Borrower shall not request a Swing Line Loan
unless the conditions set forth in Section 6.02 shall have been satisfied. Swing
Line Loans shall be made in minimum amounts of $100,000.
(iii)Prepayment. The Borrower shall have the right at any time and from time to
time to repay, without prepayment or penalty, any Swing Line Loan, in whole or
in part, upon giving written notice to the Swing Line Lender and the Revolving
Agent before 1:00 p.m., New York City time, on the proposed date of repayment.
(iv)Participations. The Swing Line Lender (x) may at any time in its discretion
and (y) shall, no less frequently than weekly when any Swing Line Loan is
outstanding, by written notice given to the Revolving Agent (provided such
notice requirement shall not apply if the Swing Line Lender and the Revolving
Agent are the same entity) not later than 12:00 noon, New York City time, on the
next succeeding Business Day following such notice require the Revolving Lenders
to acquire participations on such Business Day in all or a portion of the Swing
Line Loans then outstanding. Such notice shall specify the aggregate amount of
Swing Line Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Revolving Agent will give notice thereof to each
Revolving Lender, specifying in such notice such Lender’s Pro Rata Percentage of
such Swing Line Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Revolving Agent, for the account of the Swing Line Lender, such Lender’s Pro
Rata Percentage of such Swing Line Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in Swing
Line Loans pursuant to this paragraph is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or Event of Default or a reduction or termination of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever (so long as such payment shall
not cause such Lender’s Revolving Exposure to exceed such Lender’s Revolving
Commitment). Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and Section
2.05 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Revolving Agent shall promptly pay to the Swing Line Lender
the amounts so received by it from the Revolving Lenders; provided, that the
Revolving Lender who is the Swing Line Lender shall be deemed to have funded its
Pro Rata Percentage automatically without further funding. The Revolving Agent
shall notify the Borrower of any participations in any Swing Line Loan acquired
by the Revolving Lenders pursuant to this paragraph, and thereafter payments in
respect of such Swing Line Loan shall be made to the Revolving Agent and not to
the Swing Line Lender. Any amounts received by the Swing Line Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swing Line
Loan after receipt by the Swing Line Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Revolving Agent. Any
such amounts received by the Revolving Agent shall be promptly remitted by the
Revolving Agent to the Revolving Lenders that shall have made their payments
pursuant to this paragraph, as their interests may appear. The purchase of
participations in a Swing Line Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
(v)Resignation or Removal of the Swing Line Lender. The Swing Line Lender may
resign as Swing Line Lender hereunder at any time upon at least thirty (30)
days’ prior written notice to the Lenders, the Revolving Agent and the Borrower.
Following such notice of resignation from the Swing Line Lender, the Swing Line
Lender may be replaced at any time by written agreement among the Borrower (with
the Borrower’s agreement not to be unreasonably withheld, delayed or
conditioned), the Revolving Agent and the successor


A-48

--------------------------------------------------------------------------------





Swing Line Lender. The Revolving Agent shall notify the Lenders of any such
replacement of the Swing Line Lender. At the time any such resignation or
replacement shall become effective, the Borrower shall pay all unpaid fees and
interest accrued for the account of the replaced Swing Line Lender. From and
after the effective date of any such resignation or replacement, (i) the
successor Swing Line Lender shall have all the rights and obligations of the
Swing Line Lender under this Agreement with respect to Swing Line Loans to be
made by it thereafter and (ii) references herein and in the other Loan Documents
to the term “Swing Line Lender” shall be deemed to refer to such successor or to
any previous Swing Line Lenders, or to such successor and all previous Swing
Line Lenders, as the context shall require. After the resignation or replacement
of the Swing Line Lender hereunder, the replaced Swing Line Lender shall remain
a party hereto and shall continue to have all the rights and obligations of the
Swing Line Lender under this Agreement with respect to Swing Line Loans made by
it prior to such resignation or replacement, but shall not be required to make
additional Swing Line Loans.
(vi)Payments of Principal and Interest. The Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender.
(f)Letters of Credit.
(i)General. Subject to the terms and conditions set forth herein, the Borrower
may request the Issuing Banks, and the Issuing Banks agree, to issue Letters of
Credit in Dollars for the account of the Borrower or any other Loan Party in a
form reasonably acceptable to the Issuing Bank and the Revolving Agent, at any
time and from time to time prior to the Letter of Credit Expiration Date
(provided that the Borrower shall be a co-applicant, and be jointly and
severally liable hereunder, with respect to each Letter of Credit issued for the
account of any Loan Party). The Issuing Bank shall have no obligation to issue,
and the Borrower shall not request the issuance of, any Letter of Credit at any
time if after giving effect to such issuance the total of the Revolving
Exposures of the Lenders would exceed the Total Revolving Commitment or the LC
Exposure of any Issuing Bank would exceed the Revolving Commitments of such
Issuing Bank (or its applicable affiliate that is a Revolving Lender). In the
event of any conflict between the terms and conditions of this Agreement and the
terms and conditions of any LC Request or other agreement submitted by or on
behalf of the Borrowers to, or entered into by the Borrowers with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(ii)Request for Issuance, Amendment, Extension; Certain Conditions and Notices.
To request the issuance of a Letter of Credit or the amendment or extension of
an outstanding Letter of Credit, the Borrowers shall deliver (or request by
facsimile) by hand, or telecopier (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank), an LC Request
to the Issuing Bank and the Revolving Agent not later than 12:00 noon New York
City time on the third Business Day preceding the requested date of issuance,
amendment or extension (or such later date and time as is acceptable to the
Issuing Bank).
A request for an initial issuance of a Letter of Credit shall specify, in form
and detail reasonably satisfactory to the Issuing Bank:
(A)the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);
(B)the stated or “face” amount thereof;
(C)the expiry date thereof (which shall not be later than the close of business
on the Letter of Credit Expiration Date);
(D)the name and address of the beneficiary thereof;
(E)whether the Letter of Credit is to be issued for the account of the Borrower
or for the account of one of the other Loan Parties (provided that the Borrower
shall be a co-applicant, and be jointly and severally liable, with respect to
each Letter of Credit issued for the account of any Loan Party);
(F)the documents to be presented by such beneficiary in connection with any
drawing thereunder;
(G)the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and
(H)such other matters as the Issuing Bank may reasonably require.
A request for an amendment or extension of any outstanding Letter of Credit
shall specify in form and detail reasonably satisfactory to the Issuing Bank:
(I)the Letter of Credit to be amended or extended;
(J)the proposed date of amendment or extension thereof (which shall be a
Business Day);
(K)the nature of the proposed amendment or extension; and
(L)such other matters as the Issuing Bank reasonably may require.


A-49

--------------------------------------------------------------------------------





If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for the issuance of a Letter of Credit or any amendment thereto. A
Letter of Credit shall be issued, amended or extended only if (and, upon
issuance, amendment or extension of each Letter of Credit, the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment or extension, (i) the total of the Revolving Exposures of the Lenders
shall not exceed the Total Revolving Commitment and (ii) the conditions set
forth in Section 6.02 in respect of such issuance, amendment or extension shall
have been satisfied. Unless the Issuing Bank shall agree otherwise, no Letter of
Credit shall be in an initial amount less than $100,000, in the case of a
Commercial Letter of Credit, or $500,000, in the case of a Standby Letter of
Credit.
Upon the issuance, amendment or extension of any Letter of Credit, the Issuing
Bank shall promptly notify the Revolving Agent (and in the case of an issuance
of a Letter of Credit, or an increase or decrease in the stated amount of an
existing Letter of Credit, the Revolving Agent shall promptly notify each
Revolving Lender, thereof) (and in the case of an issuance of a Letter of
Credit, or an increase or decrease in the stated amount of an existing Letter of
Credit, the notice to each Revolving Lender shall include a copy of such Letter
of Credit and shall set forth the amount of each such Revolving Lender’s
respective participation in such Letter of Credit pursuant to Section
2.01(f)(iv)).
(iii)Expiration Date.
(A)Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (i) in the case of a Standby Letter of Credit, (x) the date which
is one year after the date of the issuance of such Standby Letter of Credit (or,
in the case of any extension thereof, one year after such extension) and (y)
five (5) Business Days prior to the Letter of Credit Expiration Date and (ii) in
the case of a Commercial Letter of Credit, (x) the date that is 180 days after
the date of issuance of such Commercial Letter of Credit (or, in the case of any
extension thereof, 180 days after such extension) and (y) the Letter of Credit
Expiration Date; provided, however, the Issuing Bank, in its sole discretion,
may agree to extend such Letter of Credit beyond such date (the “LC Extension”)
upon the Borrower either (i) Cash Collateralizing such Letter of Credit or (ii)
backstopping such Letter of Credit, in each case unless the applicable Issuing
Bank notifies the beneficiary thereof at least thirty (30) days (or such longer
period as may be specified in such Letter of Credit) prior to the then
applicable expiration date that such Letter of Credit will not be extended.
(B)If the Borrower so request in any LC Request, the Issuing Bank may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Issuing
Bank to prevent any such extension at least once in each 12 month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such 12 month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the Issuing Bank in such Auto-Extension Letter of Credit,
the Borrower shall not be required to make a specific request to the Issuing
Bank for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) the Issuing Bank to permit the extension of such Letter of Credit at
any time to an expiry date not later than the earlier of (i) one year from the
date of such extension and (ii) the Letter of Credit Expiration Date, unless
otherwise extended pursuant to the LC Extension; provided that the Issuing Bank
shall not permit any such extension if (x) the Issuing Bank has determined that
it would have no obligation at such time to issue such Letter of Credit in its
extended form under the terms hereof (by reason of the provisions of Section
2.01(f)(xiii) or otherwise), or (y) it has received notice on or before the day
that is two (2) Business Days before the date which has been agreed upon
pursuant to the proviso to the first sentence of this paragraph, (1) from the
Revolving Agent that any Revolving Lender directly affected thereby has elected
not to permit such extension or (2) from the Revolving Agent, any Lender or, if
no Default or Event of Default has occurred and is continuing, the Borrower that
one or more of the applicable conditions specified in Section 6.02 are not then
satisfied.
(iv)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Pro Rata Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Revolving Agent, for the account of the Issuing Bank, such
Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
Section 2.01(f)(v), or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment or extension of any Letter
of Credit or the occurrence and


A-50

--------------------------------------------------------------------------------





continuance of a Default or Event of Default or reduction or termination of the
Commitments, or expiration, termination or cash collateralization of any Letter
of Credit and that each such payment shall be made without any defense, offset,
abatement, withholding or reduction whatsoever.
(v)Reimbursement.
(A)If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrower shall reimburse such LC Disbursement by paying to the
Issuing Bank an amount equal to such LC Disbursement not later than 3:00 p.m.,
New York City time, on the date that such LC Disbursement is made if the
Borrowers shall have received notice of such LC Disbursement prior to 12:00
noon, New York City time, on such date, or, if such notice has not been received
by the Borrowers prior to such time on such date, then not later than 1:00 p.m.,
New York City time, on the Business Day immediately following the day that the
Borrowers receive such notice; provided that the Borrower may, subject to the
conditions to Borrowing set forth herein, request in accordance with Section
2.03 that such payment be financed with Revolving Loans bearing interest at the
Base Rate in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Loans bearing interest at the Base Rate.
(B)If the Borrower fails to make any such payment when due, the Issuing Bank
shall notify the Revolving Agent and the Revolving Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof. Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Revolving Agent not later than 3:00 p.m., New York City
time, on such date (or, if such Revolving Lender shall have received such notice
later than 12:00 noon, New York City time, on any day, not later than 11:00
a.m., New York City time, on the immediately following Business Day), an amount
equal to such Revolving Lender’s Pro Rata Percentage of the unreimbursed LC
Disbursement in the same manner as provided in Section 2.05 with respect to
Revolving Loans made by such Revolving Lender, and the Revolving Agent will
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. The Revolving Agent will promptly pay to the Issuing Bank any
amounts received by it from the Borrower pursuant to the above paragraph prior
to the time that any Revolving Lender makes any payment pursuant to the
preceding sentence and any such amounts received by the Revolving Agent from the
Borrower thereafter will be promptly remitted by the Revolving Agent to the
Revolving Lenders that shall have made such payments and to the Issuing Bank, as
appropriate.
(C)If any Revolving Lender shall not have made its Pro Rata Percentage of such
LC Disbursement available to the Revolving Agent as provided above, each of such
Revolving Lender and the Borrower agrees to pay interest on such amount, for
each day from and including the date such LC Disbursement was made to but
excluding the date such LC Disbursement is reimbursed, to the Revolving Agent
for the account of the Issuing Bank at (i) in the case of the Borrower, the rate
per annum set forth in (viii) below and (ii) in the case of such Lender, at a
rate determined by the Revolving Agent in accordance with banking industry rules
then in effect or practices on interbank compensation.
(vi)Obligations Absolute. The Reimbursement Obligation of the Borrower as
provided in Section 2.01(f)(v) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit, this Agreement, or
any other Loan Document, or any term or provision therein or herein; (ii)
whether any other Person shall at any time have guaranteed or otherwise agreed
to be liable for any of the Obligations or granted any security therefor, and if
so, regardless of the termination of or any other change in the time, manner or
place of payment of or any other term of any such guarantee or other obligations
of such other Person, (iii) any exchange, change, waiver or release of, or
failure of perfection of any Lien on, any Collateral for, or any other Person’s
guarantee of or other liability for, any of the Obligations, (iv) the existence
of any claim, setoff, defense or other right that the Borrower or any other
Person may at any time have against any beneficiary of any Letter of Credit, any
assignee of proceeds of any Letter of Credit, the Issuing Bank, or any other
Person, (v) any draft or other document presented under a Letter of Credit being
proved to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (vi) payment by the
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that fails to comply with the terms of such Letter of Credit; (vii) the
fact that a Default or Event of Default shall have occurred and be continuing;
(viii) any material adverse change in the business, property, results of
operations, prospects or conditions, financial or otherwise, of the Borrower and
its Restricted Subsidiaries, (ix) any merger, amalgamation, consolidation, sale
of assets, or any other transaction involving any Loan Party, or (x) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.01(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the obligations of the Borrower hereunder. None of the Revolving Agent,
the Lenders, the Issuing Bank or any of their Affiliates shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error,


A-51

--------------------------------------------------------------------------------





omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential, special, indirect,
exemplary, incidental or punitive damages, claims in respect of which are hereby
waived by the Borrower to the fullest extent permitted by applicable
Requirements of Law) suffered by the Borrower that are caused by the Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of bad faith, gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction (which is not subject to
appeal)), the Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
(vii)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly give written
notice to the Revolving Agent and the Borrower of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of their Reimbursement Obligation to the Issuing Bank and
the Revolving Lenders with respect to any such LC Disbursement (other than with
respect to the timing of payment of such Reimbursement Obligation set forth in
Section 2.01(f)(v)).
(viii)Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear interest
payable on demand, for each day from and including the date such LC Disbursement
is made to but excluding the date that the Borrower reimburse such LC
Disbursement, at the Base Rate plus the Applicable Margin for a period of three
(3) Business Days from the date of such LC Disbursement, and at the rate per
annum determined pursuant to Section 2.09(d) thereafter. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.01(f)(v) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(ix)Cash Collateralization. If (1) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Revolving Agent or the Required Lenders (or, if the maturity of the Loans has
been accelerated, Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure) demanding the deposit of Cash Collateral pursuant
to this paragraph, (2) as of the Letter of Credit Expiration Date, any LC
Obligation for any reason remains outstanding or (3) there shall exist a
Defaulting Lender, then the Borrower shall immediately (or, in the case of
clause (3), upon the reasonable request of the Revolving Agent) deposit on terms
and in accounts satisfactory to the Revolving Agent and the Issuing Bank, in the
name of the Collateral Agent and for the benefit of the Revolving Lenders and
the Issuing Bank, an amount in cash equal to 103% of the LC Exposure as of such
date (giving effect to any scheduled increases in the amount of such Letter of
Credit, whether or not any conditions to such scheduled increases have been
satisfied) plus any accrued and unpaid interest thereon and any other amounts
due in connection therewith; provided that the obligation to deposit such Cash
Collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence and during the continuance of any Event of Default under Section
10.01(f). Funds so deposited shall be applied by the Collateral Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and pay accrued interest thereon and, to the extent not so applied,
shall be held for the satisfaction of outstanding Reimbursement Obligations or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of Cash Collateral
hereunder as a result of the existence and continuance of an Event of Default,
such amount plus any accrued interest or realized profits with respect to such
amounts (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.
(x)Additional Issuing Banks. The Borrower may, at any time and from time to
time, designate one or more additional Revolving Lenders to act as an Issuing
Bank hereunder. Any Revolving Lender consenting in writing to such designation
shall have all the rights and obligations of the Issuing Bank under the Loan


A-52

--------------------------------------------------------------------------------





Documents with respect to Letters of Credit issued or to be issued by it, and
all references in the Loan Documents to the term “Issuing Bank” shall, with
respect to such Letters of Credit, be deemed to refer to such Revolving Lender
in its capacity as the Issuing Bank, as the context shall require. If at any
time there is more than one Issuing Bank hereunder, the Borrower may, in its
discretion, select which Issuing Bank is to issue any particular Letter of
Credit. The Borrower shall promptly notify the Revolving Agent of the addition
of an Issuing Bank pursuant to this paragraph (x) and the Revolving Agent shall
promptly notify each other Issuing Bank and the Lenders thereof.
(xi)Resignation or Removal of the Issuing Bank. Each Issuing Bank may resign as
an Issuing Bank hereunder at any time upon at least thirty (30) days’ prior
written notice to the Lenders, the Revolving Agent and the Borrower. An Issuing
Bank may be replaced at any time by the Borrower. The Borrower shall promptly
notify the Revolving Agent and the Revolving Agent shall promptly notify the
Issuing Banks and the Lenders of any such replacement of an Issuing Bank. At the
time any such resignation or replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 3.01(b) and, if an to the extent requested by the replaced
Issuing Bank (and as a condition to the effectiveness of such resignation or
replacement), any Letter of Credit issued by such replaced Issuing Bank shall
have expired in accordance with its terms or shall have been cancelled at the
request of the beneficiary(ies) thereof, in each case without any pending
drawing thereon, or shall have been Cash Collateralized or backstopped, as so
requested. From and after the effective date of any such resignation or
replacement, as applicable, (i) the successor or additional Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued by it thereafter and (ii)
references herein and in the other Loan Documents to the term “Issuing Bank”
shall be deemed to refer to such successor or such additional or to any previous
Issuing Bank, or to such successor or such additional and all previous Issuing
Banks, as the context shall require. After the resignation or replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such resignation or replacement, but shall not be required to issue, amend or
extend any Letter of Credit.
(xii)Issuing Bank. The Issuing Bank shall have all of the benefits and
immunities (A) provided to the Revolving Agent in Section 11.06 with respect to
any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and documents
pertaining to such Letters of Credit as fully as if the term “Revolving Agent”
as used in Article IX included the Issuing Bank with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Issuing
Bank. The Issuing Bank may send a Letter of Credit or conduct any communication
to or from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication message or overnight courier, or any other commercially
reasonable means of communicating with a beneficiary.
(xiii)Other. The Issuing Bank shall be under no obligation to issue any Letter
of Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital or liquidity requirement (for which the Issuing Bank is not otherwise
compensated hereunder) not in effect on the Original Closing Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Original Closing Date and which the Issuing Bank in good
faith deems material to it; or
(B)the issuance of such Letter of Credit would violate one or more policies of
general application of the Issuing Bank now or hereafter in effect. The Issuing
Bank shall be under no obligation to amend any Letter of Credit if (1) the
Issuing Bank would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (2) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(xiv)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Loan Party other than the Borrower, the Borrower shall
be obligated to reimburse the Issuing Bank hereunder for any and all drawings
under such Letter of Credit and shall be obligated to pay to the Issuing Bank
any interest, fees or other amounts due and payable in connection with such
Letter of Credit. The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of such Loan Party inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
issuance of such Letters of Credit and the businesses of such Loan Party.




A-53

--------------------------------------------------------------------------------






Section 2.02Minimum Amount of Each Borrowing. The aggregate principal amount of
each Borrowing of Loans under a respective Class shall not be less than the
Minimum Borrowing Amount applicable to such Class. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than ten
(or such greater number as may be agreed by the Administrative Agent or, with
respect to the Revolving Loans only, the Revolving Agent) Borrowings of LIBOR
Loans in the aggregate for all Classes of Loans.



Section 2.03Notice of Borrowing.
(a)If the Borrower desires to incur the Loans (or portions thereof) as (x) LIBOR
Loans hereunder, the Borrower shall give the Administrative Agent (and, with
respect to Revolving Loans only, the Revolving Agent) at the Notice Office at
least three Business Days (or, with respect to LIBOR Loans to be made on the
Restatement Effective Date, such shorter period as shall be acceptable to the
Administrative Agent) prior notice of the LIBOR Loans to be incurred hereunder
and (y) Base Rate Loans hereunder, the Borrower shall give the Administrative
Agent at the Notice Office at least one Business Day’s (or, with respect to Base
Rate Loans to be made on the Restatement Effective Date, such shorter period as
shall be acceptable to the Administrative Agent) prior notice of the Base Rate
Loans to be incurred hereunder, provided that any such notice shall be deemed to
have been given on a certain day only if given before 12:00 noon (New York City
time) on such day. Each such notice (the “Notice of Borrowing”), except as
otherwise expressly provided in Section 2.11, shall be irrevocable and shall be
in writing, or by telephone promptly confirmed in writing, substantially in the
form of Exhibit F, appropriately completed to specify: (i) the aggregate
principal amount of such Borrowing and whether it is to be a Borrowing of
Revolving Loans or Term Loans, (ii) the Class of the Loans to be incurred
pursuant to such Borrowing, (iii) the date of such Borrowing (which shall be a
Business Day), (iv) whether the Loans being incurred pursuant to such Borrowing
are to be initially maintained as Base Rate Loans or, to the extent permitted
hereunder, LIBOR Loans and, if LIBOR Loans, the initial Interest Period to be
applicable thereto and (v) the applicable account details for the Borrower. The
Administrative Agent shall promptly give each Lender which is required to make
Loans of the Class specified in the respective Notice of Borrowing, notice of
such proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing. With respect to Revolving Loans, each reference to the
Administrative Agent in this clause shall also be deemed to be a reference to
the Revolving Agent.
(b)Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing or prepayment, as the case may be, believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower, prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice of such Borrowing or prepayment of Loans, as
the case may be, absent manifest error. With respect to Revolving Loans, each
reference to the Administrative Agent in this clause shall also be deemed to be
a reference to the Revolving Agent.
(c)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the applicable
Latest Maturity Date.



Section 2.04Repayment of Loans.
(a)The principal amount of the Loans of each Lender shall be repaid (i) in the
case of the Initial Term Loans, (X) on each Quarterly Payment Date, commencing
with the last Business Day of the first full Fiscal Quarter of the Borrower and
its Subsidiaries following the Restatement Effective Date, in an amount equal to
2.50% of the aggregate principal amount of the Initial Term Loans incurred on or
prior to the Restatement Effective Date (as such payments may be reduced from
time to time as a result of the application of prepayments in accordance with
this Section 2.04, Section 4.01, Section 4.02 or purchases in accordance with
Section 12.04(a)(iv) or increased as a result of any increase in the amount of
such Initial Term Loans pursuant to Section 2.15) and (Y) on the Initial Term
Loan Maturity Date, in an amount equal to the aggregate principal amount
outstanding on such date, together in each case with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of such payment,
(ii) in the case of the 2019 Refinancing Term Loans, (X) on each Quarterly
Payment Date, commencing with the last Business Day of the first Fiscal Quarter
of the Borrower and its Subsidiaries following the Third Restatement Effective
Date, in an amount equal to 2.50% of the aggregate principal amount of the 2019
Refinancing Term Loans outstanding on the Third Restatement Effective Date
(immediately after giving effect thereto) (as such payments may be reduced from
time to time as a result of the application of prepayments in accordance with
this Section 2.04, Section 4.01, Section 4.02 or purchases in accordance with
Section 12.04(a)(iv) or increased as a result of any increase in the amount of
such 2019 Refinancing Term Loans pursuant to Section 2.15) and (Y) on the
Initial Term Loan Maturity Date, in an amount equal to the aggregate principal
amount outstanding on such date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment, (iii) in the case of Initial Revolving Loans, on the Initial Revolving
Loan Maturity Date and (iv) in the case of Swing Line Loans, on the earlier of
(x) the Initial Revolving Loan Maturity Date and (y) the first date after such
Swing Line Loan is made that is the 15th or last Business Day of a calendar
month and is at least two


A-54

--------------------------------------------------------------------------------





Business Days after such Swing Line Loan is made; provided that on each date
that a Revolving Borrowing is made, the Borrower shall repay all Swing Line
Loans that were outstanding on the date such Revolving Borrowing was requested.
(b)[Reserved].
(c)The principal amount of Incremental Term Loans of each Additional Incremental
Lender shall be repaid as provided in the respective Incremental Amendment,
subject to the requirements of Section 2.15. To the extent not previously paid,
each Incremental Term Loan shall be due and payable on the Incremental Term Loan
Maturity Date applicable to such Incremental Term Loan.
(d)The principal amount of any Loans extended pursuant to an Extension shall be
repaid as provided in the respective Extension, subject to the requirements of
Section 2.16. To the extent not previously paid, each Loan under a Tranche
extended pursuant to an Extension shall be due and payable on the Maturity Date
applicable to such Loan as provided in the respective Extension, subject to the
requirements of Section 2.16.
(e)The principal amount of any Other Term Loans or Other Revolving Loans, as
applicable, shall be repaid as provided in the respective Refinancing Amendment,
subject to the requirements of Section 2.17. To the extent not previously paid,
each Other Term Loan or Other Revolving Loan, as applicable, shall be due and
payable on the Maturity Date applicable to such Other Term Loan or Other
Revolving Loan, as applicable, as provided in the respective Refinancing
Amendment, subject to the requirements of Section 2.17.



Section 2.05Disbursement of Funds. No later than 1:00 p.m. (New York City time)
on the date specified in each Notice of Borrowing, each Lender with a Commitment
of the respective Tranche will make available its pro rata portion (determined
in accordance with Section 2.08) of each such Borrowing requested to be made on
such date. All such amounts will be made available in Dollars and in immediately
available funds at the Payment Office, and the Administrative Agent will make
available to the Borrower at the Payment Office, or to such other account as the
Borrower may specify in writing to the Administrative Agent, the aggregate of
the amounts so made available by the Lenders. Unless the Administrative Agent
shall have been notified by any Lender prior to the date of Borrowing that such
Lender does not intend to make available to the Administrative Agent such
Lender’s portion of any Borrowing to be made on such date, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date of Borrowing and the Administrative Agent may
(but shall not be obligated to), in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
also shall be entitled to recover on demand from such Lender or the Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrower until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, the overnight Federal Funds Rate for the first three days and at
the interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.09. Nothing in this
Section 2.05 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.
With respect to Revolving Loans, each reference to the Administrative Agent in
this clause shall also be deemed to be a reference to the Revolving Agent.



Section 2.06Promissory Notes.
(a)The Borrower’s obligation to pay the principal of, and interest on, the Loans
of any Class under a Tranche made by each Lender shall be evidenced in the Term
Loan Register maintained by the Administrative Agent pursuant to Section
12.15(a) or the RCF Register maintained by the Revolving Agent pursuant to
Section 12.15(b), as applicable, and shall, if requested by such Lender, also be
evidenced by a promissory note duly executed and promptly delivered by the
Borrower substantially in the form of Exhibit G-1 (each, a “Term Note” and,
collectively, the “Term Notes”), Exhibit G-3 (each, a “Revolving Note” and,
collectively, the “Revolving Notes”) or Exhibit G-4 (each, a “Swing Line Note”
and, collectively, the “Swing Line Notes”), as the case may be.
(b)Each Lender will note on its internal records the amount of each Loan of any
Class under a Tranche made by it and each payment in respect thereof and prior
to any transfer of any of its Notes with respect to such Loans will endorse on
the reverse side thereof the outstanding principal amount of such Loans
evidenced thereby. Failure to make any such notation or any error in such
notation shall not affect the Borrower’s obligations in respect of such Loans.
(c)Notwithstanding anything to the contrary contained above in this Section 2.06
or elsewhere in this Agreement, Notes shall only be delivered to Lenders which
at any time specifically request the delivery of such Notes. No failure of any
Lender to request or obtain a Note evidencing its Loans under a Tranche to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans under such Tranche (and all related Obligations)


A-55

--------------------------------------------------------------------------------





incurred by the Borrower which would otherwise be evidenced thereby in
accordance with the requirements of this Agreement, and shall not in any way
affect the security or guarantees therefor provided pursuant to the various Loan
Documents. Any Lender which does not have a Note evidencing its outstanding
Loans shall in no event be required to make the notations otherwise described in
preceding clause (b). At any time when any Lender requests the delivery of a
Note to evidence any of its Loans under a Tranche, the Borrower shall promptly
execute and deliver to the respective Lender the requested Note in the
appropriate amount or amounts to evidence such Loans.



Section 2.07Conversions. The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Loans made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Loans into a
Borrowing (of the same Tranche) of another Type of Loan, provided that, (i)
except as otherwise provided in Section 2.11(b) or unless the Borrower complies
with the provisions of Section 2.12, LIBOR Loans may be converted into Base Rate
Loans only on the last day of an Interest Period applicable to the Loans being
converted and no such partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of such LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount applicable thereto, (ii)
upon notice to the Borrower from the Administrative Agent given at the request
of the Required Lenders, after the occurrence and during the continuance of a
Significant Event of Default, Base Rate Loans may not be converted into LIBOR
Loans, and (iii) no conversion pursuant to this Section 2.07 shall result in a
greater number of Borrowings of LIBOR Loans than is permitted under Section
2.02. Each such conversion shall be effected by the Borrower giving the
Administrative Agent at the Notice Office prior to 1:00 p.m. (New York City
time) at least (x) in the case of conversions of Base Rate Loans into LIBOR
Loans, three Business Days’ prior notice and (y) in the case of conversions of
LIBOR Loans into Base Rate Loans, one Business Day’s prior notice (each, a
“Notice of Conversion/Continuation”), in each case substantially in the form of
Exhibit H, appropriately completed to specify the Loans to be so converted, the
Borrowing or Borrowings pursuant to which such Loans were incurred and, if to be
converted into LIBOR Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall give each Lender prompt notice of any
such proposed conversion affecting any of its Loans. With respect to Revolving
Loans, each reference to the Administrative Agent in this clause shall also be
deemed to be a reference to the Revolving Agent.



Section 2.08Pro Rata Borrowings. Except in the case of a Borrowing comprised of
Swing Line Loans and subject to the reallocation rules set forth in Section
2.14(c), all Borrowings of any Tranche of Loans under this Agreement shall be
incurred from the Lenders pro rata on the basis of their Commitments applicable
to such Tranche of Loans. It is understood that no Lender shall be responsible
for any default by any other Lender of its obligation to make Loans hereunder
and that each Lender shall be obligated to make the Loans provided to be made by
it hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.



Section 2.09Interest.
(a)The Borrower agrees to pay interest in respect of the unpaid principal amount
of each Initial Term Loan, 2019 Refinancing Term Loan and/or Initial Revolving
Loan maintained as a Base Rate Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Base Rate Loan to a LIBOR Loan pursuant to Section
2.07 or 2.10, as applicable, at a rate per annum which shall be equal to the sum
of the relevant Applicable Margin plus the Base Rate, each as in effect from
time to time.
(b)The Borrower agrees to pay interest in respect of the unpaid principal amount
of each Initial Term Loan, 2019 Refinancing Term Loan and/or Initial Revolving
Loan maintained as a LIBOR Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such LIBOR Loan to a Base Rate Loan pursuant to Section
2.07, 2.10 or 2.11, as applicable, at a rate per annum which shall, during each
Interest Period applicable thereto, be equal to the sum of the relevant
Applicable Margin as in effect from time to time during such Interest Period
plus the LIBOR Rate for such Interest Period.
(c) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Incremental Loan as provided in the respective Incremental
Amendment, subject to the requirements of Section 2.15. The Borrower agrees to
pay interest in respect of the unpaid principal amount of each Loan extended
pursuant to an Extension as provided in the respective Extension, subject to the
requirements of Section 2.16. The Borrower agrees to pay interest in respect of
the unpaid principal amount of any Credit Agreement Refinancing Indebtedness as
provided in the respective Refinancing Amendment, subject to the requirements of
Section 2.17.
(d)Upon the occurrence and during the continuance of a Significant Event of
Default, overdue principal and, to the extent permitted by law, overdue interest
in respect of each Loan and all other overdue amounts shall, in each case, bear
interest at a rate per annum equal to (x) in the case of overdue principal, the
rate which is 3.00% in excess of the rate then borne by such Loans, (y) in the
case of unreimbursed LC Disbursements, the Base Rate plus the Applicable Margin
plus 3%, or (z) in the case of all other overdue amounts (including, to the
extent permitted by law, overdue interest) payable hereunder and under any other
Loan Document, the rate which is 3.00% in excess of the rate applicable to Loans


A-56

--------------------------------------------------------------------------------





that are maintained as Base Rate Loans from time to time. Interest that accrues
under this Section 2.09(d) shall be payable on written demand.
(e)Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans, and (z) at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand, and (ii) in respect of each LIBOR Loan, (x) on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three month
intervals after the first day of such Interest Period, and (y) on the date of
any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand
(f)Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBOR Rate for each Interest Period applicable to the respective
LIBOR Loans and shall promptly notify the Borrower and the Lenders of such LIBOR
Loans thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.



Section 2.10Interest Periods. At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any LIBOR Loan (in the case of the initial Interest Period
applicable thereto) or prior to 1:00 p.m. (New York City time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
LIBOR Loan (in the case of any subsequent Interest Period), the Borrower shall
have the right to elect the interest period (each, an “Interest Period”)
applicable to such LIBOR Loan, which Interest Period shall, at the option of the
Borrower, be a one, two, three, six or, if approved by each Lender of such LIBOR
Loan, twelve month period or any period shorter than one month, provided that
(in each case):
(a)all LIBOR Loans comprising a Borrowing shall at all times have the same
Interest Period;
(b)the initial Interest Period for any LIBOR Loan shall commence on the date of
Borrowing of such LIBOR Loan (including the date of any conversion thereto from
a Base Rate Loan) and each Interest Period occurring thereafter in respect of
such LIBOR Loan shall commence on the day on which the next preceding Interest
Period applicable thereto expires;
(c)if any Interest Period for a LIBOR Loan begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month;
(d)if any Interest Period for a LIBOR Loan would otherwise expire on a day which
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, however, that if any Interest Period for a LIBOR Loan
would otherwise expire on a day which is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day;
(e)upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Significant Event of Default, no Interest Period may be selected; and
(f)no Interest Period in respect of any Borrowing of any Tranche of Loans shall
be selected which extends beyond the Maturity Date for such Tranche of Loans.
If by 1:00 p.m. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBOR Loans, the
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such LIBOR Loans as provided above, the Borrower
shall be deemed to have elected to continue such LIBOR Loans as LIBOR Loans with
an Interest Period of one month effective as of the expiration date of such
current Interest Period; provided that, if the Borrower is not permitted to
elect a new Interest Period to be applicable to such LIBOR Loans as provided
above, the Borrower shall be deemed to have elected to convert such LIBOR Loans
into Base Rate Loans effective as of the expiration date of such current
Interest Period.

Section 2.11Increased Costs, Illegality, etc.
(a)In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (A) below, may be made only by the
Administrative Agent):
(A)on any Interest Determination Date that, by reason of any changes in any
Requirement of Law arising after the Original Closing Date affecting the London
interbank market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of LIBOR
Rate; or
(B)at any time, that such Lender shall incur increased costs, Taxes (other than
Excluded Taxes and Indemnified Taxes which are otherwise provided for in Section
4.04) or reductions in the amounts received or receivable hereunder with respect
to any LIBOR Loan because of (x) any change since the Original Closing Date in
any applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof


A-57

--------------------------------------------------------------------------------





and including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the LIBOR Rate and/or
(y) other circumstances arising since the Original Closing Date affecting such
Lender, the London interbank market or the position of such Lender in such
market (including that the LIBOR Rate with respect to such LIBOR Loan does not
adequately and fairly reflect the cost to such Lender of funding such LIBOR
Loan); or
(C)at any time, that the making or continuance of any LIBOR Loan has been made
(x) unlawful by any law or governmental rule, regulation or order, (y)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Original Closing Date which materially and
adversely affects the London interbank market; then, and in any such event, such
Lender (or the Administrative Agent, in the case of clause (A) above) shall
promptly give notice (by telephone promptly confirmed in writing) to the
Borrower and, except in the case of clause (A) above, to the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders). Thereafter (x) in the case of
clause (A) above, LIBOR Loans shall no longer be available until such time as
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion/Continuation given by
the Borrower with respect to LIBOR Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Borrower, (y)
in the case of clause (B) above, the Borrower agrees to pay to such Lender, upon
such Lender’s written request therefor, such additional amounts (in the form of
an increased rate of, or a different method of calculating, interest or
otherwise as such Lender shall determine after consultation with the Borrower)
as shall be required to compensate such Lender for such increased costs or
reductions in amounts received or receivable hereunder (a written notice as to
the additional amounts owed to such Lender, showing in reasonable detail the
basis for the calculation thereof, submitted to the Borrower by such Lender
shall, absent manifest error, be final and conclusive and binding on all the
parties hereto) and (z) in the case of clause (C) above, the Borrower shall take
one of the actions specified in Section 2.11(b) as promptly as possible and, in
any event, within the time period required by law.
(b)At any time that any LIBOR Loan is affected by the circumstances described in
Section 2.11(a)(B), the Borrower may, and in the case of a LIBOR Loan affected
by the circumstances described in Section 2.11(a)(C), the Borrower shall, either
(x) if the affected LIBOR Loan is then being made initially or pursuant to a
conversion, cancel such Borrowing by giving the Administrative Agent telephonic
notice (confirmed in writing) on the same date that the Borrower was notified by
the affected Lender or the Administrative Agent pursuant to Section 2.11(a)(B)
or (C) or (y) if the affected LIBOR Loan is then outstanding, upon at least
three Business Days’ written notice to the Administrative Agent, require the
affected Lender to convert such LIBOR Loan into a Base Rate Loan, provided that,
if more than one Lender is affected at any time, then all affected Lenders must
be treated the same pursuant to this Section 2.11(b).
(c)If any Lender determines that after the Original Closing Date the
introduction of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, liquidity, or any change in
interpretation or administration thereof by the NAIC or any Governmental
Authority, central bank or comparable agency, will have the effect of increasing
the amount of capital required or expected to be maintained by such Lender or
any corporation controlling such Lender based on the existence of such Lender’s
Loans or Commitments hereunder or its obligations hereunder, then the Borrower
agrees to pay to such Lender, upon its written demand therefor, such additional
amounts as shall be required to compensate such Lender or such other corporation
for the increased cost to such Lender or such other corporation or the reduction
in the rate of return to such Lender or such other corporation as a result of
such increase of capital. In determining such additional amounts, each Lender
will act reasonably and in good faith and will use averaging and attribution
methods which are reasonable, provided that such Lender’s determination of
compensation owing under this Section 2.11(c) shall, absent manifest error, be
final and conclusive and binding on all the parties hereto. Each Lender, upon
determining that any additional amounts, will be payable pursuant to this
Section 2.11(c), will give prompt written notice thereof to the Borrower, which
notice shall show in reasonable detail the basis for calculation of such
additional amounts, although the failure to give any such notice shall not
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.11(c) upon the subsequent receipt of such notice.
(d)Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd‑Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (y) all requests rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
be deemed to be a change after the


A-58

--------------------------------------------------------------------------------





Original Closing Date in a requirement of law or government rule, regulation or
order, regardless of the date enacted, adopted, issued or implemented (including
for purposes of this Section 2.11).
(e)For the avoidance of doubt, this Section 2.11 shall not apply to any Excluded
Taxes, or to any Indemnified Taxes, which are otherwise provided for in Section
4.04.
(f)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that either (A) the circumstances set forth
in subsection (a) of this Section 2.11 have arisen and such circumstances are
unlikely to be temporary or (B) the circumstances set forth in subsection (a) of
this Section 2.11 have not arisen but the supervisor for the administrator of
the LIBOR Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Rate shall no longer be used for determining interest
rates for loans (in the case of either such clause (A) or (B), an “Alternative
Interest Rate Election Event”), the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBOR Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for leveraged syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin). Notwithstanding anything to
the contrary in Section 12.12, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days
after the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from Required Lenders stating that they object to such
amendment (which amendment shall not be effective prior to the end of such five
(5) Business Day notice period). To the extent an alternate rate of interest is
adopted as contemplated hereby, the approved rate shall be applied in a manner
consistent with prevailing market convention and contain a 0% floor; provided
that, to the extent such prevailing market convention is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent and the
Borrower. From such time as an Alternative Interest Rate Election Event has
occurred and continuing until an alternate rate of interest has been determined
in accordance with the terms and conditions of this paragraph, (x) any Notice of
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Loan shall be ineffective, and (y) if
any Notice of Borrowing requests a LIBOR Loan, such Borrowing shall be made as
an Base Rate Loan; provided that, to the extent such Alternative Interest Rate
Election Event is as a result of clause (B) above in this subparagraph (f), then
clauses (x) and (y) of this sentence shall apply during such period only if the
LIBOR Rate for such Interest Period is not available or published at such time
on a current basis. Notwithstanding anything contained herein to the contrary,
if such alternate rate of interest as determined in this subparagraph (f) is
determined to be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.



Section 2.12Compensation.
(a)The Borrower agrees to compensate each Lender, upon its written request
(which request shall set forth in reasonable detail the basis for requesting
such compensation), for all actual losses, reasonable and documented
out‑of‑pocket expenses and liabilities (including, without limitation, any
actual loss, reasonable and documented out‑of‑pocket expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBOR Loans but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent (or, if applicable the
Revolving Agent)) a Borrowing of, or conversion from or into, LIBOR Loans does
not occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn by the Borrower or deemed
withdrawn pursuant to Section 2.11(a)); (ii) if any prepayment or repayment
(including any prepayment or repayment made pursuant to Section 4.01, Section
4.02 or as a result of an acceleration of the Loans pursuant to Article X) or
conversion of any of its LIBOR Loans occurs on a date which is not the last day
of an Interest Period with respect thereto; (iii) if any prepayment of any of
its LIBOR Loans is not made on any date specified in a notice of prepayment
given by the Borrower; or (iv) as a consequence of (x) any other default by the
Borrower to repay LIBOR Loans when required by the terms of this Agreement or
any Note held by such Lender or (y) any election made pursuant to Section
2.11(b).
(b)With respect to any Lender’s claim for compensation under Section 2.11 or
2.12, the Borrower shall not be required to compensate such Lender for any
amount incurred more than 180 days prior to the date that such Lender or the
Administrative Agent notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180‑day period referred to above shall be extended to
include the period of retroactive effect thereof.
(c)The Borrower shall make such compensation under Section 2.11 or 2.12 within
30 days after receipt of written request therefor.



Section 2.13Change of Lending Office. Each Lender agrees that on the occurrence
of any event giving rise to the operation of Section 2.11(a)(B) or (C), Section
2.11(c) or Section 4.04 with respect to such Lender, it will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate


A-59

--------------------------------------------------------------------------------





another lending office for any Loans affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no legal, regulatory or unreimbursed economic disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 2.13 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Section 2.11
and 4.04.



Section 2.14Replacement of Lenders; Defaulting Lenders.
(a)(x) If any Lender becomes a Defaulting Lender, (y) upon the occurrence of any
event giving rise to the operation of Section 2.11(a)(B) or (C), Section 2.11(c)
or Section 4.04 with respect to any Lender which results in such Lender charging
to the Borrower increased costs in excess of those being generally charged by
the other Lenders or (z) in the case of a refusal by a Lender to consent to a
proposed change, waiver, discharge or termination with respect to this Agreement
that requires the consent of each Lender or each directly and adversely affected
Lender which has been approved by the Required Lenders as (and to the extent)
provided in Section 12.12(a), the Borrower shall have the right, if no Event of
Default then exists or would exist after giving effect to such replacement, by
written notice, (I) to terminate all Commitments of such Lender and repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date or (II) in
accordance with Section 12.04 to replace such Lender (the “Replaced Lender”)
with one or more other Eligible Assignees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of which shall be reasonably acceptable to the
Administrative Agent and/or Revolving Agent (to the extent the consent of the
Administrative Agent and/or Revolving Agent would be required under Section
12.04); provided that in the case of this clause (II):
(i)at the time of any replacement pursuant to this Section 2.14, the Replacement
Lender shall enter into one or more Assignment and Assumptions pursuant to
Section 12.04 (and with all fees payable pursuant to said Section 12.04 to be
paid by the Replacement Lender and/or the Replaced Lender (as may be agreed to
at such time by and among the Borrower, the Replacement Lender and the Replaced
Lender)) pursuant to which the Replacement Lender shall acquire all of the
Commitments, outstanding Loans and, in connection therewith, shall pay to the
Replaced Lender in respect thereof an amount equal to an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
respective Replaced Lender; and
(ii)all obligations of the Borrower then owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.12) shall be paid in full
to such Replaced Lender concurrently with such replacement.
(b)Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.14, the Administrative Agent or the Borrower shall be
entitled (but not obligated) and is authorized (which authorization is coupled
with an interest) to execute an Assignment and Assumption on behalf of such
Replaced Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and the Replacement Lender shall be effective for purposes
of this Section 2.14 and Section 12.04. Upon the execution of the respective
Assignment and Assumption, the payment of amounts referred to in clauses (i) and
(ii) above (and, if so required by the Administrative Agent, the assignment fee
referred to in Section 12.04 (which shall be payable by the Borrower or the
Replacement Lender)), recordation of the assignment on the Term Loan Register by
the Administrative Agent pursuant to Section 12.15(a) or the RCF Register by the
Revolving Agent pursuant to Section 12.15(b) and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the Borrower, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Section 2.11, 2.12, 4.04, 11.06, 12.01 and
12.06), which shall survive as to such Replaced Lender. In the case of the
substitution of a Lender pursuant to this Section, if the Lender being replaced
does not execute and deliver to the Administrative Agent a duly completed
Assignment and Assumption and/or any other documentation necessary to reflect
such replacement by the later of (x) the date on which the Replacement Lender
executed and delivers such Assignment and Assumption and/or such other
documentation and (y) the date as of which all obligations of the Borrower
required to be paid to the Replaced Lender pursuant to this Section, then the
Replaced Lender shall be deemed to have executed and delivered such Assignment
and Assumption and/or such other documentation as of such date and the
Administrative Agent and the Borrower shall each be entitled (but not obligated)
to execute and deliver such Assignment and Assumption and/or such other
documentation on behalf of such Replaced Lender. With respect to Revolving
Loans, each reference to the Administrative Agent in this clause shall also be
deemed to be a reference to the Revolving Agent.
(c)If any Swing Line Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:
(i)all or any part of such Defaulting Lender’s participation in Swing Line
Exposure and LC Exposure shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Percentages, but only (y) to the
extent that such reallocation does not cause the aggregate Revolving Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment and (z) if requested in writing by the Revolving Agent, the Borrower
shall have confirmed that the conditions set forth in


A-60

--------------------------------------------------------------------------------





Section 6.02 are satisfied at the time of such reallocation and if the Borrower
cannot confirm such conditions have been satisfied (which shall not constitute a
Default or an Event of Default) and such conditions have not otherwise been
waived by the Required Revolving Lenders, then clause (ii) below shall apply;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Revolving Agent, (a) prepay such Swing Line Exposure of such
Defaulting Lender and (b) Cash Collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.01(f)(ix) for so
long as such LC Exposure is outstanding;
(iii)if any portion of such Defaulting Lender’s LC Exposure is Cash
Collateralized pursuant to clause (ii) above, the Borrower shall not be required
to pay the LC Participation Fee with respect to such portion of such Defaulting
Lender’s LC Exposure so long as it is Cash Collateralized;
(iv)if any portion of such Defaulting Lender’s LC Exposure is reallocated to the
Non-Defaulting Lenders pursuant to clause (i) above, then the LC Participation
Fee with respect to such portion shall be allocated among the Non-Defaulting
Lenders in accordance with their Pro Rata Percentages;
(v)if any portion of such Defaulting Lender’s LC Exposure is neither Cash
Collateralized nor reallocated pursuant to this Section 2.14(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
the fee that otherwise would have been payable to such Defaulting Lender
pursuant to Section 3.01(c) (with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and the LC
Participation Fee payable with respect to such Defaulting Lender’s LC Exposure
shall be payable to the Issuing Bank until such LC Exposure is Cash
Collateralized and/or reallocated;
(vi)so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the Issuing Bank shall not be
required to issue, amend, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be at least 100% covered by the
Revolving Commitments of the Non-Defaulting Lenders and/or Cash Collateralized
in accordance with this Section 2.14(c), and participations in any such newly
issued or increased Letter of Credit or newly made Swing Line Loan shall be
allocated among Non-Defaulting Lenders in accordance with their respective Pro
Rata Percentages (and Defaulting Lenders shall not participate therein); and
(vii)any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to this Section 2.14)
may, in lieu of being distributed to such Defaulting Lender, be retained by the
Collateral Agent in a segregated non-interest bearing account and, subject to
any applicable Requirements of Law, be applied at such time or times as may be
determined by the Collateral Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Collateral Agent and Revolving Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Bank or Swing Line Lender hereunder, (iii)
third, to the funding of any Loan or the funding or Cash Collateralization of
any participation in any Letter of Credit in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Revolving Agent, (iv) fourth, if so determined by the
Revolving Agent and the Borrower, held in such account as Cash Collateral for
future funding obligations of the Defaulting Lender under this Agreement, (v)
fifth, pro rata, to the payment of any amounts owing to the Borrower, the
Issuing Bank, the Swing Line Lender or the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower, the Issuing Bank,
the Swing Line Lender, the Revolving Agent or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans or Reimbursement
Obligations in respect of LC Disbursements which a Defaulting Lender has funded
in respect of its participation obligations and (y) made at a time when the
conditions set forth in Section 6.02 are satisfied, such payment shall be
applied solely to prepay the Loans of, and Reimbursement Obligations owed to,
all Non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or Reimbursement Obligations owed to, any Defaulting Lender.
(d)Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the Unused Commitment Fee shall cease
to accrue on the Commitment of such Lender so long as it is a Defaulting Lender
and such Defaulting Lender shall not be entitled to receive any Unused
Commitment Fee pursuant to Section 3.01(e). If the Borrower, the Administrative
Agent, the Revolving Agent, each Swing Line Lender and Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Revolving Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Revolving Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to


A-61

--------------------------------------------------------------------------------





be held pro rata by the Lenders in accordance with the applicable Commitments
(without giving effect to Section 2.14(d)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.



Section 2.15Incremental Loan Commitments
(a)(A) At any time and from time to time after the Restatement Effective Date
and prior to the Third Restatement Effective Date, subject to the terms and
conditions set forth herein, the Borrower may by prior notice to the
Administrative Agent, request to add one or more new credit facilities (each, an
“Incremental Term Facility” and together with the Incremental Revolving
Facility, each an “Incremental Facility”) denominated in Dollars and consisting
of one or more additional tranches of term loans (the “Incremental Term Loans”)
(for the avoidance of doubt, notwithstanding anything to the contrary in this
Agreement, it is agreed that the Borrower shall not incur any Incremental Term
Facility, Incremental Term Loans or Permitted Incremental Equivalent Debt on and
after the Third Restatement Effective Date) and (B) at any time and from time to
time after the Restatement Effective Date and prior to the Latest Maturity Date,
the Borrower may by prior notice to the Administrative Agent, solely to the
extent the Total Net Leverage Ratio, calculated on a Pro Forma Basis as of the
most recently completed Measurement Period assuming that the then existing
Revolving Facility and the proposed Incremental Revolving Facility to be fully
drawn and the proceeds of such Incremental Revolving Facility not included as
Net Cash for the purposes of such calculation, is no greater than 2.67:1.00,
request an increase in Commitments under the then existing Revolving Facility
(each, an “Incremental Revolving Facility” and the revolving loans extended
thereunder, the “Incremental Revolving Loans”) in an aggregate amount not to
exceed $25,000,000 for all such Incremental Revolving Loans, provided that, in
each case of (A) and (B) (i) immediately before and after giving effect to each
Incremental Amendment and the applicable Incremental Facility, no Default or
Event of Default has occurred and is continuing or would result therefrom and
the representations and warranties in Article V shall be true and correct in all
material respects; provided that to the extent the proceeds of any Incremental
Facility are intended to be applied to finance a Limited Condition Acquisition,
if agreed to by the Additional Incremental Lenders providing such Incremental
Facility, (x) the only representations and warranties that will be required to
be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as of the applicable closing date for such Incremental
Facility shall be (A) customary “specified representations” with respect to the
applicable acquired company or business and (B) such of the representations and
warranties made by or on behalf of the applicable acquired company or business
in the applicable acquisition agreement as are material to the interests of the
Additional Incremental Lenders, but only to the extent that Holdings or the
applicable Subsidiary has the right to terminate its obligations under such
acquisition agreement or not consummate such acquisition as a result of a breach
of such representations or warranties in such acquisition agreement, and (y) the
only condition with respect to absence of a Default or Event of Default shall be
the absence of a Default or Event of Default at the time such acquisition
agreement is entered into, (ii) the amount of Incremental Term Facilities and
Permitted Incremental Equivalent Debt as of such date shall not be greater than
the Maximum Incremental Term Facilities Amount permitted to be incurred on such
date, (iii) no Incremental Loans shall benefit from any Guarantees or Collateral
that do not ratably benefit the Loans and (iv) in the event that the Yield for
any Incremental Term Loans that are pari passu in right of payment and with
respect to security with the then existing Term Loans is higher than the Yield
for the then existing Term Loans by more than 50 basis points, then the
Applicable Margin for the then existing Term Loans shall be increased to the
extent necessary so that the Yield for such then existing Term Loans is equal to
the Yield for such Incremental Term Loans minus 50 basis points (the “MFN
Adjustment”). Each Incremental Facility shall be in an integral multiple of
$1,000,000 and be in an aggregate principal amount that is not less than
$5,000,000, provided that such amount may be less than $5,000,000 if such amount
represents all the remaining availability under the aggregate principal amount
of Incremental Facilities set forth above. Any Lenders participating in an
Incremental Revolving Facility, unless then a Revolving Lender, shall be
reasonably acceptable to the Swing Line Lender and the Issuing Bank, in each
case under such Incremental Revolving Facility set forth above.
(b)Each Incremental Facility (i) shall rank (A) pari passu in right of payment
and in respect of the Collateral with the Obligations in respect of the
Revolving Commitments and the Term Loans made available to the Borrower (subject
to the applicable Intercreditor Agreement if incurred under documentation
outside of the Loan Documents) or (B) junior in right of payment and in respect
of the Collateral with the Obligations in respect of the Revolving Commitments
and the Term Loans made available to the Borrower or unsecured (and if secured,
subject to the applicable Intercreditor Agreement, and if unsecured, shall be
established as a separate facility under documentation outside of the Loan
Documents), (ii) for purposes of prepayments, shall be treated no more favorably
than the Initial Term Loans, in the case of an Incremental Term Facility, or the
Initial Revolving Loans, in the case of an Incremental Revolving Facility, in
each case except those that only apply after the then existing Latest Maturity
Date, (iii) except as otherwise required or permitted in this Section 2.15,
shall have such terms, if not consistent with the terms of the Initial Term
Loans, in the case of an


A-62

--------------------------------------------------------------------------------





Incremental Term Facility, or Revolving Loans, in the case of an Incremental
Revolving Facility, as shall be agreed by the Borrower and the Additional
Incremental Lenders providing such Incremental Term Facility or Incremental
Revolving Facility; provided that to the extent such terms and documentation are
not consistent with the then existing Term Loans or Revolving Loans (except to
the extent relating to maturity, yield, use of proceeds or availability), they
shall be reasonably satisfactory to the Administrative Agent (except for
covenants or other provisions applicable only to the periods after the Latest
Maturity Date of any then existing Term Loans or Incremental Term Loans or
Revolving Loans or Incremental Revolving Loans) (it being understood to the
extent that any financial maintenance covenant is added for the benefit of any
Incremental Term Loans or Incremental Revolving Loans, no consent shall be
required from the Administrative Agent or any Lender to the extent that such
financial maintenance covenant is also added for the benefit of any
corresponding existing Term Loans or Revolving Loans, as applicable, or if such
financial maintenance covenant applies only after the payment in full of any
then existing Term Loans); provided further that (A) no Incremental Term
Facility shall have a final maturity date earlier than the Latest Maturity Date,
(B) no Incremental Term Facility shall have a weighted average life that is
shorter than the weighted average life of the latest maturing class of
then-existing Term Loans (provided that, the immediately foregoing proviso, when
aggregated with the Incremental Equivalent Maturity Exception, shall not apply
to up to $25,000,000 in Incremental Term Loans incurred in reliance on clause
(b)(ii) of the definition of Maximum Incremental Term Facilities Amount as
selected by the Borrower (the “Incremental Maturity Exception”)) and (C) no
Incremental Revolving Facility shall have a final maturity date earlier than the
Initial Revolving Loan Maturity Date; provided, further, that to the extent any
Incremental Facility is not pari passu in right of payment and in respect of the
Collateral with the Obligations, it shall (except in the case of any Incremental
Term Facility that is incurred as a last-out tranche) be documented pursuant to
documentation other than the Loan Documents.
(c)Each notice from the Borrower pursuant to this Section 2.15 shall set forth
the requested amount and proposed terms of the relevant Incremental Facility.
Any additional bank, financial institution, existing Lender or other Person that
elects to provide Commitments under an Incremental Facility shall be reasonably
satisfactory to (i) the Borrower and, (ii) if Administrative Agent, the
Revolving Agent or the Issuing Bank would have consent rights with respect to
such new lender under Section 12.04 herein were such new lender to take an
assignment of Loans hereunder, the Administrative Agent, the Revolving Agent or
the Issuing Bank, as applicable (such consent of the Administrative Agent, the
Revolving Agent or the Issuing Bank, as applicable, not to be unreasonably
withheld) (any such bank, financial institution, existing Lender or other Person
being called an “Additional Incremental Lender”) and, if not already a Lender,
shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by Holdings, the Borrower, such Additional Incremental
Lender (in the case of this Agreement and, as appropriate, any other Loan
Document, as applicable) and (to the extent it affects the rights or increases
the obligations of the Administrative Agent or Revolving Agent), the
Administrative Agent or Revolving Agent, as applicable). No Lender shall be
obligated to provide any Commitments under an Incremental Facility, unless it so
agrees (and any Lender that does not respond shall be conclusively presumed not
to agree to provide additional Commitments). Commitments in respect of any
Incremental Facilities shall become Commitments under this Agreement. An
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Section (including to provide for voting provisions applicable to the Additional
Incremental Lenders comparable to the provisions of Section 12.12 or any changes
to Section 2.04 necessary to ensure such Incremental Term Facilities are
fungible with the existing Term Loans if such Incremental Term Facility is
intended to be of the same Class as the relevant existing Term Loans). The
proceeds of any Loans under an Incremental Facility will be used, directly or
indirectly, for working capital and/or general corporate purposes and/or any
other purposes not prohibited hereunder (including, without limitation,
Restricted Payments and acquisitions).
(d)This Section 2.15 shall supersede any provisions in Section 2.08 or 12.12 to
the contrary.



Section 2.16Loan Modification Offers.
(a)Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, a “Loan Modification Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or Revolving
Commitments with a like maturity date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Term Loans or
Revolving Commitments with a like maturity date, as the case may be) and offered
on the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Loan Modification Offers to extend the maturity date
of each such Lender’s Term Loans and/or Revolving Commitments and otherwise
modify the terms of such Term Loans and/or Revolving Commitments pursuant to the
terms of the relevant Loan Modification Offer (including, without limitation, by
increasing the interest rate, premiums or fees payable in respect of such Term
Loans and/or Revolving Commitments (and related outstandings) and/or modifying
(without increasing the Weighted Average Life to Maturity) the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension”, and each
group of Term Loans, in each case as so extended, as well as the Term Loans or
Revolving Commitments, as applicable, in each case, not so extended, being a
separate Class; any Extended Term Loans shall constitute a separate Class of
Term


A-63

--------------------------------------------------------------------------------





Loans from the Class of Term Loans from which they were converted and any
Extended Revolving Commitments shall constitute a separate Class of Revolving
Commitments from the Class of Revolving Commitments from which they were
converted), so long as the following terms are satisfied:
(i)except as to interest rates, fees, premiums and final maturity (which shall
be determined by the Borrower and set forth in the relevant Loan Modification
Offer), the Revolving Commitment of any Revolving Lender that agrees to an
Extension with respect to such Revolving Commitment (an “Extending Revolving
Loan Lender”) extended pursuant to an Extension (an “Extended Revolving
Commitment” and the loans made pursuant thereto, the “Extended Revolving
Loans”), and the related outstandings, shall be a Revolving Commitment (or
related outstandings, as the case may be) with applicable terms prior to the
maturity date of the Initial Revolving Loans no more favorable, in any material
respect, taken as a whole, to the Extending Revolving Loan Lenders than the
terms of the Initial Revolving Commitments (and related outstandings); provided
that (1) the borrowing and repayment (except for (A) payments of interest and
fees at different rates on Extended Revolving Commitments (and related
outstandings), (B) repayments required upon the maturity date of the
non-extended Revolving Commitments and (C) repayments made in connection with a
permanent repayment and termination of commitments (subject to clause (3) below)
of Loans with respect to Extended Revolving Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving
Commitments, (2) all Letters of Credit and Swing Line Loans shall be
participated on a pro rata basis by all Lenders with Revolving Commitments in
accordance with their percentage of the Revolving Commitments, (3) the permanent
repayment of Revolving Loans with respect to, and termination of, Extended
Revolving Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Revolving Commitments, except that the Borrower shall
be permitted to permanently repay and terminate commitments of any such Class on
a non-pro rata basis as compared to any other Class with a later maturity date
than such Class, (4) assignments and participations of Extended Revolving
Commitments and Extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans, (5) at no time shall there be Revolving Commitments hereunder
(including Extended Revolving Commitments and any Initial Revolving Commitments)
which have more than four different maturity dates and (6) except as the Swing
Line Lender may otherwise agree, Swing Line Loans shall be required to be paid
in full on the maturity date of the non-extended Revolving Commitments (and may,
for the avoidance of doubt, be re-borrowed pursuant to the terms hereof after
such maturity date),
(ii)the Term Loans of any Lender that agrees to an Extension with respect to
such Term Loans (an “Extending Term Lender”) extended pursuant to any Extension
(“Extended Term Loans”) shall be a Term Loans which shall be extended pursuant
to a Loan Modification Offer and shall have terms substantially identical to, or
taken as a whole, no more favorable to the Extending Term Lenders, as the
original Term Loans except as to interest rates, fees, final maturity and, after
the Latest Maturity Date that is in effect on the effective date of such
Extended Term Loans (immediately prior to the establishment of such Extended
Term Loans) with respect to Term Loans, any other covenants and provisions
(which shall be determined by the Borrower and the Extending Term Lenders and
set forth in the relevant Loan Modification Offer); provided that (A) the final
maturity date of any Extended Term Loans shall be no earlier than the Latest
Maturity Date then in effect in respect of then existing Term Facilities, (B)
the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended thereby, (C) no Extended Term Loans may be optionally or mandatorily
prepaid prior to the date on which all Term Loans with an earlier final stated
maturity (including existing Term Loans from which they were amended) are repaid
in full, unless such optional or mandatory prepayment is accompanied by a pro
rata optional or mandatory prepayment (subject to any right of the relevant
Lenders to decline the same) of such other Term Loans, (D) any such Extended
Term Loans (and the Liens securing the same) shall be subject to the terms of
any Intercreditor Agreement then in effect and (E) any Extended Term Loans may
participate on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) (subject to any right of the relevant Lenders to decline
the same) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Loan Modification Offer,
(iii)if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Commitments, as the case may be, in respect of
which Term Lenders or Revolving Lenders, as the case may be, shall have accepted
the relevant Loan Modification Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Commitments, as the case may be,
offered to be extended by the Borrower pursuant to such Loan Modification Offer,
then the Term Loans or Revolving Loans, as the case may be, of such term Lenders
or Revolving Lenders, as the case may be, shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or Revolving
Lenders, as the case may be, have accepted such Loan Modification Offer,
(iv)all documentation in respect of such Extension shall be consistent with the
foregoing, and


A-64

--------------------------------------------------------------------------------





(v)any applicable Minimum Extension Condition shall be satisfied unless waived
by the Borrower.
(b)With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.16, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 4.01 or 4.02 and (ii) no Loan
Modification Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Loan Modification
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Term Loans or Revolving Commitments (as applicable) of any or all applicable
Classes be tendered. The Administrative Agent and the Lenders hereby consent to
the consummation of the transactions contemplated by this Section 2.16
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Commitments on
such terms as may be set forth in the relevant Loan Modification Offer) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, any pro rata payment section) or any other Loan Document
that may otherwise prohibit or restrict any such Extension or any other
transaction contemplated by this Section 2.16. With respect to Revolving Loans,
each reference to the Administrative Agent in this clause shall also be deemed
to be a reference to the Revolving Agent.
(c)No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (i) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof), (ii) with respect to any Extension of the
Revolving Commitments, the consent of the Revolving Agent, each Issuing Bank and
the Swing Line Lender (except to the extent such Swing Line Loan has been
terminated by the Borrower), and (iii) to the extent affecting the rights or
increasing the obligations of the Administrative Agent or the Collateral Agent
beyond those of the type already required to perform under the Loan Documents,
the Administrative Agent or the Collateral Agent, as applicable, which consent
shall not be unreasonably withheld or delayed; provided, the Borrower will
promptly notify the Administrative Agent and the Collateral Agent of any such
Extensions. All Extended Term Loans, Extended Revolving Commitments and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other applicable Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent
and, to the extent applicable, the Collateral Agent, to enter into amendments to
this Agreement and the other Loan Documents (each, an “Extension Amendment”)
with the Borrower and other Loan Parties as may be necessary in order to
establish new Classes in respect of Revolving Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Classes, in each case on terms consistent
with this Section 2.16, and the effectiveness of any Extension Amendment shall
be subject to the satisfaction (or waiver in accordance with such Extension
Amendment) on the date thereof of each of the conditions set forth in Section
6.02 and, to the extent reasonably requested by the Administrative Agent or the
Collateral Agent, receipt by the Administrative Agent and the Collateral Agent
of (i) legal opinions, board resolutions and officers’ certificates reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Administrative Agent or the Collateral Agent in order to ensure that the
Extended Term Loans, as applicable, are provided with the benefit of the
applicable Loan Documents. In addition, any such amendment shall provide that,
to the extent consented to by each relevant Issuing Bank, (a) with respect to
any Letters of Credit the expiration date for which extend beyond the maturity
date for the non-extended Revolving Commitments, participations in such Letters
of Credit on such maturity date shall be reallocated from Lenders holding
Revolving Commitments to Lenders holding Extended Revolving Commitments in
accordance with the terms of such amendment (provided that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolving
Commitments, be deemed to be participation interests in respect of such
Revolving Commitments and the terms of such participation interests (including,
without limitation, the commission applicable thereto) shall be adjusted
accordingly) and (b) limitations on drawings of Revolving Loans and issuances,
extensions and amendments to Letters of Credit shall be implemented giving
effect to the foregoing reallocation prior to such reallocation actually
occurring to ensure that sufficient Extended Revolving Commitments are available
to participate in any such Letters of Credit. Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Administrative Agent and Collateral Agent are hereby
directed to amend) any Mortgage that has a maturity date prior to the latest
termination date of any Extended Term Loans or Extended Revolving Commitments so
that such maturity date is extended to the latest termination date of any
Extended Term Loans or Extended Revolving Commitments (or such later date as may
be advised by local counsel to the Administrative Agent and the Collateral
Agent). No Lender shall be required to participate in any Extension. With
respect to Revolving Loans, each reference to the Administrative Agent in this
clause shall also be deemed to be a reference to the Revolving Agent.
(d)In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ and not more than thirty
Business Days’ (or such other period as may be agreed by the Administrative
Agent) prior written notice thereof, and shall agree to such procedures (to
ensure reasonable administrative management


A-65

--------------------------------------------------------------------------------





of the credit facilities hereunder after such Extension), if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. With respect to
Revolving Loans, each reference to the Administrative Agent in this clause shall
also be deemed to be a reference to the Revolving Agent.
(e)This Section 2.16 shall supersede any provisions in Section 2.08 or 12.12 to
the contrary and no conversion of Loans pursuant to any Extension in accordance
with this Section 2.16 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.



Section 2.17Refinancing Amendments. At any time after the Restatement Effective
Date, the Borrower may, subject to the third from last sentence of this Section,
obtain from any existing Lender or any other Eligible Assignee reasonably
satisfactory to the Borrower and, in the case of any Other Revolving
Commitments, the Revolving Agent, the Swing Line Lender and the Issuing Bank
(any such existing Lender or other Person being called an “Additional
Refinancing Lender”) Credit Agreement Refinancing Indebtedness under this
Agreement in respect of (a) all or any portion of the Term Loans then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans) or (b) all or any
portion of the Revolving Commitments (including the corresponding portion of the
Revolving Loans) under this Agreement (which for purposes of this clause (b)
will be deemed to include any then outstanding Other Revolving Commitments
(including the corresponding portion of the Other Revolving Loans), in the form
of (x) Other Term Loans or Other Term Commitments, in the case of clause (a) or
(y) Other Revolving Loans or Other Revolving Commitments in the case of clause
(b), in each case pursuant to a Refinancing Amendment; provided that such Credit
Agreement Refinancing Indebtedness (i) will (A) rank pari passu in right of
payment and of security or (B) be unsecured and rank pari passu or junior in
right of payment, in each case, with the other Loans and Commitments hereunder,
(ii) have such pricing, interest, fees, premiums and optional prepayment terms
as may be agreed by Borrower and the Additional Refinancing Lenders thereof,
(iii) not be secured by any assets that do not constitute Collateral, (iv) will
be borrowed by the Borrower and guaranteed solely by Holdings and the Subsidiary
Guarantors (or a person that becomes a Subsidiary Guarantor at the time of
incurrence of such Credit Agreement Refinancing Indebtedness), (v) shall provide
that each Class of Credit Agreement Refinancing Indebtedness shall be prepaid
and repaid (or offered to be repaid, as applicable) on a pro rata basis with all
voluntary prepayments and mandatory prepayments (other than amortization
payments) of the corresponding Class of Refinanced Debt (or, as may be agreed to
by the Lenders and Additional Refinancing Lenders providing such Credit
Agreement Refinancing Indebtedness in the respective Refinancing Amendment,
otherwise provide for more favorable prepayment treatment for such other Classes
of Refinanced Debt), (vi) will not have a shorter final maturity (or a shorter
Weighted Average Life to Maturity), than the respective Class of Refinanced
Debt, (vii) shall, if the Refinanced Debt is subordinated in right of payment
to, or to the Lien securing, the Obligations, be subordinated in right of
payment to, or to the Liens securing, the Obligations, as applicable, on terms
(a) at least as favorable (taken as a whole) (as reasonably determined by the
Borrower) to the Lenders as those contained in the documentation governing the
Refinanced Debt or (b) otherwise reasonably acceptable to the Administrative
Agent and (viii) except as permitted in clause (ii) above, the other terms and
conditions of such Credit Agreement Refinancing Indebtedness (excluding pricing,
fees and optional prepayment or redemption terms) are, taken as a whole, not
materially more favorable (as determined by the Borrower) to the Lenders
providing such Indebtedness than those applicable to the Refinanced Debt (except
for covenants or other provisions applicable only to periods after the
then-applicable Latest Maturity Date of the of the applicable Refinanced Debt).
The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction (or waiver in accordance with the terms of such Refinancing
Amendment) on the date thereof of each of the conditions set forth in Section
6.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates reasonably satisfactory to the
Administrative Agent, (ii) reaffirmation agreements and/or such amendments to
the Security Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Credit Agreement Refinancing Indebtedness is
provided with the benefit of the applicable Loan Documents and (iii) such other
conditions as are mutually agreed with the participating Additional Refinancing
Lenders. Each Class of Credit Agreement Refinancing Indebtedness (other than in
connection with an extension of the maturity of Term Loans) incurred under this
Section 2.17 shall be in an integral multiple of $1,000,000 and be in an
aggregate principal amount that is not less than $5,000,000, provided that such
amount may be less than $5,000,000 if such amount represents all the remaining
availability under the aggregate principal amount of Credit Agreement
Refinancing Indebtedness set forth above. Any Refinancing Amendment may provide
for the issuance of Letters of Credit for the account of the Borrower, or the
provision to the Borrower of Swing Line Loans, pursuant to any Other Revolving
Commitments established thereby, in each case on terms substantially equivalent
to the terms (other than with respect to requirements to satisfy financial
covenants prior to issuance of Letters of Credit or borrowing Swing Line Loans)
applicable to Letters of Credit and Swing Line Loans under this Agreement before
giving effect to such Refinancing Amendment. In addition, any such amendment
shall provide that, if consented to by each relevant Issuing Bank, (a) with
respect to any Letters of Credit the expiration date for which extend beyond the
maturity date for the non-refinanced Revolving Commitments, participations in
such Letters of Credit on such maturity date shall be reallocated from Lenders
holding Revolving Commitments to Lenders holding refinanced Revolving
Commitments in accordance with the terms of such amendment (provided that such
participation interests shall, upon


A-66

--------------------------------------------------------------------------------





receipt thereof by the relevant Lenders holding Revolving Commitments, be deemed
to be participation interests in respect of such Revolving Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly) and (b)
limitations on drawings of Revolving Loans and issuances, extensions and
amendments to Letters of Credit shall be implemented giving effect to the
foregoing reallocation prior to such reallocation actually occurring to ensure
that sufficient refinanced Revolving Commitments are available to participate in
any such Letters of Credit. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term
Loans, Other Revolving Loans, Other Revolving Commitments and/or Other Term
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, and the Borrower, to effect the provisions of this Section
and each Lender hereby expressly authorizes the Administrative Agent to enter
into any such Refinancing Amendment. Each Additional Refinancing Lender shall be
an Eligible Assignee and any Other Term Loans held by the Sponsor, any
Affiliated Lender, any Affiliated Investment Fund, or any Restricted Affiliated
Lender shall be subject to the same restrictions applicable to assignments to
such persons as set forth in Sections 12.04 and 12.12 hereof (including voting
restrictions and, where applicable, an aggregate cap on the amount of Term Loans
held by such persons, in each case, pursuant to the terms set forth in this
Agreement). No Lender shall be obligated to provide any Credit Agreement
Refinancing Indebtedness, unless it so agrees. This Section 2.17 shall supersede
any provisions in Section 2.08 or 12.12 to the contrary. With respect to
Revolving Loans, each reference to the Administrative Agent in this clause shall
also be deemed to be a reference to the Revolving Agent.



ARTICLE III
FEES; REDUCTION OR TERMINATION OF COMMITMENTS





Section 3.01Fees.
(a)Administrative Agent’s and Revolving Agent’s Fees. The Borrower agrees to pay
to the Administrative Agent and the Revolving Agent such fees in the amounts and
at the times specified in the Fee Letter or as may be agreed to in writing from
time to time by Holdings or any of its Subsidiaries and the Administrative
Agent.
(b)Original Closing Date Fees. The Borrower paid on the Original Closing Date to
the Lead Arrangers, the Lenders, the Revolving Agent and the Administrative
Agent the fees required to be paid on such date pursuant to the Fee Letter.
(c)[Reserved].
(d)[Reserved].
(e)Unused Commitment Fee. The Borrower shall pay to the Revolving Agent a fee
(the “Unused Commitment Fee”) for the account of each Revolving Lender
(excluding any Defaulting Lender) in an amount equal to 0.50% times the actual
daily amount by which the aggregate Revolving Commitments of all Revolving
Lenders exceeds the Revolving Exposure of all Revolving Lenders, subject to
adjustment pursuant to Section 2.14. The Unused Commitment Fee shall accrue at
all times during the applicable Revolving Availability Period, including at any
time during which one or more of the conditions in Article VI is not met, and
shall be due and payable in arrears (i) on the last Business Day of each Fiscal
Quarter of the Borrower during the applicable Revolving Availability Period,
commencing on the first such date to occur after the Original Closing Date, and
(ii) on the last day of the applicable Revolving Availability Period.
(f)LC Fees. The Borrower agrees to pay (i) to the Revolving Agent for the
account of each Revolving Lender (excluding any Defaulting Lender) a
participation fee (“LC Participation Fee”) with respect to its participations in
Letters of Credit, which shall accrue from time to time at a rate equal to the
percentage in clause (b)(ii) of the definition of “Applicable Margin” on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Original Closing Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee
(“Fronting Fee”), which shall accrue at 0.25% on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Original Closing Date to
but excluding the later of the date of termination of the Revolving Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s reasonable customary fees with respect to the issuance, amendment or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
LC Participation Fees and Fronting Fees shall be payable in arrears (i) on the
last Business Day of each Fiscal Quarter of the Borrower of each year,
commencing on the first such date to occur after the Original Closing Date, and
(ii) on the date on which the Revolving Commitments terminate. Any such fees


A-67

--------------------------------------------------------------------------------





accruing after the date on which the Revolving Commitments terminate shall be
payable promptly on written demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within (10) Business Days after
written demand therefor. All LC Participation Fees and Fronting Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).



Section 3.02Termination of Commitments.
(a)The Total Initial Term Loan Commitment (and the Initial Term Loan Commitment
of each Lender) shall terminate in its entirety on (i) the Original Closing Date
(after giving effect to the Incurrence by the Borrower of Initial Term Loans on
such date) with respect to the Initial Term Loan Commitments of the Lenders
funded on the Original Closing Date and (ii) the Restatement Effective Date
(after giving effect to the Incurrence by the Borrower of Initial Term Loans on
such date) with respect to the Initial Term Loan Commitments of the Lenders
funded on the Restatement Effective Date.
(b)The 2019 Refinancing Term Loan Commitments shall terminate in full upon the
conversion, exchange or roll (as applicable) of the 2019 Refinanced Term Loans
into 2019 Refinancing Term Loans on the Third Amendment Effective Date pursuant
to Section 2.1(b).
(c)At its option, the Borrower may at any time terminate, or from time to time,
without premium or penalty (except as provided in Section 2.12), permanently
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is not less than $250,000
and (ii) the Revolving Commitments shall not be terminated or reduced if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 4.01, the aggregate amount of Revolving Exposures would exceed the
aggregate amount of Revolving Commitments.
(d)The Borrower shall notify the Revolving Agent in writing of any election to
terminate or reduce the Commitments under Section 3.02(b) not later than 2:00
p.m. one Business Day (or, in the case of a prepayment of LIBOR Loans, three (3)
Business Days or such shorter period as the Revolving Agent may agree in its
sole discretion) prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Revolving Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
consummation of any other transaction or the occurrence of any other event
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Revolving Agent on or prior to the specified effective date) if
such condition is not satisfied. With respect to the effectiveness of any such
other credit facilities or the closing of any such securities offering, the
Borrower may extend the date of termination at any time with the consent of the
Revolving Agent (which consent shall not be unreasonably withheld or delayed).
Any termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.



ARTICLE IV
PREPAYMENTS; PAYMENTS; TAXES



Section 4.01Voluntary Prepayments.
(a)The Borrower may at any time and from time to time prepay the Loans, in whole
or in part, in each case, without premium or penalty (except, in the case of
Term Loans, as provided in Section 4.01(c) or (d), as applicable, and, in the
case of all Loans, as provided in Section 2.12). Subject to the terms,
conditions and limitations set forth herein, the Borrower may reborrow any
Revolving Loans that have been prepaid.
(b)Any prepayment of Loans shall be made upon irrevocable notice (subject to
revocation as, and in the circumstances, set forth in clause (II) below)
delivered to the Administrative Agent (and, to the extent solely with respect to
the Revolving Loans, the Revolving Agent) no later than Noon (New York City
time) three Business Days prior thereto, in the case of LIBOR Loans, and no
later than Noon (New York City time) on the date of such payment, in the case of
Base Rate Loans, which notice shall specify the date and amount of prepayment,
identify the Class and Tranche of the prepayment of Loans and whether the
prepayment is of LIBOR Loans or Base Rate Loans; provided, that if a LIBOR Loan
is prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.12;
and provided, further, that (I) each voluntary prepayment of Loans pursuant to
this Section 4.01(b) shall be applied at the Borrower’s election, to the
Revolving Loans exclusively or to each Tranche of Term Loans on a pro rata basis
(other than a prepayment of Loans with the proceeds of (x) Indebtedness Incurred
pursuant to Section 2.17 or (y) Indebtedness Incurred under Section 8.01(d),
which, in each case, shall be applied to the Tranche of Loans being Refinanced
pursuant thereto) and (II) if such notice of prepayment indicates that such
prepayment is to be funded with the proceeds of a Refinancing of the Term
Facilities, Revolving Facilities or otherwise conditioned upon the consummation
of any other transaction or the occurrence of any event (including an
acquisition or a Change of Control), such notice of prepayment may be revoked if
such Refinancing is not consummated or such condition is not


A-68

--------------------------------------------------------------------------------





satisfied, subject to payment of any costs referred to in Section 2.12. Upon
receipt of any such notice the Administrative Agent (and Revolving Agent, if
applicable) shall promptly notify each relevant Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with accrued interest to such date on the
amount prepaid. Prepayments shall be accompanied by the Make-Whole Premium or
the Prepayment Premium required by Section 4.01(c), if applicable, and accrued
interest. Partial prepayments of Term Loans shall be in an aggregate principal
amount of at least $1,000,000 or, if less, the outstanding principal amount of
such Borrowing. Prepayments of Revolving Loans and Swing Line Loans shall be an
aggregate principal amount not less than the lesser of (i) $1,000,000 and (ii)
the aggregate principal amount of all such Revolving Loans or Swing Line Loans
outstanding.
(c)In the event that the Borrower makes any prepayment pursuant to Section
4.01(a) (which for the avoidance of doubt, shall include any prepayment by way
of refinancing or replacement with, or conversion to, any Incremental Loans or
any Credit Agreement Refinancing Indebtedness Incurred pursuant to a Refinancing
Amendment) or any prepayment, repayment or refinancing pursuant to Section
4.02(a), or any replacement of a Lender pursuant to Section 2.14, in each case,
that is consummated in respect of all or any portion of the 2019 Refinancing
Term Loans (x) prior to the first anniversary of the Third Restatement Effective
Date, the Borrower shall pay (or cause to be paid) to the Administrative Agent,
for the ratable account of each applicable Lender, the Make-Whole Premium;
provided, however, to the extent a repayment in full in cash of the 2019
Refinancing Term Loans shall be made prior to the first anniversary of the Third
Restatement Effective Date in connection with a transaction set forth in clause
(a) of the definition of “Change of Control”, such prepayment shall require the
Borrower to pay a premium equal to 3.00% of the principal amount of such
repayment with respect to the 2019 Refinancing Term Loans (the “Y1 Change of
Control Prepayment Premium”) rather than the Make-Whole Premium; provided
further, to the extent the Borrower shall (i) make any prepayment of all or any
portion of the 2019 Refinancing Term Loans with (A) the Net Cash Proceeds of
Qualified Capital Stock issued by Holdings after the Third Restatement Effective
Date or (B) the Net Cash Proceeds of the De-leverage Subordinated Indebtedness
incurred after the Third Restatement Effective Date or (ii) make a repayment in
full in cash of the 2019 Refinancing Term Loans in connection with a transaction
set forth in clause (a) of the definition of “Change of Control”, in each case
of (i) and (ii), on or prior to December 31, 2019, such prepayment of up to
$150,000,000, in the aggregate accounting for all such prepayments pursuant to
(i) and (ii) of this proviso, of the principal amount of the 2019 Refinancing
Term Loans on or prior to December 31, 2019 shall not, with respect to the
portion thereof constituting 2019 Refinancing Term Loans so prepaid pursuant to
clauses (i)(A) and (ii) of this proviso, be subject to the Make-Whole Premium or
the Y1 Change of Control Prepayment Premium, and shall, with respect to the
portion thereof constituting 2019 Refinancing Term Loans so prepaid pursuant to
clause (i)(B) of this proviso, be subject to a fee equal to 3.00% of the
aggregate principal amount of the 2019 Refinancing Term Loans subject to such
prepayment, repayment or refinancing (the “De-leverage Subordinated Prepayment
Premium”); (y) on or after the first anniversary of the Third Restatement
Effective Date but prior to the second anniversary of the Third Restatement
Effective Date, the Borrower shall pay (or cause to be paid) to the
Administrative Agent, for the ratable account of each applicable Lender, a fee
equal to 3.00% of the aggregate principal amount of the 2019 Refinancing Term
Loans subject to such prepayment, repayment or refinancing (the fee in this
clause (y) and together with the Y1 Change of Control Prepayment Premium and the
De-leverage Subordinated Prepayment Premium, the “Prepayment Premium”), and (z)
on or after the second anniversary of the Third Restatement Effective Date,
there shall be no additional fee. Notwithstanding the foregoing no Prepayment
Premium or Make-Whole Premium shall be required if a prepayment is made pursuant
to 4.02(b), (c) or (d).
Notwithstanding anything to the contrary in this Agreement, it is understood and
agreed that if the 2019 Refinancing Term Loans are accelerated for any reason in
accordance with the terms of this Agreement, including because of the occurrence
and continuance of an Event of Default, the commencement of any insolvency
proceeding or other proceeding under any Debtor Relief Law with respect to
Holdings, the Borrower or any Subsidiary (including the acceleration of claims
by operation of Law pursuant to any Debtor Relief Law), amount of principal of,
and premium on, the 2019 Refinancing Term Loans that becomes due and payable (i)
shall include the Make-Whole Premium and Prepayment Premium, as applicable,
determined on such date, (ii) shall become immediately due and payable by the
Loan Parties and (iii) shall constitute part of the Obligations as if the 2019
Refinancing Term Loans were being voluntarily prepaid or redeemed as of such
date, in view of the impracticability and extreme difficulty of ascertaining
actual damages and by mutual agreement of the parties as to a reasonable
calculation of each Lender’s lost profits as a result thereof. The Make-Whole
Premium and Prepayment Premium shall also be payable (i) in the event the
Obligations under the 2019 Refinancing Term Loans are satisfied or released by
foreclosure (whether by power of judicial proceeding or otherwise), deed in lieu
of foreclosure or by any other means and/or (ii) upon satisfaction, release,
payment, restructuring, reorganization, replacement, reinstatement, defeasance
or compromise of any of the Obligations under the 2019 Refinancing Term Loans in
any insolvency proceeding, foreclosure (whether by power of judicial proceeding
or otherwise), deed in lieu of foreclosure or by any other means or the making
of a distribution of any kind in any insolvency proceeding to the Lenders in
full or partial satisfaction of the obligations under the 2019 Refinancing Term
Loans. Such Make-Whole Premium or Prepayment Premium payable pursuant to this
Agreement shall be presumed to be the liquidated damages sustained by each
Lender as the result of the early repayment, prepayment or redemption of the
2019 Refinancing


A-69

--------------------------------------------------------------------------------





Term Loans and each of the Loan Parties agrees that it is reasonable under the
circumstances currently existing. EACH OF THE LOAN PARTIES EXPRESSLY WAIVE (TO
THE FULLEST EXTENT THEY MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING PREMIUMS IN CONNECTION WITH ANY SUCH ACCELERATION. Each of the Loan
Parties expressly agrees (to the fullest extent it may lawfully do so) that: (A)
the Make-Whole Premium and the Prepayment Premium is reasonable and is the
product of an arm’s length transaction between sophisticated business people,
ably represented by counsel; (B) the Make-Whole Premium and the Prepayment
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment or redemption is made; (C) there has been a course of conduct
between Lenders and the Loan Parties giving specific consideration in this
transaction for such agreement to pay the Make-Whole Premium and the Prepayment
Premium and (D) Holdings, the Borrower and any Subsidiary shall be estopped
hereafter from claiming differently than as agreed to in this paragraph. Each of
the Loan Parties expressly acknowledges that its agreement to pay or guarantee
the payment of the Make-Whole Premium and the Prepayment Premium to Lenders as
herein described is a material inducement to the Lenders to enter into this
Third Restatement Agreement.
(d)If the Borrower (x) prepays, refinances, converts, substitutes or replaces
any Initial Term Loans in connection with a Repricing Transaction, or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, then the Borrower shall pay to the Administrative Agent, for the
ratable account of each of the Lenders holding Initial Term Loans immediately
prior to the consummation of such Repricing Transaction (including each Lender
holding Initial Term Loans immediately prior to the consummation of such
Repricing Transaction that withholds its consent to such Repricing Transaction
and is replaced as a Replaced Lender under Section 2.14), (I) in the case of
clause (x), a prepayment premium equal to the Applicable Prepayment Percentage
of the aggregate principal amount of the Initial Term Loans so prepaid,
refinanced, substituted or replaced and (II) in the case of clause (y), a fee
equal to the Applicable Prepayment Percentage of the aggregate principal amount
of the applicable Initial Term Loans outstanding immediately prior to such
amendment. Such amounts shall be due and payable on the date of effectiveness of
such Repricing Transaction (as applicable, the “Prepayment Fees”); provided
that, for the avoidance of doubt, the Borrower shall not be subject to the
requirements of this Section 4.01(c) with respect to any Repricing Transaction
occurring after the date that is twelve (12) months after the Original Closing
Date.
(e)All voluntary prepayments of a Tranche of Term Loans in accordance with this
Section 4.01 shall be applied to the remaining amortization payments of the
respective Tranches of Term Loans as directed by the Borrower (or, if the
Borrower has not made such designation, in direct order of maturity).



Section 4.02Mandatory Repayments.
(a)If any Indebtedness shall be incurred by Holdings or any of its Restricted
Subsidiaries (other than any Indebtedness permitted to be incurred in accordance
with Section 8.01 (excluding Section 8.01(d) any Indebtedness incurred pursuant
to Section 2.17)), not later than two Business Days after the incurrence of such
Indebtedness, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied toward the prepayment of the Term Loans as set forth in this Section
4.02.
(b)If, for any Excess Cash Flow Period, there shall be Excess Cash Flow for such
Excess Cash Flow Period, an amount equal to the excess of (i) the applicable ECF
Percentage of such Excess Cash Flow over the sum of (ii) to the extent financed
with internally generated cash flows and without duplication of any deductions
made in the calculation of Excess Cash Flow, the aggregate principal amount of
all (x) optional prepayments of Term Loans (other than Loans Cancelled pursuant
to Section 12.04), and Incremental Term Loans and Permitted Incremental
Equivalent Debt secured on a pari passu basis with the Obligations made, (y)
Loans acquired by a Permitted Auction Purchaser and which have been Cancelled
(in an amount equal to the discounted amount actually paid in respect of the
principal amount of such Loans) and (z) optional prepayments of Revolving Loans,
but only to the extent accompanied by a concurrent permanent reduction of the
Revolving Commitments in a corresponding amount (other than Loans Cancelled
pursuant to Section 12.04), in each case, during such Excess Cash Flow Period,
shall, on the relevant Excess Cash Flow Application Date, be applied toward the
prepayment of the Term Loans as set forth in this Section 4.02; provided that
the amount pursuant to this Section 4.02(b) shall be no less than $0. Each such
prepayment shall, commencing with the Fiscal Year ending December 31, 2019, be
made on a date (an “Excess Cash Flow Application Date”) no later than five
Business Days after the earlier of (i) the date on which the financial
statements of Holdings referred to in Section 7.01(a), for the Fiscal Year with
respect to which such prepayment is made, are required to be delivered and (ii)
the date such financial statements are actually delivered.
(c)If on any date Holdings or any of its Restricted Subsidiaries shall receive
Net Cash Proceeds from any Asset Sale or any Recovery Event, then 100% of such
Net Cash Proceeds shall be applied within ten Business Days of such date to
prepay outstanding Term Loans in accordance with this Section 4.02; provided,
that solely with respect to the Asset Sale or any Recovery Event consummated or
occurred prior to the Third Restatement Effective Date, the Borrower shall have
the option, directly or through one or more of its Restricted Subsidiaries, to
reinvest such Net Cash


A-70

--------------------------------------------------------------------------------





Proceeds within one year of receipt thereof (or, if later, 180 days after the
date the Borrower or a Restricted Subsidiary thereof has entered into a binding
commitment to reinvest the Net Cash Proceeds thereof prior to the expiration of
such one year period) in long-term assets used in or useful in the business of
the Borrower and its Restricted Subsidiaries; provided, further, that all such
Net Cash Proceeds not so reinvested within such period must be applied in
accordance with this Section 4.02(c) without giving effect to the proviso
herein. For the avoidance of doubt, there shall be no reinvestment rights with
respect to any Asset Sale or Recovery Events consummated or occurred on or after
the Third Restatement Effective Date.
(d)If on any date Holdings or any of its Restricted Subsidiaries shall receive
Net Cash Proceeds from any Specified Equity Contribution, not later than two
Business Days after the receipt of such Net Cash Proceeds, an amount equal to
100% of the Net Cash Proceeds thereof shall be applied toward the prepayment of
the Term Loans as set forth in this Section 4.02.
(e)In the event of any partial reduction of the Revolving Commitments, then (x)
at or prior to the effective date of such reduction, the Revolving Agent shall
notify the Borrower and the Revolving Lenders of the sum of the Revolving
Exposures after giving effect thereto and (y) if the sum of the Revolving
Exposures would exceed the aggregate amount of Revolving Commitments after
giving effect to such reduction, then the Borrower shall, on the date of such
reduction, first, repay or prepay Swing Line Loans, second, repay or prepay
Revolving Borrowings and outstanding Reimbursement Obligations, and third, at
the Borrower’s option, either cause one or more outstanding Letters of Credit to
be cancelled at the written request of the beneficiary(ies) thereof or cash
collateralized in accordance with the procedures set forth in Section
2.01(f)(ix), in an aggregate amount sufficient to eliminate such excess.
(f)In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, the Borrower shall, without notice or
demand, immediately first, repay or prepay Swing Line Loans, second, repay or
prepay Revolving Borrowings and outstanding Reimbursement Obligations, and
third, at the Borrower’s option, either cause one or more outstanding Letters of
Credit to be cancelled at the written request of the beneficiary(ies) thereof or
cash collateralized in accordance with the procedures set forth in Section
2.01(f)(ix), in an aggregate amount sufficient to eliminate such excess.
(g)[Reserved].
(h)Amounts to be applied in connection with prepayments made pursuant to clauses
(a) through (d) of this Section 4.02 shall be applied without premium or penalty
to, first, each Tranche of Term Loans on a pro rata basis (or, in each case, if
agreed to in writing by the Majority Lenders of a Tranche of Term Loans (other
than the Initial Term Loans), in a manner that provides for more favorable
prepayment treatment of other Tranches of Term Loans, so long as each other such
Tranche receives its pro rata share of any amount to be applied more favorably,
except to the extent otherwise agreed by the Majority Lenders of each Tranche
receiving less than such pro rata share) (other than a prepayment of Term Loans
with the proceeds of (x) Indebtedness Incurred pursuant to Section 2.17 or (y)
Indebtedness Incurred under Section 8.01(d), which, in each case, shall be
applied to the Tranche of Term Loans being Refinanced pursuant thereto). Second,
after application of mandatory prepayments to each Tranche of Term Loans
described above in this Section 4.02(g) and to the extent there are mandatory
prepayment amounts remaining after such application, such amounts shall be
applied to ratably reduce the outstanding Revolving Loans in an aggregate amount
equal to such excess (without a corresponding reduction of the Revolving
Commitments). Third, after application of mandatory prepayments to the Revolving
Loans described above in this Section 4.02(g) and to the extent there are
mandatory prepayment amounts remaining after such application, such amounts
shall be applied to Cash Collateralize any outstanding Letters of Credit
(without a corresponding reduction of commitments thereunder). Amounts to be
applied to a Tranche of Term Loans in connection with prepayments made pursuant
to this Section 4.02 shall be applied to the remaining scheduled installments
with respect to such Tranche of Term Loans as directed by the Borrower (or, if
the Borrower has not made such designation, in direct order of maturity).
(i)The Borrower shall deliver to the Administrative Agent (who will notify each
Lender) notice of each prepayment required under clauses (a) through (d) of this
Section 4.02 not less than three Business Days prior to the date such prepayment
is required to be made (each such date, a “Mandatory Prepayment Date”). Such
notice shall set forth (i) the Mandatory Prepayment Date, (ii) the principal
amount of each Term Loan (or portion thereof) to be prepaid and (iii) the Class
and Type of each Term Loan being prepaid. The Administrative Agent will promptly
notify each Lender holding Term Loans of each Tranche being prepaid of the
contents of the Borrower’s repayment notice and of such Lender’s pro rata share
of the respective Tranche of Term Loans subject to such repayment. Subject to
the Borrower’s consent, each such Lender holding Term Loans under a Tranche may,
except in the case of any repayment of Term Loans with proceeds of Indebtedness
Incurred pursuant to Section 8.01(d) or Indebtedness Incurred pursuant to
Section 2.17, reject all or a portion of its pro rata share of any mandatory
repayment (such declined amounts, the “Declined Proceeds”) of Term Loans of such
Tranche required to be made pursuant to this Section 4.02 by providing written
notice (each, a “Rejection Notice”) to the Administrative Agent and the Borrower
no later than 5:00 p.m. (New York City time) on the Business Day after the date
of such Lender’s receipt of notice from the Administrative Agent regarding such
repayment (“Initial Rejection Notice Deadline”). Each Rejection Notice from a
given Lender holding Term Loans under a Tranche shall specify the principal
amount of the mandatory repayment of Term Loans of such Tranche to be rejected
by such


A-71

--------------------------------------------------------------------------------





Lender. If a Lender holding Term Loans under a Tranche fails to deliver such
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans of such Tranche to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory repayment of Term Loans of such
Tranche to which such Lender is otherwise entitled. At the option of the
Borrower, any Declined Proceeds with respect to a Tranche of Term Loans may be
offered within 10 Business Days of the Initial Rejection Notice Deadline to the
Lenders holding Term Loans of such Tranche not so declining such repayment on a
pro rata basis in accordance with the principal amounts of the Term Loans under
such Tranche of such Lenders (with such non‑declining Lenders having the right
to decline any repayment with Declined Proceeds at the time and in the manner
specified by the Administrative Agent). To the extent such Lenders elect to
decline their pro rata share of such Declined Proceeds following an offer from
the Borrowers pursuant to the immediately preceding sentence any such Declined
Proceeds remaining thereafter (the “Remaining Declined Proceeds”) shall increase
the Available Amount. With respect to Revolving Loans, each reference to the
Administrative Agent in this clause shall also be deemed to be a reference to
the Revolving Agent.
(j)With respect to each repayment of Term Loans required by this Section 4.02,
the Borrower may designate, within each respective Class to be repaid, the Types
of Term Loans of the respective Tranche which are to be repaid and, in the case
of LIBOR Loans, the specific Borrowing or Borrowings of the respective Tranche
pursuant to which such LIBOR Loans were made, provided that: (i) unless the
Borrower complies with the provisions of Section 2.12, repayments of LIBOR Loans
pursuant to this Section 4.02 may only be made on the last day of an Interest
Period applicable thereto unless all LIBOR Loans of the respective Tranche with
Interest Periods ending on such date of required repayment and all Base Rate
Loans of the respective Tranche have been paid in full; (ii) if any repayment of
LIBOR Loans made pursuant to a single Borrowing shall reduce the outstanding
LIBOR Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto, such Borrowing shall be automatically
converted into a Borrowing of Base Rate Loans; and (iii) each repayment of any
Term Loans made pursuant to a Borrowing shall be applied pro rata among such
Term Loans. Notwithstanding the foregoing, at the election of the Borrower, and
after all Base Rate Loans and LIBOR Loans with Interest Periods ended on such
date of the respective Class have been paid in full, the amount of any
prepayment of Term Loans required under this Section 4.02 may be deposited in an
escrow account on terms reasonably satisfactory to the Administrative Agent and
applied to the prepayment of LIBOR Loans upon the expiration of the applicable
Interest Periods (in direct order of maturity for the respective Class);
provided, that if an Event of Default has occurred and is continuing, the
Administrative Agent may, and upon the written direction from the Required
Lenders, shall, apply any or all of such amounts then on deposit in such escrow
account to the payment of the respective Class of such Loans, together with any
amounts owing to the Lenders in accordance with the provisions of Section 2.12.
In the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its sole discretion.
(k)Notwithstanding any other provisions of this Section 4.02, (i) to the extent
that any or all of the Net Cash Proceeds from a Disposition or Recovery Event by
a Foreign Subsidiary giving rise to a prepayment requirement under Section
4.02(c) (a “Foreign Asset Sale”) or any amount included in Excess Cash Flow and
attributable to Foreign Subsidiaries (“Foreign Subsidiary Excess Cash Flow”) are
(A) prohibited or delayed by applicable local law (including, without
limitation, restrictions on financial assistance, corporate benefit, upstreaming
of cash intra-group and the fiduciary and statutory duties of directors of the
applicable Subsidiaries) from being repatriated to the United States or (B) not
permitted by any applicable material restriction in any such Foreign
Subsidiary’s Organizational Documents (including as a result of minority
ownership) to be repatriated to the United States; (so long as such restrictions
were not implemented solely for the purpose of avoiding such required
prepayment), such portion of the Net Cash Proceeds or Foreign Subsidiary Excess
Cash Flow so affected will not be required to be applied to repay Loans at the
times provided in this Section 4.02 but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law or
provisions of the applicable Organizational Document will not permit
repatriation to the United States, and once such repatriation of any of such
affected Net Cash Proceeds or Foreign Subsidiary Excess Cash Flow is permitted
under the applicable local law or Organizational Document, such repatriation
will be promptly effected and such repatriated Net Cash Proceeds and an amount
equal to the full amount of such Foreign Subsidiary Excess Cash Flow that could
be repatriated will be promptly (and in any event not later than two (2)
Business Days after such repatriation is permitted) applied (net of an amount
equal to additional taxes of the Borrower, its Subsidiaries and the direct and
indirect holders of Capital Stock in the Borrower that would be payable or
reserved against as a result thereof) to the repayment of the Loans as required
pursuant to this Section 4.02 and (ii) to the extent that the Borrower has
reasonably determined in good faith that repatriation of, or the obligation to
repatriate, any of or all the Net Cash Proceeds of any Foreign Asset Sale or
Excess Cash Flow would have an adverse tax consequence (other than de minimis
consequences) with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary, provided that, in the case of this clause (ii)
such limitation on prepayments shall apply only for so long as such prepayment,
or the obligation to prepay, would result in such tax consequences, and to the
extent that within two years of the date on which such payment is required, the
Borrower determines in good faith that such repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow ceases to result in any such adverse tax
consequence with


A-72

--------------------------------------------------------------------------------





respect to such Net Cash Proceeds or Excess Cash Flow, such repatriation will be
promptly effected and such repatriated Net Cash Proceeds will be promptly
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Loans as required pursuant to this Section
4.02.



Section 4.03Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent (or, solely with respect to the Revolving
Loans, the Revolving Agent) for the account of the Lender or Lenders entitled
thereto not later than 1:00 p.m. (New York City time) on the date when due and
shall be made in Dollars in immediately available funds at the Payment Office.
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.



Section 4.04Net Payments.
(a)Except as provided in this Section 4.04(a), all payments made by or on behalf
of the Borrower or any other Loan Party hereunder and under any Loan Document
will be made without setoff, counterclaim or other defense. All such payments
will be made free and clear of, and without deduction or withholding for, any
Taxes with respect to such payments, unless required by applicable law. If any
Taxes are required to be withheld or deducted, the Borrower or Guarantors, if
applicable, agree to pay the full amount of such Taxes to the relevant
Governmental Authority and, if such Tax is an Indemnified Tax, such additional
amounts to the recipient as may be necessary so that every payment of all
amounts due under this Agreement or under any Loan Document will not be less
than the amount provided for herein or in such Loan Document after withholding
or deduction for or on account of such Indemnified Taxes (including such
deductions and withholdings applicable to additional sums payable under this
Section 4.04(a)). As soon as practicable after any payment of Taxes, the
Borrower or Guarantors, if applicable, will furnish to the Administrative Agent
certified copies of the receipt issued by the relevant Governmental Authority
evidencing such payment by such Borrower or Guarantor or such other evidence as
is reasonably acceptable to the Administrative Agent. The Borrower or
Guarantors, if applicable, agree to indemnify and hold harmless the
Administrative Agent and each Lender, and to reimburse such Person for the full
amount of any Indemnified Taxes so levied or imposed (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 4.04(a)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
by the relevant Governmental Authority and paid by such Person, within 10 days
after written demand therefor. A certificate as to the amount of such payment or
liability and the reasons therefor in reasonable detail delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. The Borrower or Guarantors, if applicable,
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes. With respect to Revolving Loans, each
reference to the Administrative Agent in this clause shall also be deemed to be
a reference to the Revolving Agent.
(b)Without limiting the generality of Section 4.04(c), each Lender and the
Administrative Agent that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes, agrees to
deliver to the Borrower and the Administrative Agent (or in the case of the
Administrative Agent, to the Borrower) on or prior to the date it becomes a
party to this Agreement, two accurate, complete and executed originals of
Internal Revenue Service Form W‑9 certifying to such Person’s entitlement to
exemption from United States federal backup withholding. Each Lender and the
Administrative Agent that is not a United States Person (as such term is defined
in Section 7701(a)(30) of the Code) for U.S. federal income tax purposes (each,
a “Foreign Lender”) agrees to deliver to the Borrower and the Administrative
Agent (or in the case of the Administrative Agent, to deliver to the Borrower)
on or prior to the date it becomes a party to this Agreement, whichever of the
following is applicable:
(i)two accurate, complete and executed originals of Internal Revenue Service
Form W‑8ECI, or any subsequent versions thereof or successors thereto;
(ii)in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, two accurate, complete and executed originals
of Internal Revenue Service Form W‑8BEN or Internal Revenue Service Form
W-8BEN-E, or any subsequent versions thereof or successors thereto, certifying
to such Person’s entitlement as of such date to a complete exemption from, or
reduction of, United States withholding tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other payments to be made under
any Loan Document, Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E or any subsequent versions thereof or successors thereto,
certifying to such Person’s entitlement as of such date to a complete exemption
from, or reduction of, United States withholding tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(iii)two accurate, complete and executed originals of Internal Revenue Service
Form W‑8IMY, or any subsequent versions thereof of successors thereto, and all
required supporting documentation (such


A-73

--------------------------------------------------------------------------------





supporting documentation to include Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E for each beneficial owner of any payments
made hereunder); or
(iv)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code: (A) two executed
certificates providing that such Foreign Lender is not (1) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code; (2) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code; or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
which certificates shall be substantially in the form of Exhibit I (any such
certificate, a “Non‑Bank Certificate”) and (B) two accurate, complete and
executed originals of Internal Revenue Service Form W‑8BEN or Internal Revenue
Service Form W-8BEN-E (with respect to the portfolio interest exemption) (or any
subsequent versions thereof or successors thereto) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note.
In addition, the Administrative Agent and each Lender agrees that from time to
time after the Original Closing Date, when a change in circumstances renders the
previous certification inaccurate in any material respect, it will deliver to
the Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI, Form W-8BEN or Form
W-8BEN-E (with respect to the benefits of any income tax treaty), Form W-8BEN of
Form W-8BEN-E (with respect to the portfolio interest exemption) and a Non-Bank
Certificate, or Form W-9, as the case may be (or any subsequent versions thereof
or successors thereto), in order to confirm or establish its continued
entitlement to a complete exemption from United State withholding tax or backup
withholding with respect to payments under this Agreement and any Note, or it
shall promptly notify the Borrower and the Administrative Agent (if applicable)
of its inability to deliver any such form or certificate pursuant to this
Section 4.04(b). With respect to Revolving Loans, each reference to the
Administrative Agent in this paragraph shall also be deemed to be a reference to
the Revolving Agent.
(c)If any Lender or the Administrative Agent is entitled to an exemption from or
reduction in withholding Tax with respect to payments under this Agreement and
any Note, then such Lender and the Administrative Agent agree to deliver to the
Borrower and the Administrative Agent upon request such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. With respect
to Revolving Loans, each reference to the Administrative Agent in this clause
shall also be deemed to be a reference to the Revolving Agent.
(d)If a payment made to a Lender or the Administrative Agent under any Loan
Document would be subject to withholding Tax imposed by FATCA if such Person
were to fail to comply with the applicable reporting or withholding requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Person shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code or an intergovernmental agreement) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Person has complied with such Person’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 4.04(d), FATCA shall include any amendments made to FATCA after the
Original Closing Date. With respect to Revolving Loans, each reference to the
Administrative Agent in this clause shall also be deemed to be a reference to
the Revolving Agent.
(e)If the Borrower or Guarantor pays any additional amount or makes any
indemnity payment under this Section 4.04 to a Lender or the Administrative
Agent and such Lender or the Administrative Agent determines in its sole
discretion exercised in good faith that it has received any refund of
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or any Guarantor (a “Refund”), such Lender or the Administrative Agent
shall pay to the Borrower or Guarantor, as the case may be, such Refund (but
only to the extent of indemnity payments made under this Section 4.04 with
respect to Indemnified Taxes and Other Taxes giving rise to such Refund) net of
all out‑of‑pocket expenses (including taxes) in respect of such Refund and
without interest; provided, however, that (i) any Lender or the Administrative
Agent may determine, in its sole discretion exercised in good faith consistent
with its policies, whether to seek a Refund; (ii) any Taxes, costs, penalties,
interest or other charges that are imposed on a Lender or the Administrative
Agent as a result of a disallowance or reduction of any Refund with respect to
which such Lender or the Administrative Agent has made a payment to the Borrower
or a Guarantor pursuant to this Section 4.04(e) (and any interest or penalties
imposed thereon) shall be treated as a Tax for which the Borrower or Guarantors,
as the case may be, are obligated to indemnify such Lender or the Administrative
Agent pursuant to this Section 4.04 without any exclusions or defenses; (iii)
nothing in this Section 4.04(e) shall require any Lender or the Administrative
Agent to disclose any confidential information to the Borrower or the Guarantors
(including, without limitation, its tax returns); and (iv) no Lender or the
Administrative Agent shall be required to pay any amounts pursuant to this
Section 4.04(e) at any time which an Event of Default exists (provided that such
amounts shall be credited against amounts otherwise owed under this Agreement


A-74

--------------------------------------------------------------------------------





by the Borrower or Guarantors); and (v) notwithstanding anything to the contrary
in this Section 4.04(e), in no event will the Lender or Administrative Agent be
required to pay any amount to the Borrower or Guarantors the payment of which
would place the Lender or Administrative Agent in a less favorable net after-tax
position than the Lender or Administrative Agent would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. With respect to Revolving Loans, each reference to the
Administrative Agent in this clause shall also be deemed to be a reference to
the Revolving Agent.



ARTICLE V
REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent, the Revolving Agent, each Issuing Bank and
the Lenders to enter into this Agreement, to make the Loans and to issue the
Letters of Credit, each of the Loan Parties hereby jointly and severally
represents and warrants, (a) on the Restatement Effective Date, that the
Specified Representations are true and correct in all material respects (without
duplication of any materiality or Material Adverse Effect qualifiers set forth
therein), and (b) on every date thereafter on which an extension of credit
occurs, or the representation and warranties set forth below are deemed to be
made pursuant to Section 2.15, 2.16, 2.17 or 6.02, to the Administrative Agent,
each Issuing Bank and each Lender that:



Section 5.01Financial Condition.
(a)The unaudited pro forma consolidated balance sheet of Holdings and its
Subsidiaries as of the Fiscal Quarter ended June 30, 2018 and related statement
of income for the four Fiscal Quarter period ended on such date (the “Pro Forma
Financial Information”), copies of which have heretofore been furnished to each
Lender, have been prepared giving effect (as if such events had occurred (x) on
the first day of the respective period, in the case of the statement of income,
and (y) on the last day of such period, in the case of the consolidated balance
sheet) to (i) the consummation of the Transactions occurring on the Original
Closing Date, (ii) the Loans to be made on the Original Closing Date and the use
of proceeds thereof and (iii) the payment of fees and expenses on the Original
Closing Date in connection with the foregoing. The Pro Forma Financial
Information presents fairly in all material respects on a pro forma basis (x) in
the case of the pro forma consolidated balance sheet, the financial condition of
Holdings and its Subsidiaries as of the last day of the Fiscal Quarter ended
June 30, 2018 assuming that the events specified in the preceding sentence had
actually occurred at such date and (y) in the case of the related statement of
income, the estimated results of operations of Holdings and its Subsidiaries for
the four Fiscal Quarter period ended June 30, 2018 assuming that the events
specified in the preceding sentence had actually occurred on the first day of
such period.
(b)(i) The audited consolidated balance sheets of the First Acquired Business as
at the last day of Fiscal Years 2015, 2016 and 2017, and the related
consolidated statements of income, stockholders’ equity and cash flows of the
First Acquired Business for the Fiscal Years 2015, 2016 and 2017, (ii) the
unaudited consolidated balance sheet of the First Acquired Business for the
Fiscal Quarters ending March 31, 2018 and June 30, 2018 and related statements
of income, (iii) the audited consolidated balance sheets of the Second Acquired
Business as at the last day of Fiscal Years 2015, 2016 and 2017, and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Second Acquired Business for the Fiscal Years 2015, 2016 and 2017 and (iv) the
unaudited consolidated balance sheet of the Second Acquired Business for the
Fiscal Quarters ending March 31, 2018 and June 30, 2018 and related statements
of income, in each case, copies of which have heretofore been furnished to each
Lender, present fairly in all material respects the consolidated financial
condition of the First Acquired Business or Second Acquired Business, as
applicable, as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective Fiscal Year then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP (without giving effect to the
parenthetical set forth in the definition thereof) applied consistently
throughout the periods involved (except for the lack of footnotes and being
subject to year-end adjustments). To the knowledge of the Loan Parties none of
Holdings or any of its Restricted Subsidiaries has, as of the Original Closing
Date after giving effect to the Transactions occurring on the Original Closing
Date and excluding obligations under the Loan Documents, any material
liabilities or obligations of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which are not reflected in the
most recent financial statements referred to in this paragraph as a result of
any change, event, development, circumstance, condition or effect during the
period from December 31, 2017 to and including the Original Closing Date.



Section 5.02No Change. Since the last day of Fiscal Year 2017 (after giving
effect to the Transactions as if same had occurred prior thereto), there has
been no change in the financial condition, business, operations, assets or
liabilities of Holdings and/or its Restricted Subsidiaries that has had, or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.





Section 5.03Existence; Compliance with Law. Each of Holdings, the Borrower and
each other Restricted Subsidiary (a) is duly organized, validly existing and in
good standing (to the extent such concept exists) under the laws of the
jurisdiction of its organization except, solely in the case of any Restricted
Subsidiary of the Borrower that is not a Loan Party, where the failure to be
duly organized, validly existing or in good standing could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged except where the failure to have
such power, authority or legal right could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except where
the failure to be so qualified or in good standing could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect and (d) is in compliance with all Requirements of Law, except to
the extent that the failure to comply therewith could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.



Section 5.04Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this Agreement
and to authorize the other Transactions. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement


A-75

--------------------------------------------------------------------------------





of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).



Section 5.05Consents. No Governmental Approval or consent or authorization of,
filing with, notice to or other act by or in respect of, any other Person is
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
to which it is a party, except (i) Governmental Approvals, consents,
authorizations, filings and notices that have been obtained or made and are in
full force and effect, (ii) the filings referred to in Section 5.19 and (iii)
those, the failure of which to obtain or make could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.



Section 5.06No Legal Bar; Approvals. The execution, delivery and performance of
this Agreement and the other Loan Documents, the borrowings hereunder and the
use of the proceeds thereof (i) will not violate, or conflict with, any
Requirement of Law or any Contractual Obligation of Holdings or any of its
Restricted Subsidiaries except such violations or conflicts as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (ii) will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law, any Organizational Documents of Holdings or any of its
Restricted Subsidiaries or any Contractual Obligation of Holdings of or any of
its Restricted Subsidiaries (other than Liens permitted hereunder), except as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or (iii) will not violate, or conflict with, the
Organizational Documents of Holdings or any of its respective Restricted
Subsidiaries.





Section 5.07Litigation. No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of any
Loan Party, threatened (a) with respect to any of the Transactions, the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.



Section 5.08No Default. No Default or Event of Default has occurred and is
continuing or would immediately result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.



Section 5.09Ownership of Property; Liens; Insurance.
(a)Each of Holdings and each of its Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, or easements
or other limited property interests in, all real property necessary in the
ordinary conduct of its business, free and clear of all Liens except for Liens
permitted by Section 8.02 and except where the failure to have such title or
interests could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
(b)each material insurance policy maintained by the Loan Parties is in full
force and effect, all premiums due have been duly paid prior to becoming
delinquent beyond any grace period, and no Loan Party has received notice of
violation or cancellation thereof. Each Loan Party has insurance in such amounts
and covering such risks and liabilities as are customary for companies of a
similar size engaged in similar businesses in similar locations.



Section 5.10Intellectual Property. Except as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect: (a)
the Loan Parties own and have properly recorded including full payment of all
maintenance and renewal fees, or are licensed to use, pursuant to valid and
enforceable written agreements, or otherwise have the right to use, all
Intellectual Property used in the conduct of the business of Holdings and its
Restricted Subsidiaries as currently conducted, (b) no written claim has been
asserted and is pending by any Person against any Loan Party challenging or
questioning any Loan Party’s use of any Intellectual Property or the validity or
enforceability of Intellectual Property owned by any Loan Party or alleging that
the conduct of any Loan Party’s business infringes or violates the Intellectual
Property rights of any Person, and (c) to the knowledge of the Loan Parties, no
Person is infringing, violating or misappropriating any Intellectual Property
owned by any Loan Party.



Section 5.11Taxes. Each of Holdings and each of its Restricted Subsidiaries has
filed or caused to be filed Tax returns that are required to be filed and has
paid all Taxes shown to be due and payable on said returns or on any assessments
made against it or any of its property and all other Taxes imposed on it or any
of its property by any Governmental Authority (other than any (i) Taxes the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of Holdings or the relevant Restricted
Subsidiary or (ii) with respect to which the failure to make such filing or
payment could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect). No


A-76

--------------------------------------------------------------------------------





Tax Lien has been filed, and, to the knowledge of any of the Loan Parties, no
claim is being threatened in writing, with respect to any Taxes other than Liens
or claims which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.



Section 5.12Use of Proceeds; Margin Regulations.
(a)All proceeds of the Initial Term Loans funded on the Original Closing Date
were used by the Borrower (i) to consummate the refinancing of the Indebtedness
described in clause (iii) of the definition of “Transactions”, (ii) to finance a
portion of the Closing Date Acquisition, (iii) to finance the other Transactions
and to pay the Transaction Costs, in each case, on the Original Closing Date,
and (iv) for the working capital and other general corporate purposes (including
Permitted Acquisitions, Investments, capital expenditures and Restricted
Payments) of the Borrower and its Restricted Subsidiaries.
(b)All proceeds of the Initial Term Loans funded on the Restatement Effective
Date will be used by the Borrower (i) to finance a portion of the Restatement
Effective Date Acquisition, (ii) to consummate the refinancing of the
indebtedness described in clause (vi) of the definition of “Transactions”, (iii)
to finance the other Transactions occurring on the Restatement Effective Date
and pay Transaction Costs on the Restatement Effective Date and (iv) for the
working capital and other general corporate purposes of the Borrower and its
Restricted Subsidiaries.
(c)All proceeds of the Revolving Loans will be used (i) with respect to the
Revolving Loans funded on the Original Closing Date, (x) to finance the
Transactions and to pay the Transaction Costs, in each case, on the Original
Closing Date, (y) to backstop or replace letters of credit outstanding under the
indebtedness of Consolidated Construction and its Subsidiaries which was
refinanced on the Original Closing Date, and (z) for working capital and other
general corporate purposes (including Permitted Acquisitions, Investments,
capital expenditures and Restricted Payments), (ii) with respect to the
Revolving Loans funded on the Restatement Effective Date, (x) to finance the
Transactions and pay the Transaction Costs, in each case on the Restatement
Effective Date, and (y) for working capital and other general corporate purposes
(including Permitted Acquisitions, Investments, capital expenditures and
Restricted Payments) and (iii) after the Restatement Effective Date, for working
capital and other general corporate purposes (including Permitted Acquisitions,
Investments, capital expenditures and Restricted Payments and other transactions
not prohibited by the Loan Documents), in each case of the Borrower and its
Restricted Subsidiaries.
(d)All proceeds of Incremental Term Loans will be used for the working capital
and other general corporate purposes (including Permitted Acquisitions,
Investments, capital expenditures and Restricted Payments) of the Borrower and
its Restricted Subsidiaries.
(e)All proceeds of Loans Incurred pursuant to (i) Section 2.16 will be used for
the purposes set forth in Section 2.16 and (ii) Section 2.17 will be used for
the purposes set forth in Section 2.17.
(f)All proceeds of the 2019 Refinancing Term Loans will be used by the Borrower
as set forth in the Third Restatement Agreement.
(g)No part of any Loan (or the proceeds thereof) will be used to purchase or
carry any Margin Stock or to extend credit for the purpose of purchasing or
carrying any Margin Stock. Neither the making of any Loan nor the use of the
proceeds thereof will violate the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.



Section 5.13Labor Matters. Except as, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect: (a) there are no strikes,
slowdowns, stoppages, unfair labor practice charges or other labor disputes
against any of Holdings or any of its Restricted Subsidiaries pending or, to the
knowledge of any Loan Party, threatened; (b) hours worked by and payment made to
employees of each of Holdings and each of its Restricted Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Requirement of Law dealing with such matters and there are no other violations
of the Fair Labor Standards Act or any other applicable Requirement of Law
dealing with wage and hour matters; and (c) all payments due from any of
Holdings or any of its Restricted Subsidiaries on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of
Holdings or the relevant Restricted Subsidiary. Except as could not reasonably
be expected to result in a Material Adverse Effect, the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings or any of its Restricted Subsidiaries is currently bound.



Section 5.14ERISA.
(a)Except as, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect:
(i)neither a Reportable Event nor a failure to meet the minimum funding
standards of Section 412 or 430 of the Code or Section 302 or 303 of ERISA has
occurred with respect to any Single Employer Plan or Multiemployer Plan during
the five‑year period prior to the date on which this representation is made or
deemed made;


A-77

--------------------------------------------------------------------------------





(ii)no Plan has applied for or received a waiver of the minimum funding standard
or an extension of any amortization period within the meaning of Section 412 of
the Code or Section 302 or 304 of ERISA;
(iii)each Plan has complied and is in compliance in form and operation with its
terms and with the applicable provisions of ERISA and the Code (including
without limitation the Code provisions compliance with which is necessary for
any intended favorable tax treatment) and all other applicable laws and
regulations;
(iv)no determination has been made that any Plan is, or is expected to be,
considered an at‑risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA;
(v)all contributions required to be made with respect to a Plan or a
Multiemployer Plan have been timely made or have been reflected on the most
recent consolidated balance sheet filed prior to the Original Closing Date or
accrued in the accounting records of the Borrower, in accordance with and to the
extent required by GAAP;
(vi)the administrator of a Plan has not provided a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a Plan amendment referred to in Section 4041(e) of ERISA) and no
termination of a Plan has occurred, no proceedings have been instituted by the
PBGC to terminate or appoint a trustee to administer any Single Employer Plan,
and no Lien in favor of the PBGC or a Plan has arisen;
(vii)none of Holdings, the Borrower, any Subsidiary or any Commonly Controlled
Entity has had or is reasonably expected to have a complete or partial
withdrawal from any Multiemployer Plan and none of Holdings, the Borrower, any
Subsidiary or any Commonly Controlled Entity would become or would reasonably be
expected to become subject to any material liability under ERISA if Holdings,
the Borrower, any such Subsidiary or any such Commonly Controlled Entity were to
withdraw partially or completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made;
(viii)no such Multiemployer Plan is or is reasonably expected to be Insolvent
and none of Holdings, the Borrower, any Subsidiary or any Commonly Controlled
Entity has received any notice that a Multiemployer Plan is in or is reasonably
expected to be in endangered or critical status under Section 432 of the Code or
Section 305 of ERISA;
(ix)each Plan (and each related trust, if any) which is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the IRS to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code or is comprised of a master or prototype plan that has
received a favorable opinion letter from the IRS, and, nothing has occurred
since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no determination, nothing has
occurred that would adversely affect the issuance of a favorable determination
letter or otherwise adversely affect such qualification); and
(x)there has been no cessation of operations at a facility of Holdings, the
Borrower, any Subsidiary or any Commonly Controlled Entity in the circumstances
described in Section 4062(e) of ERISA; and
(xi)none of Holdings, the Borrower, any Subsidiary or any Commonly Controlled
Entity has engaged in a non‑exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA with respect to a Plan, and
none of Holdings, the Borrower, any Subsidiary nor any Commonly Controlled
Entity has incurred any liability under Title IV of ERISA with respect to any
Plan or any Multiemployer Plan (other than premiums due and not delinquent under
Section 4007 of ERISA).
(b)There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of Holdings, the
Borrower, any Subsidiary or any Commonly Controlled Entity, threatened, which
would reasonably be expected to be asserted successfully against any Plan and,
if so asserted successfully, would reasonably be expected either singly or in
the aggregate to result in a Material Adverse Effect.
(c)Except as, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (i) each Non‑U.S. Plan has been
maintained in compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities, (ii) all contributions required to be made with respect to a
Non‑U.S. Plan as of the Original Closing Date have been timely made, and (iii)
none of Holdings, the Borrower or any Subsidiary has incurred any obligation in
connection with the termination of, or withdrawal from, any Non‑U.S. Plan.



Section 5.15Investment Company Act. Neither Holdings nor any of its Restricted
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” required to be registered as such within the meaning of the
Investment Company Act of 1940, as amended.



Section 5.16Subsidiaries. As of the Restatement Effective Date and after giving
effect to the Transactions, Schedule 5.16 sets forth the name and jurisdiction
of organization of each Subsidiary of Holdings and, as to each such Subsidiary,
the percentage of each class of Capital Stock owned by Holdings or any of its
Subsidiaries and whether such


A-78

--------------------------------------------------------------------------------





Subsidiary is an Immaterial Subsidiary or a Subsidiary Guarantor. All of the
outstanding Capital Stock owned by the Loan Parties in such Subsidiaries has
been validly issued and is fully paid and all Capital Stock owned by a Loan
Party in such Subsidiaries is owned free and clear of all Liens except (i) those
created under the Security Documents or (ii) any Lien that is permitted under
Section 8.02.



Section 5.17Environmental Matters. Except as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect:
(a)the Real Property and facilities currently, and, to the knowledge of any Loan
Party, formerly owned, leased or operated by Holdings or any of its Subsidiaries
do not contain any Materials of Environmental Concern in amounts or
concentrations that have given rise to or would give rise to liability of
Holdings or any of its Restricted Subsidiaries under, any Environmental Law;
(b)no Loan Party has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability under any
Environmental Laws with regard to any of the Real Property or facilities
currently or formerly owned, leased or operated by Holdings or any of its
Subsidiaries or the business operated by Holdings or any of its Restricted
Subsidiaries (the “Properties”), nor does any Loan Party have knowledge that any
such notice will be received or is being threatened;
(c)Materials of Environmental Concern have not been Released, transported or
disposed of from the Properties by or on behalf of Holdings or any of its
Restricted Subsidiaries in violation of, or in a manner or to a location that
has given rise to or would give rise to liability of Holdings or any of its
Restricted Subsidiaries under, any Environmental Law, nor have any Materials of
Environmental Concern been Released, generated, treated, disposed of or stored
at, on or under any of the Properties in violation of, or in a manner that has
given rise to or would give rise to liability of Holdings or any of its
Restricted Subsidiaries under, any applicable Environmental Law;
(d)no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Loan Party, threatened, under any Environmental Law
to which Holdings or any of its Restricted Subsidiaries is named as a party, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
business operated by Holdings or any of its Restricted Subsidiaries; and
(e)Holdings, its Restricted Subsidiaries, the Real Property owned, leased or
operated by Holdings or any of its Subsidiaries and all operations at such Real
Property are in compliance with all applicable Environmental Laws.
The representations and warranties in this Section 5.17 are the sole
representations and warranties of the Loan Parties with respect to any
environmental, health or safety matters, including those relating to
Environmental Laws or Materials of Environmental Concern.



Section 5.18Accuracy of Information, etc. No written information (other than the
Projections, estimates and other forward looking statements and information of a
general economic or general industry nature) concerning Holdings or any of its
Restricted Subsidiaries contained in this Agreement, any other Loan Document or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, data,
document or certificate was so furnished, when taken as a whole, any untrue
information or data of a fact in any material respect or omitted to state a fact
necessary to make the information or data contained herein or therein not
misleading in any material respect in light of the circumstances under which
such information or data were provided. The Projections and pro forma financial
information, taken as a whole, contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of
Holdings in good faith to be reasonable at the time made, it being recognized by
the Lenders that such financial information as it relates to future events is
not to be viewed as fact, forecasts and projections are subject to uncertainties
and contingencies, actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount and no assurance can be given that any forecast or projections
will be realized.



Section 5.19Security Documents.
(a)Each of the Security Documents is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable first priority security interest (subject only to Liens permitted
hereunder) in the Collateral described therein and proceeds thereof, the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. In the case of (i) the Capital Stock described
in the Security Agreement that are securities represented by stock certificates
or otherwise constituting certificated securities within the meaning of Section
8-102(a)(15) of the New York UCC or the corresponding code or statute of any
other applicable jurisdiction (“Certificated Securities”), when certificates
representing such Capital


A-79

--------------------------------------------------------------------------------





Stock are delivered to the Collateral Agent along with instruments of transfer
in blank or endorsed to the Collateral Agent, and (ii) the other Collateral
described in clause (i) constituting personal property described in the Security
Agreement, when financing statements and other filings, agreements and actions
specified on Schedule 5.19(a) in appropriate form are executed and delivered,
performed or filed in the offices specified on Schedule 5.19(a), as the case may
be, the Collateral Agent, for the benefit of the Secured Parties, shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in all Collateral that may be perfected by filing, recording
or registering a financing statement or analogous document and the proceeds
thereof (to the extent such Liens may be perfected by possession of the
Certificated Securities by the Collateral Agent or such filings, agreements or
other actions or perfection is otherwise required by the terms of any Loan
Document), as security for the Obligations, in each case prior and superior in
right to any other Person (except, in the case of Liens permitted hereunder).
Other than as set forth on Schedule 5.19(a), as of the Restatement Effective
Date and after giving effect to the Transactions, none of the Capital Stock of
the Borrower or any Subsidiary Guarantor that is a limited liability company or
partnership is a Certificated Security.
(b)Each of the Mortgages delivered pursuant to Section 7.08(b) is, or upon
execution and recording will be, effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. When the Mortgages are recorded in the
recording offices for the applicable jurisdictions in which the Mortgaged
Properties are located, each such Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the Mortgaged Properties and the proceeds thereof, as security for
the Secured Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person other than holders of Liens
permitted under Section 8.02. The UCC fixture filings on form UCC‑1 for filing
under the UCC in the appropriate jurisdictions in which the Mortgaged Properties
covered by the applicable Mortgages are located, will be effective upon filing
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the fixtures
created by the Mortgages and described therein, and when the UCC fixture filings
are filed in the recording offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such UCC fixture filing shall constitute
a fully perfected security interest in the fixtures, as security for the Secured
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person other than holders of Liens permitted
under Section 8.02. Schedule 5.19(b) lists, as of the Restatement Effective Date
after giving effect to the Transactions, each parcel of owned real property
located in the United States and held by Holdings or any of its Restricted
Subsidiaries.



Section 5.20Solvency. Holdings and its Subsidiaries, on a consolidated basis,
are, and after giving effect to the Transactions and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
and the other transactions contemplated hereby and thereby, will be, Solvent.



Section 5.21Patriot Act; OFAC; Anti-Terrorism Laws; Anti-Bribery Laws.
(a)Each of Holdings and its Restricted Subsidiaries is in compliance, in all
material respects, with the Patriot Act and the Trading With the Enemy Act (50
U.S.C. § 1 et seq., as amended) or any other enabling legislation or executive
order relating thereto.
(b)Holdings represents that neither Holdings nor any of its Restricted
Subsidiaries nor any director, officer, or employee thereof, nor, to its
knowledge, any, agent, affiliate or representative of Holdings or any Restricted
Subsidiary, is an individual or entity that is, or is owned or controlled by a
Person that is:
(i)listed in the annex to, or it otherwise subject to the provisions of,
Executive Order No. 13224 on Terrorist Financing effective September 24, 2001
(the “Executive Order”);
(ii)prohibited from dealing or otherwise engaging in any transaction by any laws
with respect to terrorism or money laundering;
(iii) committing, threatening or conspiring to commit or supports “terrorism” as
defined in the Executive Order;
(iv)the subject of any applicable sanctions imposed, administered or enforced by
the (a) U.S. government, including those administered by the U.S. Department of
Treasury’s Office of Foreign Assets Control (“OFAC”), or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions”); and
(v)located, organized or resident in a country, region or territory that is the
subject of applicable comprehensive Sanctions (including, without limitation,
the Crimea region, Cuba, Iran, North Korea and Syria).
(c)Holdings represents and covenants that it will not, directly or, knowingly,
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:


A-80

--------------------------------------------------------------------------------





(i)to fund or facilitate any activities or business of or with any Person or in
any country, region or territory that, at the time of such funding or
facilitation, is the subject of Sanctions in violation of applicable Sanctions;
or
(ii)in any other manner that will result in a violation of applicable Sanctions
by any Person participating in the offering, whether as underwriter, advisor,
investor or otherwise.
(d)No part of the proceeds of the Loans will be used by Holdings or its
Subsidiaries, directly or, knowingly, indirectly, to provide any money, gift, or
payment to any government official, including any officer, employee, or other
person acting on behalf of a foreign or domestic governmental body, an entity
partially or wholly-owned or controlled by such a governmental body, or an
entity owned by a sovereign wealth fund, any political party, official of a
political party, candidate for political office, public international
organization, or any close relative of a person that falls within the above, or
any employee of a customer, client, supplier or other person to obtain or retain
business, or gain any improper or undue advantage, in violation of applicable
Anti-Bribery Laws.
(e)Holdings represents that neither Holdings nor any of its Restricted
Subsidiaries nor any director or officer thereof, nor, to its knowledge, any
employee, agent or representative of Holdings or any Restricted Subsidiary, in
each case, in connection with the business of Holdings or a Restricted
Subsidiary, has violated or failed to comply with the United States Foreign
Corrupt Practice Act (“FCPA”), 15 U.S.C. § 78dd 1, et seq., or is the subject of
any investigation by the U.S. Department of Justice, the U.S. Securities and
Exchange Commission, or other relevant governmental authority for potential
non-compliance with the FCPA.



ARTICLE VI
CONDITIONS PRECEDENT



Section 6.01[Reserved].



Section 6.02Conditions to Credit Extensions After the Restatement Effective
Date. Subject to Section 1.02(p), the obligation of each Lender and each Issuing
Bank to make any extension of credit after the Restatement Effective Date shall
be subject to the satisfaction, or waiver, of each of the conditions precedent
set forth below.
(a)Notice. The Administrative Agent (and, in the case of Revolving Loans, the
Revolving Agent) shall have received a Notice of Borrowing as required by
Section 2.03 (or such notice shall have been deemed given in accordance with
Section 2.03) if Loans are being requested or, in the case of the issuance,
amendment or extension of a Letter of Credit, the Issuing Bank and the Revolving
Agent shall have received an LC Request as required by Section 2.01(f)(ii) or,
in the case of the Borrowing of a Swing Line Loan, the Swing Line Lender and the
Revolving Agent shall have received a Notice of Borrowing as required by Section
2.01(f)(ii).
(b)No Default. At the time of and immediately after giving effect to such
extension of credit, no Default or Event of Default shall have occurred and be
continuing on such date.
(c)Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article V hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such extension of credit with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date.
Other than on the Original Closing Date or the Restatement Effective Date, each
of the delivery of (i) a Notice of Borrowing, (ii) a request that a
Reimbursement Obligation be financed under Section 2.01(f)(v) or (iii) an LC
Request and the acceptance by the Borrower of (A) the proceeds of such
Borrowing, (B) the replacement of such Reimbursement Obligation by such
financing, or (C) the issuance of the requested Letter of Credit or amendment
thereto (each occurrence referred to in any of the foregoing clauses (a), (b) or
(c), a “Credit Extension”) shall constitute a representation and warranty by the
Borrower and each other Loan Party that on the date of such Credit Extension
(both immediately before and after giving effect to such Credit Extension) the
conditions contained in this Article VI have been satisfied or waived.

ARTICLE VII
AFFIRMATIVE COVENANTS


Holdings and the Borrower hereby jointly and severally agree that, until all
Commitments have been terminated and the principal of and interest on each Loan
and all fees and all other expenses or amounts payable under any Loan Document,
shall have been paid in full (other than unasserted contingent indemnification
and reimbursement obligations), each of Holdings and the Borrower shall, and
shall cause each of its Restricted Subsidiaries to:

Section 7.01Financial Statements. Furnish to the Administrative Agent (who shall
promptly furnish to the Revolving Agent and each Lender):


A-81

--------------------------------------------------------------------------------





(a)within 120 days after the end of each Fiscal Year of Holdings ending after
the Original Closing Date, (i) a copy of the audited consolidated balance sheet
of Holdings and its Subsidiaries as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form (except for Fiscal Year ending
December 31, 2018, which will be issued in single year form) the figures for the
previous year (to the extent available with respect to any Fiscal Quarter or
Fiscal Year ended prior to, or a portion of which occurs prior to, the Original
Closing Date) and certified by an independent certified public accountant of
recognized national standing (an “Acceptable Auditor”), together with an opinion
of such accounting firm (which opinion shall be without a “going concern”
qualification (other than any such qualification to the “going concern” opinion
that is (x) solely resulting from the impending Maturity Date or the final
stated maturity of any Material Indebtedness, (y) resulting from any prospective
default under any financial covenant or (z) limited solely to the effects of the
activities, operations, financial results, assets or liabilities of any
Unrestricted Subsidiaries on such Unrestricted Subsidiaries) or exception and
without any qualification or exception as to scope of audit), and (ii)
management’s discussion and analysis with respect to such financial statement,
including (to the extent available with respect to any Fiscal Year ended prior
to, or a portion of which occurs prior to, the Original Closing Date)
comparisons to the comparable periods in previous years; and
(b)not later than 60 days (or 75 days in the case of the first two quarterly
reporting periods after the Original Closing Date) after the end of the first
three Fiscal Quarters of Holdings of each Fiscal Year (commencing with the first
Fiscal Quarter ending after the Original Closing Date), (i) the unaudited
consolidated balance sheet of Holdings and its Restricted Subsidiaries and the
related unaudited consolidated statements of income and of cash flows for such
Fiscal Quarter and the portion of the Fiscal Year through the end of such Fiscal
Quarter, certified by an Authorized Officer as fairly stating in all material
respects the financial position of Holdings and its Restricted Subsidiaries and,
in accordance with GAAP for the period covered thereby (subject to normal year
end audit adjustments and the absence of footnotes) and (ii) management’s
discussion and analysis with respect to such financial statements, including (to
the extent available with respect to any Fiscal Quarter ended prior to, or a
portion of which occurs prior to, the Original Closing Date) comparisons to the
comparable periods in previous years and budgeted amounts, including (to the
extent available with respect to any Fiscal Quarter ended prior to, or a portion
of which occurs prior to, the Original Closing Date) comparisons to the
comparable periods in previous years.


All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and (except as otherwise
provided below) in accordance with GAAP applied consistently (except to the
extent any such inconsistent application of GAAP has been approved by such
accountants (in the case of clauses (a) and (b) above) or Authorized Officer (in
the case of clause (b) above), as the case may be, and disclosed in reasonable
detail therein) consistently throughout the periods reflected therein and with
prior periods.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 7.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the equivalent), as
applicable, of Holdings filed with the SEC; provided that to the extent such
information is in lieu of information required to be provided under
Section 7.01(a), such materials are accompanied by a report and opinion of an
Acceptable Auditor, together with an opinion of such accounting firm (which
opinion shall be without a “going concern” qualification (other than any such
qualification to the “going concern” opinion that is (x) solely resulting from
the impending Maturity Date or the final stated maturity of any Material
Indebtedness, (y) resulting from any prospective default under any financial
covenant or (z) limited solely to the effects of the activities, operations,
financial results, assets or liabilities of any Unrestricted Subsidiaries on
such Unrestricted Subsidiaries) or exception and without any qualification or
exception as to scope of audit).
(c)From and after the Third Restatement Effective Date and for so long as the
Total Net Leverage Ratio as of the most recently completed Measurement Period
exceeds 2.67:1.00, not later than (i) 30 days after the end of the first two
months of each Fiscal Quarter of Holdings, the unaudited consolidated balance
sheet of Holdings and its Restricted Subsidiaries and the related unaudited
consolidated statements of income and of cash flows for such month and the
portion of the Fiscal Year through the end of such month, certified by an
Authorized Officer as fairly stating in all material respects the financial
position of Holdings and its Restricted Subsidiaries and, in accordance with
GAAP for the period covered thereby (subject to normal year end audit
adjustments and the absence of footnotes) and (ii) no later than 30 days after
the end of each month of Holdings, the information set forth on Schedule 7.01
hereto.



Section 7.02Certificates; Other Information. Furnish to the Administrative Agent
(who shall, other than in the case of clause (f) below, promptly furnish to the
Revolving Agent and each Lender), or, in the case of clause (e) below, the
Administrative Agent or requesting Lender, as the case may be:


(a)promptly upon the request of the Administrative Agent, in connection with the
delivery of any financial statements or other information pursuant to Section
7.01 or this Section 7.02, confirmation of whether such statements or
information contain any Private Lender Information. Holdings, the Borrower and
each Lender acknowledge that


A-82

--------------------------------------------------------------------------------





certain of the Lenders may be “public‑side” Lenders (i.e., Lenders that do not
wish to receive material non‑public information with respect to the Borrower,
Holdings, their respective Subsidiaries or their securities) and, if documents
or notices required to be delivered pursuant to Section 7.01 or this Section
7.02 or otherwise are being distributed through IntraLinks/IntraAgency, SyndTrak
or another relevant secure website or other information platform (the
“Platform”), any document or notice that the Borrower has indicated contains
Private Lender Information shall not be posted on that portion of the Platform
designated for such public‑side Lenders. If the Borrower has not indicated
whether a document or notice delivered pursuant to Section 7.01 or this Section
7.02 contains Private Lender Information, the Administrative Agent reserves the
right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive Private Lender Information with
respect to the Borrower, Holdings, their respective Subsidiaries and their
securities. Holdings and the Borrower further acknowledge and agree, at the
reasonable request of the Administrative Agent, to assist in the preparation of
a version of the materials and presentations to be used in connection with the
syndication of the Term Facility to potential Lenders who do not wish to receive
Private Lender Information, consisting exclusively of Public Lender Information;
(b)concurrently with the delivery of any financial statements pursuant to
Section 7.01(a) and (b) other than with respect to any period ending prior to
the Original Closing Date, a Compliance Certificate (i) stating that, to the
best of the Authorized Officer’s knowledge, such Authorized Officer has obtained
no knowledge of any Event of Default except as specified in such Compliance
Certificate, (ii) to the extent not previously disclosed to the Administrative
Agent, certifying a description of any change in the name and/or jurisdiction of
organization of any Loan Party, (iii) certifying a list of names of all
Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in
clause (ii) of the definition of the term “Immaterial Subsidiary” and
(iv) solely in the case of financial statements delivered pursuant to Section
7.01(a), setting forth the amount of Excess Cash Flow for such Fiscal Year and
the applicable ECF Percentage for such Fiscal Year, in each case, together with
the calculation thereof in reasonable detail; provided that, in respect of the
Fiscal Quarter ended December 31, 2018, such Compliance Certificate shall be
delivered on or prior to May 25, 2019;
(c)concurrently with the delivery of any financial statements pursuant to
Section 7.01(a), a budget of Holdings and its Restricted Subsidiaries for the
then‑current Fiscal Year, containing, among other things, a pro forma balance
sheet, statement of income and statement of cash flows for each Fiscal Quarter
of such Fiscal Year, which budget shall be based on estimates, information and
assumptions that are reasonable at the time in light of the circumstances then
existing and accompanied by comparative figures for the previous year, it being
understood that projections are subject to uncertainties and there is no
assurance that any projections will be realized; provided that, in respect of
the Fiscal Quarter ended December 31, 2018, such budget shall be delivered on or
prior to May 25, 2019;
(d)promptly after Holdings’ or any of its Restricted Subsidiaries’ receipt
thereof, a copy of any final “management letter” received from its certified
public accountants and management’s response thereto;
(e)promptly following the Administrative Agent’s or any Lender’s request
therefor, all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti‑money laundering or terrorist financing rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation;
(f)promptly (and in no event later than five (5) Business Days) following
Holdings’ or any of Restricted Subsidiaries’ claim or declaration of a force
majeure under any construction contract (by delivering a letter or electronic
communication to the counterparty under such construction contract or
otherwise), a copy of such claim or declaration together with all supporting
information;
(g)as promptly from time to time following any Lender’s request therefor, such
other information regarding the operations, business affairs and financial
condition of Holdings, the Borrower or any Restricted Subsidiary, or compliance
with the terms of any Loan Document, as such Lender may reasonably request;
provided that the Loan Parties shall not be required to disclose any such
information if (i) such disclosure would (x) cause the Loan Parties to waive the
attorney-client privilege or (y) breach any confidentiality obligations on the
Loan Parties and (ii) the Borrower has delivered to the Lenders a statement of
an Authorized Officer of the Borrower certifying that disclosure of such
information would give rise to any such waiver or breach;



Section 7.03Payment of Taxes. Pay and discharge all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, might become a lien or charge upon any
properties; provided that Holdings, the Borrower and their Restricted
Subsidiaries shall not be required to pay any such Tax, assessment, charge, levy
or claim (i) which is being contested in good faith and by proper proceedings if
it has maintained adequate reserves with respect thereto in accordance with GAAP
or (ii) with respect to which the failure to make such payment could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



Section 7.04Maintenance of Existence; Compliance. (i) Preserve, renew and keep
in full force and effect its organizational existence under the laws of its
jurisdiction of organization or formation and (ii) take all reasonable


A-83

--------------------------------------------------------------------------------





action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises, in each case necessary or desirable in the normal
conduct of its business, except, in each case, as otherwise permitted hereunder
and except, (x) in the case of clauses (i) (in respect of Restricted
Subsidiaries that are not Loan Parties) and (ii) above, to the extent that
failure to do so could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect and (y) in connection with a
transaction permitted by Section 8.03 and 8.04; (b) comply in all material
respects with all Requirements of Law (including, but not limited to,
Environmental Laws, ERISA, Anti-Bribery Laws, OFAC and the Patriot Act) except
to the extent that failure to comply therewith could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) comply with all Governmental Approvals except to the extent that failure to
do so could not, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.



Section 7.05Maintenance of Property; Insurance.


(a)(i) Keep all property useful and necessary in its business in good working
order and condition, ordinary wear and tear and casualty and condemnation
excepted, except to the extent the failure to do so could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (ii) preserve or renew all Intellectual Property owned by it,
except to the extent (x) such Intellectual Property is no longer used in the
conduct of the business of the Loan Parties, (y) the Borrower determines in its
good faith business judgment that it is not commercially reasonable to preserve
or renew such Intellectual Property, taken as a whole, or (z) such non-renewal
or non-preservation is otherwise permitted under this Agreement or the other
Loan Documents, (iii) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and businesses in a manner
consistent with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses (it being agreed by the
Administrative Agent that the insurance policies, the amounts of coverage and
the companies used by the Loan Parties and their Subsidiaries on the Original
Closing Date are satisfactory to the Administrative Agent) and (iv) ensure that
the Collateral Agent for the benefit of the Secured Parties, shall be named (y)
as an additional insured with respect to liability policies (other than worker’s
compensation policies and public liability policies) and (z) as loss payee with
respect to the property insurance (other than public property policies)
maintained by Holdings, the Borrower and each Subsidiary Guarantor.
(b)Within 90 days (or such longer period as the Administrative Agent may agree
in its sole discretion) after the Original Closing Date (and at all times
thereafter), Holdings will, and will cause each of its Restricted Subsidiaries
to, at all times keep its property constituting Collateral insured in favor of
the Collateral Agent as loss payee and/or additional insured (subject to the
exceptions in the immediately preceding paragraph), as applicable, and (i) to
cause all policies or certificates (or certified copies thereof) with respect to
such insurance (and any other insurance maintained by Holdings and/or such
Restricted Subsidiaries) to be endorsed to the Collateral Agent’s reasonable
satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as loss payee and/or additional
insured, as applicable) and (ii) to use commercially reasonable efforts to state
that such insurance policies shall not be canceled without at least 30 days’
prior written notice (or if such cancellation is by reason of nonpayment of
premium, at least ten days’ prior written notice) thereof by the respective
insurer to the Collateral Agent (unless it is such insurer’s policy not to
provide such a statement).
(c)With respect to any improved Mortgaged Property that is located in an area
identified by the Federal Emergency Management Agency (or any successor agency
thereto) as a “special flood hazard area” with respect to which flood insurance
has been made available under the Flood Laws, (i) obtain and maintain with
financially sound and reputable insurance companies flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require and otherwise sufficient to comply with all applicable rules
and regulations promulgated under the Flood Laws and (ii) promptly upon request
of the Administrative Agent or any Lender, deliver to the Administrative Agent
or such Lender, as applicable, evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent or such Lender, including,
without limitation, evidence of annual renewals of such flood insurance.



Section 7.06Inspection of Property; Books and Records; Discussions. Keep proper
books of records and accounts in which entries full, true and correct in all
material respects in conformity with all Requirements of Law shall be made of
all dealings and transactions in relation to its business and activities and
from which financial statements conforming with GAAP can be derived and permit,
at the Borrower’s expense, representatives of the Administrative Agent (and, if
a Lender requests to accompany the Administrative Agent, such Lender) to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time during normal business hours, upon
reasonable prior notice, and as often as may reasonably be desired and to
discuss the business, operations, properties and financial condition of Holdings
and its Restricted Subsidiaries with employees of the Borrower and its
Restricted Subsidiaries and with the independent certified public accountants of
Holdings and its Restricted Subsidiaries so long as the Borrower shall have been
given the reasonable opportunity to participate in such discussions;


A-84

--------------------------------------------------------------------------------





provided, that notwithstanding the foregoing, (i) any such visit or inspection
shall be conducted through the Administrative Agent, (ii) unless an Event of
Default shall have occurred and be continuing, such visits and inspections shall
be limited to two times in any twelve month period and only one (1) such time
shall be at the Borrower’s expense and (iii) nothing in this Section 7.06 shall
require Holdings or its Subsidiaries to take any action that would violate a
confidentiality agreement or obligations or waive any attorney‑client or similar
privilege.



Section 7.07Notices. Upon actual knowledge thereof by an Authorized Officer,
promptly give notice to the Administrative Agent (who shall promptly furnish to
each Lender) of:


(a)the occurrence of any Default or Event of Default;
(b)any default or event of default under any Indebtedness (other than the
Obligations) in an aggregate principal amount exceeding $20,000,000 (“Material
Indebtedness”);
(c)any litigation, investigation or proceeding that may exist at any time
involving Holdings or any Restricted Subsidiary, that (i) could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (ii) relates to any Loan Document;
(d)the following events, promptly and in any event within 10 days after
Holdings, the Borrower, any Subsidiary or any Commonly Controlled Entity knows
or has reason to know thereof: (i) the occurrence of any Reportable Event with
respect to any Single Employer Plan, a failure to make any required contribution
to a Single Employer Plan or a Multiemployer Plan or Non‑U.S. Plan, the creation
of any Lien in favor of the PBGC or a Plan or any withdrawal from, or the
termination or Insolvency of, any Multiemployer Plan that would result in the
imposition of a withdrawal liability, (ii) the institution of proceedings or the
taking of any other action by the PBGC or Holdings, the Borrower, any Subsidiary
or any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination or Insolvency of, any Single Employer Plan
or Multiemployer Plan, (iii) that a Single Employer Plan has failed to satisfy
the minimum funding standard within the meaning of Section 412 of the Code or
Section 302 of ERISA, or an application may be or has been made for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code or Section 302 or 304 of ERISA with respect to a Single Employer Plan, (iv)
that a determination has been made that any Single Employer Plan is, or is
expected to be, considered an at‑risk plan within the meaning of Section 430 of
the Code or Section 303 of ERISA, (v) that a Multiemployer Plan is in or is
reasonably expected to be in endangered or critical status under Section 305 of
ERISA, (vi) that any contribution required to be made with respect to a Single
Employer Plan, Multiemployer Plan or Non‑U.S. Plan has not been timely made,
(vii) that a non‑exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA has occurred with respect to a
Plan, (viii) the adoption of, or the commencement of contributions to, any
Single Employer Plan by Holdings, the Borrower, any Subsidiary or any Commonly
Controlled Entity, (ix) the cessation of operations at a facility of Holdings,
the Borrower, any Subsidiary or any Commonly Controlled Entity in the
circumstances described in Section 4062(e) of ERISA, or (x) the adoption of any
amendment to a Single Employer Plan that results in an increase in contribution
obligations of Holdings, the Borrower, any Subsidiary or any Commonly Controlled
Entity; and in each case in clauses (i) through (x) above, such event or
occurrence, together with all other such events or conditions, if any, has had,
or could reasonably be expected to have, a Material Adverse Effect;
(e)any change in the financial condition, business, operations, assets or
liabilities of Holdings or any of its Restricted Subsidiaries that has had, or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and
(f)any of the following environmental matters to the extent that such
environmental matters, either individually or in the aggregate would have a
Material Adverse Effect:
(i)any pending or threatened Environmental Claim against Holdings or any of its
Subsidiaries or any Real Property owned, leased or operated by Holdings or any
of its Subsidiaries;
(ii)any condition or occurrence on or arising from any Real Property owned,
leased or operated by Holdings or any of its Subsidiaries that (a) results in
noncompliance by Holdings or any of its Subsidiaries with any applicable
Environmental Law or (b) would reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries or any such Real
Property;
(iii)any condition or occurrence on any Real Property owned, leased or operated
by Holdings or any of its Subsidiaries that would cause such Real Property to be
subject to any restrictions on the ownership, lease, occupancy, use or
transferability by Holdings or any of its Subsidiaries of such Real Property
under any Environmental Law; or
(iv)the taking of any removal or remedial action to the extent required by any
Environmental Law or any Governmental Authority in response to the Release or
threatened Release of any Materials of Environmental Concern on any Real
Property owned, leased or operated by Holdings or any of its Subsidiaries.


A-85

--------------------------------------------------------------------------------





Each notice pursuant to this Section 7.07 shall be accompanied by a statement of
an Authorized Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Person proposes to take
with respect thereto.

Section 7.08Additional Collateral, etc.


(a)With respect to any property (to the extent included in the definition of
Collateral) acquired at any time after the Original Closing Date by any Loan
Party (other than any property described in paragraph (b), (c) or (d) below) as
to which the Collateral Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (i) execute and deliver to the Administrative
Agent and the Collateral Agent such amendments to the Security Agreement or such
other documents as the Collateral Agent or the Administrative Agent reasonably
deems necessary to grant to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in such property and (ii) take all actions
reasonably necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected (if and to the extent the assets
subject to the applicable Security Document can be perfected by the actions
required, and to the extent required, by such Security Document) first priority
security interest (subject to the Liens permitted hereunder) in such property,
including the filing of UCC financing statements in such jurisdictions as may be
required by the Security Agreement or by law or as may reasonably be requested
by the Administrative Agent or the Collateral Agent. Each of the Lenders hereby
authorize each Administrative Agent and the Collateral Agent to enter into any
such amendments, modifications, or other changes to this Agreement or any of the
other Loan Documents solely to implement the foregoing.
(b)With respect to any Real Property (x) owned or acquired in fee by any Loan
Party on the Original Closing Date or the Restatement Effective Date, as
applicable, having a fair market value (together with improvements thereof) of
at least $1,000,000 (as reasonably determined by the Borrower) (each such Real
Property, subject to the last sentence of this Section 7.08(b), an “Initial
Mortgaged Property”), or (y) acquired, constructed or improved after the
Restatement Effective Date having a fair market value (together with
improvements thereof) of at least $1,000,000 (as reasonably determined by the
Borrower) and owned in fee by any Loan Party (or owned by any Restricted
Subsidiary that becomes a Loan Party after the Restatement Effective Date) (each
such Real Property, subject to the last sentence of this Section 7.08(b), being
“Additional Real Property”), within 150 days after the Original Closing Date or
the Restatement Effective Date, as applicable, for each Initial Mortgaged
Property (as such date may be extended from time to time by the Administrative
Agent in its sole discretion) or in the case of any Additional Real Property, 90
days after the acquisition, construction or improvement thereof (or the creation
or acquisition of any Subsidiary Guarantor which owns Additional Real Property,
as applicable) (as may be extended by the Administrative Agent in its reasonable
discretion) (i) execute and deliver a Mortgage, in favor of the Collateral
Agent, for the benefit of the Secured Parties, covering such interest in Real
Property, along with a corresponding UCC fixture filing for filing in the
applicable jurisdiction (if the Mortgage does not constitute a UCC fixture
filing in such jurisdiction), each in form and substance reasonably satisfactory
to the Administrative Agent and the Collateral Agent, as may be necessary to
create a valid, perfected and subsisting Lien, subject to Liens permitted
hereunder, against such Real Property, (ii) provide the Lenders as addressee,
for their benefit or as insured (as the case may be), with title policies,
extended coverage and insurance, ALTA surveys, such affidavits, certificates,
instruments of indemnification, legal opinions, (iii)(a) a “Life‑of‑Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination
indicating whether the Mortgaged Property is in a “special flood hazard area”
and (b) if such Mortgaged Property is located in a “special flood hazard area,”
(A) a notification to the applicable Loan Party of that fact and (if applicable)
notification to the applicable Loan Party that flood insurance is not available
and (B) evidence of receipt by the applicable Loan Party of such notice, and (C)
if such notice is required to be provided to the applicable Loan Party and flood
insurance is available in the community in which such Mortgaged Property is
located, evidence of flood insurance in accordance with Section 7.05(c) hereof,
and (iv) such other information, documentation (including, but not limited to,
appraisals, available environmental reports, and to the extent applicable, using
commercially reasonable efforts, subordination agreements) and certifications,
in each case, as may be reasonably requested by the Administrative Agent or the
Collateral Agent). In connection with the foregoing requirements, it is
understood and agreed that all Initial Mortgaged Properties shall be owned by
one or more Loan Parties.
(c)with respect to any new Subsidiary Guarantor created or acquired after the
Restatement Effective Date (or any Restricted Subsidiary that becomes a
Subsidiary Guarantor after the Restatement Effective Date), promptly, and in any
event within 30 days of such creation or acquisition (or, in the case of any
Restricted Subsidiary that becomes a Subsidiary Guarantor, the date that such
Restricted Subsidiary becomes a Subsidiary Guarantor) (as such date may be
extended from time to time by the Administrative Agent in its sole discretion)
(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments to this Agreement and the Security Agreement as the
Administrative Agent or the Collateral Agent deems reasonably necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest (subject to the Liens
permitted hereunder) in the Capital Stock of such new Subsidiary Guarantor that
is owned by any Loan Party, (ii) deliver to the Collateral Agent the
certificates representing such Capital Stock (if any), together with undated
stock powers, in blank, executed and delivered by a duly Authorized Officer of
the relevant Loan Party and (iii) cause such new Subsidiary Guarantor (a) to
execute and deliver


A-86

--------------------------------------------------------------------------------





to the Administrative Agent and the Collateral Agent (x) a Guarantor Joinder
Agreement or such comparable documentation requested by the Collateral Agent to
become a Subsidiary Guarantor and (y) a joinder agreement to the Security
Agreement, substantially in the form annexed thereto, (b) to take such actions
reasonably necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected (if and to the extent the assets
subject to the applicable Security Document can be perfected by the actions
required, and to the extent required, by such Security Document) first priority
security interest (subject to the Liens permitted hereunder) in the Collateral
described in the Security Agreement with respect to such new Subsidiary
Guarantor, including the filing of UCC financing statements in such
jurisdictions as may reasonably be required by the Security Agreement or by law
or as may be requested by the Administrative Agent or the Collateral Agent and
(c) to deliver to the Administrative Agent and the Collateral Agent (i) a
certificate of such Subsidiary Guarantor, substantially in the form of the
certificate provided by the Loan Parties on the Original Closing Date pursuant
to Section 6.01(i), with appropriate insertions and attachments and (ii) if
reasonably requested by the Collateral Agent, a legal opinion from counsel to
such new Subsidiary Guarantor in form and substance reasonably satisfactory to
the Collateral Agent. Each of the Lenders hereby authorize each Administrative
Agent and the Collateral Agent to enter into any such amendments, modifications,
or other changes to this Agreement or any of the other Loan Documents solely to
implement the foregoing. Each of the Lenders hereby authorize each
Administrative Agent and the Collateral Agent to enter into any such amendments,
modifications, or other changes to this Agreement or any of the other Loan
Documents solely to implement the foregoing.
(d)with respect to any new Excluded Foreign Subsidiary described in clause (i)
of the definition of Excluded Foreign Subsidiary that is owned directly by a
Loan Party created or acquired after the Restatement Effective Date by any Loan
Party, promptly (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments to the Security Agreement as the Administrative
Agent or Collateral Agent reasonably deems necessary or advisable to grant to
the Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest (subject to the Liens permitted hereunder) in no more
than 65% of the total outstanding voting Capital Stock of any such Excluded
Foreign Subsidiary described in clause (i) of the definition of Excluded Foreign
Subsidiary that is owned directly by a Loan Party and 100% of the total
outstanding non‑voting Capital Stock of such Excluded Foreign Subsidiary in each
case, to the extent owned by one or more Loan Parties, and (ii) deliver to the
Collateral Agent the certificates (if any) representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
Authorized Officer of the relevant Loan Party. Notwithstanding anything to the
contrary in the foregoing clauses (c) and (d), the Borrower may notify the
Administrative Agent at any time that the Borrower desires to join an Excluded
Foreign Subsidiary as a Subsidiary Guarantor under this Agreement and the other
Loan Documents, and, in any such case, as reasonably agreed by the
Administrative Agent and the Borrower, cause such Excluded Foreign Subsidiary to
(i) become a Subsidiary Guarantor by executing and delivering to the Collateral
Agent a Guarantor Joinder Agreement along with such other documentation as the
Collateral Agent deems reasonably appropriate for effecting such joinder,
(ii) grant a Lien in favor of the Collateral Agent for the ratable benefit of
the Secured Parties on the assets and other personal property of such Excluded
Foreign Subsidiary of the same type that constitute Collateral for purposes of
the Security Documents (other than with respect to any Excluded Assets of such
Excluded Foreign Subsidiary but without giving effect to any provision of the
definition of Excluded Assets that would otherwise result in such Excluded
Foreign Subsidiary (and its tangible and intangible personal property)
constituting an Excluded Asset) and (iii) enter into any such amendments,
modifications, or other changes to this Agreement and any other Loan Document
reasonably requested by the Collateral Agent in its reasonable discretion in
order to address any matters in connection with, or related to, such Excluded
Foreign Subsidiary becoming a Subsidiary Guarantor under the Loan Documents.
Each of the Lenders hereby authorize the Administrative Agent and the Collateral
Agent to enter into any such amendments, modifications, or other changes to this
Agreement or any of the other Loan Documents solely to implement the foregoing.
(e)with respect to any new Non‑Guarantor Subsidiary created or acquired after
the Restatement Effective Date by any Loan Party (but excluding any Unrestricted
Subsidiary, any Excluded Foreign Subsidiary and any Subsidiary which would be a
Subsidiary Guarantor but for clause (vi) in the definition thereof to the extent
a pledge of the Capital Stock of such entity is prohibited by its Organizational
Documents or requires the consent of any Person (other than Holdings or any of
its Restricted Subsidiaries) party thereto which consent has not been obtained),
promptly (i) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments to this Agreement and the Security Agreement as the
Collateral Agent or the Administrative Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest (subject to the Liens permitted
hereunder) in the Capital Stock of such Non‑Guarantor Subsidiary that is owned
by any Loan Party and (ii) deliver to the Collateral Agent the certificates
representing such Capital Stock (if any), together with undated stock powers, in
blank, executed and delivered by a duly Authorized Officer of the relevant Loan
Party. Notwithstanding anything to the contrary in the foregoing clauses (c) and
(d), the Borrower may notify the Administrative Agent at any time that the
Borrower desires to join a Non-Guarantor Subsidiary (other than any Unrestricted
Subsidiary) as a Subsidiary Guarantor under this Agreement and the other Loan
Documents, and, in any such case, as reasonably agreed by the Administrative
Agent and the Borrower, cause such Non-Guarantor Subsidiary to (i) become a
Subsidiary Guarantor by executing and delivering to the Collateral Agent a
Guarantor Joinder Agreement along with such other documentation as the
Collateral


A-87

--------------------------------------------------------------------------------





Agent deems reasonably appropriate for effecting such joinder, (ii) grant a Lien
in favor of the Collateral Agent for the ratable benefit of the Secured Parties
on the assets and other personal property of such Non-Guarantor Subsidiary of
the same type that constitute Collateral for purposes of the Security Documents
(other than with respect to any Excluded Assets of such Non-Guarantor Subsidiary
but without giving effect to any provision of the definition of Excluded Assets
that would otherwise result in such Non-Guarantor Subsidiary (and its tangible
and intangible personal property) constituting an Excluded Asset) and (iii)
enter into any such amendments, modifications, or other changes to this
Agreement and any other Loan Document reasonably requested by the Collateral
Agent in its reasonable discretion in order to address any matters in connection
with, or related to, such Excluded Foreign Subsidiary becoming a Subsidiary
Guarantor under the Loan Documents. Each of the Lenders hereby authorize the
Administrative Agent and the Collateral Agent to enter into any such amendments,
modifications, or other changes to this Agreement or any of the other Loan
Documents solely to implement the foregoing.
(f)Notwithstanding anything herein or in any other Loan Document to the
contrary, (i) no Loan Party shall be required to obtain Control Agreements or
similar arrangements with respect to deposit, securities or commodities accounts
if, as of any quarter end, the Total Net Leverage Ratio, calculated on a Pro
Forma Basis as of the most recently completed Measurement Period, is no greater
than 2.67:1.00 and, in such instance, the Collateral Agent shall terminate any
Control Agreements then in existence and (ii) no actions (including, for the
avoidance of doubt, filings and recordations) in any non-U.S. jurisdiction
(including, for the avoidance of doubt, with respect to any Intellectual
Property registered, patented or applied for in any non-U.S. jurisdiction) shall
be required in order to create any security interests in assets located or
titled outside of the U.S. or to perfect any security interests (it being
understood that there shall be no security agreements or pledge agreements
(including, for the avoidance of doubt, with respect to any Intellectual
Property registered, patented or applied for in any non-U.S. jurisdiction)
governed under the laws of any non-U.S. jurisdiction).
(g)The Borrower shall, and shall cause each other Loan Party to, provide the
Collateral Agent five (5) Business Days (or such shorter period as the
Collateral Agent may agree) prior written notice before establishing or closing
any deposit account, securities account or commodities account at or with any
bank or financial institution. In addition, subject to clause (f)(i) above,
within 90 days after the Third Restatement Effective Date (or such later date as
the Required Lenders may agree; provided that, the Collateral Agent may extend
the deadline by an additional 30 days (i.e., to 120 days after the Third
Restatement Effective Date) without the Required Lenders’ consent) for each such
account that any Loan Party at any time maintains, each Loan Party shall cause
the applicable bank or financial institution at or with which any such account
is maintained to execute and delivery a Control Agreement or other instrument or
agreement with respect to such account that ensures, to the perfection of the
Collateral Agent’s Lien in such account in accordance with the terms hereunder.
The provisions of the previous sentence shall not apply to (i) deposit accounts
exclusively used for payroll, payroll taxes and, in Collateral Agent’s
discretion, other employee wage and benefit payments to or for the benefit of a
Loan Party’s employees and identified to Collateral Agent by the applicable Loan
Party as such, (ii) escrow accounts, (iii) trust accounts, and (iv) petty cash
and zero balance accounts.



Section 7.09Credit Ratings. Use commercially reasonable efforts to maintain at
all times a public credit rating by two of S&P, Moody’s and Fitch in respect of
the Term Facility provided for under this Agreement and a public corporate
rating or public corporate family rating, as applicable, by two of S&P, Moody’s
and Fitch, in each case with no requirement to maintain any specific minimum
rating (it being understood and agreed that “commercially reasonable efforts”
shall in any event include the payment by the Borrower of customary rating
agency fees and reasonable cooperation with information and data requests by
Moody’s, S&P and Fitch, as applicable, in connection with their ratings
process).



Section 7.10Further Assurances. At any time or from time to time upon the
request of the Administrative Agent, at the expense of the Borrower but subject
to the limitations set forth in the Loan Documents and this Agreement, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents. In furtherance and not in limitation
of the foregoing, the Loan Parties shall take such actions as the Administrative
Agent may reasonably request from time to time (including, without limitation,
the execution and delivery of guarantees, security agreements, pledge
agreements, mortgages, deeds of trust, stock powers, financing statements and
other documents, the filing or recording of any of the foregoing, and the
delivery of stock certificates and other Collateral with respect to which
perfection is obtained by possession, in each case to the extent required by the
applicable Loan Documents) to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets (other than those
assets specifically excluded by the terms of this Agreement and the other Loan
Documents) of such Loan Parties on a first priority basis (subject to Liens
permitted under Section 8.02). Notwithstanding the foregoing or anything else
herein or in any other Loan Document to the contrary, in no event shall (A) the
assets of any Excluded Foreign Subsidiary (including the equity interests of any
Subsidiary thereof) constitute security or secure, or such assets or the
proceeds of such assets be required to be available for, payment of the
Obligations, (B) more than sixty-five percent (65%) of the voting equity
interests of any Excluded Foreign Subsidiary owned directly by a Loan Party be
required to be pledged to secure the Obligations or


A-88

--------------------------------------------------------------------------------





(C) any Capital Stock of any lower-tier Excluded Foreign Subsidiary or any
Subsidiary of any Excluded Foreign Subsidiary be required to be pledged to
secure the Obligations.



Section 7.11[Reserved].



Section 7.12Use of Proceeds. The Borrower shall use the proceeds of the Loans
only as provided in Section 5.12.



Section 7.13Compliance with Environmental Law. (a) Holdings and the Borrower
will comply, and will cause each of their respective Subsidiaries to comply,
with all Environmental Laws and permits applicable to, or required by, the
ownership, lease or use of, its Real Property now or hereafter owned, leased or
operated by Holdings or any of its Subsidiaries and will promptly pay or cause
to be paid all costs and expenses incurred in connection with such compliance,
except for such non-compliances or failure to pay as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither Holdings nor any of its Subsidiaries will generate, use,
treat, store, dispose of or Release Materials of Environmental Concern on any
Real Property now or hereafter owned, leased or operated by Holdings or any of
its Subsidiaries, or transport Materials of Environmental Concern to or from any
such Real Property, except for such generation, use, treatment, storage,
Release, disposal or transport as could not reasonably be expected to have a
Material Adverse Effect.


(b)(i) After the receipt by the Administrative Agent or any Lender of any notice
of the type described in Section 7.07(f), (ii) after 30 days have passed since
receipt of written notice from the Administrative Agent or any Lender that
Holdings or any of its Subsidiaries are not in compliance with Section 7.13(a)
and such non-compliance has not been corrected, or (iii) in the event that the
Administrative Agent or the Lenders have exercised any of the remedies pursuant
to ARTICLE 10, Holdings, the Borrower and their respective Subsidiaries will (in
each case) provide, at the sole expense of the Borrower and at the written
request of the Administrative Agent, a Phase I environmental site assessment
report concerning any such related Mortgaged Property, prepared by a reputable
environmental consulting firm reasonably approved by the Administrative Agent
indicating, where relevant, the presence or absence of Materials of
Environmental Concern and the likely cost of any removal or remedial action in
connection with such Materials of Environmental Concern on such Mortgaged
Property. If the Borrower fails to provide the same within 45 days after such
request was made or such later date as the Administrative Agent may agree, the
Administrative Agent may order the same, the cost of which shall be borne by the
Borrower, and the Borrower shall grant and hereby grant to the Administrative
Agent and the Lenders and their respective agents reasonable access to such
related Mortgaged Property to undertake such an assessment at any reasonable
time upon reasonable written notice to Holdings or the Borrower, all at the sole
expense of the Borrower.



Section 7.14Lender Conference Calls.


(a)Within twenty Business Days (or at such later date as may be agreed by the
Required Lenders in their reasonable discretion) of each date on which financial
statements are required to be delivered pursuant to Section 7.01(a) and (b),
hold up to one telephonic meeting per Fiscal Quarter (at a mutually agreeable
time) by conference call with all Lenders who choose to participate on such
call, on which call shall be reviewed by the Borrower the financial results of
the previous Fiscal Quarter covered by such financial statements and the
financial condition of Holdings and its Restricted Subsidiaries at such time.


(b)On and after the Third Restatement Effective Date and for so long as the
Total Net Leverage Ratio as of the most recently completed Measurement Period is
greater than 2.67:1.00, at the request of the Administrative Agent or the
Required Lenders, within five (5) Business Days (or at such later date as may be
agreed by the Required Lenders in their reasonable discretion) of each date on
which financial statements are required to be delivered pursuant to Section
7.01(c), Holdings shall cause the chief financial officer or other Authorized
Officer with knowledge of the financial results of Holdings and its Subsidiaries
to participate in a conference call with all Lenders who choose to participate
in such conference call during which conference call the knowledgeable
participating Authorized Officer shall review the financial results and such
other matters as the Administrative Agent or any Lender may reasonable request.



Section 7.15Post-Closing Deliveries.
  
(a)The Borrower hereby agrees to deliver to Administrative Agent, in form and
substance reasonably satisfactory to Administrative Agent, the items described
on Schedule 7.15 hereof on or before the dates specified with respect to such
items, or such later dates as may be agreed to by Administrative Agent in its
sole discretion. All representations and warranties contained in this Agreement
and the other Loan Documents shall be deemed modified to


A-89

--------------------------------------------------------------------------------





the extent necessary to effect the foregoing (and to permit the taking of the
actions described above within the time periods required above and in Schedule
7.15, rather than as elsewhere provided in the Loan Documents), provided that
(x) to the extent any representation and warranty would not be true because the
foregoing actions were not taken on the Original Closing Date, the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with the foregoing provisions of this Section 7.15(a)
(and Schedule 7.15) and (y) all representations and warranties relating to the
Security Documents shall be required to be true in all material respects
immediately after the actions required to be taken by this Section 7.15(a) (and
Schedule 7.15) have been taken (or were required to be taken).
(b)The Borrower hereby agrees to deliver to Administrative Agent, within 15 days
after the Third Restatement Effective Date or such later dates as may be agreed
to by the Required Lenders in their sole discretion, in form and substance
reasonably satisfactory to Administrative Agent and the Required Lenders:  
(i)the Administrative Agent shall have received a legal opinion of (i) Foley &
Lardner LLP, local counsel in Wisconsin, (ii) Shumaker, Loop & Kendrick, LLP,
local counsel in Michigan and North Carolina and (iii) Snell & Wilmer L.L.P.,
local counsel in Colorado, which opinion, in each case, shall be addressed to
the Administrative Agent, the Revolving Agent, the Collateral Agent, the Issuing
Banks and the Lenders and in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.
(c)The Borrower hereby agrees to deliver to Administrative Agent, within 90 days
after the Third Restatement Effective Date or such later dates as may be agreed
to by the Required Lenders in their sole discretion; provided that, the
Collateral Agent (without the Required Lenders’ consent) may extend the deadline
by an additional 30 days (i.e., to 120 days after the Third Restatement
Effective Date) without the Required Lenders’ consent, in form and substance
reasonably satisfactory to Administrative Agent and the Required Lenders,
Control Agreements as required to be incompliance with Section 7.08(g) hereof.



Section 7.16Anti‑Terrorism Law; Anti-Bribery Law; Anti‑Money Laundering;
Embargoed Persons. Holdings and each of its Restricted Subsidiaries agrees to:


(a)conduct its business in such manner so as to not, directly or, knowingly,
indirectly, (i) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other law with respect to terrorism or money laundering (“Anti‑Terrorism Law”),
or (ii) engage in or conspire to engage in any transaction that violates, or
attempts to violate, any of the material prohibitions set forth in any
Anti‑Terrorism Law or any Anti-Bribery Law.
(b)Repay the Loans exclusively with funds that are not derived from any unlawful
activity such that the result of any such repayment would not cause the making
of the Loans to be in material violation of any applicable Requirement of Law.
(c)(x) Use funds or properties of Holdings or any of the Restricted Subsidiaries
to repay the Loans only to the extent it does not constitute, to the knowledge
of Holdings or any of the Restricted Subsidiaries, property of, or is
beneficially owned, to the knowledge of Holdings or any of the Restricted
Subsidiaries, directly or, knowingly, indirectly by, any Person subject to
applicable sanctions or trade restrictions under United States law (“Embargoed
Person”) that is identified on (1) the “List of Specially Designated Nationals
and Blocked Persons” maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or any applicable Requirement of Law promulgated thereunder,
with the result that the investment in Holdings or any of the Restricted
Subsidiaries (whether directly or indirectly) is prohibited by any applicable
Requirement of Law, or the Loans made by the Lenders would be in violation of
any applicable Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (y) to the
knowledge of Holdings or any of the Restricted Subsidiaries, any Embargoed
Person to have any direct or indirect interest, in Holdings or any of the
Restricted Subsidiaries, with the result that the investment in Holdings or any
of the Restricted Subsidiaries (whether directly or indirectly) is prohibited by
any applicable Requirement of Law or the Loans are in violation of any
applicable Requirement of Law.



Section 7.17Syndication Amendment. At any time on and after the Original Closing
Date and ending on the earlier of (a) a “Successful Syndication” (as defined in
the Fee Letter) and (b) the date that is 60 days after the Original Closing
Date, Holdings and the Borrower shall (i) perform the syndication related
actions described in Sections 3 and 4 of the Commitment Letter (as defined in
the Fee Letter) in accordance with the terms thereof and (ii) agree to enter
into any amendment hereto or other Loan Document or other appropriate document
or agreement necessary to implement any of the provisions under the heading
“Market Flex” in the Fee Letter in accordance with the terms of the Fee Letter
(such amendment, a “Syndication Amendment”).







A-90

--------------------------------------------------------------------------------





ARTICLE VIII
NEGATIVE COVENANTS


Holdings and the Borrower hereby jointly and severally agree that, until all
Commitments have been terminated and the principal of and interest on each Loan,
and all fees and all other expenses or amounts payable under any Loan Document,
shall have been paid in full (other than unasserted contingent indemnification
and reimbursement obligations), each of Holdings and the Borrower shall not, and
shall not permit any of their respective Restricted Subsidiaries to, directly or
indirectly:

Section 8.01Indebtedness. Incur any Indebtedness, except:


(a)Indebtedness pursuant to any Loan Document (including any Credit Agreement
Refinancing Indebtedness Incurred pursuant to a Refinancing Amendment);
(b)Subordinated Indebtedness not to exceed $50,000,000 at any time outstanding;
provided that there shall be no interest payable in cash thereunder prior to the
Latest Maturity Date;
(c)De-leverage Subordinated Indebtedness not to exceed a principal amount of
$150,000,000 at any time outstanding; provided that Holdings and its Restricted
Subsidiaries shall not make any interest payment thereunder in cash unless made
pursuant to Section 8.07(d)(iii) hereof;
(d)(I) Indebtedness in the form of one or more series of senior unsecured notes,
senior secured notes or subordinated notes, provided that (i) in the case of
secured Indebtedness, such Indebtedness shall only be secured (a) by Collateral
securing the Obligations and (b) by Liens on the Collateral that are
substantially the same, or more narrow in scope, as the Liens granted under the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (ii) at the time of such Incurrence, such Indebtedness
does not have a final stated maturity prior to the Latest Maturity Date then in
effect, (iii) at the time of such Incurrence, such Indebtedness has a Weighted
Average Life to Maturity equal to or longer than the Weighted Average Life to
Maturity of the Tranche of Loans with the longest Weighted Average Life to
Maturity then in effect (excluding the effects of nominal amortization in the
amount of no greater than one percent per annum of the original stated principal
amount of such Indebtedness on the date of Incurrence thereof), (iv) in the case
of unsecured Indebtedness, such Indebtedness is not secured by any Lien on any
property or assets of Holdings or any of its Subsidiaries, (v) such Indebtedness
is in an original aggregate principal amount not greater than the aggregate
principal amount of the Indebtedness refinanced with the proceeds of such notes
pursuant to clause (ix) below, plus premiums and accrued and unpaid interest,
fees and expenses in respect thereof plus other reasonable costs, fees and
expenses (including upfront fees and original issue discount) incurred in
connection with such Indebtedness, (vi) such Indebtedness is not guaranteed by
any Persons other than the Subsidiary Guarantors and, if secured, is not secured
by any assets that do not constitute Collateral, (vii) such Indebtedness does
not provide for any mandatory repayment, mandatory redemption, mandatory offer
to purchase or sinking fund obligation (other than related to customary asset
sale and change of control offers) prior to the Latest Maturity Date at the time
of Incurrence, other than to the extent such prepayment, repurchase or
redemption or offer is accompanied by the prepayment of the outstanding
principal of the Term Loans in an amount equal to the pro rata portion the Term
Loans represent as a percentage of Consolidated Total Debt that is not revolving
facility Indebtedness of Holdings and its Restricted Subsidiaries, (viii) such
Indebtedness has such pricing, interest, fees, premiums and optional prepayment
terms as may be agreed by the Borrower and the holders of such Indebtedness, and
the other terms and conditions of such Indebtedness (excluding pricing, fees and
optional prepayment or redemption terms) are substantially identical to, or
(taken as a whole) no more favorable (as reasonably determined by the Borrower)
to the holders of such Indebtedness than those applicable to the Indebtedness
refinanced with the proceeds of such notes pursuant to clause (ix) below (other
than covenants and other provisions applicable only to periods after the
then-applicable Latest Maturity Date of the Indebtedness refinanced with the
proceeds of such notes pursuant to clause (ix) below), and (ix) the Net Cash
Proceeds of such Indebtedness are used to repay the Loans or shall be issued in
exchange for Loans as directed by the Borrower so long as any Loans that are so
exchanged shall be immediately cancelled and (II) any Permitted Refinancing of
Indebtedness previously Incurred under, and in accordance with the requirements
of, this clause (d);
(e)(I) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 8.02(k); provided that, immediately after
giving effect to any Incurrence of Indebtedness under this clause (e)(I), the
aggregate principal amount of Indebtedness outstanding under this clause (e)
shall not exceed the greater of $85,000,000 and 75% of Consolidated EBITDA on a
Pro Forma Basis for the most recently completed Measurement Period at such time
and (II) any Permitted Refinancing of Indebtedness previously Incurred under,
and in accordance with the requirements of, this clause (e);
(f)Indebtedness of (w) Holdings to another Loan Party for the purposes of making
the payments set forth in Section 8.05 and 8.08, (x) the Borrower or any other
Loan Party to any Subsidiary of the Borrower, (y) any Restricted Subsidiary of
the Borrower to the Borrower or any other Subsidiary thereof, provided that the
aggregate principal amount of Indebtedness owed by any Restricted Subsidiary
that is a Non‑Guarantor Subsidiary or Excluded Foreign Subsidiary to the
Borrower or any other Loan Party shall not exceed at any time outstanding the
amount permitted to be invested in


A-91

--------------------------------------------------------------------------------





Restricted Subsidiaries that are Non‑Guarantor Subsidiaries or Excluded Foreign
Subsidiaries pursuant to clauses (d), (q), (w), (x) and (y) of Section 8.06 and
(z) any Restricted Subsidiary that is a Non‑Guarantor Subsidiary or Excluded
Foreign Subsidiary to any other Restricted Subsidiary that is a Non‑Guarantor
Subsidiary, an Excluded Foreign Subsidiary or any Unrestricted Subsidiary;
provided further that (i) any such Indebtedness owed to a Loan Party pursuant to
this clause (f) shall be evidenced by an Intercompany Note and shall be pledged
pursuant to the Security Agreement and (ii) any such Indebtedness of a Loan
Party pursuant to this clause (f) shall be subordinated to the Obligations on
the terms of the Intercompany Note;
(g)[reserved];
(h)Indebtedness consisting of Guarantee Obligations by Holdings, the Borrower or
any Guarantor of Indebtedness otherwise permitted to be Incurred by a Loan Party
under this Section 8.01 (other than Section 8.01(p), (s) or (w));
(i)(I) Indebtedness outstanding on the Original Closing Date and listed on
Schedule 8.01(i), together with any Indebtedness outstanding on the Restatement
Effective Date of the Second Acquired Business and listed on the supplement to
Schedule 8.01(i) pursuant to the Restatement Agreement (as reduced by any
repayments of principal thereof other than with the proceeds of a Permitted
Refinancing) and (II) any Permitted Refinancing of Indebtedness previously
Incurred under, and in accordance with the requirements of, this clause (i);
(j)Indebtedness in respect of Swap Agreements entered into to hedge or mitigate
risks to which Holdings or any Restricted Subsidiary has exposure and not for
speculative purposes;
(k)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance or similar obligations, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;
(l)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, performance and completion guarantees, import and export custom and duty
guarantees and similar obligations, or obligations in respect of letters of
credit or bank acceptances or similar instruments related thereto, in each case
provided in the ordinary course of business;
(m)Indebtedness of the Borrower and its Restricted Subsidiaries consisting of
obligations under deferred compensation, purchase price, earn outs or other
similar arrangements incurred by such Person in connection with (i) the
Transactions, (ii) Permitted Acquisitions or any similar Investments permitted
hereunder and (iii) in the ordinary course of business;
(n)Cash Management Obligations and Guarantee Obligations in respect thereof,
Indebtedness in respect of employee credit card programs and purchasing card
programs in the ordinary course of business, and other Indebtedness in respect
of netting services, automatic clearinghouse arrangements, overdraft protections
and similar arrangements in each case in connection with deposit accounts, in
the ordinary course of business;
(o)Indebtedness consisting of (x) the financing of insurance premiums or
(y) take‑or‑pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(p)[reserved].
(q)Indebtedness constituting customary indemnification obligations in connection
with sales, dispositions and Permitted Acquisitions and other similar
Investments permitted under this Agreement;
(r)(i) unsecured Contribution Indebtedness, provided that immediately before and
after giving effect thereto, no Event of Default shall have occurred and be
continuing and (ii) any Permitted Refinancing of Indebtedness previously
Incurred under, and in accordance with the requirements of, this clause (r);
(s)guarantees by Holdings, the Borrower or any of its Restricted Subsidiaries in
the ordinary course of business of the obligations of suppliers, customers, and
licensees of the Borrower and its Restricted Subsidiaries;
(t)Indebtedness to the extent constituting Attributable Debt arising in Sale
Leaseback Transactions or any industrial revenue bond issued to finance or
refinance Indebtedness secured by any Real Property;
(u)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in ordinary course of business; provided, that such Indebtedness is
extinguished within five Business Days of its Incurrence;
(v)additional Indebtedness of Holdings and its Restricted Subsidiaries; provided
that, immediately after giving effect to any Incurrence of Indebtedness under
this clause (v), the sum of the aggregate principal amount of Indebtedness
outstanding under this clause (v) shall not exceed the greater of $20,000,000
and 17% of Consolidated EBITDA on a Pro Forma Basis for the most recently
completed Measurement Period;
(w)to the extent constituting Indebtedness, judgments, decrees, attachments or
awards not constituting an Event of Default under Section 10.01(h);
(x)Indebtedness representing Taxes that are not overdue by more than sixty days
or are being contested in compliance with Section 7.03;
(y)[reserved];


A-92

--------------------------------------------------------------------------------





(z)Indebtedness consisting of unsecured promissory notes issued by Holdings to
current or former officers, managers, consultants, directors and employees,
their respective estates, spouses or former spouses to finance the purchase or
redemption of Capital Stock of Holdings permitted by Section 8.05; and
(aa)Indebtedness of Restricted Subsidiaries that are not Loan Parties and any
Permitted Refinancing of Indebtedness previously Incurred under, and in
accordance with the requirements of, this clause (aa); provided, that,
immediately after giving effect to any Incurrence of Indebtedness under this
clause (aa), the aggregate principal amount of Indebtedness outstanding under
this clause (aa) and any Permitted Refinancing of Indebtedness previously
Incurred under, and in accordance with the requirements of, this clause (aa) (to
the extent of the outstanding principal amount of such Indebtedness so
refinanced) shall not exceed the greater of $20,000,000 and 17% of Consolidated
EBITDA on a Pro Forma Basis for the most recently completed Measurement Period
at such time.


The accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, the payment of dividends on
Disqualified Capital Stock in the form of additional shares of Disqualified
Capital Stock, accretion or amortization of original issue discount or
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies will not
be deemed to be an incurrence of Indebtedness for purposes of this Section 8.01.
The principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on a consolidated balance sheet of the Borrower
dated such date prepared in accordance with GAAP.



Section 8.02Liens. Create, Incur, assume or suffer to exist any Lien upon or
with respect to any property or assets (real or personal, tangible or
intangible), whether now owned or hereafter acquired, except:


(a)Liens on the Collateral securing Indebtedness of the Loan Parties Incurred
pursuant to Section 8.01(d), so long as the holders of such Indebtedness and
their Representatives are at all times subject to each applicable Intercreditor
Agreement required to be entered into pursuant to Section 8.01(d) and, if
applicable, the definition of “Permitted Refinancing”;
(b)Liens, whether or not securing Indebtedness, in an amount not to exceed the
greater of $20,000,000 and 15% of Consolidated EBITDA on a Pro Forma Basis for
the most recently completed Measurement Period; provided that to the extent any
Liens incurred pursuant to this clause (b) shall be on Collateral, such Liens on
Collateral shall be on a junior lien basis subordinated to the Liens in favor of
the Secured Parties pursuant to the terms of a Junior Lien Intercreditor
Agreement;
(c)[reserved];
(d)Liens on cash or Cash Equivalents securing obligations under Swap Agreements
permitted hereunder;
(e)Liens for taxes that are (i) for amounts that are past due in an aggregate
amount not to exceed $2,000,000, (ii) not overdue by more than thirty days or
(iii) being contested in good faith by appropriate proceedings; provided that
adequate reserves with respect thereto are maintained on the books of Holdings,
the Borrower or the applicable Restricted Subsidiary, as the case may be, in
conformity with GAAP (or, for Foreign Subsidiaries that are Restricted
Subsidiaries, in conformity with generally accepted accounting principles that
are applicable in their respective jurisdiction of organization);
(f)carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s, suppliers’, construction contractors’ and sub‑contractors’ or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings, and Liens on fixtures and movable tangible property
located on real property leased or subleased from landlords, lessors and
mortgagees;
(g)pledges or deposits in the ordinary course of business (i) in connection with
workers’ compensation, unemployment insurance and other social security
legislation or (ii) securing liability for reimbursement or indemnification
obligations of insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiary;
(h)(i) deposits to secure or relating to the performance of bids, trade
contracts (other than Indebtedness for borrowed money), government contracts,
leases, utilities, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including,
without limitation, those to secure health and safety obligations) incurred in
the ordinary course of business and (ii) Liens securing the financing of
insurance premiums with respect thereto incurred in the ordinary course of
business;
(i)easements, covenants, conditions, rights‑of‑way, restrictions (including
zoning restrictions), building code and land use laws, encroachments,
protrusions, title exceptions, survey exceptions and other similar encumbrances
on real property that do not secure any Indebtedness for borrowed money and do
not materially detract from the value of the affected real property or
materially interfere with the ordinary conduct of business of the Borrower and
its Restricted


A-93

--------------------------------------------------------------------------------





Subsidiaries taken as a whole, and such other minor title defects or survey
matters that are disclosed by current surveys that, in each case, do not
materially and adversely interfere with the current use of such real property;
(j)Liens (i) in existence on the Original Closing Date listed on
Schedule 8.02(j), together with any Liens outstanding on the Restatement
Effective Date of the Second Acquired Business and listed on the supplement to
Schedule 8.02(j) pursuant to the Restatement Agreement and (ii) securing any
Permitted Refinancing of Indebtedness secured by Liens referenced on
Schedule 8.02(j);
(k)Liens securing Indebtedness of Holdings and its Restricted Subsidiaries
incurred pursuant to Section 8.01(e) or 8.01(v) to finance the acquisition of
fixed or capital assets (including, without limitation, the acquisition,
construction or improvement of Real Property owned by a Loan Party) or
Indebtedness Incurred pursuant to Section 8.01(e)(II); provided that (i) such
Liens shall be created within 180 days following the acquisition of such fixed
or capital assets or such Permitted Refinancing, (ii) such Liens do not at any
time encumber any property of the Loan Parties other than the property financed
by such Indebtedness and accessions thereto and (iii) in the case of any
Indebtedness Incurred pursuant to Section 8.01(e)(II), the amount of
Indebtedness secured thereby is not increased (except by an amount equal to
accrued interest, a reasonable premium or other reasonable amount paid in
connection with such Permitted Refinancing, as applicable, and fees and expenses
reasonably incurred in connection therewith);
(l)Liens created pursuant to any Loan Document;
(m)any interest or title of a lessor or sublessor under any lease or sublease or
secured by a lessor’s or sublessor’s interests under leases or subleases;
(n)Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods or assets and proceeds of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods or assets in the ordinary course of
business;
(o)Liens on property of any Restricted Subsidiary that is a Foreign Subsidiary,
FSHCO and/or Non‑Guarantor Subsidiary, which Liens secure Indebtedness or other
obligations of the applicable Restricted Subsidiary not prohibited under this
Agreement (other than Indebtedness of any Loan Party);
(p)Liens in respect of the non‑exclusive licensing or sublicensing of patents,
copyrights, trademarks and other Intellectual Property rights in the ordinary
course of business;
(q)Liens arising out of Sale Leaseback Transactions; provided that such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness or other obligations and accessions thereto;
(r)Liens arising from precautionary UCC financing statements or similar filings
made in respect of leases entered into by the Borrower and its Restricted
Subsidiaries or, to the extent permitted under the Loan Documents, the
consignment of goods to the Borrower or its Restricted Subsidiaries;
(s)ground leases in respect of real property on which facilities owned or leased
by the Borrower and its Restricted Subsidiaries are located;
(t)licenses (only non-exclusive in the case of Intellectual Property),
sublicenses (only non-exclusive in the case of Intellectual Property), leases or
subleases with respect to any assets granted to third Persons in the ordinary
course of business; provided that the same do not in any material respect
interfere with the business of the Borrower and its Restricted Subsidiaries
taken as a whole;
(u)Liens in respect of judgments or decrees that do not constitute an Event of
Default under Section 10.01(h);
(v)bankers’ Liens, rights of setoff and similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more deposit,
securities, investment or similar accounts, in each case granted in the ordinary
course of business in favor of the bank or banks where such accounts are
maintained, securing amounts owing to such bank with respect to cash management
or other account arrangements, including those involving pooled accounts and
netting arrangements or sweep accounts of the Borrower and its Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and its Restricted
Subsidiaries; provided that in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
(w)Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement in connection with an Investment
permitted hereunder;
(x)(i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into in the ordinary course of
business or Liens arising by operation of law under Article 2 of the New York
UCC and (ii) rights of setoff against credit balances of Holdings or any of its
Subsidiaries with credit card issuers or credit card processors to Holdings or
any of its Subsidiaries in the ordinary course of business;
(y)Liens and other matters of record shown on any title policies delivered
pursuant to this Agreement;
(z)[reserved];
(aa)Liens arising in connection with (i) zoning, building, entitlement and other
land use regulations by Governmental Authorities with which the normal operation
of the business complies, and (ii) any zoning or similar law or right reserved
to or vested in any Governmental Authority to control or regulate the use of any
real property that does


A-94

--------------------------------------------------------------------------------





not materially interfere with the ordinary conduct of the business of Holdings
and its Restricted Subsidiaries, taken as a whole;
(bb).Liens on property or assets acquired pursuant to a Permitted Acquisition or
similar Investment permitted hereunder, or on property or assets of a Restricted
Subsidiary of the Borrower in existence at the time such Restricted Subsidiary
or property is acquired pursuant to a Permitted Acquisition or similar
Investment, provided that (x) any Indebtedness that is secured by such Liens is
permitted hereunder and (y) such Liens are not incurred in connection with, or
in contemplation or anticipation of, such Permitted Acquisition or such
Investment permitted hereunder and do not attach to any property or assets of
Holdings or any other property or assets of the Borrower or any of its
Restricted Subsidiaries other than the property and assets subject to such Liens
at the time of such Permitted Acquisition or Investment (and the proceeds and
products thereof and accessions thereto and after‑acquired property subjected to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after‑acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such Permitted Acquisition or Investment), together with any extensions,
renewals and replacements of the foregoing, so long as the Indebtedness secured
by such Liens is permitted hereunder and such extension, renewal or replacement
does not encumber any assets or properties of Holdings or additional assets or
properties of the Borrower or any of its Restricted Subsidiaries (other than the
proceeds or products or accessions of the assets subject to such Lien and
after‑acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after‑acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such Permitted Acquisition or
Investment);
(cc).possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Original Closing
Date (or, with respect to Subsidiaries acquired in connection with the
Restatement Effective Date Acquisition, as of the Restatement Effective Date)
and Investments permitted by Section 8.06, provided that such Liens (i) attach
only to such Investments and (ii) secure only obligations incurred in the
ordinary course and arising in connection with the acquisition or disposition of
such Investments and not any obligation in connection with margin financing;
(dd).Liens deemed to exist in connection with investments in repurchase
agreements meeting the requirements of Cash Equivalents;
(ee).Liens on amounts deposited as “security deposits” (or their equivalent) in
the ordinary course of business in connection with actions or transactions not
prohibited by this Agreement;
(ff).Liens arising by operation of law under Article 4 of the UCC in connection
with collection of items provided for therein; and
(gg).Liens on any amounts held by a trustee in the funds and accounts under an
indenture securing any industrial revenue bonds issued for the benefit of a Loan
Party or any Restricted Subsidiary to the extent such Indebtedness is permitted
under Section 8.01(t); and
(hh).[Reserved].


The expansion of Liens by virtue of accrual of interest, the accretion of
accreted value, the payment of interest or dividends in the form of additional
Indebtedness, amortization of original issue discount and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an incurrence of Liens for
purposes of this Section 8.02.



Section 8.03Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), except that:


(a)(i) any Restricted Subsidiary of the Borrower may be merged or consolidated
with or into the Borrower (provided that the Borrower shall be the continuing or
surviving entity unless such merger or consolidation would otherwise be
permitted pursuant to clause (c)(iv) below) or with or into any Subsidiary
Guarantor (provided that a Subsidiary Guarantor shall be the continuing or
surviving entity unless such merger or consolidation would otherwise be
permitted pursuant to clause (c)(iv) below), (ii) any Restricted Subsidiary that
is not a Loan Party may be merged or consolidated with or into another
Restricted Subsidiary that is not a Loan Party and (iii) Holdings may be merged
or consolidated with or into Intermediate Holdings (provided that Holdings shall
be the continuing or surviving entity);
(b)(x) Borrower or any Subsidiary Guarantor may Dispose of any or all of its
assets (i) to (in the case of a Subsidiary Guarantor) the Borrower or (in the
case of Borrower or any other Subsidiary Guarantor) any Subsidiary Guarantor
(upon voluntary liquidation, dissolution or otherwise) or (ii) pursuant to a
Disposition permitted by Section 8.04 and (y) any Restricted Subsidiary of the
Borrower that is not a Subsidiary Guarantor may Dispose of any or all of its
assets to (i) the Borrower, any Subsidiary Guarantor or any Restricted
Subsidiary and/or direct or indirect joint venture


A-95

--------------------------------------------------------------------------------





of the Borrower (upon voluntary liquidation, dissolution or otherwise) or (ii)
pursuant to a Disposition permitted by Section 8.04; provided, that
notwithstanding the foregoing, the Borrower shall not be permitted to Dispose of
its assets pursuant to this Section 8.03(b)(x)(i) unless such Disposition would
be permitted pursuant to clause (c)(iii) below;
(c)any Investment by the Borrower and its Restricted Subsidiaries permitted by
Section 8.06 may be structured as a merger, consolidation or amalgamation;
provided that (i) the respective Investment continues to be permitted pursuant
to the relevant clause or clauses of Section 8.06 after giving effect to the
respective merger, consolidation or amalgamation, (ii) the Lien on and security
interest in such property granted or to be granted in favor of the Collateral
Agent under the Security Documents shall be maintained or created in accordance
with the provisions of Section 7.08 and 7.10, (iii) in the case of any merger,
consolidation or amalgamation involving the Borrower, (x) the surviving person
shall expressly assume the obligations of the Borrower under the Loan Documents
pursuant to a supplement in form reasonably acceptable to the Administrative
Agent (including with respect to satisfaction of customary “know your customer”
requirements (including the Patriot Act)), (y) each other Loan Party shall have
confirmed its Guarantee of such surviving Person’s Obligations hereunder and the
Liens that secure such Guarantee and (z) Holdings shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger, consolidation or amalgamation and such supplement to
this Agreement or any Security Document preserves with respect to the Borrower
the enforceability of this Agreement, the Guarantee and the Security Documents
and the perfection of the Liens under the Security Documents (subject to
customary assumptions, qualifications and exceptions); provided that, in the
case of this clause (iii), (A) such merger, consolidation or amalgamation shall
not result in the Borrower (or the successor to the Borrower as a result of such
merger, consolidation or amalgamation) ceasing to be a domestic Wholly Owned
Subsidiary of Holdings and (B) the Organizational Documents of the surviving
person shall be substantially similar to those of the Borrower as in effect
prior to such merger or consolidation with such changes as are not adverse in
any material respect to the interests of the Lenders, (iv) if a Restricted
Subsidiary that is a Subsidiary Guarantor is a party to such merger,
consolidation or amalgamation (and the Borrower is not a party thereto) (x) the
surviving person shall expressly assume the obligations about the respective
Subsidiary Guarantor under the Loan Documents to which it is a party pursuant to
a supplement in form reasonably acceptable to the Administrative Agent
(including with respect to satisfaction of customary “know your customer”
requirements (including the Patriot Act)), and (y) Holdings shall have delivered
to the Administrative Agent an officer’s certificate and an opinion of counsel,
each stating that such merger, consolidation or amalgamation and such supplement
to the respective Loan Documents preserves with respect to such Subsidiary
Guarantor the enforceability of the Loan Documents to which its party (subject
to customary assumptions, qualifications and exceptions); provided that in the
case of this clause (iv), such merger, consolidation or amalgamation shall not
result in the respective Subsidiary Guarantor (or the successor to such
Subsidiary Guarantor as the result of such merger, consolidation or
amalgamation) ceasing to be a Wholly Owned Domestic Subsidiary of Holdings, (v)
if a Restricted Subsidiary that is not a Loan Party is a party to such merger,
consolidation or amalgamation (and the Borrower is not a party thereto), a
Restricted Subsidiary shall be the continuing or surviving Person thereof) and
(vi) after giving effect to any transactions permitted pursuant to this clause
(c) there shall be no material impairment of the Guarantees or the security
interests of the Collateral Agent in any material portion of the Collateral
(including, without limitation, as a result of the establishment of any entities
which are not Guarantors and which own assets which were previously Collateral
but no longer constitute same) in each case as reasonably determined by the
Administrative Agent based on information furnished to it by the Borrower;
(d)any Restricted Subsidiary of the Borrower may liquidate or dissolve or change
its legal form if the Borrower determines in good faith that such liquidation or
dissolution or change to its legal form is in the best interests of the Borrower
and is not adverse to the Lenders in any material respect; provided that (i) if
a Subsidiary Guarantor liquidates or dissolves in accordance with this Section
8.03(d), all or substantially all of its assets shall be transferred to, or
otherwise assumed by, the Borrower or another Subsidiary Guarantor, (ii) if a
Restricted Subsidiary that is not a Subsidiary Guarantor liquidates or dissolves
in accordance with this Section 8.03(d), all or substantially all of its assets
shall be transferred to, or otherwise assumed by, the Borrower or a Restricted
Subsidiary of the Borrower and (iii) in the case of a liquidation or dissolution
of a Subsidiary Guarantor, no Event of Default shall have occurred and be
continuing at such time;
(e)any merger, dissolution or liquidation not involving the Borrower or Holdings
may be effected for the purposes of effecting a Disposition permitted by Section
8.04;
(f)in connection with a Permitted Acquisition, any Loan Party or any Restricted
Subsidiary of a Loan Party may merge with or into or consolidate with any other
Person or permit any other Person to merge with or into or consolidate with it;
provided that in the case of any such merger or consolidation to which any Loan
Party is a party, such Loan Party is the surviving Person unless such merger or
consolidation would otherwise be permitted pursuant to clause (a) above;
(g)the merger or consolidation of Holdings or any of its Restricted Subsidiaries
for the sole purpose, and with the sole material effect, of changing its state
of organization within the United States (or, in the case of a Foreign
Subsidiary, outside the United States if such entity’s jurisdiction was outside
the United States); provided, however, that (i) in the case of any merger or
consolidation involving the Borrower or a Subsidiary Guarantor, the Borrower or
a


A-96

--------------------------------------------------------------------------------





Subsidiary Guarantor shall be the surviving Person and (ii) in the case of any
merger, consolidation or amalgamation involving any other Loan Party, a Loan
Party shall be the surviving corporation; and
(h)any Foreign Subsidiary, Immaterial Subsidiary or FSHCO that is not a Loan
Party may merge into any joint venture, Foreign Subsidiary or Immaterial
Subsidiary that is not a Loan Party.



Section 8.04Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Restricted Subsidiary of
Holdings, issue or sell any shares of such Restricted Subsidiary’s Capital Stock
to any Person, except:


(a)the Disposition of obsolete, surplus, uneconomical, worn out or damaged
property in the ordinary course of business and Dispositions in the ordinary
course of business of property or, in the reasonable business judgment of a Loan
Party, no longer used in the conduct of the business of the Borrower and the
other Restricted Subsidiaries (including allowing any registrations or patents
or any applications for registration or patent applications of any immaterial
Intellectual Property to lapse or go abandoned);
(b)the Disposition of inventory in the ordinary course of business;
(c)Dispositions permitted under Section 8.03;
(d)the sale or issuance of common Capital Stock of any Restricted Subsidiary of
the Borrower to the Borrower or any other Restricted Subsidiary of the Borrower
(provided that in the case of such issuance of common Capital Stock of a
Restricted Subsidiary that is not a Wholly Owned Subsidiary, Capital Stock of
such Restricted Subsidiary may be also issued to other owners thereof to the
extent such issuance is not dilutive to the ownership of the Loan Parties), and
the sale or issuance of the Borrower’s common Capital Stock to Holdings;
(e)the use, sale, exchange or other disposition of money or Cash Equivalents in
a manner that is not prohibited by the terms of this Agreement or the other Loan
Documents;
(f)the non-exclusive licensing or sublicensing of patents, trademarks,
copyrights, and other Intellectual Property rights in the ordinary course of
business (including ordinary course non-royalty based licenses and perpetual
licenses);
(g)Dispositions which are required by court order or regulatory decree or
otherwise required or compelled by regulatory authorities;
(h)licenses, sublicenses, space leases, leases or subleases with respect to any
real or personal property or assets granted to third Persons in the ordinary
course of business; provided that either (i) the same do not in any material
respect interfere with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, or materially detract from the use or value of
the relative assets of the Borrower and its Restricted Subsidiaries, taken as a
whole, or (ii) such transaction is at arm’s length;
(i)Dispositions to, between or among the Borrower and any Subsidiary Guarantors
and Dispositions by Holdings and Intermediate Holdings to the Borrower or any
Subsidiary Guarantor;
(j)Dispositions (x) between or among any Restricted Subsidiary that is not a
Subsidiary Guarantor and any other Restricted Subsidiary or joint venture that
is not a Subsidiary Guarantor, (y) by a Restricted Subsidiary that is not a
Subsidiary Guarantor to the Borrower or any other Subsidiary Guarantor, or
(z) by any Loan Party to a Restricted Subsidiary and/or joint venture that is
not a Loan Party so long as, in the case of the foregoing clause (z), the fair
market value of all Dispositions pursuant hereto, does not exceed $5,000,000 in
the aggregate during the term of this Agreement and no Event of Default shall
have occurred and be continuing or otherwise result therefrom;
(k)the compromise, settlement or write‑off of accounts receivable or sale of
accounts receivable for collection (i) in the ordinary course of business, (ii)
for purposes of compromise in bankruptcy or in connection with disputed accounts
or (iii) acquired in connection with a Permitted Acquisition consistent with
prudent business practice;
(l)Dispositions constituting (i) Investments permitted under Section 8.06
(including Section 8.06(d)), (ii) Restricted Payments permitted under Section
8.05 and (iii) Liens permitted under Section 8.02;
(m)(i) Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset or (ii) a Disposition consisting of or
subsequent to a total loss or constructive total loss of property;
(n)Dispositions of property to the extent that such property is exchanged for
credit against the purchase price of similar replacement property;
(o)the unwinding of any Swap Agreement;
(p)[reserved];
(q)Dispositions of Investments in joint ventures to the extent required by, or
pursuant to, customary buy/sell arrangements between the applicable joint
venture party as set forth in the joint venture arrangements or similar binding
agreements among such joint venture party;
(r)Dispositions of other property; provided that (A) no Event of Default shall
have occurred and be continuing or would otherwise result therefrom, (B) such
Disposition or series of related Dispositions pursuant to this clause (r) shall
not constitute a Disposition of all or substantially all of the assets of
Holdings and its Restricted Subsidiaries,


A-97

--------------------------------------------------------------------------------





(C) the Net Cash Proceeds of such Disposition shall be applied in accordance
with Section 4.02(c), (D) with respect to any single Disposition or a series of
related Dispositions for an aggregate consideration in excess of $3,750,000, not
less than 75% of the consideration payable to the Borrower and its Restricted
Subsidiaries in connection with such Disposition is in the form of cash or Cash
Equivalents; provided that, for the purposes of this clause (D), the following
shall be deemed to be cash: (x) any liabilities that are not Indebtedness (as
shown on the Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations under the Loan Documents,
that are assumed by the transferee with respect to the applicable Disposition
and for which Holdings, the Borrower and the Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing, (y) any securities
received by the Borrower or such Restricted Subsidiary from such transferee that
are converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received in the
conversion) within 180 days following the consummation of the applicable
Disposition; and (z) any Designated Non‑Cash Consideration in respect of such
Disposition having an aggregate fair market value, taken together with the
Designated Non‑Cash Consideration in respect of all other Dispositions, not in
excess of $5,000,000 (with the fair market value of each item of Designated
Non‑Cash Consideration being measured as of the time received), (E) the
consideration payable to the Borrower and its Restricted Subsidiaries in
connection with any such Disposition is equal to the fair market value of such
property (as determined by the Borrower in good faith) and (F) concurrently with
the consummation of such Disposition, an Authorized Officer of the Borrower
shall deliver to the Administrative Agent a certificate executed by such
Authorized Officer certifying as to the accuracy of the foregoing conditions;
(s)any exchange of property of the Borrower or any Restricted Subsidiary (other
than Capital Stock or other Investments) which qualifies as a like kind exchange
pursuant to and in compliance with Section 1031 of the Code or any other
substantially concurrent exchange of property by the Borrower or any Restricted
Subsidiary (other than Capital Stock or other Investments) for property (other
than Capital Stock or other Investments) of another person; provided that (a)
such property is useful to the business of the Borrower or such Restricted
Subsidiary, (b) the Borrower or such Restricted Subsidiary shall receive
reasonably equivalent or greater market value for such property (as reasonably
determined by the Borrower in good faith) and (c) such property will be received
by the Borrower or such Restricted Subsidiary substantially concurrently with
its delivery of property to be exchanged;
(t)[reserved];
(u)sales or Dispositions constituting Non-Core Asset Sales of assets acquired in
connection with an Investment permitted hereunder (including any acquisition
consummated prior to the Original Closing Date (or, with respect to the Second
Acquired Business, prior to the Restatement Effective Date);
(v)as long as no Event of Default then exists or would immediately arise
therefrom, Dispositions of non-core Real Property that is not currently used in
the operations of the business or the continued ownership of which the Borrower
has determined in its good faith business judgment would not be commercially
reasonable to retain (or Dispositions of any Person or Persons created to hold
such Real Property or the Capital Stock in such Person or Persons), including
leasing or subleasing transactions, Sale Leaseback Transactions, Synthetic Lease
Obligation transactions and other similar transactions involving any such Real
Property pursuant to leases on market terms;
(w)(i) cancellations or Dispositions of any Indebtedness owed (i) to a Loan
Party by another Loan Party, (ii) to any other Subsidiary and/or joint venture
that is not a Loan Party by any other Restricted Subsidiary and/or joint venture
that is not a Loan Party or (iii) to a Subsidiary that is not a Loan Party by a
Loan Party; provided that after giving effect to such Disposition, such
Indebtedness would otherwise be permitted under Section 8.01 and (ii) so long as
no Event of Default then exists, cancellations of Indebtedness owed to a Loan
Party by another Loan Party or any other Restricted Subsidiary and/or joint
venture that is not a Subsidiary;
(x)Disposition of property with respect to an insurance claim from damage to
such property where the insurance company provides a Loan Party or its
Restricted Subsidiary the value of such property (minus any deductibles and
fees) in cash or with replacement property in exchange for such property;
(y)Dispositions of property no longer used or useful in the business of the Loan
Parties (as determined in the good faith business judgment of such Loan Party)
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds (to the
extent needed to do so) of such Disposition are reasonably promptly applied to
the purchase price of such replacement property;
(z)[reserved];
(aa)any grant of an option to purchase, lease or acquire property, so long as
the Disposition resulting from the exercise of such option would otherwise be
permitted hereunder;
(bb).[reserved];
(cc).Dispositions of Intellectual Property that is not required to be preserved
or renewed pursuant to Section 7.05(a)(ii);
(dd).Dispositions in connection with the settlement of claims or disputes and
the settlement, release or surrender of tort or other litigation claims; and


A-98

--------------------------------------------------------------------------------





(ee).other Dispositions in an amount not to exceed per disposition or series of
related dispositions the greater of $10,000,000 and 10% of Consolidated EBITDA
on a Pro Forma Basis for the most recently completed Measurement Period.



Section 8.05Restricted Payments. Declare or pay any dividend or distribution on
any Capital Stock of Holdings or its Restricted Subsidiaries, whether now or
hereafter outstanding, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of Holdings or its
Restricted Subsidiaries, whether now or hereafter outstanding, or pay any
management or similar fees to the Sponsor or any holders of the Capital Stock of
Holdings or any of their respective Affiliates, or make any other distribution
in respect of any Capital Stock of Holdings or its Restricted Subsidiaries,
either directly or indirectly, whether in cash or property or in obligations of
Holdings or its Restricted Subsidiaries (collectively, “Restricted Payments”),
except that:


(a)any Wholly Owned Subsidiary (which is a Restricted Subsidiary) of the
Borrower may make Restricted Payments (other than issuances of Disqualified
Capital Stock) to Holdings, the Borrower or any other Restricted Subsidiary and
any non‑Wholly Owned Subsidiary may make Restricted Payments (other than
issuances of Disqualified Capital Stock) ratably to the holders of such
non‑Wholly Owned Subsidiary’s Capital Stock;
(b)so long as (x) no Event of Default shall have occurred and be continuing or
would otherwise result therefrom and (y) the Total Net Leverage Ratio, on a Pro
Forma Basis, shall not exceed 2.17:1.00, the Borrower may make Restricted
Payments to Holdings to permit Holdings to make, and Holdings may make, cash
Restricted Payments to holders of Capital Stock of Holdings with the proceeds of
such cash Restricted Payment; provided, that the aggregate amount of Restricted
Payments by the Borrower to Holdings under this Section 8.05(b) shall not at any
time exceed the Available Amount at such time;
(c)cashless exercises of options and warrants shall be permitted;
(d)the Borrower may make cash Restricted Payments to Holdings to permit Holdings
to make, and Holdings may make Restricted Payments or make distributions to any
Parent Company thereof to permit such Parent Company, and the subsequent use of
such payments by such Parent Company, to repurchase, redeem or otherwise acquire
for value Qualified Capital Stock of Holdings or such Parent Company held by
officers, directors or employees or former officers, directors or employees (or
their transferees, estates or beneficiaries under their estates) of Holdings or
its Restricted Subsidiaries, upon their death, disability, retirement, severance
or termination of employment or service; provided that (x) the aggregate cash
consideration paid for all such redemptions and payments shall not exceed, in
any Fiscal Year, $10,000,000 (with unused amounts in any Fiscal Year being
carried over to the next succeeding Fiscal Year subject to a maximum of
$10,000,000) and (y) the only consideration paid by Holdings in respect of such
redemptions or purchase shall be cash; provided, further, that such amount in
any Fiscal Year may be increased by any amount not to exceed, without
duplication, (x) the aggregate amount of loans made by Holdings and any of its
Restricted Subsidiaries pursuant to Section 8.06(h) that are repaid in
connection with such purchase, redemption or other acquisition of such Capital
Stock of such direct parent, plus (y) to the extent Not Otherwise Applied, the
amount of any Net Cash Proceeds received by or contributed to the Borrower from
the issuance and sale after the Original Closing Date of Qualified Capital Stock
of Holdings (or such direct parent) to officers, directors or employees of
Holdings or its Restricted Subsidiaries that have not been used to make any such
repurchases, redemptions or payments under this clause (d), plus (z) the net
cash proceeds of any “key‑man” life insurance policies of Holdings or its
Restricted Subsidiaries that have not been used to make any repurchases,
redemptions or payments under this clause (d);
(e)(i) Holdings and its Restricted Subsidiaries may reimburse and indemnify the
Sponsor or any of its Affiliates for the out‑of‑pocket costs and expenses
incurred by the Sponsor and its Affiliates in connection with the Transactions
or any Permitted Acquisition, Investment permitted under Section 8.06 or any
other debt or equity issuance by Holdings or any of its Restricted Subsidiaries
(whether or not successful) and (ii) Holdings and its Restricted Subsidiaries
may pay the out‑of‑pocket costs and expenses incurred by the Sponsor and its
Affiliates in connection with its provision of management, consulting, advisory
and similar services to Holdings and its Restricted Subsidiaries and other
out-of-pocket costs and expenses of the Sponsor and its Affiliates relating to
the ownership of Holdings;
(f)Restricted Payments constituting cash dividends of Holdings may be made
pursuant to this Section 8.05 within sixty days after date of declaration of any
such Restricted Payment if such Restricted Payment was permitted on the date of
declaration thereof (irrespective of whether a Default or an Event of Default
exists, so long as no Event of Default was occurring and continuing on the date
of such declaration);
(g)the Borrower and its Subsidiaries may make Restricted Payments to, or make
loans to, Holdings or any direct or indirect parent thereof in amounts required
for Holdings or such direct or indirect parent (or, where such person is a
partnership or disregarded entity for applicable income Tax purposes, its direct
or indirect owners) to pay (and Holdings may pay Restricted Payments, or make
loans, in respect of amounts relating to any such person to pay), in each case,
without duplication:


A-99

--------------------------------------------------------------------------------





(i)franchise or similar taxes and other fees, taxes and expenses required to
maintain Holdings’ or any Parent Company’s corporate or other entity existence;
(ii)income and similar taxes attributable to Holdings, the Borrower and each
Restricted Subsidiary that are not payable directly by Holdings, the Borrower or
such Restricted Subsidiary, as applicable, which amount shall not exceed the
amount of such taxes that Holdings, the Borrower and each Restricted Subsidiary
would have been required to pay if they were a stand-alone consolidated,
combined, unitary or similar tax group (“Tax Group”) with Holdings as the
corporate common parent of such stand-alone Tax Group; provided that any such
payments that are attributable to the taxable income of any Unrestricted
Subsidiary will be permitted only to the extent of the amount of cash
distributions made by such Unrestricted Subsidiary to the Borrower or any
Restricted Subsidiary for the purpose of paying such taxes;
(iii)salary, bonus and other benefits payable to officers and employees of
Holdings or any Parent Company to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;
(iv)general corporate operating and overhead costs and expenses of Holdings or
any Parent Company (including, without limitation, expenses for legal,
administrative and accounting services provided by third parties) to the extent
such costs and expenses are attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries; and
(v)other taxes, liabilities, costs or expenses incurred by Holdings in
connection with prepayments made pursuant to Section 4.02(j);
(h)the Loan Parties and their Restricted Subsidiaries may declare and make
dividend payments or other distributions payable solely in Capital Stock (other
than Disqualified Capital Stock);
(i)the Borrower may make Restricted Payments the proceeds of which are applied
to the purchase or other acquisition by Holdings or an Affiliate of Holdings
that is not a Restricted Subsidiary of all or substantially all of the property
and assets or business of any Person, or of assets constituting a business unit,
a line of business or division of such Person, or of all of the Capital Stock in
a Person; provided that if such purchase or other acquisition had been made by
the Borrower, it would have constituted a Permitted Acquisition (after giving
effect to clause (B) of the further proviso below) permitted to be made pursuant
to Section 8.06(e); provided further that (A) such Restricted Payment shall be
made concurrently with the consummation of such purchase or other acquisition
and (B) Holdings or such Affiliate of Holdings shall, contemporaneously with the
consummation thereof, cause (1) all property acquired (whether assets or Capital
Stock) and any liabilities assumed (which liabilities shall otherwise be
permitted hereunder) to be contributed to the Borrower or any Restricted
Subsidiary of the Borrower that is a Loan Party or (2) the merger (to the extent
permitted in Section 8.03) into the Borrower or any Restricted Subsidiary of the
Borrower that is a Loan Party of the Person formed or acquired in order to
consummate such purchase or other acquisition (provided that the Borrower or
such Restricted Subsidiary that is a Loan Party shall be the continuing or
surviving entity of any such merger with the Borrower);
(j)the Borrower may pay cash dividends to Holdings to permit Holdings to pay,
and Holdings may pay, (i) cash in lieu of fractional shares in connection with
any dividend, split or combination of the Capital Stock of Holdings and (ii)
cash in lieu of fractional shares in connection with any conversion request by a
holder of convertible Indebtedness to the extent such conversion is permitted
under this Agreement;
(k)Restricted Payments permitted by Section 8.07(c);
(l)so long as no Event of Default shall have occurred and be continuing or would
otherwise result therefrom, additional Restricted Payments solely to make
dividends in cash in accordance with the Certificate of Designations of Series B
Preferred Stock of Holdings, the aggregate amount of which shall not at any time
exceed the greater of $7,500,000 minus the amount which Borrower may, from time
to time, elect to be re-allocated to the making of Investments pursuant to
Section 8.06(w) or restricted debt payments pursuant to Section 8.07(d)(iii);
(m)the Loan Parties and each Restricted Subsidiary may make Restricted Payments
consisting of Dispositions permitted by Section 8.04 of the type described, and
subject to the limitations contained, in the definition thereof;
(n)the Loan Parties and each Restricted Subsidiary may make Restricted Payments
to Holdings or any Subsidiary thereof for payments to satisfy their obligations
to pay taxes and other required amounts pursuant to any tax sharing agreements
among the Loan Parties and their Subsidiaries or in respect of their joint
ventures to the extent such taxes and required amounts are attributable to the
ownership or operations of the Loan Parties and their Restricted Subsidiaries or
their joint ventures; provided that such taxes and amounts shall be determined
by reference to applicable tax laws and on an arm’s length basis;
(o)so long as no Event of Default shall have occurred and be continuing or would
otherwise result therefrom and the Total Net Leverage Ratio, on a Pro Forma
Basis, shall not exceed 0.76:1.00, the Borrower may make Restricted Payments to
Holdings to permit Holdings to make, and Holdings may make, cash Restricted
Payments to holders of Capital Stock of Holdings with the proceeds of such cash
Restricted Payment;


A-100

--------------------------------------------------------------------------------





(p)the distribution, by dividend or otherwise, of shares of Capital Stock of, or
Indebtedness owed to Holdings, the Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and Cash Equivalents);
(q)so long as no Event of Default shall have occurred and be continuing or would
otherwise result therefrom and the Total Net Leverage Ratio, on a Pro Forma
Basis shall not exceed 3.50:1.00, as determined at the time of the payment of
such Restricted Payment, the Borrower may make Restricted Payments to Holdings
to permit Holdings to make, and Holdings may make, cash Restricted Payments in
an aggregate amount per Fiscal Year not to exceed 15.0% of the aggregate amount
of the De-Leverage Contribution that has been received prior to the payment of
such Restricted Payment and to the extent has not been used to make a Restricted
Payment pursuant to clause (r) below (the “Outstanding De-Leverage
Contribution”) (with no carryover of any unused amount in any Fiscal Year) minus
the amount which Borrower may, from time to time, elect to be re-allocated to
the making of restricted debt payments pursuant to Section 8.07(d)(iii);and
(r)so long as no Event of Default shall have occurred and be continuing or would
otherwise result therefrom and the Total Net Leverage Ratio, on a Pro Forma
Basis shall not exceed 2.17:1.00, as determined at the time of the payment of
such Restricted Payment, the Borrower may make Restricted Payments to Holdings
to permit Holdings to make, and Holdings may make, cash Restricted Payments in
an aggregate amount equal to the aggregate amount of the De-Leverage Equity
Contribution to the extent has not been used to make a Restricted Payment
pursuant to this clause (r) minus the Restricted Payment made pursuant to clause
(q) above with respect to such Outstanding De-Leverage Contribution.



Section 8.06Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of any Person
(excluding, in the case of Holdings and its Restricted Subsidiaries, their
parent companies and their subsidiaries, (i) intercompany advances arising from
their cash management, tax, and accounting operations and (ii) intercompany
loans, advances or Indebtedness having a term not exceeding 364 days (inclusive
of any roll-over or extensions of terms) and made in the ordinary course of
business) or purchase or otherwise acquire (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person (all of the foregoing, “Investments”), except:


(a)accounts receivable or notes receivable arising from extensions of trade
credit granted in the ordinary course of business and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(b)Investments in cash and Cash Equivalents (or Investments that were Cash
Equivalents when made, so long as Holdings and its Restricted Subsidiaries shall
use commercially reasonable efforts to convert such Investments to Investments
in cash or Cash Equivalents);
(c)loans and advances to employees, officers and directors of Holdings and its
Restricted Subsidiaries (i) in the ordinary course of business for business
related travel expenses, moving expenses and other similar expenses and (ii) in
the ordinary course of business in an aggregate amount for Holdings and its
Restricted Subsidiaries not to exceed $2,500,000 at any one time outstanding;
(d)Investments by the Borrower and Subsidiary Guarantors in any Restricted
Subsidiary that is not a Loan Party; provided that, at the time of any such
Investment, the aggregate amount of such Investment plus the aggregate amount of
all other Investments pursuant to this clause (d) (determined without regard to
write-downs or write-offs thereof and, in the case of Investments in the form of
non-cash assets, taking the fair market value of such assets) shall not exceed
the greater of $20,000,000 and 15% of Consolidated EBITDA tested on a Pro Forma
Basis for the most recently completed Measurement Period plus amounts invested
pursuant to this clause (d) the proceeds of which are solely used to make a
Permitted Acquisition or other Investment otherwise permitted hereunder;
(e)(i) Acquisitions by the Borrower or any Restricted Subsidiary of the Borrower
(including any Permitted Acquisition consummated pursuant to Section 8.05(i),
each a “Permitted Acquisition”); provided (w) no Event of Default shall have
occurred and be continuing immediately before and immediately after giving pro
forma effect to such acquisition (provided that with respect to any Limited
Condition Acquisition, absence of a continuing Event of Default shall be tested
only on the LCA Test Date), (x) the acquired Person, company or business shall
be in compliance with the provisions of Section 8.12, (y) upon consummation of
such Permitted Acquisition, the acquired Person and its Subsidiaries shall
become Subsidiary Guarantors, to the extent required by and subject to the
limitations of Section 7.08 and (z) the aggregate principal amount of
consideration paid for the Acquisition of entities that do not become Loan
Parties shall not exceed the greater of $30,000,000 and 25% of Consolidated
EBITDA on a Pro Forma Basis and (ii) earnest money deposits made in connection
with any letter of intent or purchase agreement entered into in connection with
any Permitted Acquisition;
(f)(i) Investments in the Borrower or any Person that is a Subsidiary Guarantor
or any newly created Restricted Subsidiary which becomes a Subsidiary Guarantor
at the time of such Investment, (ii) Investments by any


A-101

--------------------------------------------------------------------------------





Loan Party and its Restricted Subsidiaries in their respective Subsidiaries
and/or joint ventures outstanding on the Original Closing Date (or, with respect
to any Loan Party and/or Restricted Subsidiaries acquired pursuant to the
Restatement Effective Date Acquisition, Investments outstanding on the
Restatement Effective Date), (iii) additional Investments by any Loan Party and
its Restricted Subsidiaries in Loan Parties (other than Holdings) and (iv)
additional Investments by Restricted Subsidiaries of the Loan Parties that are
not Subsidiary Guarantors in any Loan Party or any Restricted Subsidiary and/or
joint ventures that are not Subsidiary Guarantors;
(g)Investments by any Restricted Subsidiaries that are Non-Guarantor
Subsidiaries or Foreign Subsidiaries in any other Restricted Subsidiaries that
are Non-Guarantor Subsidiaries or Foreign Subsidiaries;
(h)(i) loans and advances to employees, officers and directors of Holdings and
any of its Restricted Subsidiaries to the extent used to acquire Qualified
Capital Stock of Holdings and to the extent such transactions are cashless and
(ii) advances of payroll payments to employees in the ordinary course of
business;
(i)Investments in the ordinary course of business consisting of prepaid expenses
and endorsements of negotiable instruments for collection or deposit;
(j)Investments (including debt obligations and Capital Stock) received in
settlement of amounts due to the Borrower and its Restricted Subsidiaries
effected in the ordinary course of business or owing to the Borrower and its
Restricted Subsidiaries as a result of insolvency or reorganization proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of the Borrower and its Restricted Subsidiaries or disputes with
customers and suppliers;
(k)Investments in existence on the Original Closing Date and described in
Schedule 8.06(k), together with any Investments outstanding on the Restatement
Effective Date of the Second Acquired Business and listed on the supplement to
Schedule 8.06(k) pursuant to the Restatement Agreement and any modification,
renewal or extension or reinvestment thereof, but not any increase in the amount
thereof unless otherwise permitted hereunder;
(l)Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower or consolidates or merges with the
Borrower or its Restricted Subsidiaries (including in connection with a
Permitted Acquisition) so long as such Investments were not made in
contemplation of such Person becoming a Restricted Subsidiary or of such
consolidation or merger;
(m)Investments paid for with consideration which consists solely of Capital
Stock of Holdings or any Parent Company (other than Disqualified Capital Stock);
(n)unsecured guarantees by Holdings, the Borrower or any other Loan Party of the
obligations of the Borrower or any of its Restricted Subsidiaries of leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case, entered into in the ordinary course of
business;
(o)guarantees permitted by this Agreement;
(p)Investments resulting from the receipt of non‑cash consideration received in
connection with Dispositions permitted by Section 8.04;
(q)so long as no Event of Default shall have occurred and be continuing or would
otherwise result therefrom, the Borrower and its Restricted Subsidiaries may
make Investments in an amount not to exceed the Available Amount at the time of
such Investment;
(r)advances of payroll payments to employees in the ordinary course of business
and Investments made pursuant to employment and severance arrangements of
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;
(s)Investments in respect of prepaid expenses or lease, utility and other
similar deposits in the ordinary course of business;
(t)Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or
sublicenses or leases of Intellectual Property in the ordinary course of
business;
(u)de minimis Investments made in connection with the incorporation or formation
of any newly created Restricted Subsidiary; provided that any amounts in excess
of such de minimis amount Invested in any such Restricted Subsidiary must be
permitted under Section 8.06 other than under this clause (u);
(v)Investments consisting of Swap Agreements permitted under Section 8.01(j);
(w)in addition to Investments otherwise permitted by this Section 8.06,
Investments by the Borrower and its Restricted Subsidiaries; provided that, at
the time of any such Investment, the aggregate amount of such Investment
outstanding plus the aggregate amount of all other Investments outstanding
pursuant to this clause (w) (determined without regard to write‑downs or
write‑offs thereof and, in the case of Investments in the form of non‑cash
assets, taking the fair market value of such assets at the time of such
Investment) shall not exceed the sum of (i) $30,000,000 plus (ii) the aggregate
total of all other amounts available as a Restricted Payment under Section
8.05(l) and amounts available for restricted debt payments under Section
8.07(d)(iii), which the Borrower may, from time to time, elect to re-allocate to
the making of Investments pursuant to this Section 8.06(w);
(x)Investments by the Borrower or any Restricted Subsidiary in any Restricted
Subsidiary that is not a Loan Party so long as such Investment is part of a
series of simultaneous Investments by Restricted Subsidiaries in other


A-102

--------------------------------------------------------------------------------





Restricted Subsidiaries that result in the proceeds of the initial Investment
(in the same form of such initial Investment) being invested in one or more Loan
Parties (other than Investment in the Capital Stock of such Loan Party);
(y)any Investments in a Restricted Subsidiary that is not a Loan Party or in a
joint venture that is not a Restricted Subsidiary, in each case to the extent
such Investment is substantially contemporaneously returned in the same form as
such original Investment pursuant to a dividend or other distribution from such
Restricted Subsidiary or joint venture;
(z)Investments constituting Restricted Payments permitted pursuant to Section
8.05(g) and (h);
(aa)Investments in the form of loans or advances to any Restricted Subsidiary of
a Loan Party to the extent such loan or advance is otherwise permitted hereunder
and does not exceed cash returned to the Loan Parties (through repatriation or
otherwise) at the time such loan or advance is made so long as any promissory
note received by a non‑Loan Party in connection therewith is subordinated on
terms acceptable to the Administrative Agent in its reasonable discretion (it
being agreed that the terms of the Intercompany Note shall be acceptable);
(bb).Investments consisting of the conversion of any licensing agreement into a
joint venture;
(cc).to the extent constituting an Investment, acquisitions of inventory in the
ordinary course of business;
(dd).Investments consisting of re-organizations and other activities related to
tax planning and re-organization, so long as, after giving effect thereto, the
Lien of the Collateral Agent in the Collateral (taken as a whole) and the
Guarantees (taken as a whole) are not impaired except to a de minimis extent;
(ee).to the extent constituting Investments, advances in respect of transfer
pricing and cost-sharing arrangements (i.e., “cost-plus” arrangements) that are
in the ordinary course of business;
(ff).purchases of Term Loans by Holdings or any of its Restricted Subsidiaries
pursuant to Section 12.04 or to the extent not otherwise prohibited hereunder,
acquisitions of any other Indebtedness of Holdings or any of its Restricted
Subsidiaries by Holdings or any of its Restricted Subsidiaries;
(gg).Investments constituting the Transactions (including the Initial
Acquisitions); and
(hh).so long as no Event of Default shall have occurred and be continuing or
would otherwise result therefrom and the Total Net Leverage Ratio, on a Pro
Forma Basis shall not exceed 1.01:1.00, the Borrower and its Restricted
Subsidiaries may make additional Investments.


For the avoidance of doubt, if an Investment would be permitted under any
provision of this Section 8.06 (other than Section 8.06(e)(i)) and as a
Permitted Acquisition, such Investment need not satisfy the requirements
otherwise applicable to Permitted Acquisitions unless such Investments are
consummated in reliance on Section 8.06(e)(i).



Section 8.07Payments and Modifications of Certain Debt Instruments; Modification
to Organizational Documents.


(a)Make any optional prepayment, repayment or redemption with respect to any
Junior Indebtedness, except (i) to the extent of any Declined Proceeds applied
in compliance with Section 4.02(h)), (ii) payments of regularly scheduled
interest and principal payments, mandatory offers to repay, repurchase or
redeem, mandatory prepayments of principal premium and interest, and payment of
fees, expenses and indemnification obligations, with respect to such Junior
Indebtedness, other than payments in respect of any Junior Indebtedness
prohibited by the subordination provisions thereof, (iii) the conversion or
exchange of any such Indebtedness to Capital Stock (other than Disqualified
Capital Stock) of Holdings or any Parent Company, or to the extent made with the
concurrent use of proceeds from the issuance of Qualified Capital Stock of
Holdings after the Original Closing Date or contributions to the equity capital
of Holdings (other than, in each case, any Specified Equity Contribution), (iv)
repayment of intercompany Indebtedness permitted to be Incurred under Section
8.01(f) or permitted to be cancelled under Section 8.04, so long as no Event of
Default has occurred and is continuing or would result therefrom, and (v) in the
case of any Subordinated Indebtedness, in accordance with the subordination
terms thereof or the applicable subordination agreement relating thereto;
provided that such Indebtedness may be Refinanced with the proceeds of a
Permitted Refinancing permitted by Section 8.01.
(b)[reserved].
(c)Notwithstanding anything to the contrary herein, Holdings and any of its
Subsidiaries shall not make any scheduled quarterly dividends in cash in
accordance with the Certificate of Designations of Series A Preferred Stock of
Holdings dated as of March 26, 2018 that would otherwise be permitted hereunder
(including Section 8.05 hereof) unless the Total Net Leverage Ratio, calculated
on a Pro Forma Basis as of the most recently completed Measurement Period is no
greater than 2.17:1.00.
(d)Notwithstanding anything to the contrary herein, optional or mandatory
prepayments, repayments or redemptions otherwise prohibited under Section
8.07(a) and cash interest payments shall be permitted (i) in an aggregate amount
equal to the Available Amount at the time thereof so long as (x) no Event of
Default shall have occurred and be continuing or would immediately result
therefrom, and (y) the Total Net Leverage Ratio, on a Pro Forma Basis, shall not
exceed 2.17:1.00, (ii) in an unlimited amount so long as (x) no Event of Default
shall have occurred and be continuing


A-103

--------------------------------------------------------------------------------





or would immediately result therefrom, and (y) the Total Net Leverage Ratio, on
a Pro Forma Basis, shall not exceed 1.17:1.00 and (iii) in an amount equal to
the aggregate total of all other amounts available as a Restricted Payment under
Section 8.05(l) and Section 8.05(q) which the Borrower may, from time to time,
elect to reallocate to the making of restricted debt payments pursuant to this
Section 8.07(d)(iii) less the amount which Borrower may, from time to time,
elect to be re-allocated to the making of Investments pursuant to Section
8.06(w), so long as no Event of Default shall have occurred and be continuing or
would immediately result therefrom.
(e)[reserved].
(f)Amend, modify or change any Organizational Documents of Holdings or any of
its Restricted Subsidiaries, unless such amendment, modification, change or
other action contemplated by this clause (f) could not reasonably be expected to
be materially adverse to the interests of the Lenders (as determined by the
Borrower).



Section 8.08Transactions with Affiliates. Directly or indirectly, enter into or
permit to exist any transaction or contract (including any purchase, sale, lease
or exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees) with or for the benefit of any Affiliate
of any Loan Party (each an “Affiliate Transaction”), except: (a) transactions
between or among Holdings and its Restricted Subsidiaries not otherwise
prohibited hereunder, (b) transactions that are on terms and conditions not less
favorable to Holdings or such Restricted Subsidiary as would be obtainable by
Holdings or such Restricted Subsidiary at the time in a comparable arm’s‑length
transaction from unrelated third parties that are not Affiliates, (c) any
Restricted Payment permitted by Section 8.05, (d) fees and compensation
(including severance), benefits and incentive arrangements (including pursuant
to stock option and other employee benefit plans) paid or provided to, and any
indemnity provided on behalf of, officers, directors or employees of Holdings,
the Borrower or any Subsidiary in the ordinary course of business, (e) the
issuance or sale of any Capital Stock of Holdings (and the exercise of any
options, warrants or other rights to acquire Capital Stock of Holdings) or any
contribution to the capital of Holdings, (f) the Transactions and the payment of
fees and expenses in connection with the consummation of the Transactions to the
extent permitted under Section 8.05(e), (g) [reserved], (h) Investments in the
Borrower’s Subsidiaries and joint ventures (to the extent any such Subsidiary
that is not a Restricted Subsidiary or any such joint venture is only an
Affiliate as a result of Investments by Holdings and its Restricted Subsidiaries
in such Subsidiary or joint venture) to the extent otherwise permitted under
Section 8.06, (i) transactions between the Borrower and any Restricted
Subsidiary and any Person that is an Affiliate solely due to the fact that a
director of such Person is also a director of Holdings (or any Parent Company),
the Borrower or any Restricted Subsidiary, (j) the issuance of Capital Stock by
Holdings to the Sponsor or any of its Affiliates (other than to any Subsidiary
of Holdings) or any Parent Company, or to any director, officer, employee or
consultant thereof, (k) advances for commissions, travel and other similar
purposes in the ordinary course of business to directors, officers and
employees, (l) transactions otherwise permitted hereunder, (m) Intellectual
Property licensing or sublicensing arrangements otherwise permitted hereunder,
(n) payments to satisfy their obligations to pay taxes and other required
amounts pursuant to any tax sharing agreements among the Loan Parties and their
Subsidiaries to the extent such taxes and other required amounts are
attributable to the ownership or operations of the Loan Parties and their
Subsidiaries, provided that such taxes and amounts shall be determined by
reference to applicable tax laws and on an arm’s length basis, (o) licenses or
sublicenses of any trademarks, trade names and business systems or other
Intellectual Property between the Loan Parties and their Affiliates in the
ordinary course of business and consistent with the practices in place on the
Original Closing Date (or, with respect to the Second Acquired Business, on the
Restatement Effective Date); (p) arrangements of the type or nature set forth on
Schedule 8.08 so long as consistent with the business practices of the Borrower
and its Subsidiaries as in place on the Original Closing Date (or, with respect
to Subsidiaries acquired pursuant to the Restatement Effective Date Acquisition,
on the Restatement Effective Date); (q) transactions pursuant to provisions of
the Loan Documents with the Sponsor and its Affiliates (including Affiliated
Investment Funds) (in each case, in their respective capacities as Lenders); and
(r) transactions between or among Holdings or its Restricted Subsidiaries, on
the one hand, and Unrestricted Subsidiaries, on the other hand, where Holdings
or the Restricted Subsidiary is receiving the more favorable terms.



Section 8.09Sale Leaseback Transactions. Enter into any Sale Leaseback
Transaction unless the Sale Leaseback Transaction is not prohibited by Sections
8.01, 8.04 and 8.11.



Section 8.10Changes in Fiscal Periods. Permit the Fiscal Year of Holdings to end
on a day other than December 31st.



Section 8.11Negative Pledge Clauses; Clauses Restricting Subsidiary
Distributions.


(a)Enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of Holdings or any Restricted Subsidiary to
incur any Lien upon any of the Collateral, whether now owned or hereafter
acquired, to secure its obligations under the Loan Documents to the extent
required thereby to which it is a party other than (a) this Agreement, the other
Loan Documents, any document related to any Permitted Incremental Equivalent
Debt


A-104

--------------------------------------------------------------------------------





and any document related to a Permitted Refinancing of the Loans or such
Permitted Incremental Equivalent Debt, (b) any agreements evidencing or
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) customary restrictions on
the assignment of leases, licenses and contracts entered into in the ordinary
course of business, (d) any agreement (including with respect to Indebtedness)
in effect at the time any Person becomes a Restricted Subsidiary of the
Borrower; provided, that such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower, (e) customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary of the Borrower (or the assets of a Restricted Subsidiary
of the Borrower) pending such sale; provided, such restrictions and conditions
apply only to the Restricted Subsidiary of the Borrower that is to be sold (or
whose assets are to be sold) and such sale is permitted hereunder), (f)
[reserved], (g) restrictions under agreements evidencing or governing or
otherwise relating to Indebtedness permitted under Section 8.01 of any
Restricted Subsidiaries that are Foreign Subsidiaries or Non‑Guarantor
Subsidiaries; provided that such restrictions are only with respect to the
assets of any Restricted Subsidiaries that are Foreign Subsidiaries or
Non‑Guarantor Subsidiaries, (h) customary provisions in joint venture
agreements, limited liability company operating agreements, partnership
agreements, stockholders agreements and other similar agreements, (i)
restrictions on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of the business of the Borrower
and its Restricted Subsidiaries, (j) customary restrictions and conditions
contained in agreements relating to the Disposition of property or assets or
Capital Stock permitted hereunder by a Loan Party or a Restricted Subsidiary of
a Loan Party pending such Disposition, provided such restrictions and conditions
apply only to the property or assets of the Loan Party or the Restricted
Subsidiary of a Loan Party that are to be Disposed and such Disposition is
permitted hereunder, (k) customary restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, (l) customary restrictions in any Indebtedness permitted under Section
8.01(v) and (aa), (m) any negative pledge incurred or provided in favor of any
holder of any secured Indebtedness permitted hereunder, (n) customary
anti‑assignment provisions in licenses and other contracts restricting the
sublicensing or assignment thereof or in contracts for the Disposition of any
assets or any Subsidiary of a Loan Party, provided that the restrictions in any
such contract shall apply only to the assets or Subsidiary of a Loan Party that
is to be Disposed of, (o) provisions in leases of real property that prohibit
mortgages or pledges of the lessee’s interest under such lease or restricting
subletting or assignment of such lease, (p) any encumbrance or restriction
contained in any agreement of a Person acquired in an Investment permitted
hereunder, which encumbrance or restriction was in existence at the time of such
Investment (but not created in contemplation thereof) and which encumbrance or
restriction is not applicable to any Person or the properties or assets of any
Person, other than the Person or the property and assets of the Person so
acquired, (q) pursuant to Contractual Obligations that (y) exist on the Original
Closing Date (or, with respect to the Second Acquired Business, on the
Restatement Effective Date) and (z) to the extent Contractual Obligations
permitted by preceding clause (y) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any Permitted
Refinancing thereof so long as such Permitted Refinancing does not expand the
scope of such Contractual Obligation, (r) pursuant to Indebtedness of any
Restricted Subsidiary of Holdings that is not a Loan Party that is permitted by
Section 8.01, (s) restrictions in connection with cash or other deposits
permitted under Section 8.02, and (t) restrictions imposed by any agreement
governing Indebtedness entered into after the Original Closing Date and
permitted under Section 8.01 that are, taken as a whole, in the good faith
judgment of the Borrower, no more restrictive with respect to the Borrower or
any other Restricted Subsidiary than customary market terms for Indebtedness of
such type (and, in any event, are no more restrictive than the restrictions
contained in this Agreement), so long as the Borrower shall have determined in
good faith that such restrictions will not affect its obligation or ability to
make any payments required hereunder.
(b)Enter into or suffer to exist or become effective any consensual encumbrance
or restriction on the ability of any Restricted Subsidiary to (a) make
Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or repay or prepay any Indebtedness owed to, the Borrower or
any other Restricted Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Restricted Subsidiary of the
Borrower or (c) transfer any of its assets to the Borrower or any other
Restricted Subsidiary of the Borrower, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Restricted Subsidiary so long as such sale is permitted
hereunder, (iii) customary restrictions on the assignment of leases, contracts
and licenses entered into in the ordinary course of business, (iv) any agreement
in effect at the time any Person becomes a Restricted Subsidiary of the
Borrower; provided that such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower, (v) restrictions
of the nature referred to in clause (c) above under agreements governing
purchase money liens or Capital Lease Obligations otherwise permitted hereby
which restrictions are only effective against the assets financed thereby, (vi)
agreements governing Indebtedness outstanding on the Original Closing Date
and/or the Restatement Effective Date and listed on Schedule 8.01(i) and any
Permitted Refinancings thereof, (vii) Liens permitted by Section 8.02 that limit
the right of the Borrower or any of its Restricted Subsidiaries to dispose of
the assets subject to such Liens, (viii) provisions with respect to the
disposition or distribution of assets or property in joint


A-105

--------------------------------------------------------------------------------





venture agreements, asset sale agreements, agreements in respect of sales of
Capital Stock and other similar agreements entered into in connection with
transactions permitted under this Agreement, provided that such encumbrance or
restriction shall only be effective against the assets or property that are the
subject of such agreements, (ix) any instrument governing Indebtedness or
Capital Stock of a Person acquired by the Borrower or any of its Restricted
Subsidiaries as in effect at the date of such acquisition, which encumbrance or
restriction is not applicable to any Person, or the property or assets of any
Person, other than the Person, or the properties or assets of such Person, so
acquired, (x) restrictions under agreements evidencing or governing Indebtedness
of any Restricted Subsidiaries that are Foreign Subsidiaries or Non‑Guarantor
Subsidiaries permitted under Section 8.01; provided that such restrictions are
only with respect to assets of any Restricted Subsidiaries that are Foreign
Subsidiaries or Non‑Guarantor Subsidiaries, (xi) restrictions under agreements
evidencing or governing Indebtedness permitted under Section 8.01(d), (e), (g),
(q) or (v), (xii) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of the business of
the Borrower and its Restricted Subsidiaries, (xiii) customary provisions in
joint venture agreements or other similar agreements applicable to joint
ventures and applicable solely to such joint venture or its Capital Stock, in
each case, entered into in the ordinary course of business, (xiv) any
restrictions regarding licenses or sublicenses by the Borrower and the other
Restricted Subsidiaries of trademarks, service marks, trade names, copyrights,
patents, franchises, licenses and other Intellectual Property rights in the
ordinary course of business (in which case such restriction shall relate only to
such right to Intellectual Property pursuant to such license or sublicense) and
(xv) restrictions of the type otherwise described in sub-clauses (a) through (c)
above, contained in agreements governing Indebtedness entered into after the
Original Closing Date so long as such restrictions meet the requirements
contained in sub-clause (t) of Section 8.11(a).



Section 8.12Lines of Business. (a) With respect to the Borrower and each of its
Restricted Subsidiaries, enter into any business, either directly or through any
Restricted Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the Original Closing Date (or, with respect to
Subsidiaries acquired pursuant to the Restatement Effective Date Acquisition, on
the Restatement Effective Date) or that are reasonably related, similar,
ancillary, complementary or incidental thereto or reasonable extensions thereof,
(b) with respect to Intermediate Holdings, engage in any business or activity
other than (i) the direct or indirect ownership of all outstanding Capital Stock
in the Borrower and other Subsidiaries, (ii) maintaining its corporate or other
entity existence, (iii) participating in tax, accounting and other
administrative activities as the parent of the consolidated group of companies
consisting of the Borrower and its Restricted Subsidiaries, (iv) the performance
of obligations under the Loan Documents or documents evidencing any other
Indebtedness or other obligations Intermediate Holdings is otherwise permitted
to incur hereunder, (v) making and receiving Restricted Payments, (vi)
establishing and maintaining bank accounts, (vii) entering into employment
agreements and other customary arrangements with officers and directors and
performing the activities contemplated thereby, (viii) the performing of
activities in preparation for and consummating any public offering of its common
stock or any other issuance or sale of its Capital Stock, (ix) the providing of
indemnification to officers, managers and directors, (x) taking any other action
expressly permitted to be undertaken by Intermediate Holdings under the Loan
Documents or documents evidencing any other Indebtedness or other obligations
Intermediate Holdings is otherwise permitted to incur hereunder (including
pursuant to Section 8.06(n)), (xi) purchasing Qualified Capital Stock of its
Subsidiaries, (xii) the making of loans to officers, directors and employees in
exchange for its Qualified Capital Stock purchased by such officers, directors
and employees pursuant to Section 8.06(h)(i) and the acceptance of notes
relating thereto and (xiii) any activities incidental to the foregoing and (c)
with respect to Holdings, engage in any business or activity other than (i) the
direct or indirect ownership of all outstanding Capital Stock in Intermediate
Holdings and other Subsidiaries, (ii) maintaining its corporate or other entity
existence, (iii) participating in tax, accounting and other administrative
activities as the parent of the consolidated group of companies consisting of
Intermediate Holdings and its Restricted Subsidiaries, (iv) the performance of
obligations under the Loan Documents or documents evidencing any other
Indebtedness or other obligations Holdings is otherwise permitted to incur
hereunder, (v) making and receiving Restricted Payments, (vi) establishing and
maintaining bank accounts, (vii) entering into employment agreements and other
customary arrangements with officers and directors and performing the activities
contemplated thereby, (viii) the performing of activities in preparation for and
consummating any public offering of its common stock or any other issuance or
sale of its Capital Stock, (ix) the providing of indemnification to officers,
managers and directors, (x) taking any other action expressly permitted to be
undertaken by Holdings under the Loan Documents or documents evidencing any
other Indebtedness or other obligations Holdings is otherwise permitted to incur
hereunder (including pursuant to Section 8.06(n)), (xi) purchasing Qualified
Capital Stock of its Subsidiaries, (xii) the making of loans to officers,
directors and employees in exchange for its Qualified Capital Stock purchased by
such officers, directors and employees pursuant to Section 8.06(h)(i) and the
acceptance of notes relating thereto and (xiii) any activities incidental to the
foregoing.



Section 8.13Financial Covenant. Permit the First Lien Net Leverage Ratio, as of
the last day of any consecutive four Fiscal Quarter period to be greater than
(a) from and after the Fiscal Quarter ending March 31, 2019 through December 31,
2019, 4.75:1.00, (b) from and after the Fiscal Quarter ending March 31, 2020
through the Fiscal


A-106

--------------------------------------------------------------------------------





Quarter ending December 31, 2020, 3.50:1.00; (c) from and after the Fiscal
Quarter ending March 31, 2021 through the Fiscal Quarter ending December 31,
2021, 2.75:1.00 and (d) from and after the Fiscal Quarter ending March 31, 2022,
2.25:1.00.



Section 8.14Prohibition on Division/Series Transactions. For the avoidance of
doubt, notwithstanding anything to the contrary contained in this Section 8 or
any other provision in this Agreement or any other Loan Document, (a) no Loan
Party shall enter into (or agree to enter into) any Division/Series Transaction,
or permit any of its Subsidiaries to enter into (or agree to enter into), any
Division/Series Transaction and (b) none of the provisions in this Section 8 nor
any other provision in this Agreement nor any other Loan Document shall be
deemed to permit any Division/Series Transaction, in the case of each of
preceding clauses (a) and/or (b), without the prior written consent of
Administrative Agent and the Lenders obtained in compliance with Section 12.12.



ARTICLE IX
GUARANTEE



Section 9.01The Guarantee. Each Guarantor hereby jointly and severally
guarantees, as a primary obligor and not as a surety, to each Secured Party and
their respective successors and permitted assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of (1) the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of the Bankruptcy Code after any bankruptcy or insolvency petition
under the Bankruptcy Code or any similar law of any other jurisdiction) on (i)
the Loans made by the Lenders to the Borrower, and (ii) the Notes held by each
Lender of the Borrower and (2) all other Obligations from time to time owing to
the Secured Parties by the Loan Parties (such obligations being herein called
the “Guaranteed Obligations”; provided that Guaranteed Obligations shall exclude
all Excluded Swap Obligations). Each Guarantor hereby jointly and severally
agrees that, if the Borrower shall fail to pay in full in cash when due (whether
at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, such Guarantor will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full in cash when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal. Notwithstanding any provision hereof or in any other Loan Document to
the contrary, in the event that any Guarantor is not an “eligible contract
participant” as such term is defined in Section 1(a)(18) of the Commodity
Exchange Act, as amended at the time (i) any transaction is entered into under a
Secured Swap Agreement or (ii) such Guarantor becomes a Guarantor hereunder, the
Guaranteed Obligations of such Guarantor shall not include (x) in the case of
clause (i) above, such transaction and (y) in the case of clause (ii) above, any
transactions under Secured Swap Agreements as of such date.



Section 9.02Obligations Unconditional. The obligations of the Guarantors under
Section 9.01 shall constitute a guarantee of payment (and not of collection) and
to the fullest extent permitted by applicable Requirements of Law, are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety by any Guarantor, as applicable (except for payment in full). Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall, in each case, remain absolute, irrevocable and
unconditional under any and all circumstances as described above:
(a)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b)any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(c)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
(d)any Lien or security interest granted to, or in favor of any Lender or the
Collateral Agent as security for any of the Guaranteed Obligations shall fail to
be perfected; or
(e)the release of any other Guarantor pursuant to Section 9.08, or otherwise.
Each of the Guarantors hereby expressly waives (to the fullest extent permitted
by Requirements of Law) diligence, presentment, demand of payment, protest and
all notices whatsoever, and any requirement that any Secured Party exhaust any
right, power or remedy or proceed against the Borrower or any Guarantor under
this Agreement or the Notes, if any, or any other


A-107

--------------------------------------------------------------------------------





agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. Each of the Guarantors waives (to the fullest extent permitted by
Requirements of Law) any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this guarantee made under
Section 9.01 (this “Guarantee”) or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by the Secured Parties and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the applicable
Lenders, and their respective successors and permitted assigns, notwithstanding
that from time to time during the term of this Agreement there may be no
Guaranteed Obligations outstanding.

Section 9.03Reinstatement. The obligations of the Guarantors under Section 9.01
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or any Loan Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.



Section 9.04No Subrogation. Each Guarantor hereby agrees that until the
Termination Date it shall subordinate any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 9.01, whether by subrogation, right of contribution or
otherwise, against the Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.




A-108

--------------------------------------------------------------------------------






Section 9.05Remedies. Each Guarantor jointly and severally agrees that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Article X (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article X) for
purposes of Section 9.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower or any Guarantor and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable, or the circumstances occurring where
Article X provides that such obligations shall become due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 9.01.



Section 9.06Continuing Guarantee. The Guarantee made by the Guarantors in
Section 9.01 is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.



Section 9.07General Limitation on Guaranteed Obligations. In any action or
proceeding involving any federal, state, provincial or territorial, corporate,
limited partnership or limited liability company law, or any applicable state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
Section 9.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 9.01, then, notwithstanding
any other provision to the contrary, the amount of such liability of such
Guarantor shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 9.09)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.


The Guarantors confirm that it is the intention that this Guarantee not
constitute a fraudulent transfer or conveyance for purposes of Debtor Relief
Laws, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar federal, state or foreign law to the extent applicable to the
obligations set forth herein.



Section 9.08Release of Subsidiary Guarantors and Pledges.


(a).A Subsidiary Guarantor shall be automatically released from its obligations
hereunder in the event that (i) all the Capital Stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise Disposed of to a Person other
than Holdings or any of its Restricted Subsidiaries in a transaction permitted
by Section 8.03 or 8.04, (ii) so long as no Event of Default then exists or
would result therefrom, upon the designation of a Subsidiary Guarantor as an
Unrestricted Subsidiary in accordance with Section 7.11 or (iii) upon the
designation of a Subsidiary Guarantor as an Immaterial Subsidiary. In addition,
each Guarantor shall be automatically released from its obligations hereunder
(including the Guaranteed Obligations) on the Termination Date. In connection
with any such release of a Guarantor, the Collateral Agent shall promptly
execute and deliver to such Guarantor, at such Guarantor’s expense, all UCC
termination statements and other documents that such Guarantor shall reasonably
request to evidence such release.
(b).If (x) any voting Capital Stock issued by any Excluded Foreign Subsidiary
described in clause (i) of the definition of “Excluded Foreign Subsidiary” is
redeemed by such Excluded Foreign Subsidiary, (y) the Borrower provides written
notice to the Administrative Agent that the Borrower has determined in
accordance with clause (i) of the definition of “Excluded Foreign Subsidiary”
that a Subsidiary has become an Excluded Foreign Subsidiary described in such
clause (i), or (z) the Borrower provides written notice to the Administrative
Agent that a Foreign Subsidiary or a FSHCO has ceased to be an Excluded Foreign
Subsidiary described in clause (i) of the definition of “Excluded Foreign
Subsidiary” and has become an Excluded Foreign Subsidiary described in clause
(ii) or (iii) of the definition of “Excluded Foreign Subsidiary”, then such
shares of the relevant issuer shall be automatically and without further action
released from the security interests created by the Security Agreement so that
the shares of voting Capital Stock of such Subsidiary subject to the security
interests created by the Security Agreement shall not include more than 65% of
the total outstanding voting Capital Stock of any Excluded Foreign Subsidiary
described in clause (i) of the definition of “Excluded Foreign Subsidiary” or at
any time include any shares of Capital Stock of any Excluded Foreign Subsidiary
described in clause (ii) or clause (iii) of the definition of “Excluded Foreign
Subsidiary” and any certificates representing such released Capital Stock shall
be returned to the applicable grantor.



Section 9.09Right of Contribution. At any time a payment in respect of the
Guaranteed Obligations is made under this Guarantee, the right of contribution
of each Subsidiary Guarantor against each other Subsidiary Guarantor shall be
determined as provided in the immediately following sentence, with the right of
contribution of each Subsidiary Guarantor to be revised and restated as of each
date on which a payment is made on the Guaranteed Obligations under this
Guarantee. Each Subsidiary Guarantor hereby agrees that to the extent that a
Subsidiary Guarantor shall have made payments in respect of the Guaranteed


A-109

--------------------------------------------------------------------------------





Obligations that, in the aggregate, exceed such Subsidiary Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Subsidiary Guarantors (such excess, the “Aggregate Excess Amount”), each such
Subsidiary Guarantor shall be entitled to seek and receive contribution from and
against any other Subsidiary Guarantor hereunder which has not paid its
Contribution Percentage of the aggregate payments made by all Subsidiary
Guarantors (the “Aggregate Deficit Amount”) on the date of such payment, in an
amount equal to (x) a fraction, the numerator of which is the Aggregate Excess
Amount paid by such Subsidiary Guarantor and the denominator of which is the
Aggregate Excess Amount paid by all Subsidiary Guarantors, multiplied by (y) the
Aggregate Deficit Amount. Each Subsidiary Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 9.04. The provisions of
this Section 9.09 shall in no respect limit the obligations and liabilities of
any Subsidiary Guarantor to the Administrative Agent, Collateral Agent and the
other Secured Parties, and each Subsidiary Guarantor shall remain liable to the
Administrative Agent, Collateral Agent and the other Secured Parties for the
full amount guaranteed by such Subsidiary Guarantor hereunder; provided, that no
Subsidiary Guarantor may take any action to enforce such right until the
Termination Date, it being expressly recognized and agreed by all parties hereto
that any Subsidiary Guarantor’s right of contribution arising under this Section
9.09 against any other Subsidiary Guarantor shall be expressly junior and
subordinate to such other Subsidiary Guarantor’s obligations and liabilities in
respect of the Obligations and any other obligations owing under this Guarantee.
As used in this Section 9.09: (i) each Subsidiary Guarantor’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) Adjusted Net
Worth (as defined below) of such Subsidiary Guarantor by (y) the aggregate
Adjusted Net Worth of all Subsidiary Guarantors; (ii) the “Adjusted Net Worth”
of each Subsidiary Guarantor shall mean the greater of (x) the Net Worth (as
defined below) of such Subsidiary Guarantor and (y) zero; and (iii) the “Net
Worth” of each Subsidiary Guarantor shall mean the amount by which the fair
saleable value of such Subsidiary Guarantor’s assets on the date of any payment
by such Subsidiary Guarantor exceeds its existing debts and other liabilities
(including contingent liabilities, but without giving effect to any Guaranteed
Obligations arising under this Guarantee) on such date. Notwithstanding anything
to the contrary contained above, any Subsidiary Guarantor that is released from
this Guarantee pursuant to Section 9.08 hereof (or otherwise in connection with
an exercise of remedies by, or at the direction of, the relevant Secured
Parties) shall thereafter have no contribution obligations, or rights, pursuant
to this Section 9.09, and at the time of any such release, if the released
Subsidiary Guarantor had an Aggregate Excess Amount or an Aggregate Deficit
Amount, same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Subsidiary Guarantors shall be recalculated on the
respective date of releases (as otherwise provided above) based on the payments
made hereunder by the remaining Subsidiary Guarantors.



Section 9.10Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.10, or otherwise
under this Guarantee, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Termination Date. Each Qualified ECP Guarantor
intends that this Section 9.10 constitute, and this Section 9.10 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.



Section 9.11Independent Obligation. The obligations of each Guarantor hereunder
are independent of the obligations of any other Guarantor, any other party or
the Borrower, and a separate action or actions may be brought and prosecuted
against such Guarantor whether or not action is brought against any other
guarantor, any other party or the Borrower and whether or not any other
guarantor, any other party or the Borrower be joined in any such action or
actions. Each Guarantor waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to the Guarantors.



ARTICLE X
EVENTS OF DEFAULT



Section 10.01Events of Default. An “Event of Default” shall occur if any of the
following events shall occur and be continuing; provided that any requirement
for the giving of notice, the lapse of time, or both, has been satisfied (any
such event, an “Event of Default”):
(a)the Borrower shall fail to pay (i) any principal of any Loan when due in
accordance with the terms hereof; or (ii) any amount payable to the Issuing Bank
in reimbursement of any drawing under a Letter of Credit (including any
requirement to deposit Cash Collateral in connection therewith); or (iii) the
Borrower shall fail to pay any interest on any Loan, or any other amount payable
hereunder or under any other Loan Document within three Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or


A-110

--------------------------------------------------------------------------------





(b)any representation or warranty made or deemed made by Holdings or its
Restricted Subsidiaries herein or in any other Loan Document or that is
contained in any certificate, document or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect (without duplication
of any materiality qualifiers set forth therein) on or as of the date made or
deemed made (or if any representation or warranty is expressly stated to have
been made as of a specific date, inaccurate in any material respect as of such
specific date); or
(c)any Loan Party shall fail to observe or perform any agreement contained in
Section 7.04(i) (as it applies to the Borrower), Section 7.07(a), Section
7.15(b), Section 7.15(c) or Article 8; provided, that an Event of Default under
Section 8.13 is subject to a cure pursuant to Section 10.04; or
(d)any Loan Party shall fail to observe or perform any other covenant or
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 10.01), and such default
shall continue unremedied for a period of 30 days after the earlier of the date
on which the Administrative Agent, the Collateral Agent or the Required Lenders
give written notice thereof to the Borrower; or
(e)Holdings or any of its Restricted Subsidiaries shall default (after giving
effect to all applicable grace and notice periods) (i) in making any payment of
any principal or interest of any Material Indebtedness (including any Guarantee
Obligation in respect of Material Indebtedness, but excluding the Loans) beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created or (ii) in the observance or performance of any
other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, in each case, the
effect of which default or other event or condition is to (x) cause, or to
permit the holder or beneficiary of such Material Indebtedness (or a trustee or
agent on behalf of such holder or beneficiary) to cause (determined without
regard to whether any notice is required) such Material Indebtedness to become
due prior to its stated maturity or (in the case of any such Material
Indebtedness constituting a Guarantee Obligation) to become payable or (y) cause
(determined without regard to whether any notice is required) Holdings or any of
its Restricted Subsidiaries to purchase or redeem or make an offer to purchase
or redeem such Material Indebtedness prior to its stated maturity; provided that
the foregoing shall not apply to secured Indebtedness that becomes due as a
result of (x) the voluntary Disposition of the property or assets securing such
Indebtedness, if such Disposition is permitted hereunder and such Indebtedness
that becomes due is paid upon such Disposition or (y) a casualty or condemnation
event; provided, further, that this clause (e) shall not apply to the extent
there occurs under any Swap Agreement an Early Termination Date (as defined in
such Swap Agreement, or any similar term in such Swap Agreement) resulting from
any Termination Event (as defined in such Swap Agreement, or any similar term in
such Swap Agreement) under such Swap Agreement as to which a Loan Party or any
Restricted Subsidiary thereof is an Affected Party (as defined in such Swap
Agreement, or any similar term in such Swap Agreement) (other than with respect
to Termination Events or equivalent events pursuant to the terms of such Swap
Agreements that are not the result of any default or breach thereunder by any
Loan Party or any Restricted Subsidiary) unless the Swap Termination Value owed
by the Loan Party or such Restricted Subsidiary as a result thereof is greater
than $20,000,000; or
(f)(i) Holdings, the Borrower or any Material Restricted Subsidiary shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings, the Borrower or any Material Restricted Subsidiary shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against Holdings, the Borrower or any Material Restricted
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against
Holdings, the Borrower or any Material Restricted Subsidiary any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) Holdings, the Borrower or any Material
Restricted Subsidiary shall take any corporate action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clauses (i), (ii), or (iii) above; or (v) Holdings, the Borrower or any
Material Restricted Subsidiary shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(g)(i) an ERISA Event occurs with respect to a Single Employer Plan or
Multiemployer Plan or (ii) the Borrower or any Commonly Controlled Entity fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan; and in each case in clauses (i) and (ii)
above, such event or condition, together with all other such events or
conditions, if any, has had, or could reasonably be expected to have, a Material
Adverse Effect; or
(h)one or more judgments or decrees shall be entered against Holdings, the
Borrower or any Material Restricted Subsidiary involving in the aggregate a
liability (not paid or covered by (i) insurance as to which the relevant


A-111

--------------------------------------------------------------------------------





reputable and solvent insurance company has been notified of the claim and has
not denied coverage in writing or (ii) any third party indemnities from a credit
worthy indemnitor as to which the relevant third party has been notified of the
claim and has not denied coverage in writing) of $20,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or
(i)any material provision of any Security Document or any other Loan Document
shall cease, for any reason, to be in full force and effect, other than pursuant
to the terms hereof or thereof, or as a result of acts or omissions of
Administrative Agent, Collateral Agent, Lenders, their Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates (each, a “Related Party”) or any Lien created by any
such Security Document or any such Loan Document shall cease to be enforceable
and of the same effect and priority purported to be created thereby (subject to
any Intercreditor Agreement then in effect) with respect to any material portion
of the Collateral, other than pursuant to the terms hereof or thereof, or as a
result of acts or omissions of the Administrative Agent, Collateral Agent, the
Lenders or any of their Related Parties, or any Loan Party or any of their
Subsidiaries shall so assert in writing; or
(j)the Guarantee contained in Section 9.01 shall cease, for any reason, to be in
full force and effect, other than (x) as provided for in Section 9.08, (y)
pursuant to the terms hereof or thereof, or (z) as a result of acts or omissions
of Administrative Agent, Collateral Agent, the Lenders or any of their Related
Parties, or any Loan Party or any of their Subsidiaries shall so assert in
writing; or
(k)(i) any of the Obligations of the Loan Parties under the Loan Documents for
any reason shall cease to be “Senior Indebtedness” (or any comparable term) or
“Senior Secured Financing” (or any comparable term) under, and as defined in any
documentation governing Subordinated Indebtedness in excess of $20,000,000 or
(ii) the subordination provisions set forth in any documentation governing
Subordinated Indebtedness in excess of $20,000,000 shall, in whole or in part,
cease to be effective or cease to be legally valid, binding and enforceable
against the holders of such Subordinated Indebtedness, if applicable, in each
case, other than pursuant to the terms hereof or thereof, or as a result of acts
or omissions of the Administrative Agent, Collateral Agent or any of their
Related Parties; or
(l)a Change of Control shall occur.



Section 10.02Action in Event of Default. (a) Upon any Event of Default specified
in Section 10.01(f), the Commitments and the obligation of the Issuing Bank to
issue any Letter of Credit shall immediately terminate automatically, the Loans
(with accrued interest thereon) and all other Obligations (including the
Make-Whole Premium and Prepayment Premium, as applicable, as determined on the
date of acceleration) owing under this Agreement and the other Loan Documents
shall automatically immediately become due and payable and the obligation of the
Borrower to Cash Collateralize the Letters of Credit as aforesaid shall
automatically become effective, and (b) if any other Event of Default under
Section 10.01 occurs, then the Administrative Agent, at the request of the
Required Lenders, shall take any or all of the following actions: (i) by notice
to the Borrower, declare the commitment of each Lender to make Loans and the
obligation of the Issuing Bank to issue any Letter of Credit to be terminated,
whereupon such commitments and obligation shall be terminated; provided that no
such notice shall be required if an Event of Default pursuant to Section
10.01(f) is continuing, (ii) by notice to the Borrower, declare the unpaid
principal amount of all outstanding Loans (with accrued and unpaid interest
thereon) and all other Obligations owing under this Agreement, and the other
Loan Documents, together with an amount equal to the maximum amount that may at
any time be drawn under all Letters of Credit then outstanding (regardless of
whether any beneficiary under any such Letter of Credit will have presented, or
will be entitled at such time to present, the drafts or other documents or
certificates required to draw under such Letters of Credit), and all other
related Obligations owing under this Agreement and the other Loan Documents) to
be immediately due and payable; provided that no such notice shall be required
if an Event of Default pursuant to Section 10.01(f) is continuing, (iii) by
notice to the Borrower, the Borrower will immediately comply with the provisions
of Section 2.01(f) with respect to the deposit of Cash Collateral, (iv) direct
the Collateral Agent to enforce (and the Collateral Agent shall enforce) all
Liens and security interests created pursuant to the Security Documents, (v)
enforce any Guarantee and (vi) exercise on behalf of itself and the Lenders all
rights and remedies available to it and the Lenders under the Loan Documents or
applicable law. Presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrower; provided, that after an Event of
Default has occurred and is continuing, the Administrative Agent or Collateral
Agent, as applicable, shall provide notice to the Borrower of any proposed
exercise of remedies or other enforcement action with respect to Capital Stock
constituting Collateral, including, without limitation, voting rights, not less
than two Business Days’ prior to the taking of any such action; provided that no
such notice shall be required if an Event of Default pursuant to Section
10.01(f) is continuing. Notwithstanding anything to the contrary contained
herein, any Event of Default under this Agreement or similarly defined term
under any other Loan Document, other than any Event of Default which cannot be
waived without the written consent of each Lender directly and adversely
affected thereby, shall be deemed not to be “continuing” if the events, act or
condition that gave rise to such Event of Default have been remedied or cured
(including by payment, notice, taking of any action or omitting to take any
action) or have ceased to exist and the Borrower is in compliance with this
Agreement and/or such other Loan Document.




A-112

--------------------------------------------------------------------------------






Section 10.03Application of Proceeds.


(a)Subject to any Intercreditor Agreement then in effect, the Collateral Agent
shall upon any exercise of remedies hereunder or under any Security Document
apply the proceeds of any collection or sale of Collateral, together with all
other moneys, in each case received by the Administrative Agent, the Revolving
Agent, the Collateral Agent or Issuing Bank hereunder (or, to the extent any
Security Document executed by a Loan Party requires proceeds of collateral
thereunder to be applied in accordance with the provisions of this Agreement),
including any Collateral consisting of cash, in the following order of priority:
(i)first, to all amounts owing to the Collateral Agent, the Revolving Agent or
the Administrative Agent pursuant to any of the Loan Documents in its capacity
as such in respect of (x) the preservation of Collateral or its security
interest in the Collateral or (y) with respect to enforcing the rights of the
Secured Parties under the Loan Documents;
(ii)second, to the extent proceeds remain after the application pursuant to
preceding clause (i), to all other amounts owing to the Administrative Agent,
the Revolving Agent, Collateral Agent or Issuing Bank pursuant to any of the
Loan Documents in its capacity as such;
(iii)third, to the extent proceeds remain after the application pursuant to
preceding clauses (i) and (ii), an amount equal to the other outstanding Loans
and Obligations, in each case then due and payable (in each case, including any
make-whole premiums or prepayment premiums, if applicable, or other breakage
costs, but other than, for the avoidance of doubt, contingent indemnification or
reimbursement obligations to the extent no claim giving rise thereto has been
asserted) shall be paid to the Secured Parties as provided in clause (d) below,
with each secured party receiving an amount equal to its outstanding Obligations
as described above or, if the proceeds are insufficient to pay in full all such
Obligations, its pro rata share of the amount remaining to be distributed; and
(iv)fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), inclusive, and following the payment in
full in cash of all Obligations, to the relevant Loan Party, their successors
and assigns, or as a court of competent jurisdiction may otherwise direct.
(b)If any payment to any Secured Party pursuant to this Section 10.03 of its pro
rata share of any distribution would result in overpayment to such Secured
Party, such excess amount shall instead be distributed in respect of the unpaid
Obligations of the other Secured Parties, with each Secured Party whose
Obligations have not been paid in full to receive an amount equal to such excess
amount multiplied by a fraction the numerator of which is the unpaid Obligations
of such Secured Party and the denominator of which is the unpaid Obligations of
all Secured Parties entitled to such distribution.
(c)Subject to the terms of any Intercreditor Agreement, all payments required to
be made hereunder shall be made (x) if to Secured Parties (other than Secured
Parties in respect of payments of Obligations under Secured Swap Agreement or
Secured Cash Management Obligations), to the Administrative Agent for the
account of such Secured Parties, (y) if to Secured Parties in respect of
payments of Obligations under Secured Swap Agreements, to the trustee, paying
agent or other similar representative (each, a “Payee Representative”) for such
Secured Parties or, in the absence of such a Payee Representative, directly to
such Secured Parties and (z) if to the Secured Parties in respect of payments of
Secured Cash Management Obligations, directly to such Secured Parties.
(d)For purposes of applying payments received in accordance with this Section
10.03, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent, (ii) the Revolving Agent, (iii) the Issuing Bank, (iv) the
Payee Representative or, in the absence of such a Payee Representative, upon the
applicable Secured Parties in respect of payments of Obligations under Secured
Swap Agreements and (v) the applicable Secured Parties in respect of payments of
Secured Cash Management Obligations for a determination (which the
Administrative Agent and each other Secured Party agrees (or shall agree) to
provide upon request of the Collateral Agent) of the outstanding Obligations of
the Loan Parties owed to the Secured Parties.
(e)Subject to the other limitations (if any) set forth herein and in the other
Loan Documents, it is understood that the Loan Parties shall remain liable (as
and to the extent set forth in the Loan Documents) to the extent of any
deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Obligations of the Loan Parties.
(f)It is understood and agreed by each Loan Party and each Secured Party that
the Collateral Agent shall have no liability for any determinations made by it
in this Section 10.03.



Section 10.04Right to Cure.


(a)Notwithstanding anything to the contrary contained in Section 10.01, in the
event of any Default or Event of Default under the covenant set forth in Section
8.13, until the expiration of the fifteenth (15th) day after the date on which
the financial statements are required to be delivered pursuant to Section
7.01(a) or (b), as applicable, with respect to any Fiscal Quarter hereunder (the
“Cure Period”), Holdings may issue equity (provided such equity issuance


A-113

--------------------------------------------------------------------------------





does not result in a Change of Control and constitutes common equity or
Qualified Capital Stock) and contribute the Net Cash Proceeds received therefrom
to the capital of the Borrower as cash common equity (a “Specified Equity
Contribution”)) in order to remedy any Event of Default that has occurred with
respect to Section 8.13 for such Fiscal Quarter. Upon such Specified Equity
Contribution in accordance with the immediately preceding sentence, the amount
of the proceeds thereof shall, solely for the purposes (and subject to the
limitations) hereinafter described in this Section 10.04, increase Consolidated
EBITDA with respect to such applicable Fiscal Quarter (and any subsequent period
of four consecutive Fiscal Quarters that includes such Fiscal Quarter) and if,
after giving effect to such increase in Consolidated EBITDA, Holdings shall then
be in compliance with the requirements of Section 8.13, Holdings shall be deemed
to have satisfied the requirements set forth therein as of the relevant four
Fiscal Quarter period with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach or default that had
occurred shall be deemed cured for purposes of this Agreement; provided that
such Net Cash Proceeds (i) are actually received by the Borrower (through a
capital contribution of such proceeds by Holdings to the Borrower) no later than
15 days after the date on which financial statements are required to be
delivered with respect to such Fiscal Quarter hereunder and (ii) do not exceed
the aggregate amount necessary to cure (by addition to Consolidated EBITDA) such
Event of Default under Section 8.13 for such period. The parties hereto
acknowledge that a given Specified Equity Contribution may not be counted as
having been made in more than one Fiscal Quarter. The parties hereby acknowledge
that this Section 10.04(a) may not be relied on for purposes of calculating any
financial ratios other than as applicable to Section 8.13 and shall not be
included for purposes of determining pricing, fees or any financial ratio-based
conditions (including, without limitation, compliance with any covenant or
condition other than Section 8.13 itself which requires a determination of
whether the financial covenant in Section 8.13 is satisfied, whether or not same
would otherwise be applicable) or any baskets with respect to the covenants or
conditions contained in this Agreement. There shall be no pro forma or other
reduction in Indebtedness with the proceeds of any Specified Equity Contribution
(including by way of netting) for purposes of determining compliance with
Section 8.13 in the Fiscal Quarter for which a Specified Equity Contribution is
made; provided that such Specified Equity Contribution may reduce Indebtedness
in a subsequent Fiscal Quarter.
(b)In each period of four consecutive Fiscal Quarters, there shall be at least
two Fiscal Quarters in which no cure set forth in Section 10.04(a) is made. In
addition, any reduction in Indebtedness (or increase in cash for netting
purposes) with the proceeds of any Specified Equity Contribution made pursuant
to this Section 10.04 shall be ignored for purposes of determining compliance
with the covenant set forth in Section 8.13, except for determinations,
including increases in cash for netting purposes, made pursuant to Section 8.13
for Fiscal Quarters after the respective Fiscal Quarter for which such Event of
Default is remediated by such Specified Equity Contribution. Holdings and any of
its Restricted Subsidiaries shall not exercise any cure pursuant to Section
10.04(a) with respect to any Fiscal Quarter in the Fiscal Year ending December
31, 2019.
(c)There shall be no more than five cures under Section 10.04(a) from the
Original Closing Date through the Latest Maturity Date.
(d)If notice has been delivered to the Administrative Agent of a Specified
Equity Contribution (such notice to be delivered on or prior to the date on
which the applicable financial statements are required to be delivered and
containing reasonable detail on the terms and conditions of the Specified Equity
Contribution), then from the last day of the Fiscal Quarter related to such cure
notice until the required date for receipt of the Specified Equity Contribution,
no Default or Event of Default shall have occurred under the Loan Documents with
respect to any default under Section 8.13 for which such cure notice was
delivered unless the 15 day period set forth in clause (a) above has expired
without the Specified Equity Contribution having been received. None of the
Administrative Agent, the Collateral Agent or any Lender shall exercise any of
the remedial rights otherwise available to it upon an Event of Default,
including the right to accelerate the Loans or to foreclose on the Collateral
solely on the basis of an Event of Default having occurred as a result of a
violation of Section 8.13, unless the Specified Equity Contribution is not made
on or before the expiration of the Cure Period.



ARTICLE XI
ADMINISTRATIVE AGENT AND REVOLVING AGENT



Section 11.01Appointment. (a) The Lenders (which term includes each Issuing Bank
for purposes of this Article XI) hereby irrevocably designate and appoint
Jefferies as Administrative Agent and (b) the Revolving Lenders (which term
includes each Issuing Bank for purposes of this Article XI) hereby irrevocably
designate and appoint KeyBank as Revolving Agent (for purposes of Article XI and
XII, the term “Administrative Agent” also shall include Jefferies in its
capacity as Collateral Agent pursuant to the Security Documents, and shall be
deemed to include any Auction Manager appointed pursuant to this Agreement), in
each case, to act as specified herein and in the other Loan Documents. Each (a)
Lender hereby irrevocably authorizes, and each holder of any applicable Note by
the acceptance of such Note shall be deemed irrevocably to authorize, the
Administrative Agent and (b) Revolving Lender hereby irrevocably authorizes, and
each holder of any applicable Note by the acceptance of such Note shall be
deemed irrevocably to authorize, the Revolving Agent, in each case, to take such
action on its behalf under the provisions of this Agreement, the other Loan


A-114

--------------------------------------------------------------------------------





Documents and any other instruments and agreements referred to herein or therein
and to exercise such powers and to perform such duties hereunder and thereunder
as are specifically delegated to or required of, as applicable, the
Administrative Agent or the Revolving Agent by the terms hereof and thereof and
such other powers as are reasonably incidental or related thereto (including the
entry into any Subordination Agreement). The Administrative Agent and the
Revolving Agent may perform any of its respective duties hereunder by or through
its officers, directors, agents, employees or affiliates.



Section 11.02Nature of Duties.
 
(a)The Administrative Agent shall not have any duties or responsibilities except
those expressly set forth in this Agreement and in the other Loan Documents.
Neither the Administrative Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith, (x) unless caused by its or their gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non‑appealable decision) or (y) at the written direction of the Required
Lenders. The duties of the Administrative Agent shall be mechanical and
administrative in nature; the Administrative Agent shall not have by reason of
this Agreement or any other Loan Document a fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or in any
other Loan Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations in respect
of this Agreement or any other Loan Document except as expressly set forth
herein or therein.
(b)The Revolving Agent shall not have any duties or responsibilities except
those expressly set forth in this Agreement and in the other Loan Documents.
Neither the Revolving Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith, (x) unless caused by its or their gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non‑appealable decision) or (y) at the written direction of the Required
Revolving Lenders. The duties of the Revolving Agent shall be mechanical and
administrative in nature; the Revolving Agent shall not have by reason of this
Agreement or any other Loan Document a fiduciary relationship in respect of any
Lender or the holder of any Note; and nothing in this Agreement or in any other
Loan Document, expressed or implied, is intended to or shall be so construed as
to impose upon the Revolving Agent any obligations in respect of this Agreement
or any other Loan Document except as expressly set forth herein or therein.
(c)Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, the Lead Arrangers are named as such for recognition
purposes only, and in their capacity as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other Loan
Documents or the transactions contemplated hereby and thereby; it being
understood and agreed that the Lead Arrangers shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
and Revolving Agent as, and to the extent, provided for under Section 11.06 and
12.01. Without limitation of the foregoing, the Lead Arrangers shall not, solely
by reason of this Agreement or any other Loan Documents, have any fiduciary
relationship or other implied relationship in respect of any Lender or any other
Person.



Section 11.03Lack of Reliance on the Administrative Agent.


(a)Each Lender expressly acknowledges that neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Loan Parties and their Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and made
its own decision to make its Loans hereunder and enter into this Agreement.
Independently and without reliance upon the Administrative Agent, each Lender
and the holder of each Note, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of Holdings and its Subsidiaries in connection with the
making and the continuance of the Loans and the taking or not taking of any
action in connection herewith and (ii) its own appraisal of the creditworthiness
of Holdings and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter. The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Loan Document or the financial
condition of Holdings


A-115

--------------------------------------------------------------------------------





or any of its Subsidiaries or be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or any other Loan Document, or the financial condition of
Holdings or any of its Subsidiaries or the existence or possible existence of
any Default or Event of Default, and shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, assets, operations, properties, financial condition, prospects or
creditworthiness of Holdings, the Loan Parties or any of their Subsidiaries that
may come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.
(b)Each Revolving Lender expressly acknowledges that neither the Revolving Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Revolving Agent hereinafter taken, including any review of the affairs of
the Loan Parties and their Subsidiaries, shall be deemed to constitute any
representation or warranty by the Revolving Agent to any Revolving Lender. Each
Revolving Lender represents to the Revolving Agent that it has, independently
and without reliance upon the Revolving Agent or any other Revolving Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and made
its own decision to make its Revolving Loans hereunder and enter into this
Agreement. Independently and without reliance upon the Revolving Agent, each
Revolving Lender and the holder of each Revolving Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with the making and the continuance of the Revolving
Loans and the taking or not taking of any action in connection herewith and (ii)
its own appraisal of the creditworthiness of Holdings and its Subsidiaries and,
except as expressly provided in this Agreement, the Revolving Agent shall not
have any duty or responsibility, either initially or on a continuing basis, to
provide any Revolving Lender or the holder of any Revolving Note with any credit
or other information with respect thereto, whether coming into its possession
before the making of the Revolving Loans or at any time or times thereafter. The
Revolving Agent shall not be responsible to any Revolving Lender or the holder
of any Revolving Note for any recitals, statements, information, representations
or warranties herein or in any document, certificate or other writing delivered
in connection herewith or for the execution, effectiveness, genuineness,
validity, enforceability, perfection, collectibility, priority or sufficiency of
this Agreement or any other Loan Document or the financial condition of Holdings
or any of its Subsidiaries or be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or any other Loan Document, or the financial condition of
Holdings or any of its Subsidiaries or the existence or possible existence of
any Default or Event of Default, and shall not have any duty or responsibility
to provide any Revolving Lender with any credit or other information concerning
the business, assets, operations, properties, financial condition, prospects or
creditworthiness of Holdings, the Loan Parties or any of their Subsidiaries that
may come into the possession of the Revolving Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.
(c)Neither the Administrative Agent nor the Revolving Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Lender. Without limiting the generality of the foregoing, neither
the Administrative Agent nor the Revolving Agent shall ý(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to any
ýDisqualified Lender.



Section 11.04Certain Rights of the Administrative Agent and the Revolving Agent.


(a)If the Administrative Agent requests instructions from the Required Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any other Loan Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Lenders,
Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans and Commitments. Without limiting the foregoing, neither any Lender
nor the holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of the Required Lenders.
(b)If the Revolving Agent requests instructions from the Required Revolving
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, the Revolving Agent
shall be entitled to refrain from such act or taking such action unless and
until the Revolving Agent shall have received instructions from the Required
Revolving Lenders or it shall first be indemnified to its satisfaction by the
Revolving Lenders against any and all liability and expense that may be incurred
by it by reason of taking or continuing


A-116

--------------------------------------------------------------------------------





to take any such action. The Revolving Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Revolving Lenders,
Required Revolving Lenders and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Revolving Lenders and all
future holders of the Revolving Loans and Revolving Commitments. Without
limiting the foregoing, neither any Revolving Lender nor the holder of any
Revolving Note shall have any right of action whatsoever against the Revolving
Agent as a result of the Revolving Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of the Required Revolving Lenders.



Section 11.05Reliance.


(a)The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message (or other electronic
communication), cablegram, radiogram, order or other document or telephone
message, or other document or conversation, sent or made by any Person that the
Administrative Agent believed to be the proper Person, and, with respect to all
legal matters pertaining to this Agreement and any other Loan Document and its
duties hereunder and thereunder, upon advice of counsel, independent accountants
and other experts selected by the Administrative Agent. The Administrative Agent
may rely on the Term Loan Register and deem and treat the Term Lender specified
in the Term Loan Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.
(b)The Revolving Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message (or other electronic communication),
cablegram, radiogram, order or other document or telephone message, or other
document or conversation, sent or made by any Person that the Revolving Agent
believed to be the proper Person, and, with respect to all legal matters
pertaining to this Agreement and any other Loan Document and its duties
hereunder and thereunder, upon advice of counsel, independent accountants and
other experts selected by the Revolving Agent. The Administrative Agent and the
Revolving Agent may rely on the RCF Register and deem and treat the Revolving
Lender specified in the RCF Register with respect to any amount owing hereunder
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent or Revolving Agent



Section 11.06Indemnification.


(a)To the extent the Administrative Agent (or any affiliate thereof) is not
reimbursed and indemnified by the Borrower, and without relieving the Borrower
of its obligation to do so, the Lenders will reimburse and indemnify the
Administrative Agent (and any affiliate thereof), including without limitation
in its capacity as Collateral Agent under the Loan Documents, and any Auction
Manager appointed pursuant to this Agreement in proportion to their respective
“percentage” as used in determining the Required Lenders (determined as if there
were no Defaulting Lenders) on the date such indemnification is sought (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their respective portions of the Loans and Commitments in effect
immediately prior to such date) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent (or any affiliate
thereof) in any way relating to or arising out of performing its duties
hereunder or under any other Loan Document or in any way relating to or arising
out of this Agreement or any other Loan Document; provided that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s (or such affiliate’s) gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non‑appealable decision).
(b)To the extent the Revolving Agent (or any affiliate thereof) is not
reimbursed and indemnified by the Borrower, and without relieving the Borrower
of its obligation to do so, the Revolving Lenders will reimburse and indemnify
the Revolving Agent (and any affiliate thereof), in proportion to their
respective “percentage” as used in determining the Required Revolving Lenders
(determined as if there were no Defaulting Lenders) on the date such
indemnification is sought (or, if indemnification is sought after the date upon
which the Revolving Commitments shall have terminated and the Revolving Loans
shall have been paid in full, ratably in accordance with their respective
portions of the Revolving Loans and Revolving Commitments in effect immediately
prior to such date) for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Revolving Agent (or any affiliate thereof) in any way
relating to or arising out of performing its duties hereunder or under any other
Loan Document or in any way relating to or arising out of this Agreement or any
other Loan Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses


A-117

--------------------------------------------------------------------------------





or disbursements resulting from the Revolving Agent’s (or such affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non‑appealable decision).
(c)The Agreements in this Section 11.06 shall survive the payment of the
Revolving Loans and all other amounts payable hereunder.



Section 11.07The Administrative Agent in its Individual Capacity. With respect
to its obligation to make Loans under this Agreement, each of the Administrative
Agent and the Revolving Agent shall have the rights and powers specified herein
for a “Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” “Required Revolving Lenders,” “Majority Lender,” “Additional
Incremental Lender,” “Additional Refinancing Lender”, or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent and/or the Revolving Agent in its respective individual
capacities. Each of the Administrative Agent, the Revolving Agent and their
respective affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Loan Party or any Affiliate of any Loan Party (or any
Person engaged in a similar business with any Loan Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Loan Party or any Affiliate of any
Loan Party for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders.



Section 11.08Holders. The Administrative Agent and the Revolving Agent, as
applicable, may deem and treat the payee of any Note as the owner thereof for
all purposes hereof unless and until a written notice of the assignment,
transfer or endorsement thereof, as the case may be, shall have been filed with
(i) the Administrative Agent and recorded in the Term Loan Register or (ii) the
Revolving Agent and recorded in the RCF Register. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.



Section 11.09Resignation by the Administrative Agent and the Revolving Agent.


(a)The Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Loan Documents
at any time by giving 15 Business Days’ prior written notice to the Lenders and,
unless an Event of Default under Section 10.01(f) then exists, the Borrower. The
Revolving Agent may resign from the performance of all its respective functions
and duties hereunder and/or under the other Loan Documents at any time by giving
15 Business Days’ prior written notice to the Revolving Lenders and, unless an
Event of Default under Section 10.01(f) then exists, the Borrower. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent or Revolving Agent, as applicable, pursuant to clauses (b) and (c) below
or as otherwise provided below.
(b)Upon any such notice of resignation by the Administrative Agent or the
Revolving Agent, as applicable, the Required Lenders or the Required Revolving
Lenders, as applicable, shall appoint a successor Administrative Agent or
Revolving Agent, as applicable, hereunder or thereunder who shall be a
commercial bank or trust company reasonably acceptable to the Borrower, which
acceptance shall not be unreasonably withheld or delayed; provided that the
Borrower’s approval shall not be required if a Significant Event of Default
shall have occurred and be continuing; provided further that the Borrower shall
not unreasonably withhold its approval of any successor Administrative Agent or
Revolving Agent if such successor is (i) a commercial bank with a consolidated
combined capital and surplus of at least $2,500,000,000, (ii) in the case of the
Administrative Agent, the Revolving Agent or (iii) in the case of the Revolving
Agent, the Administrative Agent.
(c)If a successor Administrative Agent or Revolving Agent, as applicable, shall
not have been so appointed within such 15 Business Day period, the
Administrative Agent or the Revolving Agent, as applicable, with the consent of
the Borrower (which consent shall not be unreasonably withheld or delayed;
provided that the Borrower’s consent shall not be required if a Significant
Event of Default shall have occurred and be continuing; provided further, that
the Borrower shall not unreasonably withhold its approval of any successor
Administrative Agent or Revolving Agent, as applicable, if such successor is (i)
a commercial bank with a consolidated combined capital and surplus of at least
$2,500,000,000, (ii) in the case of the Administrative Agent, the Revolving
Agent or (iii) in the case of the Revolving Agent, the Administrative Agent),
shall then appoint a successor Administrative Agent or Revolving Agent, as
applicable, who shall serve as Administrative Agent or Revolving Agent, as
applicable, hereunder or thereunder until such time, if any, as the Required
Lenders or Required Revolving Lenders, as applicable, appoint a successor
Administrative Agent or Revolving Agent, as applicable, in accordance with
clause (b) above.
(d)If no successor Administrative Agent or Revolving Agent, as applicable, has
been appointed pursuant to clause (b) or (c) above by the 20th Business Day
after the date such notice of resignation was given by the Administrative


A-118

--------------------------------------------------------------------------------





Agent or Revolving Agent, as applicable, the Administrative Agent’s or Revolving
Agent’s, as applicable, resignation shall become effective and all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent or Revolving Agent, as applicable, shall instead be made by
or to each applicable Lender directly, and the Required Lenders or the Required
Revolving Lenders, as applicable, shall thereafter perform all the duties of the
Administrative Agent or the Revolving Agent, as applicable, hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
or Required Revolving Lenders, as applicable, appoint a successor Administrative
Agent or Revolving Agent, as applicable, in accordance with clause (b) above;
provided that in the case of any original Collateral held by the Administrative
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such original Collateral until such
time as a successor Administrative Agent is appointed pursuant to this Section
11.09.
(e)Upon a resignation of the Administrative Agent or Revolving Agent, as
applicable, pursuant to this Section 11.09, the Administrative Agent or
Revolving Agent, as applicable, shall remain indemnified to the extent provided
in this Agreement and the other Loan Documents and the provisions of this
Section 11.09 (and the analogous provisions of the other Loan Documents) shall
continue in effect for the benefit of the Administrative Agent and the Revolving
Agent, as applicable, for all of its actions and inactions while serving as the
Administrative Agent or Revolving Agent, as applicable.
(f)Any resignation of the Revolving Agent pursuant to this Section 11.09 shall
also constitute the resignation of the Revolving Agent as Swing Line Lender and
as an Issuing Bank, and any successor Revolving Agent appointed pursuant to this
Section 11.09 shall, upon its acceptance of such appointment, become the
successor Swing Line Lender and as an Issuing Bank for all purposes hereunder.
In such event, (i) the Borrower shall prepay any outstanding Swing Line Loans
made by the resigning Revolving Agent in its capacity as Swing Line Lender, (ii)
upon such prepayment, the retiring or removed Revolving Agent and Swing Line
Lender shall surrender any Swing Line Note held by it to the Borrower for
cancellation, (iii) the Borrower shall issue, if so requested by the successor
Revolving Agent and Swing Line Lender, a new Swing Line Note to the successor
Revolving Agent and Swing Line Lender, in the principal amount of the Swing Line
Commitment then in effect and with other appropriate insertions and (iv) with
respect to its resignation as an Issuing Bank, the financial institution
resigning as the
(g)Revolving Agent shall have all of the rights of a resigning Issuing Bank set
forth in Section 2.01(f)(ix).



Section 11.10Collateral and Intercreditor Matters.


(a)Each Lender authorizes and directs the Collateral Agent to enter into (x) the
Security Documents and any Intercreditor Agreement for the benefit of the
Lenders and the other Secured Parties, (y) any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to the Security Documents and any Intercreditor Agreement in
connection with the incurrence by any Loan Party of Indebtedness pursuant to
Section 8.01(d), (aa) or Permitted Incremental Equivalent Debt, as applicable,
or to permit such Indebtedness to be secured by a valid, perfected lien (with
such priority as may be designated by the Borrower or relevant Subsidiary, to
the extent such priority is permitted by Section 8.01(d), (aa) or Permitted
Incremental Equivalent Debt, as applicable) and (z) any Incremental Amendment as
provided in Section 2.15, any Extension as provided in Section 2.16 and any
Refinancing Amendment pursuant to Section 2.17). Each Lender hereby agrees, and
each holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. The Collateral Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents and in the case of any Intercreditor Agreement to take all actions
(and execute all documents) required or deemed advisable by it in accordance
with the terms thereof. Notwithstanding anything contained in this Agreement or
any Collateral or Security Documents, the Borrower, the Administrative Agent,
the Collateral Agent and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers, rights
and remedies hereunder and under any of the Loan Documents may be exercised
solely by the Administrative Agent or Collateral Agent, as applicable, for the
benefit of the Secured Parties in accordance with the terms hereof and thereof
and all powers, rights and remedies under the Collateral and Security Documents
may be exercised solely by Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), Collateral Agent (or any Lender, except with
respect to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii)
or otherwise of the Bankruptcy Code,) may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and Collateral
Agent, as agent for and


A-119

--------------------------------------------------------------------------------





representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities) shall be entitled, upon instructions from the
Required Lenders, for the purpose of bidding and making settlement or payment of
the purchase price for all or any portion of the Collateral sold at any such
sale or disposition, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale or other disposition.
(b)Any Lien granted to or held by the Collateral Agent upon any Collateral shall
be automatically released (i) upon the occurrence of the Termination Date, (ii)
constituting property being sold or otherwise disposed of (to Persons other than
Holdings and its Subsidiaries) upon the sale or other disposition thereof in
compliance with Section 8.04, (iii) if approved, authorized or ratified in
writing by the Required Lenders (or all of the Lenders hereunder, to the extent
required by Section 12.12), (iv) if the property subject to such Lien is owned
by a Subsidiary Guarantor, upon release of such Subsidiary Guarantor from its
obligations under the Guarantee in accordance with the terms therein or (v) as
otherwise may be expressly provided in the relevant Security Documents. Without
further written consent or authorization from the Lenders, the Administrative
Agent or the Collateral Agent, as applicable, may execute any documents or
instruments necessary to release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted by
Section 8.04. The Lenders hereby authorize the Administrative Agent to, and the
Administrative Agent shall direct the Collateral Agent to, take any action
reasonably requested by the Borrower to evidence such release (and, at its
option, the Administrative Agent may require customary officers’ certificates
from the Borrower certifying that the respective releases are permitted). Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this Section 11.10.
(c)The Collateral Agent shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected or insured or that the Liens granted to the
Collateral Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Collateral Agent in this
Section 11.10 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, the Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion, given the Collateral Agent’s own interest in the Collateral
as one of the Lenders and that the Collateral Agent shall have no duty or
liability whatsoever to the Lenders, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non‑appealable decision).



Section 11.11Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Loan Party, any Subsidiary, the Required Lenders,
any Lender or any other Person under or in connection with this Agreement or any
other Loan Document except (i) as specifically provided in this Agreement or any
other Loan Document and (ii) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.



Section 11.12Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
for any other reason, or the Administrative Agent has paid over to the IRS
applicable withholding tax relating to a payment to a Lender but no deduction
has been made from such payment, such Lender shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as tax or otherwise, including any penalties or interest and together with
any and all expenses incurred, unless such amounts have been indemnified by the
Borrower, any Guarantor or the relevant Lender.



Section 11.13Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:


(a)to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
(b)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective


A-120

--------------------------------------------------------------------------------





agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Section 3.01(a) or Section 12.10) allowed in such judicial
proceeding;
(c)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
3.01(a) or Section 12.01. To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Administrative Agent,
its agents and counsel, and any other amounts due the Administrative Agent under
this Agreement out of the estate in any such proceeding, shall be denied for any
reason, payment of the same shall be secured by a Lien on, and shall be paid out
of, any and all distributions, dividends, money, securities and other properties
that the Lenders may be entitled to receive in such proceeding whether in
liquidation or under any plan of reorganization or arrangement or otherwise.



Section 11.11Certain ERISA Matters.


(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
that at least one of the following is and will be true:


(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemption have been satisfied, with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement, or
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement and (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (a) through (g) of Part I of PTE 84-14.
(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender, such Lender further (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that the Administrative Agent is not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
(c)For purposes of this Section 11.14: “Benefit Plan” shall mean any of (a) an
“employee benefit plan” (as defined in ERISA) that is subject to Title I of
ERISA, (b) a “plan” as defined in and subject to Section 4975 of the Code or (c)
any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”; and “PTE” shall mean a
prohibited transaction class exemption issued by the U.S. Department of Labor,
as any such exemption may be amended from time to time.



ARTICLE XII
MISCELLANEOUS



Section 12.01Payment of Expenses, etc. The Borrower hereby agrees to: (i) pay
all reasonable and documented or invoiced out‑of‑pocket costs and expenses (a)
of the Administrative Agent, the Revolving Agent and the Lead Arrangers (limited
in the case of legal fees and expenses to the reasonable and documented or
invoiced fees,


A-121

--------------------------------------------------------------------------------





disbursements and other charges of one outside counsel and, if reasonably
necessary, one local counsel to the Administrative Agent, the Revolving Agent,
the Lead Arrangers and Lenders (which term includes each Issuing Bank for
purposes of this Article XII), taken as a whole, in any relevant material
jurisdiction) in connection with the preparation, execution, delivery and
administration of this Agreement and the other Loan Documents and the documents
and instruments referred to herein and therein and any amendment, modification,
waiver or consent relating hereto or thereto, (b) of the Administrative Agent,
the Revolving Agent, the Lead Arrangers and their respective Affiliates in
connection with its or their syndication of the Term Facility and (c) of the
Administrative Agent and the Revolving Agent and, after the occurrence and
during the continuance of an Event of Default, each of the Lenders in connection
with any (x) waiver of an Event of Default that has occurred and is continuing,
(y) enforcement of this Agreement and the other Loan Documents and the documents
and instruments referred to herein and therein or (z) refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work‑out” or pursuant to any insolvency or bankruptcy proceedings
(limited in the case of legal fees, in the case of each of clause (x), (y) and
(z) above, to the reasonable and documented or invoiced out‑of‑pocket costs and
expenses of one counsel and one local counsel in any relevant material
jurisdiction (in each case, as selected by the Administrative Agent) for the
Administrative Agent, the Revolving Agent, the Lead Arrangers and the Lenders
and their respective Affiliates (taken as a whole) (and, if reasonably
necessary, in the event of any actual or perceived conflict of interest one
additional counsel for such affected Lenders (taken as a whole); (ii)
[reserved]; (iii) pay and hold the Administrative Agent, the Revolving Agent,
the Lead Arrangers and each of the Lenders harmless from and against any and all
Other Taxes with respect to the foregoing matters and hold the Administrative
Agent, the Revolving Agent and each of the Lenders harmless from and against any
and all liabilities with respect to or resulting from any delay or omission
(other than to the extent attributable to the Administrative Agent, the
Revolving Agent or such Lender) to pay such taxes; and (iv) indemnify the
Administrative Agent, the Revolving Agent, the Lead Arrangers, each Lender and
each of their respective Affiliates, and their respective officers, directors,
employees, advisors, and agents (each, an “Indemnified Person”) and hold each of
them harmless from and against any and all liabilities, losses, damages, claims,
and documented expenses (limited in the case of legal fees and expenses to the
reasonable and documented or invoiced fees, disbursements and other charges of
one counsel for the Indemnified Persons (taken as a whole) (and, in the case of
an actual or perceived conflict of interest, one additional counsel to the
affected Indemnified Persons, taken as a whole) and, if reasonably necessary,
one local counsel in each relevant material jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) incurred by, imposed on
or assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (a) any claim, investigation, litigation or other
proceeding (whether or not the Administrative Agent, the Revolving Agent, any
Lead Arranger or any Lender is a party thereto and whether or not such claim,
investigation, litigation or other proceeding is brought by or on behalf of any
Loan Party, the Permitted Holders and their respective Affiliates and creditors
and any other third person) related to the entering into and/or performance of
this Agreement, any other Loan Document or the use of proceeds of any Loans
hereunder or the consummation of the Transactions or any other transactions
contemplated herein or in any other Loan Document or the exercise of any of
their rights or remedies provided herein or in the other Loan Documents, (b) the
actual or alleged presence of Materials of Environmental Concern in the air,
surface water or groundwater or on the surface or subsurface of any Real
Property (i) currently owned, leased or operated by Holdings, the Borrower or
any of their Subsidiaries or (ii) formerly owned, leased, or operated by
Holdings, the Borrower or any of their Subsidiaries if such presence of
Materials of Environmental Concern was actually or allegedly caused by Holdings,
the Borrower, or any of their Subsidiaries, (c) the generation, storage,
transportation, handling or disposal of Materials of Environmental Concern by
Holdings, the Borrower or any of their Subsidiaries at any location, whether or
not owned, leased or operated by Holdings, the Borrower or any of their
Subsidiaries, (d) the non‑compliance by Holdings, the Borrower or any of their
Subsidiaries with any Environmental Law (including applicable permits issued
thereunder), or (e) any related claim asserted against Holdings, the Borrower or
any of their Subsidiaries or any Real Property currently owned, leased or
operated by Holdings, the Borrower or any of their Subsidiaries, including, in
each case, without limitation, the reasonable fees and disbursements of counsel
and other consultants incurred in connection with any such investigation,
litigation or other proceeding; provided that no Indemnified Person will be
indemnified for any loss, claim, damage, liability, cost or expense to the
extent it has resulted from (w) the gross negligence, bad faith or willful
misconduct of such Indemnified Person or any of its Affiliates, officers,
directors, employees, advisors, or agents (as determined by a court of competent
jurisdiction in a final and non‑appealable decision), (x) any settlement entered
into by such Indemnified Person without the Borrower’s written consent (such
consent not to be unreasonably withheld or delayed) (but if settled with the
Borrower’s written consent or if there is a final judgment against such
Indemnified Person in any such claim, investigation, litigation or other
proceeding, such Indemnified Person will be indemnified in accordance with this
Section 12.01), (y) a material breach of its obligations under this Agreement or
any other Loan Document by such Indemnified Person or one of its Affiliates and
their respective officers, directors, employees, advisors and agents (as
determined in a final non‑appealable judgment of a court of competent
jurisdiction) or (z) any dispute between and among Indemnified Persons (other
than a dispute involving claims against the Administrative Agent, the Revolving
Agent or the Lead Arrangers or any other agent or co‑agent (if any) (and solely
in the case of a co-agent, solely in connection with its syndication of the Term
Facility and Revolving Facility) that a court of competent jurisdiction has
determined in a final


A-122

--------------------------------------------------------------------------------





and non‑appealable decision did not involve actions or omissions of any
Affiliate of Holdings or any of its Subsidiaries. None of the Borrower, the
Guarantors, the Administrative Agent, the Revolving Agent, the Lead Arrangers,
any Lender, any Issuing Bank or any of their respective Affiliates or any other
Indemnified Person shall be liable for any indirect, special, punitive,
exemplary or consequential (including lost profits) damages in connection with
this Agreement, the Transactions, the Term Facility, the Revolving Facility or
the use of proceeds therefrom; provided that nothing contained in this sentence
shall limit the indemnity and reimbursement obligations set forth in this
Section 12.01 of any Loan Party. To the extent that the undertaking to
indemnify, pay or hold harmless the Administrative Agent, the Revolving Agent,
any Issuing Bank or any Lender set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, Borrower
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law. For
clarity, the term “Administrative Agent” as used in this Section 12.01 shall
include the Administrative Agent acting in its capacity as Collateral Agent
under the Loan Documents and any Auction Manager appointed pursuant to this
Agreement. To the full extent permitted by applicable law, each of the Borrower,
the Guarantors, the Administrative Agent, the Revolving Agent, the Lead
Arrangers, any Lender, or any of their respective Affiliates or any other
Indemnified Person shall not assert, and hereby waives, any claim against any
Indemnified Person or any other Person party hereto or their respective
Affiliates, on any theory of liability, for special, indirect, consequential
(including lost profits), exemplary, punitive or incidental damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnified Person shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent the liability
of such Indemnified Person results from such Indemnified Person’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non‑appealable decision).
No Loan Party, Permitted Holder nor any of their respective Affiliates will,
without the prior consent of the relevant Indemnified Person, settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any proceeding in respect of which indemnification may be sought
pursuant to this Section 12.01 (irrespective of whether such Indemnified Person
is party thereto) unless such settlement, compromise, consent or termination (a)
includes an unconditional release of each relevant Indemnified Person from all
liability arising out of or directly and indirectly relating thereto and (b)
does not include a statement as to the admission, fault or culpability or
failure to act by such Indemnified Person.



Section 12.02Right of Setoff. In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, the Revolving Agent, each Issuing Bank and each Lender
is hereby authorized at any time or from time to time, without presentment,
demand, protest or other notice of any kind to any Loan Party or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
Indebtedness at any time held or owing by the Administrative Agent, the
Revolving Agent, such Issuing Bank or such Lender (including, without
limitation, by branches and agencies of the Administrative Agent, the Revolving
Agent, such Issuing Bank or such Lender wherever located) to or for the credit
or the account of Holdings or any of its Subsidiaries against and on account of
the Obligations and liabilities of the Loan Parties to the Administrative Agent,
the Revolving Agent, such Issuing Bank or such Lender under this Agreement or
under any of the other Loan Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 12.04, and
all other claims of any nature or description arising out of or in connection
with this Agreement or any other Loan Document. To the extent permitted by law,
each Participant also shall be entitled to the benefits of this Section 12.02 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 12.06(b) as though it were a Lender.



Section 12.03Notices.


(a)Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication or other electronic
communication) and mailed, telegraphed, telecopied, cabled or delivered: if to
any Loan Party, at its address specified on Schedule II or in the other relevant
Loan Documents; if to any Lender, at its address specified on Schedule II or on
the applicable Assignment and Assumption; and if to the Administrative Agent or
the Revolving Agent, at its Notice Office; or, as to any Loan Party, the
Administrative Agent or the Revolving Agent, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Lender, at such other address as shall be designated by such Lender in a
written notice to the Borrower, the Administrative Agent and, in the case of any
Revolving Lender, the Revolving Agent. All such notices and communications
shall, when mailed, telegraphed, telecopied, e-mailed or


A-123

--------------------------------------------------------------------------------





cabled or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telecopier, except that notices and communications to
the Administrative Agent, the Revolving Agent and the Borrower shall not be
effective until received by the Administrative Agent, the Revolving Agent or the
Borrower, as the case may be.
(b)Notices and other communications to the Lenders and the other Secured Parties
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II and Article IV unless
otherwise agreed by the Administrative Agent and the applicable Lender. Each of
the Administrative Agent, the Revolving Agent, Holdings and the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.



Section 12.04Benefit of Agreement; Assignments; Participations. (a) (i)
Assignments. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Issuing Bank and each affected Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void).


Subject to the conditions set forth in paragraphs (a)(ii), (a)(iii) and (a)(iv)
below, any Lender may assign to one or more Eligible Assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it and the Note or Notes (if any) held by it) with the prior written consent
(such consent not to be unreasonably conditioned, withheld or delayed) of:
(A)the Borrower, provided that, except with respect to consents regarding any
Disqualified Lender, such consent shall be deemed to have been given if the
Borrower has not responded within ten Business Days after written request by the
Administrative Agent or the respective assigning Lender, provided, further, that
no consent of the Borrower shall be required (x) in the case of any Lender, for
an assignment of any Loan or any Commitment to a Lender, an Affiliate of a
Lender, or an Approved Fund (as defined below), in each case, that is not a
Disqualified Lender or (y) if a Significant Event of Default has occurred and is
continuing, any other Eligible Assignee; provided, however, the consent of the
Borrower shall not be required in connection with any assignment during the
primary syndication of the Loans to the extent the list of potential Lenders has
already been identified by the Lead Arrangers in consultation with the Borrower;
(B)the Administrative Agent, except with respect to an assignment of any Loan or
any Commitment (i) to an Approved Fund, (ii) in the case of any Lender, to
another Lender or an Affiliate of a Lender, (iii) to a Permitted Auction
Purchaser in accordance with paragraph (a)(iii) below or (iv) to an Affiliated
Lender in accordance with paragraph (a)(iv) below; and
(C)the Revolving Agent and each Issuing Bank with respect to an assignment of
any Revolving Commitments, except with respect to an assignment of Revolving
Commitments to an Affiliate of an existing Revolving Lender or an Affiliate of
an existing Revolving Lender;


(ii)Assignment Conditions. Assignments shall be subject to the following
additional conditions:
(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Term Facility or Revolving
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent and, if
applicable the Revolving Agent) shall be in an amount of an integral multiple of
$1,000,000 (provided that simultaneous assignments by a single Lender to or by
two or more Approved Funds shall be aggregated for purposes of determining such
amount) unless the Administrative Agent and the Borrower otherwise consent;
provided, however, the consent of the Borrower shall not be required in
connection with any assignment during the primary syndication of the Loans to
the extent the list of potential Lenders has already been identified by the Lead
Arrangers in consultation with the Borrower;
(B)the parties to each assignment shall execute and deliver to the
Administrative Agent and, if applicable, the Revolving Agent an Assignment and
Assumption via an electronic settlement system acceptable to the Administrative
Agent (or, if previously agreed with the Administrative Agent, manually);
(C)the Assignee, if it is not already a Lender hereunder, shall deliver to the
Administrative Agent and, if applicable, the Revolving Agent, an administrative
questionnaire and the Internal Revenue


A-124

--------------------------------------------------------------------------------





Service forms described in Section 4.04(b) (including the Non‑Bank Certificate,
as applicable) and any forms described in Sections 4.04(c) and (d) (if
applicable); and
(D)a $3,500 processing fee shall be paid in connection with any assignment
(other than assignments (x) by or to Jefferies or KeyBank or their respective
Affiliates or (y) in the case of an Assignee which is already a Lender or is an
Affiliate or an Approved Fund of a Lender or a Person under common management
with a Lender); provided that, for the avoidance of doubt, such processing fee
shall be paid by the applicable Assignee or Lender assigning its Loans and/or
Commitments and shall not be payable by Holdings, the Borrower or any of their
respective Subsidiaries.


This Section 12.04(a) shall not prohibit any Lender from assigning all or any
portion of its rights and obligations among separate Term Facilities on a
non‑pro rata basis.
For the purposes of this Section 12.04, “Approved Fund” shall mean any Person
(other than a natural person or a Disqualified Lender) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)Assignments to Permitted Auction Purchasers. Each Lender acknowledges that
each Permitted Auction Purchaser is an Eligible Assignee hereunder and may
purchase or acquire Term Loans hereunder from Lenders from time to time, (a)
pursuant to Dutch Auctions open to all Lenders on a pro rata basis in accordance
with the terms of this Agreement (including Section 12.04) or (b)
notwithstanding Article II, Section 10.03 or 12.06 or any other provision of
this Agreement, open market purchases on a non pro-rata basis (“Open Market
Purchase”), in each case subject to the restrictions set forth in the definition
of “Eligible Assignee” and, in the case of Dutch Auctions, subject to the
restrictions set forth in the definition of “Dutch Auction,” in each case, and
subject to the following further limitations:
(A)no Permitted Auction Purchaser shall be required to make a representation
that, as of the date of any assignment, it is not in possession of information
that has not been disclosed to the Administrative Agent, the Auction Manager and
Lenders and that may be material to a Lender’s decision to participate in such
assignment or purchase; and each Lender participating in any assignment to
Permitted Auction Purchasers acknowledges and agrees that in connection with
such assignment, (1) the Permitted Auction Purchasers then may have, and later
may come into possession of material non-public information, (2) such Lender has
independently and, without reliance on the Permitted Auction Purchasers or any
of their Subsidiaries or the Administrative Agent, Auction Manager or any of
their respective Related Parties, made its own analysis and determination to
participate in such assignment notwithstanding such Lender’s lack of knowledge
of the material non-public information, (3) none of the Permitted Auction
Purchasers or any of their Subsidiaries shall be required to make any
representation that it is not in possession of material non-public information,
(4) none of the Permitted Auction Purchasers or any of their Subsidiaries or the
Administrative Agent, the Auction Manager or any of their respective Related
Parties shall have any liability to such Lender, and such Lender hereby waives
and releases, to the extent permitted by law, any claims such Lender may have
against the Permitted Auction Purchasers or any of their Subsidiaries or the
Administrative Agent, the Auction Manager or any of their respective Related
Parties, under applicable laws or otherwise, with respect to the nondisclosure
of the material non-public information and (5) that the material non-public
information may not be available to the Administrative Agent, the Auction
Manager or the other Lenders;
(B)each Permitted Auction Purchaser agrees that, notwithstanding anything herein
or in any of the other Loan Documents to the contrary, with respect to any
Auction Purchase or Open Market Purchase, (1) under no circumstances, whether or
not any Loan Party is subject to a bankruptcy or other insolvency proceeding,
shall such Permitted Auction Purchaser be permitted to exercise any voting
rights or other privileges with respect to any Term Loans and any Term Loans
that are assigned to such Permitted Auction Purchaser shall have no voting
rights or other privileges under this Agreement and the other Loan Documents and
shall not be taken into account in determining any required vote or consent and
(2) such Permitted Auction Purchaser shall not receive information provided
solely to Lenders by the Administrative Agent, the Auction Manager or any Lender
and shall not be permitted to attend or participate in meetings attended solely
by Lenders, the Auction Manager and the Administrative Agent and their advisors;
rather all Term Loans held by any Permitted Auction Purchaser shall be
automatically Cancelled immediately upon the purchase or acquisition thereof in
accordance with the terms of this Agreement (including Section 12.04);


A-125

--------------------------------------------------------------------------------





(C)at the time any Permitted Auction Purchaser is making purchases of Term Loans
pursuant to a Dutch Auction or an Open Market Purchase it shall enter into an
Assignment and Assumption;
(D)immediately upon the effectiveness of each Auction Purchase or such Open
Market Purchase, a Cancellation (it being understood that such Cancellation
shall not, except in the manner set forth in Section 4.02(c), constitute a
mandatory or a voluntary repayment of Term Loans for purposes of this Agreement)
shall be automatically irrevocably effected with respect to all of the Term
Loans and related Obligations subject to such Auction Purchase or such Open
Market Purchase for no consideration, with the effect that such Term Loans and
related Obligations shall for all purposes of this Agreement and the other Loan
Documents no longer be outstanding, and the Borrower and the Guarantors shall no
longer have any Obligations relating thereto, it being understood that such
forgiveness and cancellation shall result in the Borrower and the Guarantors
being irrevocably and unconditionally released from all claims and liabilities
relating to such Obligations which have been so cancelled and forgiven, and the
Collateral shall cease to secure any such Obligations which have been so
cancelled and forgiven; and
(E)at the time of such Purchase Notice and Auction Purchase or open market
purchase, in either case, by any Permitted Auction Purchaser, no Event of
Default shall have occurred and be continuing or would result therefrom.
(F)no assignment of Term Loans under this Section 12.02(a)(iii) may be purchased
with the proceeds of any Revolving Loan.


If any Purchaser commences any Dutch Auction (and all relevant requirements set
forth above which are required to be satisfied at the time of the commencement
of such Dutch Auction have in fact been satisfied), and if at such time of
commencement, the Purchaser reasonably believes that all required conditions set
forth above which are required to be satisfied at the time of the purchase of
Loans pursuant to such Dutch Auction shall be satisfied, then such Purchaser and
the Loan Parties shall have no liability to any Lender for any termination of
the respective Dutch Auction as a result of the failure to satisfy one or more
of the conditions set forth above which are required to be met at the time which
otherwise would have been the time of the purchase of Loans pursuant to the
respective Dutch Auction, and any such failure shall not result in any Event of
Default hereunder. With respect to all purchases of Loans pursuant to this
Section 12.04, such purchases (and the payments made by the Purchaser and the
Cancellation of the purchased Loans, in each case, in connection therewith)
shall not be subject to any provision hereunder that provides for the pro rata
nature of payments to Lenders. Notwithstanding anything to the contrary herein,
this Section 12.04(a)(iii) shall supersede any provisions in Section 12.06 to
the contrary, and the Administrative Agent, the Auction Manager and the Lenders
hereby consent to such Dutch Auctions, Open Market Purchases and the other
transactions contemplated by this Section 12.04 (provided that no Lender shall
have an obligation to participate in any such Dutch Auction or Open Market
Purchase) and hereby (x) waive the requirements of any provision of this
Agreement or any other Loan Document (including, without limitation, any
provision that provides for the pro rata nature of payments to Lenders) that may
otherwise prohibit any Dutch Auction, Open Market Purchase or any other
transaction contemplated by this Section 12.04 and (y) agrees that purchases of
the Loans by any Purchaser contemplated under this Section 12.04 shall not
constitute Investments by the Loan Parties or their Subsidiaries.
(iv)Assignments to Affiliated Lenders. Any Lender may, at any time, assign all
or a portion of its rights and obligations with respect to Term Loans to an
Affiliated Lender (including Affiliated Investment Funds) through (x) Dutch
Auctions open to all Lenders on a pro rata basis or (y) open market purchases,
in each case in accordance with the terms of this Agreement (including Section
12.04), subject, to the extent applicable, to the restrictions set forth in the
definitions of “Eligible Assignee” and “Dutch Auction,” in each case, and
subject to the following further limitations:
(A)no Affiliated Lender shall be required to make a representation that, as of
the date of any assignment, it is not in possession of information that has not
been disclosed to the Administrative Agent, the Auction Manager and Lenders and
that may be material to a Lender’s decision to participate in such assignment or
purchase; and each Lender participating in any assignment to Affiliated Lender
acknowledges and agrees that in connection with such assignment, (1) the
Affiliated Lenders then may have, and later may come into possession of material
non-public information, (2) such Lender has independently and, without reliance
on the Affiliated Lenders or any of their Subsidiaries, the Borrower or any of
their Subsidiaries or the Administrative Agent, the Auction Manager or any of
their respective Related Parties, made its own analysis and determination to
participate in such assignment notwithstanding such Lender’s lack of knowledge
of the material non-public information, (3) none of the Affiliated Lenders or
any of their Subsidiaries or Holdings, the Borrower or any of their Subsidiaries
shall be required to make any representation that it is not in possession of
material non-public information, (4) none of the Affiliated Lenders or any of
their Subsidiaries, Holdings, the Borrower or any of their Subsidiaries or the
Administrative Agent, the Auction Manager or any of their respective


A-126

--------------------------------------------------------------------------------





Related Parties shall have any liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against the Affiliated Lenders or any of their Subsidiaries, Holdings, the
Borrower or any of its Subsidiaries or the Administrative Agent, the Auction
Manager or any of their respective Related Parties, under applicable laws or
otherwise, with respect to the nondisclosure of the material non-public
information and (5) that the material non-public information may not be
available to the Administrative Agent or the other Lenders;
(B)with respect to Restricted Affiliated Lenders only, notwithstanding anything
in Section 12.12 or the definition of “Required Lenders” to the contrary, for
purposes of determining whether the requisite Lenders have (1) consented to any
amendment, waiver or modification of any Loan Document (including such
modifications pursuant to Section 12.12), (2) otherwise acted on any matter
related to any Loan Document or (3) directed or required the Administrative
Agent, the Auction Manager, the Collateral Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, except in the case of any Restricted Affiliated Lender Amendment, the
aggregate amount of Term Loans owed to the Restricted Affiliated Lenders or Term
Loan Commitments of the Restricted Affiliated Lenders shall be disregarded for
purposes of calculating Required Lenders; provided, however, if the Lenders
(other than the Restricted Affiliated Lenders) shall have consented to such
amendment, waiver or modification or otherwise approved such action, then the
Restricted Affiliated Lender shall be deemed to have affirmatively consented to
such amendment, waiver, modification or other action; provided further, any
amendment, waiver or modification of any Loan Document that (v) reduces the
principal amount of any Term Loans or the interest rate. fees or premium, if
any, applicable thereto or otherwise reduces the Obligations, (w) increases the
Term Loan Commitments of each Lender, (x) extends the dates on which any
interest or principal payment would otherwise be due to a Lender, (y) requires
the consent of each Lender directly and adversely affected thereby pursuant to
the first proviso of Section 12.12(a) or (z) results in an adverse effect to a
Restricted Affiliated Lender as compared to other Lenders (each of the foregoing
clauses (x), (y) and (z) being a “Restricted Affiliated Lender Amendment”), in
each case shall require the affirmative consent of each Restricted Affiliated
Lender affected thereby;
(C)Restricted Affiliated Lenders shall not be entitled to receive (i)
information provided solely to Lenders by the Administrative Agent, the Auction
Manager or any Lender and shall not be permitted to attend or participate in
meetings attended solely by Lenders, the Auction Manager and the Administrative
Agent and their advisors, other than the right to receive Notices of Borrowings,
notices of prepayments and other administrative notices in respect of its Term
Loans or Term Loan Commitments required to be delivered to Lenders pursuant to
Article II and (ii) advice of counsel to the Lenders, the Auction Manager or the
Administrative Agent or challenge the attorney-client privilege afforded to such
Persons; provided that Affiliated Investment Funds shall not be subject to such
limitation;
(D)at the time any Affiliated Lender is making purchases of Term Loans pursuant
to a Dutch Auction or an open market purchase it shall enter into an Assignment
and Assumption;
(E)any Term Loans acquired by an Affiliated Lender may, with the consent of the
Borrower, be contributed to the Borrower (whether through any of its direct or
indirect parent entities or otherwise) and exchanged for Indebtedness or Capital
Stock of Holdings or any Parent Company or the Borrower that are otherwise
permitted to be issued by such entity at such time, provided that any such Term
Loans so contributed shall be immediately Cancelled;
(F)the aggregate principal amount of all Term Loans which may be purchased
through Dutch Auctions or assigned through open market purchases shall not
exceed (as calculated at the time of the consummation of any aforementioned
Purchases or assignments) in the case of Restricted Affiliated Lenders and
together with all other Restricted Affiliated Lenders, 25% of the aggregate
principal amount of the Term Loans then outstanding and Term Loan Commitments;
(G)notwithstanding any other provision herein to the contrary, in the event that
a Loan Party is the subject of a proceeding of the type described in Section
10.01(f) (such proceeding, a “Loan Party Insolvency”), each Restricted
Affiliated Lender shall grant to the Administrative Agent a power of attorney,
giving the Administrative Agent the right to vote each Restricted Affiliated
Lender’s claims on all matters submitted to the Lenders for consent in respect
of such Loan Party Insolvency, and the Administrative Agent shall approve such
claims in the same proportion as the majority of Lenders (other than Restricted
Affiliated Lenders) that voted on each matter submitted to such Lenders for
approval; provided that (1) the foregoing shall not permit the Administrative
Agent to consent to, or refrain from, giving approval in respect of a plan of
reorganization pursuant to Title 11 of the Bankruptcy Code of the Loan Party
that is the subject of the Loan Party Insolvency (such plan of reorganization
being a “Loan Party Plan of Reorganization”), if any Restricted Affiliated
Lender would, as a


A-127

--------------------------------------------------------------------------------





consequence thereof, receive treatment under such Loan Party Plan of
Reorganization that, on a ratable basis, would be inferior to that of the
Lenders (other than such Restricted Affiliated Lenders) holding the same Tranche
of Term Loans as the affected Restricted Affiliated Lender (such Lenders being,
“Non‑Restricted Persons”) and any such Loan Party Plan of Reorganization shall
require the consent of such Restricted Affiliated Lender and (2) to the extent
any Non‑Restricted Person would receive superior treatment as part of any Loan
Party Plan of Reorganization, as compared to any Restricted Affiliated Lender,
pursuant to any investment made, or other action taken, by such Non‑Restricted
Person in accordance with such Loan Party Plan of Reorganization (but excluding
the Term Facility), then such Restricted Affiliated Lender’s consent shall not
be required, so long as such Restricted Affiliated Lender was afforded the
opportunity to ratably participate in such investment or to take such action
pursuant to the Loan Party Plan of Reorganization;
(H)no assignment of Term Loans to an Affiliated Lender may be purchased with the
proceeds of any Revolving Loan; and
(I)none of the Borrower, Holdings, any Subsidiaries of Holdings or any
Affiliated Lender shall be required to make any representation that it is not in
possession of material non-public information with respect to Holdings,
Subsidiaries of Holdings or any of their respective Affiliates.


Notwithstanding anything to the contrary herein, this Section 12.04(a)(iv) shall
supersede any provisions in Section 12.06 to the contrary.
(v)Novation. Subject to acceptance and recording thereof pursuant to Section
12.04(a)(vi) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.11, 2.12, 4.04 and 12.01).
(vi)Acceptance and Register. Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), together with (x) any processing and recordation fee and (y)
any written consents to such assignment required by this Section 12.04, (I) with
respect to Term Loans and Term Loan Commitments, the Administrative Agent shall
promptly accept such Assignment and Assumption and record the information
contained therein in the Term Loan Register and (II) with respect to Revolving
Loans and Revolving Commitments, the Revolving Agent shall promptly accept such
Assignment and Assumption and record the information contained therein in the
RCF Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Term Loan Register or RCF Register, as
applicable, as provided in this paragraph.


(b)Any Lender may, without the consent of the Borrower, the Administrative Agent
or the Revolving Agent, sell participations in respect of Loans to one or more
banks or other entities (other than Holdings, Subsidiaries of Holdings,
Affiliates of Holdings, a natural person, a Disqualified Lender or a Defaulting
Lender (provided that the list of Disqualified Lenders shall have been made
available to the Administrative Agent and the Revolving Agent and shall be made
available to any Lender if requested in writing to the Administrative Agent or
the Revolving Agent, as applicable (it being understood and agreed that neither
the Administrative Agent nor the Revolving Agent, as applicable, shall have no
responsibility for monitoring, nor any liability for maintaining or updating,
the list of Disqualified Lenders)) (a “Participant”) in all or a portion of such
Lender’s rights and obligations with respect thereto; provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Revolving Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly and adversely affected thereby pursuant to the first proviso of Section
12.12(a)(x) and (2) directly affects such Participant. Each Lender that sells a
participation shall, acting solely for U.S. federal income tax purposes as the
non‑fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the commitment of, and the principal
amounts (and stated interest) of, each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender


A-128

--------------------------------------------------------------------------------





shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103‑1(c) of the United States
Treasury Regulations and within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code. The entries in the Participant Register shall be
conclusive and binding absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
The Borrower agrees that (x) each Participant shall be entitled to the benefits
of Section 2.11 and 2.12 (subject to the requirements of those sections) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(a) and (y) each Participant shall be entitled to the
benefits of Section 4.04 (provided that such Participant shall be subject to the
definition of Excluded Taxes and the requirements and limitations of Section
4.04, including the requirements under Sections 4.04(b), (c), and (d), as if it
were a Lender (it being understood that the documentation required under Section
4.04(b) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 12.04(a); provided, in each case, that such Participant agrees to be
subject to the provisions of Sections 2.13 and 2.14 as if it were a Lender that
had acquired its interest by assignment pursuant to Section 12.04(a).
Notwithstanding the foregoing, no Participant shall be entitled to receive any
greater payment under Section 2.11 or 4.04 than the applicable participating
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such participating Lender to such Participant had
no such participation occurred, except to the extent such entitlement to receive
a greater payment results from a Change in Tax Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.14 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.20.
(c)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement, provided such pledge or assignment
is not in violation of any Requirement of Law (but not to the Sponsor, the
Borrower or any of Holdings’ or the Sponsor’s or the Borrower’s Affiliates), to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto or provide the respective pledgee or assignee any
voting rights with respect to the pledged or assigned obligations.
(d)The Borrower, upon receipt of written notice from the relevant Lender, agrees
to issue Notes to any Lender requiring Notes to facilitate transactions of the
type described in this Section 12.04.
(e)Each Lender, upon succeeding to an interest in Commitments or Loans, as the
case may be, represents and warrants as of the effective date of the applicable
Assignment and Assumption that it is an Eligible Assignee.



Section 12.05No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent, the Revolving Agent, the Collateral Agent, any Issuing
Bank or any Lender in exercising any right, power or privilege hereunder or
under any other Loan Document and no course of dealing between the Borrower or
any other Loan Party and the Administrative Agent, the Revolving Agent, the
Collateral Agent, any Issuing Bank or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Loan Document expressly provided are cumulative and not exclusive of any rights,
powers or remedies which the Administrative Agent, the Revolving Agent, the
Collateral Agent, any Issuing Bank or any Lender would otherwise have. No notice
to or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent, the Revolving
Agent, the Collateral Agent, any Issuing Bank or any Lender to any other or
further action in any circumstances without notice or demand.



Section 12.06Payments Pro Rata.


(a)Except as otherwise provided in this Agreement, the Administrative Agent and
the Revolving Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent (or, with respect to the Revolving Facility, the Revolving
Agent) shall distribute such payment to the Lenders entitled thereto (other than
any Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata (or in accordance with the Security Documents, as applicable)
based upon their respective shares, if any, of the Obligations with respect to
which such payment was received.


A-129

--------------------------------------------------------------------------------





(b)Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans or
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Loan Party to such Lenders in such amount as shall result in a proportional
participation by all the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lenders, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.
(c)Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Section 12.06(a) and (b) shall be subject to the provisions of
this Agreement which (i) require, or permit, differing payments to be made to
Non‑Defaulting Lenders as opposed to Defaulting Lenders and (ii) permit
disproportionate payments with respect to the Loans as, and to the extent,
provided otherwise herein.



Section 12.07Calculations; Computations.


(a)All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein.
(b)If at any time any change in GAAP or in the application of GAAP would affect
the computation of Excess Cash Flow or any financial ratio or financial term or
definition set forth in any Loan Document and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend (subject to the approval of the
Required Lenders) such ratio or covenant to preserve the original intent thereof
in light of such change in (or in the application of) GAAP; provided that, until
so amended, (i) Excess Cash Flow and such ratio shall continue to be computed in
accordance with GAAP prior to such change and (ii) the Borrower shall provide to
the Administrative Agent financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of Excess Cash Flow or such ratio or
financial covenant made before and after giving effect to such change in (or in
the application of) GAAP as is reasonably necessary to demonstrate the
calculation of Excess Cash Flow and compliance (or non‑compliance) with such
ratio.
(c)Notwithstanding anything to the contrary contained herein, (i) other than
with respect to the delivery of financial statements pursuant to Sections
7.01(a) and (b), (x) the consolidation of the accounts of Holdings and its
Restricted Subsidiaries shall not include the consolidation of the accounts of
any Unrestricted Subsidiary and (y) all financial calculations, definitions and
computations shall made without the inclusion of any Unrestricted Subsidiary,
for such purposes deeming any Unrestricted Subsidiary as not existing at the
time any determination is made with respect to such financial calculation,
definition or computation, (ii) all financial statements shall be prepared, and
the First Lien Net Leverage Ratio and Total Net Leverage Ratio shall be
calculated, in each case, without giving effect to any election under FASB ASC
825 (or any similar accounting principle) permitting a Person to value its
financial liabilities at the fair value thereof or the application of FAS 133,
FAS 150 or FAS 123r (to the extent that the pronouncements in FAS 123r result in
recording an equity award as a liability on the consolidated balance sheet of
Holdings and its Subsidiaries in the circumstance where, but for the application
of the pronouncements, such award would have been classified as equity) and
(iii) with respect to any period during which the Transactions or any Specified
Transaction occurs, the calculation of the Total Net Leverage Ratio, First Lien
Net Leverage Ratio, Consolidated EBITDA, Consolidated Net Income (other than
with respect to Excess Cash Flow) and Consolidated Total Assets or for any other
purpose hereunder, with respect to such period shall be made on a Pro Forma
Basis. For the avoidance of doubt, notwithstanding any changes in GAAP after the
Original Closing Date that would require lease obligations that would be treated
as operating leases as of the Original Closing Date to be classified and
accounted for as Capital Lease Obligations or otherwise reflected on the
consolidated balance sheet of Holdings and its Subsidiaries, such obligations
shall continue to be excluded from the definition of Indebtedness and Capital
Lease Obligations.
(d)All computations of interest and other Fees hereunder shall be made on the
basis of a year of 360 days (except for interest calculated by reference to the
Prime Lending Rate, which shall be based on a year of 365 or 366 days, as
applicable) for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or Fees are
payable.



Section 12.08GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.




A-130

--------------------------------------------------------------------------------





(a)THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN ANY
MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH OF THE PARTIES HERETO
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURISDICTION OVER SUCH PERSON, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER SUCH PERSON. EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PERSON AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT,
THE REVOLVING AGENT, THE COLLATERAL AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST HOLDINGS, THE BORROWER OR ANY OTHER
LOAN PARTY IN ANY OTHER JURISDICTION.
(b)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
(c)EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.



Section 12.09Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower, the
Administrative Agent and the Revolving Agent. Delivery of an executed
counterpart by facsimile or electronic transmission shall be as effective as
delivery of an original executed counterpart.



Section 12.10[Reserved].



Section 12.11Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.



Section 12.12Amendment or Waiver; etc. (a) No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent with
respect to any departure by any Loan Party therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and the Borrower
and then such waiver shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that only the consent
of the Lenders directly and adversely affected thereby (or by the Administrative
Agent with the consent of all the Lenders directly and adversely affected
thereby) and of the Borrower, shall be required to do any of the following:


A-131

--------------------------------------------------------------------------------





(i)increase or extend the Commitment of such Lender (or reinstate any Commitment
terminated pursuant to Section 10.02(a));
(ii)extend the Maturity Date of any Tranche of Loans or postpone or delay any
date fixed for, or reduce or waive, any scheduled installment of principal or
any payment of interest (other than default interest), fees or other amounts due
to the Lenders (or any of them) or Issuing Bank hereunder or under any other
Loan Document (for the avoidance of doubt, mandatory prepayments may be
postponed, delayed, reduced, waived or modified with the consent of the Required
Lenders);
(iii)reduce the principal of, or (except as set forth in Section 2.11(f)) the
rate of interest specified herein (it being agreed that a waiver or reduction of
the default interest margin shall only require the consent of Required Lenders)
or the amount of interest payable in cash specified herein on any Loan, or of
any fees or other amounts payable hereunder or under any other Loan Document,
including LC Obligations; or
(iv)change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;
(v)reduce the voting thresholds in this Section 12.12 or the definition of
Required Lenders or Required Revolving Lenders or any provision providing for
consent or other action by all Lenders;
(vi)[Reserved].
(vii)permit the assignment by any Loan Party of its rights or obligations under
this Agreement or the other Loan Documents or release Guarantors constituting
all or substantially all of the value of Guarantee (in each case other than in
connection with any release of any Loan Party pursuant to a transaction
expressly permitted hereunder), or subordinate the Liens on or release all or
substantially all of the Collateral, except as otherwise may be provided in this
Agreement or the other Loan Documents;
(viii)amend or modify the assignment provisions of Section 12.04 in a manner
that further restricts assignments by the Lenders thereunder;
(ix)amend or modify any provision of this Agreement in a manner that would alter
the pro-rata sharing of payments reduced thereby; or
(x)amend or modify Section 10.03 (or the order of application provisions
thereof);
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
and adversely affected thereby with respect to any amendment, waiver or consent
described in clauses (v) and (vi) above.
(a)No amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent, the Swing Line Lender or the Issuing Bank, as the case may
be, in addition to the Required Lenders or all Lenders directly affected
thereby, as the case may be (or by the Administrative Agent with the consent of
the Required Lenders or all the Lenders directly and adversely affected thereby,
as the case may be), affect the rights or duties of Administrative Agent, the
Swing Line Lender or the Issuing Bank, as applicable, under this Agreement or
any other Loan Document.
(b)Notwithstanding anything to the contrary contained in this Section 12.12, (i)
the Administrative Agent may amend Schedule I to reflect assignments entered
into pursuant to Section 12.04, and (ii) the Administrative Agent and the
Borrower may amend or modify this Agreement and any other Loan Document to grant
a new Lien for the benefit of the Secured Parties, extend an existing Lien over
additional property for the benefit of the Secured Parties or join additional
Persons as Loan Parties.
(c)Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement or to increase the amount of the existing facilities under this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and the accrued interest and fees in respect thereof, (ii) to permit any
such additional credit facility which is a term loan facility or any such
increase in the Term Facility to share ratably in prepayments with the Term
Loans and (iii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
(d)Notwithstanding anything to the contrary contained in this Section 12.12, (i)
the Borrower, the Administrative Agent and each Lender agreeing to make
Incremental Term Loans or Incremental Revolving Loans (or extend Commitments
with respect thereto) may, in accordance with the provisions of Section 2.15,
enter into an Incremental Amendment without the consent of the Required Lenders,
provided that after the execution and delivery by the Borrower, the
Administrative Agent and each such Lender of such Incremental Amendment, such
Incremental Amendment may thereafter only be modified in accordance with the
requirements of Section 12.12(a), (b) or (c), respectively, (ii) only the
parties specified in Section 2.17 shall be required to effectuate a Refinancing
Amendment, (iii) only parties specified in Section 2.16 shall be required to
effectuate an Extension and (iv) the Borrower, the Administrative Agent and the
Revolving Agent may, in accordance with the provisions of Section 7.17, enter
into any Syndication Amendment without the consent of any Lender.
(e)Notwithstanding anything to the contrary contained in this Section 12.12, (x)
Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries in connection with this


A-132

--------------------------------------------------------------------------------





Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented and waived with the consent of the Administrative
Agent and the Borrower without the need to obtain the consent of any other
Person if such amendment, supplement or waiver is delivered in order (i) to
comply with local law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such Security Document or other
document to be consistent with this Agreement and the other Loan Documents and
(y) if following the Original Closing Date, the Administrative Agent and any
Loan Party shall have jointly identified an ambiguity, inconsistency, obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent and
the Loan Parties shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Documents if the same is not objected to in writing by the Required
Lenders within five (5) Business Days following receipt of notice thereof.
(f)Notwithstanding the foregoing, the Collateral Agent may amend any
Intercreditor Agreement (or enter into a replacement thereof), additional
Security Documents and/or replacement Security Documents (including a collateral
trust agreement) in connection with the Incurrence of (a) any Indebtedness
permitted under Section 8.01 to provide that a Representative acting on behalf
of the holders of such Indebtedness shall become a party thereto and shall have
rights to share in the Collateral on a pari passu basis (but without regard to
the control of remedies) with the Obligations, (b) any Indebtedness permitted
under Section 8.01 to provide that a Representative acting on behalf of the
holders of such Indebtedness shall become a party thereto and shall have rights
to share in the Collateral on a junior lien, subordinated basis to the
Obligations and the obligations in respect of any Indebtedness described in
clause (a) above and (c) the replacement and/or resignation of the Collateral
Agent or other representative (including any amendments to the indemnity or
other ministerial provisions of the applicable agreement) under the applicable
agreement with the consent of the Borrower.
(g)If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses (i)
through (iv), inclusive, of the first proviso to Section 12.12(a), the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right, so long as all non‑consenting Lenders whose individual consent is
required are treated as described below, to (i) replace each such non‑consenting
Lender or Lenders (or, at the option of the Borrower, if the respective Lender’s
consent is required with respect to less than all Tranches of Loans (or related
Commitments), to replace only Loans of the respective non‑consenting Lender
which gave rise to the need to obtain such Lender’s individual consent) with one
or more Replacement Lenders pursuant to Section 2.14 or (ii) terminate the
Commitment of such Lender and repay all Obligations of the Borrower owing to
such Lender relating to the Loans and participations held by such Lender as of
such termination date.
(h)Notwithstanding anything to the contrary contained in this Section 12.12, if
at any time after the Original Closing Date, the Administrative Agent and the
Borrower shall have jointly identified an obvious error (including, but not
limited to, an incorrect cross-reference) or any error or omission of a
technical or immaterial nature, in each case, in any provision of this Agreement
or any other Loan Document (including, for the avoidance of doubt, any exhibit,
schedule or other attachment to any Loan Document), then the Administrative
Agent (acting in its sole discretion) and the Borrower or any other relevant
Loan Party shall be permitted to amend such provision. The Administrative Agent
shall notify the Lenders of such amendment and such amendment shall become
effective five (5) Business Days after such notification unless the Required
Lenders object to such amendment in writing delivered to the Administrative
Agent prior to such time.



Section 12.13Survival. All indemnities set forth herein including, without
limitation, in Section 2.11, 2.12, 4.04, 11.06, 11.12 and 12.01 and the
representations and warranties set forth in Article V of this Agreement shall
survive the execution, delivery and termination of this Agreement and the Notes,
or the resignation or replacement of the Administrative Agent, the Revolving
Agent or the Collateral Agent or any assignment of rights by, or the replacement
of, a Lender, and the making, repayment, satisfaction, or discharge of the
Obligations.



Section 12.14Domicile of Loans. Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 12.14 would, at the time of such
transfer, result in increased costs under Section 2.11, 2.12 or 4.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes in any applicable law, treaty, government rule,
regulation, guideline or order, or in the official interpretation thereof, after
the date of the respective transfer).



Section 12.15Register.


(a)The Borrower hereby designates the Administrative Agent to serve as its
non‑fiduciary agent, solely for purposes of this Section 12.15(a), to maintain a
register (the “Term Loan Register”) on which it will record from time


A-133

--------------------------------------------------------------------------------





to time the name and address of each Term Lender, the Term Loan Commitments, the
principal amounts of the Term Loans and any other obligations under the Loan
Documents, and the amounts of stated interest due thereon, owing to each Term
Lender pursuant the terms hereof and any Term Note. Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations in respect of such Term Loans or other obligations under the Loan
Documents. With respect to any Term Lender, the transfer of the Term Loan
Commitments of such Term Lender and the rights to the principal of, and interest
on, any Term Loans and any other obligations under the Loan Documents owing to
such Lender shall not be effective until such transfer is recorded on the Term
Loan Register maintained by the Administrative Agent and prior to such
recordation all amounts owing to the transferor with respect to such Term Loan
Commitments and Term Loans and other obligations under the Loan Documents shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Term Loan Commitments, Term Loans or other obligations under
the Loan Documents shall be recorded by the Administrative Agent on the Term
Loan Register upon and only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption pursuant to Section
12.04. Upon such acceptance and recordation, the assignee specified therein
shall be treated as a Term Lender for all purposes of this Agreement. Coincident
with the delivery of such an Assignment and Assumption to the Administrative
Agent for acceptance and registration of assignment or transfer of all or part
of a Term Loan, or as soon thereafter as practicable, the assigning or
transferor Term Lender shall surrender the Term Note (if any) evidencing such
Term Loan, and thereupon one or more new Term Notes in the same aggregate
principal amount shall be issued to the assignee or transferee Term Lender at
the request of any such Term Lender. The Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this Section
12.15(a) to the same extent that the Administrative Agent is otherwise
indemnified pursuant to Section 12.01. The Term Loan Register is intended to
cause each Term Loan and other obligation hereunder to be in registered form
within the meaning of Section 5f.103-1(c) of the United States Treasury
Regulations and within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code. The Term Loan Register shall be available for inspection by the
Borrower and any Term Lender, at any reasonable time and from time to time upon
reasonable prior notice, provided that the information contained in the Term
Loan Register which is shared with each Term Lender (other than the
Administrative Agent and its affiliates) shall be limited to the entries with
respect to such Term Lender including the Term Loan Commitment of, or principal
amount of and stated interest on the Term Loans owing to such Term Lender.
(b)The Borrower hereby designates the Revolving Agent to serve as its
non‑fiduciary agent, solely for purposes of this Section 12.15(b), to maintain a
register (the “RCF Register”) on which it will record from time to time the name
and address of each Revolving Lender, the Revolving Commitments, the principal
amounts of the Revolving Loans and any other obligations under the Loan
Documents, and the amounts of stated interest due thereon, owing to each
Revolving Lender pursuant the terms hereof and any Revolving Note. Failure to
make any such recordation, or any error in such recordation, shall not affect
the Borrower’s obligations in respect of such Revolving Loans or other
obligations under the Loan Documents. With respect to any Revolving Lender, the
transfer of the Revolving Commitments of such Revolving Lender and the rights to
the principal of, and interest on, any Revolving Loans and any other obligations
under the Loan Documents owing to such Revolving Lender shall not be effective
until such transfer is recorded on the RCF Register maintained by the Revolving
Agent and prior to such recordation all amounts owing to the transferor with
respect to such Revolving Commitments and Revolving Loans and other obligations
under the Loan Documents shall remain owing to the transferor. The registration
of assignment or transfer of all or part of any Revolving Commitments, Revolving
Loans or other obligations under the Loan Documents shall be recorded by the
Revolving Agent on the RCF Register upon and only upon the acceptance by the
Revolving Agent of a properly executed and delivered Assignment and Assumption
pursuant to Section 12.04. Upon such acceptance and recordation, the assignee
specified therein shall be treated as a Revolving Lender for all purposes of
this Agreement. Coincident with the delivery of such an Assignment and
Assumption to the Revolving Agent for acceptance and registration of assignment
or transfer of all or part of a Revolving Loan, or as soon thereafter as
practicable, the assigning or transferor Revolving Lender shall surrender the
Revolving Note (if any) evidencing such Revolving Loan, and thereupon one or
more new Revolving Notes in the same aggregate principal amount shall be issued
to the assignee or transferee Revolving Lender at the request of any such
Revolving Lender. The Borrower agrees to indemnify the Revolving Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Revolving Agent in
performing its duties under this Section 12.15(b) to the same extent that the
Revolving Agent is otherwise indemnified pursuant to Section 12.01. The RCF
Register is intended to cause each Revolving Loan and other obligation hereunder
to be in registered form within the meaning of Section 5f.103-1(c) of the United
States Treasury Regulations and within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code. The RCF Register shall be available for inspection by
the Borrower and any Revolving Lender, at any reasonable time and from time to
time upon reasonable prior notice, provided that the information contained in
the RCF Register which is shared with each Revolving Lender (other than the
Revolving Agent and its affiliates) shall be limited to the entries with respect
to such Revolving Lender including the Revolving Commitment of, or principal
amount of and stated interest on the Revolving Loans owing to such Revolving
Lender.


A-134

--------------------------------------------------------------------------------








Section 12.16Confidentiality.


(a)Subject to the provisions of clause (b) of this Section 12.16, each Lender
agrees that it will use its reasonable efforts not to disclose without the prior
consent of Holdings (other than to its employees, auditors, advisors, agents,
representatives or counsel or to another Lender if such Lender or such Lender’s
holding or parent company in its sole discretion determines that any such party
should have access to such information, provided such Persons shall be subject
to the provisions of this Section 12.16 to the same extent as such Lender) any
information with respect to Holdings or any of its Subsidiaries which is now or
in the future furnished pursuant to this Agreement or any other Loan Document,
provided that any Lender may disclose any such information (i) (x) as has become
generally available to the public other than by virtue of a breach of this
Section 12.16 by the respective Lender or (y) that is received by such Lender
from a third party that is not known by such Lender to be subject to
confidentiality obligations to Holdings, the Borrower, the Sponsor, the Acquired
Businesses or their respective affiliates, (ii) upon the request or demand of
any regulatory authority having jurisdiction over such Lender or any of their
affiliates (in which case, the Lenders agree, to the extent practicable and not
prohibited by applicable law, to inform you promptly thereof prior to disclosure
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority or in cases where any governmental and/or regulatory
authority had requested otherwise)), (iii) as may be required or appropriate in
respect to any summons or subpoena or in connection with any litigation, (iv) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (v) to the Administrative Agent, the Revolving Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 12.16
(which agreement may be by way of “click through” action on the part of the
recipient to access such information), (vii) to any prospective or actual
transferee or Participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender, provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section 12.16, (viii) on a
confidential basis to any rating agency in connection with any rating of the
Loan Parties or the Term Facility or Revolving Facility, as applicable, (ix) on
a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans and (x) in connection with the exercise of remedies under this Agreement
or any other Loan Document or any action or proceeding relating to the
enforcement of rights under this Agreement or the other Loan Documents.
(b)Each of Holdings and the Borrower hereby acknowledges and agrees that each
Lender may share with any of its affiliates, and such affiliates may share with
such Lender, any information related to Holdings or any of its Subsidiaries
(including, without limitation, any non‑public customer information regarding
the creditworthiness of Holdings and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 12.16 to the same extent as
such Lender.



Section 12.17Patriot Act. Each Lender subject to the Patriot Act hereby notifies
Holdings and the Borrower that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies
Holdings, the Borrower and the other Loan Parties and other information that
will allow such Lender to identify Holdings, the Borrower and the other Loan
Parties in accordance with the Patriot Act.



Section 12.18Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non‑usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent,
the Revolving Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent, the Revolving Agent or a Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.



Section 12.19Secured Swap Agreements and Secured Cash Management Agreements. At
any time prior to or within 30 days after any Loan Party enters into any Swap
Agreement or Cash Management Agreement, if the applicable Loan Party and
counterparty desire that the monetary obligations in respect of such Swap
Agreement or the Cash Management Obligations in respect of such Cash Management
Agreement be treated as an “Obligation” hereunder with rights in respect of
payment of proceeds of the Collateral in accordance with the waterfall
provisions set forth in the applicable Security Documents, the Borrower and the
counterparty to such Swap Agreement or Cash Management Agreement, as the case
may be, may notify the Administrative Agent and the Collateral Agent in writing
(to be


A-135

--------------------------------------------------------------------------------





acknowledged by the Administrative Agent and the Collateral Agent (provided that
the failure to provide such acknowledgement shall not affect the treatment of
such Swap Agreement or Cash Management Agreement as a “Secured Swap Agreement”
or “Secured Cash Management Agreement”, as applicable)) that (x) such Swap
Agreement is to be a “Secured Swap Agreement” (a “Secured Swap Agreement”) or
(y) such Cash Management Agreement is to be a “Secured Cash Management
Agreement” (a “Secured Cash Management Agreement”), so long as the following
conditions are satisfied:
(i)in the case of a Swap Agreement, such Swap Agreement is entered into with a
Qualified Counterparty; and
(ii)in the case of Cash Management Agreements, such Cash Management Agreement is
with a counterparty that is the Administrative Agent, the Lead Arrangers or a
Lender or an Affiliate of the Administrative Agent, the Lead Arrangers or a
Lender.


Until such time as the Borrower and the counterparty to such Swap Agreement or
Cash Management Agreement, as the case may be, deliver (and each of the
Administrative Agent and Collateral Agent acknowledges (provided that the
failure to provide such acknowledgement shall not affect the treatment of such
Swap Agreement or Cash Management Agreement as a “Secured Swap Agreement” or
“Secured Cash Management Agreement”, as applicable)) such notice as described
above, such Swap Agreement or Cash Management Agreement shall not constitute a
Secured Swap Agreement or Secured Cash Management Agreement, as the case may be.
The parties hereto understand and agree that the provisions of this Section
12.19 are made for the benefit of the Administrative Agent, the Lead Arrangers,
each Lender and their respective Affiliates, which become parties to Secured
Swap Agreements or Secured Cash Management Agreements, as applicable, and agree
that any amendments or modifications to the provisions of this Section 12.19
shall not be effective with respect to any Secured Swap Agreement or Secured
Cash Management Agreement, as the case may be, entered into prior to the date of
the respective amendment or modification of this Section 12.19 (without the
written consent of the relevant parties thereto). None of the Administrative
Agent or the Collateral Agent accepts responsibility and none of them shall have
liability for the calculation of the exposure owing by the Loan Parties under
any such Secured Swap Agreement and/or Secured Cash Management Agreement, and
each of the Administrative Agent and the Collateral Agent shall be entitled in
all cases to rely on the applicable notice provided by Borrower and the
applicable counterparty to such Swap Agreement or Cash Management Agreement as
set forth above. No Secured Party that obtains the benefits of the Guarantee or
any Collateral by virtue of the provisions hereof or any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender or the Administrative Agent and, in such case, only to
the extent expressly provided in the Loan Documents.



Section 12.20Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self‑help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section
12.20 are for the sole benefit of the Lenders and shall not afford any right to,
or constitute a defense available to, any Loan Party.



Section 12.21Press Releases.
(a)Each Secured Party agrees that neither it nor its Affiliates will in the
future issue any press releases or other public disclosure using the name of the
Administrative Agent or its Affiliates or referring to this Agreement or the
other Loan Documents without at least two Business Days’ prior notice to the
Administrative Agent and without the prior written consent of the Administrative
Agent (which consent shall not be unreasonably withheld, delayed or conditioned)
unless (and only to the extent that) such Secured Party or Affiliate is required
to do so under applicable law and then, in any event, to the extent reasonably
possible under applicable law, such Secured Party or Affiliate will consult with
the Administrative Agent before issuing such press release or other public
disclosure.
(b)Each Loan Party consents to the publication by the Administrative Agent, the
Revolving Agent or any Lender of advertising material, including any “tombstone”
or comparable advertising, on its website or in other marketing materials of the
Administrative Agent or the Revolving Agent, relating to the financing
transactions contemplated by this Agreement using any Loan Party’s name, product
photographs, logo, trademark or other insignia; provided that the Administrative
Agent, the Revolving Agent or such Lender shall provide a draft reasonably in
advance (and in no event, less than two Business Days’ prior written notice,
with copies thereof attached to such written notice) of any advertising material
to the Borrower for review and comment prior to the publication thereof and the
Administrative Agent, the Revolving Agent and the Lenders agree not to release
or publicize any such material or other information until it receives the
Borrower’s written consent (which consent shall not be unreasonably withheld,
delayed or conditioned).




A-136

--------------------------------------------------------------------------------






Section 12.22Other Liens on Collateral; Terms of Intercreditor Agreements; etc.


EACH SECURED PARTY, BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE
ACCEPTING THE BENEFIT OF THE GUARANTEE AND SECURITY DOCUMENTS, HEREBY PURSUANT
TO THE APPLICABLE SECTION OF EACH INTERCREDITOR AGREEMENT, AGREES TO BE BOUND BY
THE TERMS OF SUCH INTERCREDITOR AGREEMENT AS A “SECURED PARTY” (OR EQUIVALENT
TERM THEREIN).



Section 12.23Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.



Section 12.24Amendment and Restatement. On the Restatement Effective Date, the
Original Credit Agreement shall be amended and restated in its entirety and
governed by the terms of this Agreement, all as more particularly described
herein; provided that the provisions of the Original Credit Agreement which are
expressly stated to survive the termination of the Original Credit Agreement,
shall survive and remain in full force and effect. Lenders are not subject to or
bound by the terms or provisions of the Original Credit Agreement. The parties
acknowledge and agree that this Agreement and the other Loan Documents do not
constitute a novation, payment and reborrowing or termination of the obligations
under the Original Credit Agreement, except as contemplated by the Restatement
Agreement and Section 2.01 hereof, and that all such obligations are in all
respects continued and outstanding as obligations under this Agreement or
provided in the Restatement Agreement except to the extent such obligations are
modified from and after the Restatement Effective Date, as provided in this
Agreement and the other Loan Documents. From and after the Restatement Effective
Date, the Obligations under, and as defined in, the Original Credit Agreement
shall continue as Obligations under this Agreement and the Loan Documents until
otherwise paid in accordance with the terms hereof. Without limiting the
generality of the foregoing, the Security Documents and the grant of Liens on
all of the Collateral (as each such term is defined in the Original Credit
Agreement), do and shall continue to secure the payment of all Obligations of
the Loan Parties under the Loan Documents, in each case, as amended by this
Agreement.




A-137

--------------------------------------------------------------------------------






SUBORDINATION AGREEMENT
This Subordination Agreement (this “Agreement”) dated as of [__] among (a) [ ],
as agent for Lenders (as defined below) (in such capacity, “Agent”), (b) [ ]
(the “Subordinated Lender”) May be replaced by the Subordinated Agent on behalf
of holders of all Subordinated Indebtedness., (c) IEA Energy Services LLC (the
“Company”), (d) Infrastructure and Energy Alternatives, Inc. (“Holdings), (e)
IEA Intermediate Holdco, LLC (“Intermediate Holdings”) and (d) the Guarantors
named on the signature pages of this Agreement (together with Holdings and
Intermediate Holdings, the “Guarantors” and together with the Company, the “Loan
Parties”).
BACKGROUND
Pursuant to the terms of the Senior Lending Agreements, each of the Agent,
acting on the instructions of the Required Lenders (as defined in the Loan
Agreement), and the Subordinated Lender has agreed to, and by the Agent’s
execution hereof, the Required Lenders (as defined in the Loan Agreement) hereby
instruct the Agent to, enter into this Agreement to provide for the
subordination of the “Subordinated Indebtedness” to the “Senior Indebtedness”.
AGREEMENTS
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:
1.Definitions.
11.2General Terms. For purposes of this Agreement, the following terms shall
have the following meanings:


“Agent” shall have the meaning set forth in the introductory paragraph of this
Agreement and shall include its successors and assigns.
“Collateral” shall mean any and all property which now constitutes or hereafter
will constitute collateral or other security for payment of the Senior
Indebtedness pursuant to the Documents and the proceeds thereof.
“Company” shall mean Company and the Company’s successors and assigns.
“Creditor Agreements” shall mean, collectively, the Senior Lending Agreements
and the Subordinated Lending Agreements.
“Creditors” shall mean, collectively, Agent, Lenders and Subordinated Lender and
their respective successors and assigns.
“Distribution” shall mean, with respect to any indebtedness, obligation or
security, (a) any payment or distribution by any Person of cash, securities or
other property, by set-off or otherwise, on account of such indebtedness,
obligation or security or (b) any redemption, purchase or other acquisition of
such indebtedness, obligation or security by any Person.
“Documents” shall have the meaning given to the term “Loan Documents” in the
Loan Agreement and in the Senior Refinancing Senior Loan Documents, each as
amended, supplemented, modified or restated from time to time in accordance with
the terms hereof.
“Event” shall have the meaning set forth in Section 2.2(c) hereof.
“Exercise of Secured Creditor Remedies” shall mean the institution or
commencement of any action to foreclose upon any Collateral securing the Senior
Indebtedness (including any deed or conveyance to the Lenders of all or any
substantial part of the Collateral securing the Senior Indebtedness).
“Holder of Subordinated Indebtedness” or “Subordinated Lender” shall mean
Subordinated Lender and any other Person(s) at any time or in any manner
acquiring any right or interest in any of the Subordinated Indebtedness, and any
successor and assigns of such Person.
“Lenders” shall mean each of the financial institutions named in or which
hereafter become a party to the Loan Agreement.


A-138

--------------------------------------------------------------------------------





“Lien” shall mean any lien (statutory or otherwise), mortgage, deed of trust,
pledge, security interest, charge or encumbrance of any kind, whether voluntary
or involuntary (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest, but excluding any operating lease).
“Loan Agreement” shall mean the Credit and Guarantee Agreement, dated as of
September 25, 2018 (as amended and restated as of November 2, 2018, as amended
and restated as of November 16, 2018, as amended and restated as of May [ ],
2019 and as may be further amended, supplemented, modified or restated from time
to time, by and among the Company, Holdings, Intermediate Holdings, the
subsidiary guarantors party thereto, the lenders party thereto and the Agent.
“Loan Parties” shall mean the Loan Parties and each Loan Party’s respective
successors and assigns.
“Paid-in-Full” or “Payment-in-Full” shall mean (a) all principal, interest and
fees constituting Senior Indebtedness have been completely repaid in full, in
cash, (b) all other Obligations (as such term is defined in the Loan Agreement)
under the Documents have been completely paid in full, in cash (except
indemnification and reimbursement obligations for which no claim has arisen),
(c) all Obligations in respect of Letters of Credit (as such term is defined in
the Loan Agreement) have been cash collateralized, in the amount equal to 103%
of such Obligations, cancelled or backed by standby letters of credit acceptable
to Agent in its sole discretion, and (d) the Commitments under the Loan
Agreement have been irrevocably terminated and no Loan Party shall have any
further right to borrow any monies or request any other financial
accommodations, including, without limitation, the issuance of any Letters of
Credit under the Loan Agreement.
“Permitted Distributions” shall mean the Permitted Cash Distributions and
Permitted In-Kind Distributions.
“Permitted In-Kind Distributions” shall mean payments of (a) Subordinated PIK
Payments, (b) Subordinated Securities, (c) the conversion of all of any portion
of the Subordinated Indebtedness to equity securities of Holdings, provided,
that such conversion is not accompanied by the payment of any Subordinated Debt
to the holders thereof and such equity securities are not Disqualified Capital
Stock, (d) the payment of any interest on the Subordinated Debt in the form of
equity securities of Holdings that are not Disqualified Capital Stock, and (e)
any refinancing that constitutes a Permitted Refinancing (as defined in the Loan
Agreement as in effect on the date hereof).
“Permitted Cash Distributions” shall mean the payments of (a) all reasonable
out-of-pocket fees and expenses of the holders of the Subordinated Indebtedness
(including attorneys’ fees and disbursements) and any indemnitees running in
favor of the holders of the Subordinated Indebtedness) and [(b) interest in cash
solely on the De-leverage Subordinated Indebtedness strictly pursuant to Section
8.07(d)(iii) of the Loan Agreement] Remove if the subordinated indebtedness is
not De-leverage Subordinated Indebtedness..
“Person” shall mean an individual, a partnership, a corporation (including a
business trust), a joint stock company, a trust, an unincorporated association,
a joint venture, a limited liability company, a limited liability partnership or
other entity, or a government or any agency, instrumentality or political
subdivision thereof.
“Proceeding” shall mean any (a) insolvency, bankruptcy, receivership,
custodianship, liquidation, reorganization, readjustment, composition or other
similar proceeding relating to any Loan Party or any of its respective
properties, whether under any bankruptcy, reorganization or insolvency law or
laws, federal or state, or any law, federal or state, relating to relief of
debtors, readjustment of indebtedness, reorganization, composition or extension,
(b) proceeding for any liquidation, liquidating distribution, dissolution or
other winding up of any Loan Party, voluntary or involuntary, whether or not
involving insolvency or bankruptcy proceedings, (c) assignment for the benefit
of creditors any Loan Party, or (d) other marshalling of the assets of any Loan
Party.
“Recovery” has the meaning set forth in Section 3.4(c).
“Refinancing Senior Loan Documents” shall mean any financing documentation which
replaces the Documents, pursuant to which the Senior Indebtedness under the
Documents is refinanced, as from time to time amended or restated, supplemented,
renewed, extended or otherwise modified.
“Requisite Lenders” shall mean those Lenders required under the Loan Agreement
for approval of the amendment, change, waiver, discharge, termination or other
instruction to Agent under the Loan Agreement necessary to accomplish the act
contemplated herein.
“Senior Default” shall have the meaning set forth in the Loan Agreement for the
term “Event of Default.”


A-139

--------------------------------------------------------------------------------





“Senior Indebtedness” shall mean all Obligations (as defined in the Loan
Agreement), including, without limitation, (a) the aggregate principal
indebtedness advanced from time to time under the Documents, including without
limitation the aggregate principal amount of any revolving credit commitments,
revolving credit loans, letters of credit, term loans, notes or similar
instruments; (b) all interest, fees, charges, reimbursement or indemnity
obligations (including all interest, charges, expenses, fees and other sums
accruing after commencement of any case, proceeding or other action relating to
the bankruptcy, insolvency or reorganization of any Loan Party regardless of
whether the Agent’s or any Lender’s claim therefor is allowed or allowable in
the case or proceeding relating thereto) accrued (including if charged to the
loan account of a Loan Party and treated as a loan outstanding under the Loan
Agreement) and accruing on the aggregate principal amounts outstanding under the
Loan Agreement from time to time in accordance with the terms thereof; and
(c) all obligations of any Loan Party under the Documents for the reasonable
costs and expenses incurred by Agent and the Lenders in commencing or pursuing
any enforcement action(s) with respect to the amounts described in clauses (a)
and (b) above, including attorneys’ fees and disbursements. “Senior
Indebtedness” shall also include all amendments, modifications, renewals,
replacements, restatements and Senior Refinancings of the foregoing, in whole or
in part.
“Senior Lending Agreements” shall mean collectively the Loan Agreement, and the
other Documents, each as amended, supplemented, modified or restated from time
to time in accordance with the terms hereof.
“Senior Refinancing” shall mean any amendment, restatement, replacement or
refinancing of the Senior Indebtedness under the Documents pursuant to financing
documentation that constitutes Refinancing Senior Loan Documents.
“Subordinated Agent” shall mean [ ], acting as agent on behalf of the Holders of
Subordinated Indebtedness pursuant to Section 3.12.
“Subordinated Indebtedness” shall mean all principal, interest and other amounts
payable or chargeable in connection with the Subordinated Notes.
“Subordinated Indebtedness Maturity Date” shall mean [__] Which shall be the
date that is at least 91 days after the “Latest Maturity Date” under and as
defined in the Senior Lending Agreements as in effect at the time of the
incurrence of the Subordinated Indebtedness..
“Subordinated Investment Agreement” shall mean the [ ], dated as of the date
hereof, among Subordinated Lender, the Company and the other Loan Parties party
thereto, as amended, supplemented, modified or restated from time to time to the
extent permitted under this Agreement.
“Subordinated Lending Agreements” shall mean, collectively, the Subordinated
Investment Agreement, the Subordinated Notes and all promissory notes,
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by any Loan Party or any other person to, with or in favor of
Subordinated Lender in connection therewith or related thereto, as all of the
foregoing now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, to the extent permitted under this
Agreement.
“Subordinated Note” If the Subordinated Indebtedness are loans, all relevant
terms may be revised to reflect the same. shall mean those certain [promissory
notes] issued by Company to Subordinated Lender in the aggregate original
principal amount of $[ ] dated [__] together with, to the extent permitted
pursuant to the terms hereof, any extensions thereof, securities issued in
exchange therefor or modifications or amendments thereto or replacements and
substitutions therefor.
“Subordinated PIK Payments” shall mean any payment-in-kind in respect of accrued
interest on the Subordinated Indebtedness, including default interest, that is
added to the principal balance of the Subordinated Indebtedness, or in the form
of additional [notes] issued by any Loan Party to any Holder of Subordinated
Indebtedness and which capitalized interest or additional [notes] are
subordinated to the Senior Indebtedness at least to the same extent as the
Subordinated Indebtedness. For the avoidance of doubt, all Subordinated PIK
Payments shall constitute Subordinated Indebtedness hereunder.
“Subordinated Securities” shall mean any debt or equity securities of any Loan
Party or any other Person that are distributed to a Holder of Subordinated
Indebtedness in respect of the Subordinated Indebtedness pursuant to a confirmed
plan of reorganization or adjustment and that (a) are subordinated in right and
time of payment to the Senior Indebtedness (or any debt or equity securities
issued in substitution of all or any portion of the Senior Indebtedness) to at
least the same extent as the Subordinated Indebtedness is subordinated to the
Senior Indebtedness, (b) in respect of any such equity securities, are non-cash
paying to the holder and do not provide for any cash dividends, “puts” or
mandatory redemptions prior to the Payment in Full of all Senior Indebtedness,
and (c) do not have the benefit of any guaranty or other credit support of any
Person (whether as


A-140

--------------------------------------------------------------------------------





issuer, guarantor or otherwise) (other than the Permitted Holders) unless the
Senior Indebtedness has at least the same benefit of the guaranty or other
credit support of such Person.
1.2Other Terms. Capitalized terms not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.
1.3Certain Matters of Construction. The terms “herein”, “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. Wherever appropriate in the context, terms used
herein in the singular also include the plural and vice versa. All references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations. Except as expressly set forth herein, all
references to any instruments or agreements, including, without limitation,
references to any of Creditor Agreements shall include any and all modifications
or amendments thereto and any and all extensions or renewals thereof.


2.Covenants.
2.1Transfers. This Agreement and the terms, covenants and conditions hereof
shall be binding upon and inure to the benefit of the parties hereto, and their
respective successors and assigns, and any assignee or transferee of the Senior
Indebtedness and the Subordinated Indebtedness, as applicable, is hereby deemed
to take such obligations subject to the terms and conditions of this Agreement.
2.2Subordination Provisions. Pursuant to the terms of the Senior Lending
Agreements, notwithstanding any other provision of the Subordinated Indebtedness
to the contrary, the Subordinated Indebtedness and any Distribution with respect
to the Subordinated Indebtedness are and shall be expressly junior and
subordinated in right of payment to all Senior Indebtedness and all amounts due
and owing upon all Senior Indebtedness outstanding from time to time.
Accordingly, each Loan Party, Subordinated Agent and each Holder of Subordinated
Indebtedness hereby covenant that until the Senior Indebtedness shall have been
Paid-in-Full each will comply with such of the following provisions as are
applicable to it:
a.Payments. (i) The payment of the principal of and interest on the Subordinated
Notes and (ii) any other payment with respect to the Subordinated Indebtedness
by any Loan Party is subordinated and deferred, to the extent and in the manner
provided in this Agreement, to the prior Payment-in-Full of the Senior
Indebtedness and no payment will be made on the Subordinated Indebtedness
(except as expressly permitted hereunder) prior to the Payment-in-Full of the
Senior Indebtedness. For purposes of the foregoing, this prohibition on payment
shall include and apply to limit any and all payments, sales, assignment,
transfers or distribution by or on behalf of any Loan Party, directly or
indirectly, of any assets of any Loan Party of any kind or character, whether in
cash, property, or securities or otherwise, including on account of the
purchase, redemption, or other acquisition of the Subordinated Indebtedness, as
a result of any collection, sale, or other disposition of Collateral, or by
setoff, exchange, or in any other manner, for or on account of the Subordinated
Indebtedness. Subject to Section 2.2(b) and (c) below, holders of Subordinated
Indebtedness shall have the right to accept, receive and retain the Permitted
Distributions.
b.Blockage Period Upon Senior Default. No payment (other than Permitted In-Kind
Distributions) shall be made by any Loan Party or accepted, received or retained
by holders of the Subordinated Indebtedness, on account of the Subordinated
Indebtedness or to defease or acquire any of the Subordinated Notes for cash or
property, or on account of the redemption or prepayment provisions of the
Subordinated Notes or the other Subordinated Lending Agreements during the
period that a Senior Default has occurred and ending on the earliest to occur of
(A) the date that all Senior Indebtedness is Paid-in-Full, (B) the date on which
such Senior Default is cured to the satisfaction of Agent and (c) the date on
which such Senior Default is waived in writing in accordance with the
instruments governing such Senior Indebtedness by the Requisite Lenders. A
blockage on payment on the Subordinated Indebtedness resulting from a Senior
Default shall be automatic after delivery by Agent to the holders of the
Subordinated Debt written notice of the existence of such Senior Default.
c.Prior Payment of Senior Indebtedness in Bankruptcy, etc. In the event of any
insolvency or bankruptcy proceedings relative to any Loan Party or its property,
or any receivership, liquidation, reorganization or other similar proceedings in
connection therewith, or, in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of any Loan Party or distribution
or marshalling of its assets or any composition with creditors of any Loan
Party, whether or not involving insolvency or bankruptcy (each individually or
collectively, an “Event”), then all Senior Indebtedness shall be Paid-In-Full
before any Distribution (other than Permitted In-Kind Distributions) shall be
made on account of any Subordinated Indebtedness. Any such Distribution which
would, but for the provisions hereof, be payable or deliverable in respect of
the Subordinated Indebtedness (other than Permitted In-Kind Distributions),
shall be paid to the Agent until amounts owing on Senior Indebtedness shall have
been Paid-In-Full.
d.No Exercise of Remedies by Holders of Subordinated Indebtedness. Until the
Payment-in-Full of the Senior Indebtedness, whether or not any Proceeding has
been commenced by and against any Loan Party, no Holders of Subordinated
Indebtedness:
i.will, directly or indirectly, exercise or seek to exercise any rights or
remedies with respect to any Loan Party or any Collateral;
ii.will, directly or indirectly, contest, protest, or object to any exercise of
rights and remedies by Agent and has no right to direct Agent to exercise any
rights or remedies or take any other action under the Documents;


A-141

--------------------------------------------------------------------------------





iii.will, directly or indirectly, object to (and waives any and all claims with
respect to) the forbearance by Agent from exercising any rights or remedies;
iv.will (i) seek, directly or indirectly (or support, directly or indirectly,
any other person seeking) relief from any automatic stay or any other applicable
stay in any Proceeding in respect of any Loan Party or the assets thereof,
without the prior written consent of Agent or (ii) oppose, directly or
indirectly, any request by the Agent or any Lenders to seek relief from any
automatic stay or any other applicable stay in any Proceeding in respect of the
Collateral; and
v.object or oppose a motion in connection with any Proceeding to dispose
(whether through sale, assignment, lease, license, participation or otherwise)
of any Collateral free and clear of the liens, claims, encumbrances, and other
interests in favor of any Holder of the Subordinated Indebtedness if the Agent
has consented to such disposition of such assets pursuant to the Documents.
e.Permitted Actions. Notwithstanding the foregoing, any Holder of Subordinated
Indebtedness, or Subordinated Agent on behalf of the Holders of Subordinated
Indebtedness, may:
i.except as set forth in Section 2.2(e), file a claim or statement of interest
with respect to the Subordinated Indebtedness not in violation of the terms and
conditions of this Agreement, provided that a Proceeding has been commenced by
or against any Loan Party;
ii.file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims, for any of the
Subordinated Indebtedness, if any, in each case in accordance with the terms of
this Agreement;
iii.except as set forth in Sections 2.2(e) and 3.4, file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of any Loan Party arising under either a Proceeding or,
except during a Standstill Period, applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement;
iv.take any action to the extent necessary to prevent the running of any
applicable statute of limitation or similar restriction on claims within 10 days
of the expiration of, and solely to the extent such suit or action is necessary
to prevent the expiration of, any applicable statute of limitations or similar
permanent restriction on claims, or to assert a compulsory cross-claim or
counterclaim against any Loan Party (provided that, in any event, no payment on
the Subordinated Indebtedness or monetary damages are received or retain in
connection with this subsection 2.2(d)(iv);
v.vote on any plan of reorganization in accordance with the terms of this
Agreement;
vi.file any proof of claim, make other filings and make any arguments and
motions with respect to the Subordinated Indebtedness that are, in each case, in
accordance with the terms of this Agreement; or
vii.make a cash bid on all or any portion of the Collateral in any foreclosure
proceeding or action; provided, however, that any Holder of Subordinated
Indebtedness’s right to make a cash bid on all or any portion of the Collateral
in any foreclosure proceeding or action is expressly contingent upon
Payment-in-Full of the Senior Indebtedness by such Holder of Subordinated
Indebtedness prior to such Holder of Subordinated Indebtedness’s cash bid offer.
f.Power of Attorney. If, prior to Payment-In-Full of the Senior Indebtedness,
any event of default under the Subordinated Lending Agreements as in effect on
the date hereof occurs, Holders of Subordinated Indebtedness shall file
appropriate claims or proofs of claim in respect of the Subordinated
Indebtedness and vote for any plan of reorganization or disclosure statement in
respect of the Subordinated Indebtedness. Upon the failure of any Holder of
Subordinated Indebtedness to take any such action as of the 15th day preceding
the bar and/or voting deadline date therefore, as applicable, Agent is hereby
irrevocably authorized and empowered, but shall have no obligation, to demand,
sue for, collect and receive every payment or distribution referred to in
respect the Subordinated Indebtedness, to file proofs of claim with respect to
the Subordinated Indebtedness and to vote claims with respect to the
Subordinated Indebtedness; provided that (x) Agent shall promptly notify such
Holder of Subordinated Indebtedness that it has filed such claim or proof of
debt and/or vote, as applicable, and shall provide a copy thereof to such Holder
of Subordinated Indebtedness and (y) such Holder of Subordinated Indebtedness
shall retain the right to correct any such claim, proof or vote, as applicable,
by amendment or otherwise so long as such correction does not otherwise violate
the terms of this Agreement. No Holder of Subordinated Indebtedness shall vote
with respect to any such plan or take any other action in any way so as to
contest (i) the validity and enforceability of any Senior Indebtedness or any
collateral therefor or guaranties thereof, (ii) the relative rights and duties
of any holders of any Senior Indebtedness established in any instruments or
agreements creating or evidencing any of the Senior Indebtedness with respect to
any of such collateral or guaranties or (iii) the obligations and agreements of
such Holder of Subordinated Indebtedness set forth in this Agreement; provided,
further, however, that no Holder of Subordinated Indebtedness shall support or
vote for any plan of reorganization or disclosure statement of any Loan Party if
such plan or disclosure statement is not accepted by the Agent and Lenders and
no Holder of Subordinated Indebtedness shall oppose or object to the proposed
treatment of the Senior Indebtedness or the relative treatment of the Senior
Indebtedness to the Subordinated Indebtedness in any plan of reorganization or
disclosure statement, or join with or support any third party in doing so.
g.No Liens. The Subordinated Indebtedness is and shall remain unsecured by any
lien or security interest.
h.Payments Held in Trust. Should any Distribution in respect of the Subordinated
Indebtedness be collected or received by Subordinated Lender at a time when the
Loan Parties are not permitted to make, and/or Subordinated Lender is not
permitted to receive pursuant to the terms of this Agreement, any such
Distribution, then Subordinated Lender will


A-142

--------------------------------------------------------------------------------





forthwith deliver, or cause to be delivered, the same to Agent in precisely the
form held by Subordinated Lender (except for any necessary endorsement) to
enable Payment-in-Full of the Senior Indebtedness remaining unpaid, and until so
delivered, the same shall be held in trust by Subordinated Lender as the
property of Agent.
i.Subrogation. Subject to the prior Payment-In-Full of the Senior Indebtedness,
to the extent that Agent has received any Distribution on the Senior
Indebtedness which, but for this Agreement, would have been applied to the
Subordinated Indebtedness, Holders of Subordinated Indebtedness shall be
subrogated to the rights of Agent including, without limitation, the right to
receive any Distribution made on the Senior Indebtedness until the principal of,
interest on and other charges due under the Subordinated Indebtedness shall be
paid in full; and, for the purposes of such subrogation, no Distribution to
Agent to which Holders of Subordinated Indebtedness would be entitled except for
the provisions of this Agreement shall, as between the Loan Parties and Holders
of Subordinated Indebtedness, be deemed to be a Distribution by the Loan Parties
to or on account of Senior Indebtedness, it being understood that the provisions
hereof are and are intended solely for the purpose of defining the relative
rights of Holders of Subordinated Indebtedness on the one hand, and Agent and
Lenders on the other hand. The subrogation rights granted in this Section 2.2(h)
shall not grant Holders of Subordinated Indebtedness any right to vote, control
or participate in the administration of the Senior Indebtedness until such time
as Agent and Lenders have received Payment-in-Full of all Senior Indebtedness.
Notwithstanding anything contained in this clause (h), until Payment-In-Full of
the Senior Indebtedness, no Holder of Subordinated Indebtedness shall have any
right of subrogation, reimbursement, restitution, contribution or indemnity
whatsoever from any assets of any Loan Party or any guarantor of or provider of
collateral security for the Senior Indebtedness.
i.Scope of Subordination. The provisions of this Agreement are solely to define
the relative rights of any Holder of Subordinated Indebtedness and Agent.
Nothing in this Agreement shall impair, as between any Loan Party and Holders of
Subordinated Indebtedness the unconditional and absolute obligation of Company
to punctually pay the principal, interest and any other amounts and obligations
owing under the Subordinated Note and Subordinated Lending Agreements in
accordance with the terms thereof, subject to the rights of Agent under this
Agreement.


3.Miscellaneous.
3.1Provisions of Subordinated Note. From and after the date hereof, each Loan
Party and Holders of Subordinated Indebtedness shall cause each Subordinated
Note to contain a provision to the following effect:
“This Note is subject to the Subordination Agreement, dated as of [__], among
the Maker, the Payee and Agent, under which this Note and the Maker’s
obligations hereunder are subordinated in the manner set forth therein to the
prior payment of certain obligations to the holders of Senior Indebtedness as
defined therein.”
Proof of compliance with the foregoing shall be promptly given to Agent.
3.2Additional Agreements. Each Holder of Subordinated Indebtedness agrees that
if the Company is in the process of refinancing a portion of the Senior
Indebtedness with a new lender (such refinancing to be in accordance with the
provisions of the Documents and this Agreement), and if the party who wishes to
be refinanced makes a request of the Holders of Subordinated Indebtedness,
Holders of Subordinated Indebtedness shall agree to enter into a new, substitute
agreement with the new lender; provided, however, that any such new, substitute
agreement shall be in a form, and contain such terms and conditions
substantially the same as in the Agreement.
3.3Survival of Rights. Nothing contained in this Agreement, the Subordinated
Notes or the other Subordinated Lending Agreements is intended to or shall
impair, as between the Loan Parties and Holders of Subordinated Indebtedness,
the obligation of the Loan Parties, which is absolute and unconditional, to pay
to Holders of Subordinated Indebtedness the principal of, premium, if any, and
interest on the Subordinated Notes as and when the same shall become due and
payable in accordance with their terms, as modified by this Agreement, or is
intended to or shall affect the relative rights of Holders of Subordinated
Indebtedness and creditors of the Loan Parties (other than the Lenders), nor
shall anything herein or in the Subordinated Notes prevent the occurrence of a
default or event of default under the Subordinated Lending Agreements or any
Holders of Subordinated Indebtedness from exercising all remedies permitted by
this Agreement upon the occurrence of a default or event of default under the
Subordinated Lending Agreements, subject to the rights, if any, under this
Agreement, of the Lenders in respect of cash, property or securities of the Loan
Parties received upon the exercise of any such remedy.
3.4Bankruptcy Issues.
a.This Agreement shall continue in full force and effect after the filing of any
petition (“Petition”) by or against any Loan Party under the United States
Bankruptcy Code (the “Code”) and all converted or succeeding cases in respect
thereof. All references herein to Loan Parties shall be deemed to apply to each
Loan Party as debtor-in-possession and to a trustee for such Loan Party.
b.In the event and during the continuance of any Proceeding, the Senior
Indebtedness shall have been Paid-in-Full before any payment or distribution of
any character, whether in cash, securities or other property (other than
Subordinated PIK Payments) shall be made, received or accepted for or on account
of any Subordinated Indebtedness. In the event of any Proceeding, any
Distribution (other than Subordinated PIK Payments) in any such Proceeding of
any kind or character,


A-143

--------------------------------------------------------------------------------





whether in cash, securities or other property that would otherwise (but for this
Agreement) be payable or deliverable in respect of the Subordinated Indebtedness
shall be paid or delivered by the person making such distribution or payment,
whether a trustee in bankruptcy, receiver, assignee for the benefit of
creditors, liquidating trustee or agent, or otherwise, directly to the Agent for
application to payment of the Senior Indebtedness.
c.If any Lender or Holder of Subordinated Indebtedness is required in any
Proceeding or otherwise to disgorge, turnover or otherwise pay any amount to the
estate of any Loan Party, because such amount was avoided or ordered to be paid
or disgorged for any reason, including without limitation because it was found
to be a fraudulent or preferential transfer (a “Recovery”), whether received as
proceeds of security, enforcement of any right of set-off or otherwise, then the
Senior Indebtedness or Subordinated Indebtedness shall be reinstated to the
extent of such Recovery and deemed to be outstanding as if such payment had not
occurred and the Senior Indebtedness or Subordinated Indebtedness, as
applicable, shall be deemed not to have been paid. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto. Any
Distribution (other than Subordinated PIK Payments) received by any Holder of
Subordinated Indebtedness for or on account of the Subordinated Indebtedness
after the termination of this Agreement and prior to the reinstatement of the
Agreement, shall be delivered to the Agent in accordance with Section 2.2(g).
Holders of Subordinated Indebtedness agree that none of them shall be entitled
to benefit from any avoidance action affecting or otherwise related to any
distribution or allocation made in accordance with this Agreement, whether by
preference or otherwise, it being understood and agreed that the benefit of such
avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.
d.The Agent and Lenders may exercise any rights that they may have in any
Proceeding involving any Loan Party, including the right to seek adequate
protection, to seek relief from the automatic stay, rights relating to a sale of
assets (including with respect to the process or procedures for such sale) of
any Loan Party that provides, to the extent the assets sold are to be free and
clear of liens, that all liens of the Agent, Lenders and Holders of Subordinated
Indebtedness will attach to the proceeds of the sale on terms and conditions
acceptable to the Agent and Lenders, to extend or consent to
debtor-in-possession financing (including financing secured by a priming lien
upon any property of the estate in such Proceeding on terms and conditions
acceptable to the Agent and Lenders) and to permit the use of cash collateral on
terms and conditions acceptable to the Agent and Lenders, and the Holders of
Subordinated Indebtedness (i) shall not interfere with any such exercise, but
instead shall have been deemed to have consented, (ii) with respect to any such
Proceeding hereby waive any right to seek or otherwise support in any fashion
any application for the following: (v) to extend, or oppose the extension of,
the exclusive period in which to propose or confirm a plan of reorganization;
(w) to convert to Chapter 7; (x) to dismiss such Proceeding; (y) to have a
trustee or examiner appointed in such Proceeding; or (z) to seek relief from the
automatic stay, (iii) shall not seek postpetition interest, fees and expenses or
adequate protection, (iv) with respect to any such proceeding hereby waives any
right to elect under Bankruptcy Code Section 1111(b) for any undersecured claim
to be treated as fully secured, (v) shall not seek to become a member of any
official committee of unsecured creditors in any such proceeding, and (vi) shall
not take any position or action which would have directly or indirectly any of
the following effects unless the Agent otherwise consents to any of the
following actions: (A) extension of the final maturity of and/or forgiveness,
reduction or cram-down of the Senior Indebtedness or deferral of any required
payment in respect of Senior Indebtedness, (B) opposing or objecting to
initiatives or claims by Agent and Lenders for adequate protection or relief
from the automatic stay, (C) challenging in any respect treatment of the Senior
Indebtedness as a first priority perfected fully secured claim, (D) blocking
current payment of any Obligation in respect of Senior Indebtedness, and
(E) opposing or objecting to any sale or lease of any of any Loan Party’s
property that has been consented to by the Agent and Lenders. The Agent and
Lenders shall have no duty to the Holders of Subordinated Indebtedness with
respect to any collateral securing the Senior Indebtedness, and the Agent and
Lenders shall have no duty to marshal assets, including any collateral securing
the Senior Indebtedness. The Agent may apply proceeds of any collateral securing
the Senior Indebtedness to the Senior Indebtedness in such order and manner as
they shall determine in their sole discretion.
3.5Receipt of Agreements. Each Holder of Subordinated Indebtedness hereby
acknowledges that it has delivered to Agent a correct and complete copy of the
Subordinated Lending Agreements as in effect on the date hereof. Each Holder of
Subordinated Indebtedness, solely for the purposes of this Agreement, hereby
acknowledges receipt of a correct and complete copy of each of the Senior
Lending Agreements as in effect on the date hereof.
3.6No Amendment of Subordinated Lending Agreements. The provisions of the
Subordinated Lending Agreements may not be amended, supplemented, replaced or
modified in any manner that is adverse to the Lenders (as determined by the
Agent in reasonable discretion). Without limiting the generality of the
foregoing, the provisions of the Subordinated Lending Agreements may not be
amended, supplemented, replaced or modified in any manner that:
a.increases the maximum principal amount of the Subordinated Indebtedness
(except by capitalizing interest, fees or expenses otherwise permissible
hereunder) to an amount in excess of $[_____] Amount to equal the amount
initially incurred.;
b.imposes any interest (including default interest) payable in cash prior to
Payment-in-Full of the Senior Indebtedness;
c.accelerates the dates upon which payments of principal or cash interest on the
Subordinated Indebtedness are due;


A-144

--------------------------------------------------------------------------------





d.changes or adds any representation, warranty, covenant, default or event of
default in any manner that makes the Subordinated Lending Agreements more
restrictive as to the Company or any other Loan Party except so as to preserve,
on substantially similar economic terms, the differential that exists on the
date hereof between such representations, warranties, covenants, defaults or
events of default in the Loan Agreement and such representations, warranties,
covenants, defaults or events of default in the Subordinated Lending Agreements;
e.changes in any manner adverse to any Loan Party to any redemption, prepayment
or put provisions of the Subordinated Indebtedness,
f.alters the subordination provisions with respect to the Subordinated
Indebtedness, including, without limitation, subordinating the Subordinated
Indebtedness to any other indebtedness,
g.accepts any consensual liens or security interests in any assets of any Loan
Party or any guarantor of the Subordinated Indebtedness, or
h.imposes any restriction on amendments or modifications of the Senior Lending
Agreements.
3.6[Reserved].
3.8Notice of Default and Certain Events. The Company shall undertake to notify
each of the Agent and the Holders of Subordinated Indebtedness, as applicable,
of the occurrence of any of the following events:
a.the obtaining of actual knowledge of the occurrence of any default under the
Subordinated Note;
b.the acceleration of any Senior Indebtedness by Agent or of any Subordinated
Indebtedness by any Holder of Subordinated Indebtedness;
c.the granting by any Holder of Subordinated Indebtedness of any waiver of any
“default” or “event of default” under the Subordinated Lending Agreements; or
d.the payment in full by Company (whether as a result of refinancing or
otherwise) of all Senior Indebtedness.
The failure of the Company to give such notice shall not affect the
subordination of the Subordinated Indebtedness as provided in this Agreement.
3.9Notices. Any notice or other communication required or permitted pursuant to
this Agreement shall be deemed given (a) when personally delivered to any
officer of the party to whom it is addressed, (b) on the earlier of actual
receipt thereof or three (3) days following posting thereof by certified or
registered mail, postage prepaid, or (c) upon actual receipt thereof when sent
by a recognized overnight delivery service or (d) upon actual receipt thereof
when sent by telecopier to the number set forth below with electronic
confirmation of receipt, in each case addressed to each party at its address or
telecopier number set forth below or at such other address or telecopier number
as has been furnished in writing by a party to the other by like notice:
If to Agent:




If to Subordinated Agent:




If to Holder of Subordinated Indebtedness:




If to any Loan Party:




3.10Books and Records. Holders of Subordinated Indebtedness shall (a) make
notations on the books of Holders of Subordinated Indebtedness beside all
accounts or on other statements evidencing or recording any Subordinated


A-145

--------------------------------------------------------------------------------





Indebtedness to the effect that such Subordinated Indebtedness is subject to the
provisions of this Agreement, (b) furnish Agent, upon request from time to time,
a statement of the account between Holders of Subordinated Indebtedness and the
Loan Parties and (c) give Agent, upon its request after reasonable notice, full
and free access to Holders of Subordinated Indebtedness’s books pertaining only
to such accounts with the right to make copies thereof.
3.11Binding Effect; Other. This Agreement shall be a continuing agreement, shall
be binding upon and shall inure to the benefit of the parties hereto from time
to time and their respective successors and assigns, shall be irrevocable and
shall remain in full force and effect until the Senior Indebtedness shall have
been Paid-In-Full, but shall continue to be effective, or be reinstated, as the
case may be, in the event of a Recovery as provided in Section 3.4(c). Any
waiver or amendment hereunder must be evidenced by a signed writing of the party
to be bound thereby, and shall only be effective in the specific instance. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York. The headings in this Agreement are for convenience of
reference only, and shall not alter or otherwise affect the meaning hereof.
3.12Appointment. Each Holder of Subordinated Indebtedness hereby appoints and
authorizes the Subordinated Agent to receive notices on its behalf as
contemplated by this Agreement, and to otherwise act on behalf of Holders of
Subordinated Indebtedness as provided for in this Agreement.


4.Representations and Warranties.
(a)Subordinated Agent, and each other Holder of Subordinated Indebtedness,
represents and warrants to Agent that it is a holder of the Subordinated
Indebtedness. Each Holder of Subordinated Indebtedness agrees that it shall not
assign or transfer any of the Subordinated Indebtedness without such assignment
or transfer being made expressly subject to the terms of this Agreement.
Subordinated Agent, and each other Holder of Subordinated Indebtedness, further
warrants to Agent that it has full right, power and authority to enter into this
Agreement and, to the extent Subordinated Agent is an agent or trustee for other
parties, that this Agreement shall fully bind all such other parties.
(b)Agent represents and warrants to Subordinated Agent, and each other Holder of
Subordinated Indebtedness, that Lenders and Agent are the holders of the Senior
Indebtedness.


5.Proceedings. ANY JUDICIAL PROCEEDING BROUGHT BY OR AGAINST SUBORDINATED LENDER
OR ANY LOAN PARTY WITH RESPECT TO THIS AGREEMENT OR ANY RELATED AGREEMENT MAY BE
BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN STATE OF NEW YORK, UNITED
STATES OF AMERICA, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT EACH PARTY
THERETO ACCEPTS FOR THEMSELVES AND IN CONNECTION WITH THEIR PROPERTIES,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS, AND IRREVOCABLY AGREE TO BE BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS AGREEMENT. NOTHING HEREIN SHALL AFFECT THE RIGHT TO
SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF AGENT
OR LENDERS TO BRING PROCEEDINGS AGAINST SUBORDINATED LENDER OR ANY LOAN PARTY IN
ANY COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY SUBORDINATED
LENDER OR ANY LOAN PARTY AGAINST AGENT OR LENDERS INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR
CONNECTED WITH THIS AGREEMENT OR ANY RELATED AGREEMENT, SHALL BE BROUGHT ONLY IN
A COURT LOCATED IN THE CITY OF NEW YORK, STATE OF NEW YORK; PROVIDED THAT
NOTWITHSTANDING THE FOREGOING, IF IN ANY JUDICIAL PROCEEDING BY OR AGAINST
SUBORDINATED LENDER OR ANY LOAN PARTY THAT IS BROUGHT IN ANY OTHER COURT SUCH
COURT DETERMINES THAT AGENT IS AN INDISPENSABLE PARTY, SUBORDINATED LENDER OR
SUCH LOAN PARTY SHALL BE ENTITLED TO JOIN OR INCLUDE EACH PARTY HERETO IN SUCH
PROCEEDINGS IN SUCH OTHER COURT. SUBORDINATED LENDER AND EACH LOAN PARTY WAIVE
ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED
UPON FORUM NON CONVENIENS.


6.Waiver Of Jury Trial. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF ANY CREDITOR, LENDERS OR ANY LOAN PARTY OR ANY OF
THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENTS OR
AGREEMENT EXECUTED OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT JURY, AND THAT ANY OF
THEM MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THEIR CONSENT TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.


A-146

--------------------------------------------------------------------------------





7.Loan Party Acknowledgement. Each Loan Party agrees that (i) nothing contained
in this Agreement shall be deemed to amend, modify, supercede or otherwise alter
the terms of the respective agreements between such Loan Party and each Creditor
and (ii) this Agreement is solely for the benefit of the Creditors and shall not
give any Loan Party, its successors or assigns or any other person any rights
vis-à-vis any Creditor.


8.Counterparts; Facsimile. This Agreement may be executed by the parties hereto
in one or more counterparts, each of which shall be deemed an original and all
of which when taken together shall constitute one and the same agreement. Any
signature delivered by a party by facsimile transmission or other electronic
method of transmission (including without limitation in “pdf” format) shall be
deemed to be an original signature hereto.


9.Additional Subsidiaries. In the event that any Loan Party acquires or forms a
new Subsidiary pursuant to the terms and conditions set forth in the Loan
Agreement, such Loan Party will cause such Subsidiary to execute an
acknowledgement that such Subsidiary is a Loan Party hereunder and subject to
the terms and conditions of this Agreement.


A-147

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have entered into this Agreement as of the
date first written above.
[ ],
as Agent
By:____________________________
Name:
Title:
[ ]
as Subordinated Lender
By:____________________________
Name:
Title:
[ ],
as Company
By:____________________________
Name:
Title:
[The other Loan Parties],
as a Loan Party
By:____________________________
Name:
Title:




A-148

--------------------------------------------------------------------------------






Schedule I
Lenders and Commitments
Lender
2019 Refinancing Term Loan Commitments
Initial Term Loan Commitments
Dora Warehouse I
$887,708.65
$0
Dreyfus Alcentra Global Credit Income 2024 Target Term Fund, Inc.
$266,312.59
$0
Global-Loan SV S.A.R.L.
$221,927.16
$0
HATFIELD WAREHOUSE I
$887,708.65
$0
Multi-Credit SV S.a r.l.
$399,468.89
$0
SHACKLETON 2013-III CLO, LTD
$887,708.65
$0
Shackleton 2013-IV-R CLO, Ltd
$754,552.35
$0
Shackleton 2014-VI-R CLO, Ltd.
$887,708.65
$0
Shackleton 2014-V-R CLO, Ltd.
$1,065,250.38
$0
Shackleton 2015-VIII CLO, Ltd.
$776,745.07
$0
Shackleton 2015-VII-R CLO, Ltd.
$887,708.65
$0
Shackleton 2016-IX CLO, Ltd.
$710166.92
$0
Shackleton 2017-X CLO, Ltd.
$887,708.65
$0
Shackleton 2017-XI CLO, Ltd
$887,708.65
$0
Shackleton 2018-XII CLO, Ltd.
$887,708.65
$0
Shackleton 2018-XIV CLO Funding LLC
$887,708.65
$0
The Bank Of New York Mellon-The Bank Of New York Collective Trust High Yield
Fund
$133,156.30
$0
The Dreyfus/Laurel Funds, Inc. - Dreyfus Floating Rate Income Fund
$2,308,042.49
$0
BCOF CAPITAL, LP
$8,531,250.00
$0
Brightwood Capital Co-Invest Fund, LP
$4,875,000.00
$0
BRIGHTWOOD CAPITAL FUND IV LP dba BRIGHTWOOD CAPITAL FUND IV SPV-3, LLC
$7,068,750.00
$0
BRIGHTWOOD CAPITAL FUND IV, LP dba BRIGHTWOOD CAPITAL FUND IV SPV-4, LLC
$7,088,942.25
$0
Brightwood Capital Fund IV-U, LP
$1,304,062.50
$0
BRIGHTWOOD CAPITAL OFFSHORE FUND IV SPV-4, LLC
$7,667,682.75
$0
Brightwood Capital Offshore Fund IV, LP dba Brightwood Capital Offshore Fund IV
SPV-3, LLC
$4,875,000.00
$0
Brightwood Capital Offshore Fund IV-U, LP
$4,414,312.50
$0
BRIGHTWOOD CAPITAL FUND IV LP dba BRIGHTWOOD CAPITAL FUND IV HOLDINGS SPV 2 LLC
$12,675,000.00
$0
BRIGHTWOOD CAPITAL OFFSHORE FUND IV, LP dba BRIGHTWOOD CAPITAL OFFSHORE FUND IV
HOLDINGS SPV-2, LLC
$4,875,000.00
$0



A-149

--------------------------------------------------------------------------------





CM FINANCE INC. dba CM FINANCE SPV LTD
$12,187,500.00
$0
Brinker Capital Destinations Trust - Destinations Global Fixed Income
Opportunities Fund
$7,275,450.00
$0
CHYF, Ltd.
$319,800.00
$0
Riverpark Funds Trust - Riverpark Strategic Income Fund
$6,810,375.00
$0
Ulysses Partners, L.P.
$219,375.00
$0
Ellington CLO I, Ltd.
$4,095,000.00
$0
Ellington CLO II, Ltd.
$4,192,500.00
$0
Ellington CLO III Ltd
$3,802,500.00
$0
Ellington CLO IV, Ltd
$3,997,499.99
$0
SunTrust Bank dba Truckee River Trading, LLC
$4,875,000.00
$0
Graham Capital Management, L.P. AC Graham Credit Opportunities Ltd.
$243,750.00
$0
GRAHAM MACRO STRATEGIC LTD
$4,875,000.00
$0
BGSL Breckenridge Funding LLC
$16,331,250.00
$0
Cook Park CLO, Ltd.
$955,517.30
$0
Cumberland Park CLO, Ltd.
$1,842,204.73
$0
Dewolf Park CLO, Ltd.
$477,758.65
$0
DORCHESTER PARK CLO DESIGNATED ACTIVITY COMPANY
$1,097,991.76
$0
Gilbert Park CLO Ltd
$477,758.65
$0
Greenwood Park CLO, Ltd
$959,410.43
$0
GSO / Blackstone Debt Funds Management LLC AC Buttermilk Park CLO, Ltd
$742,169.94
$0
GSO / Blackstone Debt Funds Management LLC AC Chenango Park CLO Ltd
$1,061,420.83
$0
GSO Diamond Portfolio Borrower LLC
$22,569,444.45
$0
GSO Downing Street LLC
$4,875,000.00
$0
GSO Harrington Credit Alpha Fund (Cayman) L.P.
$6,319,444.44
$0
GSO Orchid Fund LP
$11,736,111.10
$0
GSO Stone Street LLC
$6,861,111.11
$0
Jay Park CLO Ltd..
$1,065,698.12
$0
Long Point Park CLO, Ltd.
$945,962.13
$0
Stewart Park CLO, Ltd.
$1,304,263.14
$0
Thayer Park CLO, Ltd.
$1,184,841.45
$0
Tryon Park CLO, Ltd
$366,801.71
$0
Webster Park CLO, Ltd.
$1,457,090.07
$0
Hawkeye Capital Master
$2,925,000.00
$0
Investors Canadian Corporate Bond Fund
$1,189,500.00
$0
Nassau 2017-I Ltd.
$975,000.00
$0



A-150

--------------------------------------------------------------------------------





Nassau 2017-II Ltd.
$975,000.00
$0
Nassau 2018-I Ltd.
$1,218,750.00
$0
Nassau 2018-II Ltd.
$1,706,250.00
$0
EMPLOYEES' RETIREMENT SYSTEM OF THE STATE OF HAWAII
$682,500.00
$0
ILWU-PMA PENSION PLAN
$536,250.00
$0
MIDWEST OPERATING ENGINEERS PENSION TRUST FUND
$731,250.00
$0
Great Western Life Income Fund 6
$39,000.00
$0
IG MACKENZIE FLOATING RATE INCOME FUND
$8,511,750.00
$0
IG MACKENZIE STRATEGIC INCOME FUND
$234,000.00
$0
Investors Canadian High Yield Income Fund.
$1,326,000.00
$0
Investors Global Dividend Fund
$195,000.00
$0
Investors Mortgage and Short Term Income Fund
$2,067,000.00
$0
Investors Mutual of Canada
$487,500.00
$0
Iprofile Fixed Income Pool
$1,638,000.00
$0
LONDON LIFE INSURANCE COMPANY dba LONDON LIFE GROWTH AND INCOME FUND 2.27MF
$29,250.00
$0
LONDON LIFE INSURANCE COMPANY/LONDON LIFE INCOME FUND 2.26MF
$117,000.00
$0
Mackenzie Canadian Balanced Fund
$97,500.00
$0
MACKENZIE CANADIAN GROWTH BALANCED FUND
$516,750.00
$0
Mackenzie Canadian Short Term Fixed Income ETF
$9,750.00
$0
MACKENZIE CANADIAN SHORT TERM INCOME FUND
$126,750.00
$0
Mackenzie Core Plus Canadian Fixed Income ETF
$48,750.00
$0
Mackenzie Core Plus Global Fixed Income ETF
$126,750.00
$0
Mackenzie Cundill Canadian Balanced Fund
$204,750.00
$0
Mackenzie Diversified Alternatives Fund
$136,500.00
$0
Mackenzie Floating Rate Income ETF
$5,196,750.00
$0
MACKENZIE FLOATING RATE INCOME FUND
$8,697,000.00
$0
Mackenzie Global Credit Opportunities Fund
$214,500.00
$0
Mackenzie Global High Yield Fixed Income ETF
$107,250.00
$0
MACKENZIE GLOBAL STRATEGIC INCOME FUND
$536,250.00
$0
Mackenzie Global Sustainability and Impact Balanced Fund
$9,750.00
$0



A-151

--------------------------------------------------------------------------------





MACKENZIE GLOBAL TACTICAL BOND FUND
$185,250.00
$0
Mackenzie Income Fund
$507,000.00
$0
MACKENZIE INVESTMENT GRADE FLOATING RATE FUND
$29,250.00
$0
MACKENZIE IVY CANADIAN BALANCED FUND
$136,500.00
$0
MACKENZIE IVY GLOBAL BALANCED FUND
$292,500.00
$0
MACKENZIE STRATEGIC BOND FUND
$146,250.00
$0
Mackenzie Strategic Income Fund
$2,096,250.00
$0
Mackenzie Unconstrained Bond ETF
$702,000.00
$0
Mackenzie Unconstrained Fixed Income Fund
$3,773,250.00
$0
MACKENZIE USD GLOBAL STRATEGIC INCOME FUND
$19,500.00
$0
MACKENZIE USD GLOBAL TACTICAL BOND FUND
$9,750.00
$0
MACKENZIE USD ULTRA SHORT DURATION INCOME FUND
$9,750.00
$0
MANULIFE SENTINEL INCOME (33) FUND UT
$146,250.00
$0
Symmetry Canadian Bond Fund
$1,677,000.00
$0
Counsel Short Term Bond
$48,750.00
$0
Investors Dividend Fund
$2,232,750.00
$0
RAVEN ASSET-BASED CREDIT FUND I LP
$25,350,000.00
$0
TOTAL:
$292,500,000.00
$0



Lender
Initial Revolving Commitments
Keybank National Association
$25,000,000
Fifth Third Bank
$25,000,000
TOTAL:
$50,000,000





A-152